Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 1 of 283 PageID #: 1778




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


   SHURE INCORPORATED, and          )
   SHURE ACQUISITION HOLDINGS, INC. )
                                    )             C.A. NO. 19-1343 (RGA) (CJB)
                   Plaintiffs,      )
                                    )             JURY TRIAL DEMANDED
             v.                     )
                                    )
   CLEARONE, INC.,                  )
                                    )      PUBLIC VERSION FILED: October 22, 2019
                   Defendant.       )

                   PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
                        MOTION TO TRANSFER VENUE
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 2 of 283 PageID #: 1779




                                                TABLE OF CONTENTS

  I.     STAGE OF THE PROCEEDINGS .................................................................................... 1

  II.    SUMMARY OF ARGUMENT .......................................................................................... 1

  III.   STATEMENT OF FACTS ................................................................................................. 2

  IV.    LEGAL STANDARDS ...................................................................................................... 2

  V.     ARGUMENT ...................................................................................................................... 3

         A.        Transfer Is Inappropriate Because This Action Could Not Have Been Brought in
                   the Northern District of Illinois............................................................................... 3

                   1.     N.D. Ill. Could Not Apply Supplemental Jurisdiction Over This Case .......... 3

                   2.     Shure Could Not Have Separately Brought This Case in N.D. Ill. ................. 6

         B.        The Balance of Interests Does Not Strongly Favor Transfer .................................. 9

                   1.     The Relevant Private Interests Weigh Against Transfer............................... 10

                   2.     The Relevant Public Interests Weigh Against Transfer ................................ 17

                   3.     Balancing the Jumara Factors Disfavors Transfer ....................................... 20

  VI.    CONCLUSION ................................................................................................................. 20




                                                                  -ii-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 3 of 283 PageID #: 1780




                                            TABLE OF AUTHORITIES

  CASES

     Ace Capital v. Varadam Found.,
        392 F. Supp. 2d 671 (D. Del. 2005) .............................................................................17, 20

     ADE Corp. v. KLA-Tencor Corp.,
       138 F. Supp. 2d 565 (D. Del. 2001) .........................................................................9, 14, 15

     Alexander v. Somer,
        No. 1-C-1908, 2002 WL 31557607 (N.D. Ill. Nov. 18, 2002) ............................................4

     Autodesk Can. Co. v. Assimilate, Inc.,
        No. 08-587, 2009 WL 3151026 (D. Del. Sept. 29, 2009)................................15, 17, 19, 20

     Auto. Techs. Int’l v. Am. Honda Motor Co.,
        No 06-187, 2006 WL 3783477 (D. Del. Dec. 21, 2006) .............................................14, 18

     Callaway Golf Co. v. Achshnet Co.,
        585 F. Supp. 2d 592 (D. Del. 2008) .....................................................................................5

     Cisco Sys. Inc. v. GPNE Corp.,
        No. 07-671-SLR, 2008 WL 1758866 (D. Del. Apr. 17, 2008) ......................................9, 15

     Contour IP Holding, LLC v. GoPro, Inc.,
        No. 15-1108, 2017 WL 3189005 (D. Del. July 6, 2017) .............................................14, 15

     David & Lily Penn, Inc. v. TruckPro, LLC,
        No. 18-1681, 2019 WL 4671158 (D. Del. Sept. 25, 2019)........................................ passim

     Elm 3DS Innovations LLC v. SK Hynix Inc.,
        No. 14-1432, 2015 WL 4967139 (D. Del. Aug. 20, 2015) ..........................................11, 12

     Escobedo v. Oswego Junction Enters.,
        No. 17-cv-0682, 2017 WL 3130643 (N.D. Ill. July 24, 2017) ........................................4, 5

     Fuisz Pharma LLC v. Theranos, Inc.,
        No. 11-1061, 2012 WL 1820642 (D. Del. May 18, 2012) ................................................18

     GE Healthcare Bio-Scis. AB v. Bio-Rad Labs.,
        No. 18-1899, 2019 WL 1985183 (D. Del. May 6, 2019) ....................................................9

     Genentech, Inc. v. Amgen, Inc.,
        No. 17-1407, 2018 WL 503253 (D. Del. Jan. 22, 2018) ........................................... passim

     Graphics Props. Hldgs. Inc. v. Asus Comput. Int’l,
        964 F. Supp. 2d 320 (D. Del. 2013) .............................................................................10, 20


                                                              -iii-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 4 of 283 PageID #: 1781




     In re Cordis Corp.,
         769 F.2d 733 (Fed. Cir. 1985)..........................................................................................6, 9

     In re Cray, Inc.,
         871 F.3d 1355 (Fed. Cir. 2017)................................................................................6, 7, 8, 9

     In re Link_A_Media Devices Corp.,
         662 F.3d 1221 (Fed. Cir. 2011)..........................................................................................10

     In re ML-Lee Acquisition Fund II, L.P.,
         816 F. Supp. 973 (D. Del. 1993) ........................................................................................19

     Intellectual Ventures I LLC v. Altera Corp.,
         842 F. Supp. 2d 744 (D. Del. 2012) .......................................................................11, 16, 20

     Jumara v. State Farm Ins. Co.,
        55 F.3d 873 (3d Cir. 1995)......................................................................................... passim

     LoganTree LP v. Omron Healthcare, Inc.,
        No. 18-1617, 2019 WL 4538730 (D. Del. Sept. 19, 2019)................................................19

     Lyon v. Whisman,
        45 F.3d 758 (3d Cir. 1995)...............................................................................................4, 5

     McGrath v. Zenith Radio Corp.,
       651 F.2d 458 (7th Cir. 1981) ...............................................................................................4

     Novartis Pharm. Corp. v. Accord Healthcare Inc.,
        No. 18-1043, 2019 WL 2502535 (D. Del. June 17, 2019) ..........................................7, 8, 9

     Pragmatus AV, LLC v. Yahoo! Inc.,
        No. 11-902, 2012 WL 4889438 (D. Del. Oct. 15, 2012) .......................................11, 16, 20

     Praxair, Inc. v. ATMI, Inc.,
        No. 03-1158, 2004 WL 883395 (D. Del. Apr. 20, 2004)...................................................18

     Realtime Adaptive Streaming LLC v. Netflix, Inc.,
        No. 17-1692, 2018 WL 4941785 (D. Del. Oct. 12, 2018) ......................................... passim

     RealTime Data LLC v. Fortinet, Inc.,
        No. 17-1635, 2018 WL 5630587 (D. Del. Oct. 31, 2018) ...............................10, 12, 16, 20

     Round Rock Research, LLC v. Dell, Inc.,
        904 F. Supp. 2d 374 (D. Del. 2012) ...................................................................................12

     Schubert v. OSRAM AG,
        No. 12-923, 2013 WL 587890 (D. Del. Feb. 14, 2013) ...............................................12, 13




                                                               -iv-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 5 of 283 PageID #: 1782




     Shutte v. Armco Steel Corp.,
        431 F.2d 22 (3d Cir. 1970).............................................................................................3, 10

     Sinochem Int’l Co. v. Malaysian Int’l Shipping Corp.,
        549 U.S. 422 (2007) ...........................................................................................................10

     Smart Audio Techs. v. Apple, Inc.,
        910 F. Supp. 2d 718 (D. Del. 2012) .......................................................................12, 16, 20

     Tessera, Inc. v. Broadcom Corp.,
        No. 16-379, 2017 WL 1065865 (D. Del. Mar. 21, 2017) ..................................................11

     Tessera, Inc. v. Sony Elecs. Inc.,
        No. 10-838, 2012 WL 1107706 (D. Del. Mar. 30, 2012) ............................................14, 17

     TC Heartland v. Kraft Foods Grp. Brands, Inc.,
        137 S. Ct. 1514 (2017) .........................................................................................................6

     TriStrata Tech. v. Emulgen Labs.,
         537 F. Supp. 2d 635 (D. Del. 2008) ...................................................................................20

     Tsoukanelis v. Country Pure Foods, Inc.,
        337 F. Supp. 2d 600 (D. Del. 2004) .............................................................................14, 17

     Truth Hardware Corp. v. Ashland Prods.,
        No. 02-1541, 2003 WL 118005 (D. Del. Jan. 13, 2003) ...................................................14

     VLSI Tech. LLC v. Intel Corp.,
        No. 18-966, 2018 WL 5342650 (D. Del. Oct. 29, 2018) ................................11, 15, 16, 17

     Wesley-Jessen Corp. v. Pilkington Visioncare, Inc.,
        157 F.R.D. 215 (D. Del. 1993) ....................................................................................14, 15

  STATUTES

     28 U.S.C. § 1400(b) ...................................................................................................................6

     28 U.S.C. § 1404(a) .............................................................................................................2, 10




                                                                    -v-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 6 of 283 PageID #: 1783




                                     EXHIBIT LIST

         Exhibit                                     Description

        Exhibit A     Complaint, Shure Inc. v. ClearOne, Inc., No. 1:17-cv-03078 (N.D. Ill.)

                      Answer & Counterclaims, Shure Inc. v. ClearOne, Inc., No. 1:17-cv-
        Exhibit B
                      03078 (N.D. Ill.)

        Exhibit C     Complaint, ClearOne, Inc. v. Shure Inc., No. 1:19-cv-02421 (N.D. Ill.)

        Exhibit D     CLEARONE, Contact Us, https://clearone.com/contact_us

                      CLEARONE, Form 10-K, available at https://www.sec.gov/
        Exhibit E     Archives/edgar/data/840715/000143774919007187/
                      clro20181231_10k.htm

                      CLEARONE, Certificate of Incorporation, available at https://
        Exhibit F     www.sec.gov/Archives/edgar/data/840715/000143774918018953/
                      ex_126578.htm

        Exhibit G     Declaration of Mr. James Schanz (Filed Under Seal)

                      U.S. COURTS, Federal Court Management Statistics (June 2019),
        Exhibit H     available at https://www.uscourts.gov/sites/default/files/data_tables/
                      fcms_na_distcomparison0630.2019.pdf




                                            -vi-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 7 of 283 PageID #: 1784




         Despite enjoying the privileges of incorporating in Delaware, ClearOne now complains

  that Delaware poses a grave inconvenience. ClearOne protests 1 that it would be more practical to

  try this case in a state where one apparently irrelevant employee works from a garage. Nothing

  about this argument is sound, and Delaware law rejects it. ClearOne’s motion should be denied.

  I.     STAGE OF THE PROCEEDINGS

         Shure filed its original complaint on July 18, 2019. D.I. 1. Rather than answer for its

  conduct, ClearOne took to motion practice, filing motions to stay (D.I. 13) and dismiss (D.I. 11).

  Shure amended its complaint on September 9, adding new allegations of ClearOne’s misconduct

  occurring after the original complaint. D.I. 19. In response, ClearOne escalated its motion practice,

  seeking to dismiss the amended complaint (D.I. 22), stay discovery (D.I. 27), and transfer the

  action (D.I. 30). Shure has opposed those motions. D.I. 20, 39, 40. It does so again here.

  II.    SUMMARY OF ARGUMENT

         ClearOne’s motion fails to show why transfer is warranted. First, Shure could not have

  brought this action in N.D. Illinois. Contrary to ClearOne’s contentions, N.D. Illinois does not

  have supplemental jurisdiction over Shure’s asserted patent claim because it does not share a

  “common nucleus” of facts with ClearOne’s own patent assertions in Illinois. The parties’

  respective patent suits involve different patents, inventors, products, infringing acts, defenses, and

  damages. In addition, ClearOne falls far short of proving how the home of a lone employee storing

  products in one-third of his garage is an “established place of business” for ClearOne’s global firm.

         Undeterred, ClearOne next declares that it is more convenient to litigate this case in a state

  where one employee works at home rather than its state of incorporation. To make this implausible



  1
    ClearOne’s motion is overlength. The Local Rules require double-spacing (D. Del. LR 7.1.3),
  resulting in 23 uninterrupted lines per page. ClearOne’s motion contains 27 uninterrupted lines per
  page, resulting in 3.5 (≈ 20*4/23) excess pages. Compare, e.g., D.I. 30, with D.I. 22, and D.I. 40.

                                                   -1-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 8 of 283 PageID #: 1785




  claim, ClearOne ignores decades of this Court’s jurisprudence and incants facts having no bearing

  on its plea. A cursory dive into the operative law reveals the flaws of ClearOne’s argument: having

  chosen to incorporate in Delaware, ClearOne is answerable to its courts. ClearOne’s overreliance

  on unrelated cases in Illinois is no cause for transfer. ClearOne’s motion should be denied.

  III.   STATEMENT OF FACTS

         ClearOne offers longwinded explanations of the parties’ prior dealings despite their limited

  impact on the issues here. The facts are simple. In 2017, Shure sought declaratory judgment of

  noninfringement of ClearOne’s U.S. Patent No. 9,635,186 (“the ’186 patent”) in N.D. Illinois.

  Ex. A. ClearOne counterclaimed, alleging infringement of the ’186 patent and U.S. Patent No.

  9,813,806. Ex. B. ClearOne also sought a preliminary injunction preventing Shure from selling its

  MXA910 product, clearing the way for ClearOne’s BMA product (not the accused BMA CT here).

  Prior to any operative rulings from the Court, ClearOne falsely stated to Shure’s customers, among

  other things, that the MXA910 had been found to infringe ClearOne’s patents, that such rulings

  were “unanimous,” and that ClearOne had “won” it suit against Shure. E.g., D.I. 19, ¶ 20. Those

  statements form part of the basis of Shure’s nonpatent claims here. Shure’s nonpatent claims are

  also based on a false and misleading letter issued by a ClearOne employee. Id., ¶¶ 21-25.

         In April 2019, ClearOne filed a separate action in Illinois alleging inter alia infringement

  of ClearOne’s U.S. Patent No. 9,264,553 (“the ’553 patent”) by the MXA910. Ex. C. At no time

  in either case did Shure allege infringement of U.S. Patent No. 9,565,493 (“the ’493 patent”),

  asserted here. Nor was ClearOne’s BMA CT product (accused here) ever at issue in Illinois.

  IV.    LEGAL STANDARDS

         District courts may transfer civil actions to other districts where the actions might have

  been brought. 28 U.S.C. § 1404(a). This inquiry has two steps. First, courts determine whether the

  suit could have been brought in the proposed transferee forum. David & Lily Penn, Inc. v.


                                                  -2-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 9 of 283 PageID #: 1786




  TruckPro, LLC, No. 18-1681, 2019 WL 4671158, at *2 (D. Del. Sept. 25, 2019). If so, the court

  considers whether transfer is appropriate using the private and public interest factors set forth in

  Jumara v. State Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995). TruckPro, 2019 WL 4671158, at *2;

  Genentech, Inc. v. Amgen, Inc., No. 17-1407, 2018 WL 503253, at *2, *5 (D. Del. Jan. 22, 2018).

         The burden of establishing a need for transfer rests on the movant. E.g., Jumara, 55 F.3d

  at 879. Transfer is proper only when the balance of interests is “strongly in favor of [the]

  defendant.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970); TruckPro, 2019 WL

  4671158, at *2, *5. Courts thus deny transfer if the Jumara factors balance evenly or slightly favor

  transfer. See, e.g., TruckPro, 2019 WL 4671158, at *2; Genentech, 2018 WL 503253, at *6.

  V.     ARGUMENT

         The Court should deny ClearOne’s motion. ClearOne has not shown how this action could

  have been brought in N.D. Illinois, and the balance of convenience factors disfavors transfer.

         A.      Transfer Is Inappropriate Because This Action Could Not Have Been
                 Brought in the Northern District of Illinois

         ClearOne asserts N.D. Illinois could have heard Shure’s claims as either (1) counterclaims 2

  under supplemental jurisdiction or (2) a separate action. D.I. 30, at 8. Both arguments fail.

                 1.      N.D. Ill. Could Not Apply Supplemental Jurisdiction Over This Case

         ClearOne first alleges that Shure could have brought this case in N.D. Illinois through

  counterclaims to ClearOne’s infringement action there. D.I. 30, at 8-9. According to ClearOne,

  N.D. Illinois has supplemental jurisdiction over Shure’s claims because they share a “common

  nucleus of operative facts” with ClearOne’s patent infringement suit. Id.

         ClearOne is wrong. In the Seventh Circuit, claims have a “common nucleus of operative


  2
    In passing, ClearOne incorrectly frames Shure’s claims as compulsory counterclaims in the N.D.
  Illinois suit. D.I. 30, at 8 (referencing D.I. 11, 22). But Shure’s claims do not arise out of the same
  transaction or occurrence as ClearOne’s 2019 suit, making them noncompulsory. See D.I. 40.

                                                   -3-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 10 of 283 PageID #: 1787




   facts” when they share “the same witnesses, transactions and evidence.” Alexander v. Somer, No.

   1-C-1908, 2002 WL 31557607, at *9 (N.D. Ill. Nov. 18, 2002); see also, e.g., McGrath v. Zenith

   Radio Corp., 651 F.2d 458, 464 (7th Cir. 1981) (requiring “the same set of events” and “the same

   evidence”). Shure’s claims here do not involve the same arguments, transactions, or evidence as

   ClearOne’s patent infringement suit, making supplemental jurisdiction inapplicable. See Escobedo

   v. Oswego Junction Enters., No. 17-cv-0682, 2017 WL 3130643, at *3 (N.D. Ill. July 24, 2017)

   (finding no common nucleus when the “two causes of action do not require the same factual or

   legal arguments, and would not rely on the same evidence”).

          ClearOne’s 2019 Illinois infringement case asks whether Shure’s MXA910 product

   infringes ClearOne’s ’553 patent. That case will thus involve evidence on Shure’s MXA910

   product, testimony from ClearOne’s inventors, and constructions of claim terms in the ’553 patent.

   The case at bar addresses none of these issues. Rather, Shure’s infringement allegations here draw

   from evidence of ClearOne’s BMA CT product (not Shure’s MXA910), testimony from Shure’s

   inventors (not ClearOne’s), and constructions of Shure’s ’493 patent (not ClearOne’s ’553).

   Beyond their mere status as patent cases between competitors, the claims have virtually nothing to

   do with each other. Supplemental jurisdiction does not exist in these circumstances. See Escobedo,

   2017 WL 3130643, at *3; see also Lyon v. Whisman, 45 F.3d 758, 763 (3d Cir. 1995) (finding no

   supplemental jurisdiction due to “little overlap between the evidence relevant to the . . . claims”).

          Shure’s nonpatent claims stand even further afield. These claims stem from false

   statements made by ClearOne’s agents about Shure’s MXA910 and its availability, not the Illinois

   cases. D.I. 19, ¶¶ 42-70. The false statements share no common nucleus with Shure’s infringement

   action (which involves patent law and products), 3 let alone ClearOne’s distinct infringement suit


   3
     Shure’s state law claims share a common nucleus with Shure’s Lanham Act claim, making
   supplemental jurisdiction proper for them in this case. See, e.g., D.I. 19, ¶ 12.

                                                    -4-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 11 of 283 PageID #: 1788




   asserting a different patent against a different product (not false statements by its agents). No

   common nucleus exists. See Lyon, 45 F.3d at 763; Escobedo, 2017 WL 3130643, at *3.

           ClearOne tries to gloss over these differences by irrelevantly framing the parties’ patents

   as “relat[ing] to the same technology.” D.I. 30, at 9. This overbroad generalization misses the

   point. The parties’ claims will not “require the same factual or legal arguments” or “rely on the

   same evidence” merely because different patents implicate similar technology. Escobedo, 2017

   WL 3130643, at *3. Among other things, the claims involve different patents (’553 vs. ’493),

   accused products (MXA910 vs. BMA CT), accused parties, alleged infringing acts, and inventors.

   These many differences preclude a common nucleus of operative facts. Id.; Lyon, 45 F.3d at 763.

           Unable to show the requisite nexus, ClearOne attempts to manufacture one with irrelevant

   assertions. ClearOne first contends that its ’553 patent asserted in Illinois is prior art here. D.I. 30,

   at 9. But this allegation has no bearing on the jurisdictional analysis. Whether Shure’s MXA910

   infringes the ’553 patent (as alleged in Illinois) has nothing to do with whether, as alleged here,

   (i) ClearOne’s BMA CT infringes the ’493 patent or (ii) the ’553 patent invalidates the ’493 patent.

   See Callaway Golf Co. v. Achshnet Co., 585 F. Supp. 2d 592, 599 (D. Del. 2008) (finding no

   supplemental jurisdiction where “the same prior art is being asserted” among various cases).

           ClearOne concocts more illusory connections by blurring distinctions between the Illinois

   cases. ClearOne frames Shure’s nonpatent claims as relating to “the N.D. Illinois matters,” plural.

   D.I. 30, at 9. But ClearOne omits how these claims involve false statements about the MXA910

   stemming from supposed findings in the 2017 declaratory judgment action and a 2019 IPR

   ruling—not ClearOne’s 2019 infringement case. See D.I. 30, at 7-8. This distinction matters: Shure

   could not have raised its claims as counterclaims in the 2017 case, as the time to amend pleadings

   has long since passed. See D.I. 40. ClearOne acknowledges this reality, urging that Shure could




                                                     -5-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 12 of 283 PageID #: 1789




   present its claims only “in the 2019 IL Case.” D.I. 30, at 7. But as discussed above, ClearOne’s

   false marketplace statements have no nucleus with the 2019 infringement action.

          Finally, ClearOne’s supplemental jurisdiction theory fails because it is incomplete.

   ClearOne nowhere explains how Shure could have asserted its Delaware state law causes of action

   in Illinois. See D.I. 19, ¶¶ 50-70. This omission further bars ClearOne’s motion. Transfer is

   inappropriate on the basis of supplemental jurisdiction that ClearOne asserts.

                  2.     Shure Could Not Have Separately Brought This Case in N.D. Ill.

          ClearOne next argues that Shure could have brought this case separately in N.D. Illinois.

   D.I. 30, at 9-13. But in trying to show how venue is proper there, ClearOne rests its entire theory

   on a lone employee who stores some ClearOne products in a portion of his garage. Id. at 10-13.

   Relying on In re Cordis Corp., 769 F.2d 733 (Fed. Cir. 1985), ClearOne insists that the employee’s

   home qualifies as its “place of business” under the venue statute, 28 U.S.C. § 1400(b). Id.

          ClearOne’s reliance on Cordis is misplaced. The Federal Circuit’s recent decision In re

   Cray, Inc., 871 F.3d 1355 (Fed. Cir. 2017) substantially narrows Cordis and confirms how Mr.

   Mergens’ home is not a “regular and established place of business” for venue purposes. Indeed,

   Cray questioned Cordis’ applicability to venue questions in the wake of TC Heartland v. Kraft

   Foods Grp. Brands, Inc., 137 S. Ct. 1514 (2017), vacating a district court’s “misplaced reliance”

   on Cordis for venue matters. 4 See Cray, 871 F.3d at 1359 (doubting Cordis’s “scope and effect”

   when Cordis did not “evaluate venue in light of the statutory language of § 1400(b)”).

          Under Cray, an established place of business must be one “of the defendant, not solely a

   place of the defendant’s employee.” Id. at 1363. A home office belongs to the defendant when the

   defendant owns, leases, or otherwise exercises possession or control over it. Id. Such control may


   4
     ClearOne appears to concede that it does not “reside[]” in Illinois under § 1400(b). ClearOne
   resides only in its state of incorporation, Delaware. TC Heartland, 137 S. Ct. at 1520-21.

                                                   -6-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 13 of 283 PageID #: 1790




   exist when the defendant “condition[s] employment” on an employee’s continued residence in the

   district. Id. Employees who can move homes “without the approval of the defendant” cut against

   the employee’s home serving as the defendant’s established place of business. Id.

          ClearOne cites Cray for general propositions of law but never confronts its core holding.

   D.I. 30, at 10-11. Instead, ClearOne waves at disparate facts failing to establish venue under Cray.

          First, ClearOne avers that Mr. Mergens’ employment is “based on” his proximity to the

   Midwest region. See D.I. 30, at 12; D.I. 34, ¶ 5. But ClearOne never proves it “conditioned” Mr.

   Mergens’ employment on his “residence in the district.” Cray, 871 F.3d at 1363, 1365; see also

   Novartis Pharm. Corp. v. Accord Healthcare Inc., No. 18-1043, 2019 WL 2502535, at *4-5 (D.

   Del. June 17, 2019). Nor does ClearOne show it “played a part in selecting the place’s location”

   of Mr. Mergens’ home. Cray, 871 F.3d at 1365; Novartis, 2019 WL 2502535, at *4 n.6.

          Second, ClearOne makes much of the inventory allegedly stored in Mr. Mergens’ garage.

   D.I. 30, at 11; D.I. 34, ¶¶ 3-4. But nowhere does ClearOne state it “conditioned [his] employment”

   on this storage. Cray, 871 F.3d at 1363. Nor does it “own[], lease[], or rent[] any portion of Mr.

   [Mergens’] home” for this purpose. Id. at 1365; Novartis, 2019 WL 2502535, at *4 n.6.

          Third, ClearOne couches Mr. Mergens’ location as “important” to the company. D.I. 30,

   at 12; D.I. 34, ¶¶ 5-6. But it is apparently not “important” enough to “list[] the alleged place of

   business on a website.” Cray, 871 F.3d at 1363. Instead, ClearOne’s website depicts offices in

   Utah, Texas, Florida, Spain, the U.A.E., India, China, and Hong Kong. Ex. D. Illinois is not on the

   map. Id. Nor was it mentioned to the SEC. Ex. E, at 28. And even if it were “important” to conduct

   business in the Midwest, “that fact, without more, is not sufficient to make [Mergens’ home] a

   location of [ClearOne’s] regular and established business.” Novartis, 2019 WL 2502535, at *4-5.

   While ClearOne may encourage Mr. Mergens to live in Illinois and enjoy that choice, doing so




                                                   -7-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 14 of 283 PageID #: 1791




   does not “transform [his] chosen abode into a regular and permanent” place of ClearOne. Id.

          Fourth, ClearOne emphasizes how Mr. Mergens “submits reimbursement requests” for

   office supplies and internet expenses. D.I. 30, at 12; D.I. 34, ¶ 7. But because ClearOne reimburses

   Mr. Mergens from outside Illinois, “all expense reimbursements . . . [come] from outside the

   district,” rendering them irrelevant. Cray, 871 F.3d at 1364-65; see also Novartis, 2019 WL

   2502535, at *5 (rejecting the same reimbursement argument). Nor does ClearOne show these

   payments were “conditioned on any particular employee location.” Cray, 871 F.3d at 1364-65.

          Fifth, ClearOne overstates the importance of Mr. Mergens’ Chicago phone number.

   D.I. 30, at 12-13; D.I. 34, ¶¶ 7-8. As a resident near Chicago, one would expect him to have a

   Chicago area code. This unremarkable fact “indicate[s] at most that he conduct[s] business from

   [Illinois], not that [ClearOne] established a place of business there.” Cray, 871 F.3d at 1365-66.

          Sixth, Mr. Mergens’ use of ClearOne’s name on a shipping label does not mean ClearOne

   controls his home. D.I. 30, at 13; D.I. 34, ¶ 9. ClearOne never shows that it required Mr. Mergens

   to do so, ratified the home as its own, or explains how a shipping label transforms a home into

   ClearOne’s place of business. See Cray, 871 F.3d at 1363; Novartis, 2019 WL 2502535, at *5.

          Beyond falling short in its affirmative argument, ClearOne’s motion conspicuously omits

   other considerations pertinent under Cray. Unsurprisingly, these facts cut against ClearOne:

              •   ClearOne never states Mr. Mergens can move residences only “with[] the approval
                  of [ClearOne].” Cray, 871 F.3d at 1363; Novartis, 2019 WL 2502535, at *4-5.

              •   ClearOne does not contend it “place[d] its name on a sign associated with or on”
                  Mr. Mergens’ home. Cray, 871 F.3d at 1363-64.

              •   ClearOne nowhere suggests Mr. Mergens “received secretarial services” from
                  anyone “located within the district.” Id. at 1365.

              •   ClearOne never states it has “any intention to maintain some place of business” in
                  N.D. Illinois should Mr. Mergens “decide[] to terminate [his] residence[].” Id.



                                                   -8-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 15 of 283 PageID #: 1792




               •   ClearOne never compares Mr. Mergens’ activity with those of other districts. Id. at
                   1364. While Mr. Mergens claims to have generated over $100 million over sixteen
                   years for his “region” (D.I. 34, ¶ 4), ClearOne does not list all the districts that
                   “region” includes and never compares those figures to other judicial districts.

          Even Cordis—ClearOne’s only cited authority—is distinguishable. In Cordis, the

   defendant publicly advertised a local secretarial office as its own. Cray, 871 F.3d at 1365. The city

   telephone directory listed the secretary’s phone number and address as the defendant’s. Cordis,

   769 F.2d at 735. ClearOne has done none of these things. ClearOne does not employ a secretarial

   service in N.D. Illinois, has not shown telephone directories listing ClearOne as present there, and

   has not shown how reimbursements to Mr. Mergens are conditioned on his location. Cray

   distinguished Cordis on this very basis. See Cray, 871 F.3d at 1365. The same result obtains here.

          In sum, nothing on this record proves Mr. Mergens’ home “is owned, controlled, or

   otherwise established by [ClearOne]; that [his] employment is conditioned upon residence is [N.D.

   Illinois]; or that there is anything to stop [him] from moving out of [N.D. Illinois], at any time [he]

   wishes, for any reason (without any threat to [his] continued employment by [ClearOne]).”

   Novartis, 2019 WL 2502535, at *4. Rather than serve as “a place of the defendant,” Mr. Mergens’

   home is unquestionably “solely a place of the defendant’s employee.” Cray, 871 F.3d at 1363.

   Venue is improper on such facts. So too is transfer. See GE Healthcare Bio-Scis. AB v. Bio-Rad

   Labs., No. 18-1899, 2019 WL 1985183, at *1-2 (D. Del. May 6, 2019).

          B.       The Balance of Interests Does Not Strongly Favor Transfer

          ClearOne’s motion fails for a second reason. Even if Shure could have brought its claims

   in N.D. Illinois (it could not), the Jumara convenience factors disfavor transfer. “Unless the

   balance is strongly in favor of a transfer, the plaintiff’s choice of forum should prevail.” Cisco Sys.

   Inc. v. GPNE Corp., No. 07-671, 2008 WL 1758866, at *1 (D. Del. Apr. 17, 2008) (quoting ADE

   Corp. v. KLA-Tencor Corp., 138 F. Supp. 2d 565, 567-58 (D. Del. 2001)).



                                                    -9-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 16 of 283 PageID #: 1793




                  1.      The Relevant Private Interests Weigh Against Transfer

          Under Jumara, courts must balance the following private interests: (1) plaintiff’s choice of

   forum, (2) defendant’s choice of forum, (3) where the claim arose, (4) convenience of the parties,

   (5) convenience of witnesses, but only insofar as they are unavailable for trial, and (6) location of

   books and records, but only insofar as they cannot be produced. Jumara, 55 F.3d at 879. As shown

   below, the net balance of these factors weighs against transfer.

                          a.      Plaintiff’s Choice of Forum Strongly Disfavors Transfer

          Shure’s selection of Delaware as its chosen forum weighs strongly against transfer. Courts

   accord a plaintiff’s choice of forum “paramount consideration.” Shutte, 431 F.2d at 25; RealTime

   Data LLC v. Fortinet, Inc., No. 17-1635, 2018 WL 5630587, at *5-6 (D. Del. Oct. 31, 2018). This

   choice “should not be lightly disturbed.” Shutte, 431 F.2d at 25; Graphics Props. Hldgs. Inc. v.

   Asus Comput. Int’l, 964 F. Supp. 2d 320, 328 (D. Del. 2013).

          Unable to upend the primary of Shure’s choice, ClearOne appeals to irrelevant authority.

   ClearOne cites Sinochem Int’l Co. v. Malaysian Int’l Shipping Corp., 549 U.S. 422 (2007) and In

   re Link_A_Media Devices Corp., 662 F.3d 1221 (Fed. Cir. 2011) for their articulation of the so-

   called “home-turf” rule. This rule suggests that a plaintiff’s forum choice applies with “less force”

   when litigating outside its home turf. See D.I. 30, at 16.

          The first problem with this argument is that this Court has already rejected it. In RealTime,

   this Court held that Sinochem and Link_A_Media “apply only when the plaintiff . . . is a non-

   United States company.” 2018 WL 5630587, at *5-6. This is so, the Court explained, because both

   cases involved foreign entities and dismissals under forum non conveniens—not transfers under

   § 1404(a). Id. Here, Shure is a U.S. company (D.I. 19, ¶¶ 3-4), and ClearOne seeks transfer under

   § 1404(a) (D.I. 30). ClearOne’s cases are inapposite. RealTime, 2018 WL 5630587, at *5-6.

          Other cases tell the same story. This Court has consistently explained how the home-turf


                                                   -10-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 17 of 283 PageID #: 1794




   rule has “no independent significance as to the overall Jumara balance of convenience analysis,

   nor to the analysis regarding this first Jumara factor.” Genentech, 2018 WL 503253, at *3 (quoting

   Elm 3DS Innovations LLC v. SK Hynix Inc., No. 14-1432, 2015 WL 4967139, at *4 n.6 (D. Del.

   Aug. 20, 2015)); see also VLSI Tech. LLC v. Intel Corp., No. 18-966, 2018 WL 5342650, at *5-6

   (D. Del. Oct. 29, 2018); Tessera, Inc. v. Broadcom Corp., No. 16-379, 2017 WL 1065865, at *4

   n.6 (D. Del. Mar. 21, 2017) (citing Pragmatus AV, LLC v. Yahoo! Inc., No. 11-902, 2012 WL

   4889438, at *5 (D. Del. Oct. 15, 2012), adopted in 2013 WL 174499 (D. Del. Jan. 16, 2013))).

          While some cases from this District mention the “home turf” rule, they still hasten to give

   “substantial weight” to the plaintiff’s forum when a “legitimate, rational reason” exists for

   litigating there. See, e.g., TruckPro, 2019 WL 4671158, at *2-3; Intellectual Ventures I LLC v.

   Altera Corp., 842 F. Supp. 2d 744, 754 (D. Del. 2012). Several such legitimate reasons apply here.

   First, courts universally acknowledge the legitimacy of suing Delaware corporations in Delaware,

   as jurisdiction and venue are assured. See, e.g., TruckPro, 2019 WL 4671158, at *3; Genentech,

   2018 WL 503253, at *3; Altera, 842 F. Supp. 2d at 754; Pragmatus, 2012 WL 4889438, at *5-6.

   ClearOne is a Delaware corporation. D.I. 30, at 6. Second, Delaware is a legitimate venue when

   infringing acts take place in the state. See, e.g., Altera, 842 F. Supp. 2d at 754. ClearOne has

   committed acts of infringement here. D.I. 19, ¶¶ 9, 11, 13, 30-32. Third, Delaware courts have

   expressed how their “experience with patent litigation” makes Delaware a legitimate forum for

   patent infringement suits. See Tessera, 2017 WL 1065865, at *5. This case involves patent

   infringement allegations, D.I. 19, ¶¶ 26-41, making Delaware a legitimate forum.

          Thus, whether this Court gives Shure’s forum choice “paramount” or “substantial” weight

   is largely an academic exercise. The result is the same: this factor strongly disfavors transfer.

                          b.      Defendant’s Choice of Forum Favors Transfer

          ClearOne’s forum choice favors transfer. But ClearOne’s preference “receives less weight


                                                   -11-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 18 of 283 PageID #: 1795




   than [Shure’s].” TruckPro, 2019 WL 4671158, at *3; Genentech, 2018 WL 503253, at *3

   (defendant’s forum does not “displace” plaintiff’s). And if a party’s home turf matters—it does

   not, but ClearOne thinks so—N.D. Illinois is not ClearOne’s home, making it even less apt.

                           c.      Where the Claims Arose Is Neutral

           This factor is neutral. “[W]here a [defendant] operates on a national or global scope, this

   factor is generally neutral.” Schubert v. OSRAM AG, No. 12-923, 2013 WL 587890, at *4 (D. Del.

   Feb. 14, 2013); Genentech, 2018 WL 503253, at *4 (“[W]hen the defendant operates on a national

   or global scale, . . . this factor is neutral.”); Smart Audio Techs. v. Apple, Inc., 910 F. Supp. 2d 718,

   730 (D. Del. 2012); Round Rock Research LLC v. Dell, Inc., 904 F. Supp. 2d 374, 376 (D. Del.

   2012) (giving “no weight” to national sales). ClearOne is a global company operating throughout

   the U.S. and the world. D.I. 19, ¶¶ 8-9, 13, 30-32, 37-39; Ex. D (showing offices in the U.S., Spain,

   U.A.E., India, China, and Hong Kong); Ex. E, at 28 (same). That fact controls this analysis.

           ClearOne’s motion does not disturb this conclusion. Despite ClearOne stressing how

   Shure’s inventive activity occurred in Illinois, D.I. 30, at 17-18, this Court does not recognize

   “inventive activity” as impacting the Jumara balancing. See Schubert, 2013 WL 587890, at *4

   (“[T]hat the patent-in-suit may have some other connection to a particular state is irrelevant.”).

   Next, ClearOne alleges that it sold more accused products (three) in N.D. Illinois than Delaware.

   D.I. 30, at 17. But this too is immaterial. As ClearOne’s own authority explains, this factor “focuses

   on the location of the production, design and manufacture of the accused instrumentalities,” not

   their location of sale. Elm, 2015 WL 4967139, at *6; see also Genentech, 2018 WL 503253, at *4;

   Schubert, 2013 WL 587890, at *4. ClearOne’s irrelevant facts fail to overcome its global presence.

   See, e.g., Realtime Adaptive Streaming LLC v. Netflix, Inc., No. 17-1692, 2018 WL 4941785, at

   *7 (D. Del. Oct. 12), adopted in 2018 WL 5886172 (D. Del. Nov. 9, 2018) (ruling this factor

   neutral when accused products “are sold and used nationwide and globally,” despite being


                                                     -12-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 19 of 283 PageID #: 1796




   developed in the transferee forum); Schubert, 2013 WL 587890, at *4.

          Perhaps sensing this result, ClearOne next contends that it “designed and developed” the

   accused product in Utah. D.I. 30, at 18. But Utah is not the proposed transferee forum—N.D.

   Illinois is. Nor does production take place in Illinois—it occurs in China. Ex. E, at 28. Acts

   transpiring outside the transferor and transferee fora receive little to no weight. See TruckPro, 2019

   WL 4671158, at *3; Schubert, 2013 WL 587890, at *4. ClearOne’s global presence continues to

   govern this factor. See, e.g., Netflix, 2018 WL 4941785, at *7; Schubert, 2013 WL 587890, at *4.

          ClearOne concludes by making irrelevant points about Shure’s nonpatent claims. ClearOne

   first tries to link the claims to Illinois because they involve misstatements about Shure’s MXA910

   at issue there. Id. But as ClearOne knows, Shure’s nonpatent claims arise where ClearOne made

   false statements, not where N.D. Illinois sits. D.I. 30, at 18. This consideration is neutral. ClearOne

   next asserts that it sent Mr. Narayanan’s false letter to individuals in Illinois and not Delaware. Id.

   But ClearOne conspicuously omits describing every other location where it sent the letter. See D.I.

   33, ¶ 5. ClearOne’s incomplete and self-serving declaration fails to establish how Shure’s

   nonpatent claims arose in Illinois relative to other districts. See Schubert, 2013 WL 587890, at *4.

          ClearOne ends by contradicting itself. ClearOne dismisses Shure’s nonpatent claims based

   on statements by ClearOne’s Georgia-based employee because they have “no connection” to N.D.

   Illinois or Delaware. D.I. 30, at 18. But just one paragraph ago, ClearOne argued that transfer was

   warranted because N.D. Illinois is closer to Utah (where the BMA CT was allegedly developed)

   than to Delaware—despite such development having “no connection” to either forum. Id. In other

   words, proximity matters when it helps ClearOne, but not when it helps Shure. Id. ClearOne cannot

   have it both ways. While Shure agrees that acts outside Illinois and Delaware do not generally




                                                    -13-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 20 of 283 PageID #: 1797




   impact this factor, 5 see TruckPro, 2019 WL 4671158, at *3, ClearOne’s flip-flop is unavailing.

                          d.     The Convenience of the Parties Disfavors Transfer

          This factor disfavors transfer. As Delaware courts have long held, “absent some showing

   of a unique or unexpected burden, a company should not be successful in arguing that litigation in

   its state of incorporation is inconvenient.” ADE, 138 F. Supp. 2d at 573; see, e.g., Netflix, 2018

   WL 4941785, at *4; Auto. Techs. Int’l v. Am. Honda Motor Co., No 06-187, 2006 WL 3783477,

   at *2 (D. Del. Dec. 21, 2006) (“[H]aving received the benefits of Delaware incorporation, a

   Defendant cannot now complain that another corporation has chosen to sue it here.”); Tsoukanelis

   v. Country Pure Foods, Inc., 337 F. Supp. 2d 600, 604 (D. Del. 2004); Wesley-Jessen Corp. v.

   Pilkington Visioncare, Inc., 157 F.R.D. 215, 218 (D. Del. 1993). ClearOne has not met this charge.

          ClearOne first argues on Shure’s behalf, insisting that litigating here is inconvenient for

   Shure. D.I. 30, at 19. This argument should not be heard. “[T]he best indicator of a plaintiff’s own

   convenience is the plaintiff’s own choice of forum.” Tessera, Inc. v. Sony Elecs. Inc., No. 10-838,

   2012 WL 1107706, at *4 (D. Del. Mar. 30, 2012). Shure’s choice of forum speaks for itself.

          ClearOne then complains about a half-hour difference in flights from Utah to Illinois and

   Delaware. D.I. 30, at 19. Aside from being de minimis, this assertion has no force. “[A] flight to

   Delaware is not an onerous task warranting transfer.” Auto. Techs., 2006 WL 3783477, at *2; Truth

   Hardware Corp. v. Ashland Prods., No. 02-1541, 2003 WL 118005, at *2 (D. Del. Jan. 13, 2003).

          Invoking Contour IP Holding, LLC v. GoPro, Inc., No. 15-1108, 2017 WL 3189005 (D.

   Del. July 6, 2017), ClearOne’s only response is that its status as a Delaware corporation is not

   dispositive. But the peculiar facts in Contour are precisely the type of “unique” circumstances



   5
    As discussed below, Shure’s nonpatent claims also arose in states such as PA, MD, and NC—all
   of which are closer to DE than IL. See Ex. G, ¶ 4. They also arose in states like TX and OH, further
   evincing ClearOne’s national reach. Id. This factor is neutral for national companies.

                                                  -14-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 21 of 283 PageID #: 1798




   absent here. In Contour, this Court transferred a case to the defendant’s headquarters when the

   plaintiff harassed the defendant with identical actions in multiple districts and misled the Court.

   Id. at *6-8. Though the defendant’s Delaware status provided a reason to keep the suit (id. at *10-

   11), the Court found that plaintiff was “playing wasteful games with venue” and transferred the

   case. Id. at *8. No such “unique” plight exists here. ClearOne’s peripheral point on dispositiveness

   thus fails to rebut how it “agree[d] to submit itself to the jurisdiction of the courts in this state for

   the purposes of resolving [patent] dispute[s].” ADE, 138 F. Supp. 2d at 572; Netflix, 2018 WL

   4941785, at *4. Indeed, ClearOne consents to the Delaware Court of Chancery for certain kinds of

   lawsuits in its Certificate of Incorporation. See Ex. F, at 3 (Art. X). It is incongruent for ClearOne

   to complain about the burden of litigating here when its own founding documents consent to it.

           Lastly, ClearOne’s comparison of the parties’ revenues misses the point. D.I. 30, at 19.

   This factor aims to protect “truly regional” companies from being hauled into distant courts.

   Transfer is otherwise improper. Netflix, 2018 WL 4941785, at *4 (“Unless the defendant is truly

   regional in character—that is, it operates essentially exclusively in a region that does not include

   Delaware—transfer is almost always inappropriate.”); Cisco, 2008 WL 1758866, at *2. ClearOne

   is not a “regional” company in any sense of the word. It is a global enterprise with offices spanning

   several continents. Ex. D; Ex. E, at 28. Thus, “[d]espite the relatively larger financial resources of

   [Shure], [ClearOne] has sufficient resources to defend a lawsuit in Delaware—the jurisdiction in

   which it chose to incorporate—just as it has the resources to support employees and sales efforts

   in multiple countries.” Autodesk Can. Co. v. Assimilate, Inc., No. 08-587, 2009 WL 3151026, at

   *8 (D. Del. Sept. 29, 2009); see VLSI, 2018 WL 5342650, at *6, Wesley-Jessen, 157 F.R.D. at 218.

                           e.      Convenience of Nonparty Witnesses Is Neutral

           This factor is neutral. ClearOne’s focus on the mere location of witnesses disregards the

   purpose of this Jumara factor. D.I. 30, at 19-20. This factor gauges only the extent to which


                                                     -15-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 22 of 283 PageID #: 1799




   “witnesses may actually be unavailable for trial.” Jumara, 55 F.3d at 879; see Netflix 2018 WL

   4941785, at *5; VLSI, 2018 WL 5342650, at *7; Smart Audio, 910 F. Supp. 2d at 732.

          ClearOne’s analysis on the convenience of party witnesses falls apart upon minimal

   examination. “Party witnesses or witnesses who are employed by a party carry no weight in the

   ‘balance of convenience’ analysis.” Altera, 842 F. Supp. 2d at 756-57; see TruckPro, 2019 WL

   4671158, at *4; Netflix, 2018 WL 4941785, at *5; Realtime, 2018 WL 5630587, at *7.

          ClearOne’s ensuing list of nonparty witnesses also fails to move the needle. While

   ClearOne states that it is unaware of third-party witnesses in Delaware, “[t]his is not the proper

   inquiry and is insufficient for this factor to weigh in favor of transfer.” Netflix, 2018 WL 4941785,

   at *5. Instead, “this factor is neutral” unless ClearOne establishes “necessary witnesses [who] will

   refuse to appear in Delaware for trial without a subpoena.” Realtime, 2018 WL 5630587, at *7;

   see also TruckPro, 2019 WL 4671158, at *4. It has not done so. No witness identified by ClearOne

   has given any indication of refusing to come to Delaware. In any event, the “practical impact” of

   this factor is “limited” given that so few cases go to trial. Pragmatus, 2012 WL 4889438, at *10.

          Finally, ClearOne has made misrepresentations like those undergirding this lawsuit to

   companies in Illinois, Texas, Ohio, North Carolina, Pennsylvania, and Maryland. Ex. G, ¶ 4. While

   some of these companies are closer to N.D. Illinois, those in NC, PA, and MD are closer to

   Delaware. Shure is unaware of any witness unwilling to come to trial. This factor remains neutral.

                          f.      The Location of Evidence Is Neutral

          This factor is neutral. Shure initially notes how this Court has “repeatedly recognized that

   technological advances have reduced the weight of this factor.” Netflix, 2018 WL 4941785, at *4

   (citing cases). Thus, this factor has little impact on the Jumara balance.

          On the merits, ClearOne again tries to usurp Shure’s convenience for its own benefit, see

   D.I. 30, at 20, but “the best indicator of a plaintiff’s own convenience is the plaintiff’s own choice


                                                   -16-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 23 of 283 PageID #: 1800




   of forum.” Sony, 2012 WL 1107706, at *4. ClearOne’s only remaining argument is that some

   documents have already been produced in N.D. Illinois and others are located closer to that district.

   D.I. 30, at 20. That is not the question Jumara asks. Rather, this factor is “limited to the extent that

   the files could not be produced in the alternative forum.” Jumara, 55 F.3d at 879. Here, ClearOne

   has not identified a single document unproduceable in Delaware. Indeed, ClearOne’s assertion that

   some documents have already been produced in Illinois refutes any claim of hardship in

   reproducing them here. 6 This Court has ruled this factor neutral when defendants “do[] not suggest

   that it would be difficult to produce these documents in Delaware.” Autodesk, 2009 WL 3151026,

   at *8; see VLSI, 2018 WL 5342650, at *7; Tsoukanelis, 337 F. Supp. 2d at 604 (denying transfer

   when the movants did not identify documents “unavailable for trial”); Ace Capital v. Varadam

   Found., 392 F. Supp. 2d 671, 676 (D. Del. 2005) (same). The Court should do the same here.

                    2.     The Relevant Public Interests Weigh Against Transfer

            The relevant Jumara public interests include: (1) practical considerations, (2) court

   congestion, (3) local interests, and (4) public policy. Jumara, 55 F.3d at 879-880. The other factors

   are neutral. Like the private interests, the net balance of these factors weighs against transfer.

                           a.      The Practical Considerations Are Neutral

            ClearOne makes two points in its attempt to show how this factor “heavily” favors transfer.

   D.I. 30, at 14-15. But both points vastly overstate the judicial economy transfer allegedly achieves.

   Instead, this factor is neutral—N.D. Illinois may have some experience tangential and unrelated to

   the issues here, but Delaware courts have a better understanding of their own state law.

            ClearOne summarily avers that N.D. Illinois has acquired an “extensive understanding” of

   the companies’ products and technology. Id. But ClearOne overlooks how N.D. Illinois has not



   6
       Should any hardship exist, Shure would stipulate to using such documents from Illinois here.

                                                    -17-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 24 of 283 PageID #: 1801




   developed familiarity with any of the issues pertinent to this case. For example, N.D. Illinois’ prior

   constructions on ClearOne’s patents (D.I. 30, at 3) does not give it mastery of Shure’s ’493 patent

   asserted here. Nor has N.D. Illinois amassed experience with the accused product here—the BMA

   CT. See D.I. 19, ¶¶ 30-39. Instead, the N.D. Illinois cases relate to different products—Shure’s

   MXA910 and ClearOne’s BMA. The BMA (relevant in Illinois) is not accused here, and the BMA

   CT (relevant here) is not at issue in Illinois. See D.I. 19, ¶¶ 30-39. These cases thus involve

   “different patents, claims, inventors, prosecution histories, and a different set of alleged infringing

   activities,” offering no judicial economy. Praxair, Inc. v. ATMI, Inc., No. 03-1158, 2004 WL

   883395, at *2 (D. Del. Apr. 20, 2004); see Genentech, 2018 WL 503253, at *5 (“[U]nrelated cases

   have no weight in the transfer analysis.”); Auto. Techs., 2006 WL 3783477, at *3. ClearOne tries

   to salvage its point by arguing that Judge Chang is familiar with his own orders. D.I. 30, at 14-15.

   But Shure’s nonpatent claims do not require interpreting those orders. Rather, they arise from false

   statements wrong on their face—e.g., how ClearOne “won” an ongoing case. D.I. 19, ¶ 20.

            In a single-sentence argument, ClearOne then declares without citation that it has produced

   “substantial” documents in N.D. Illinois relevant to this case. D.I. 30, at 15. ClearOne again

   exaggerates its cause. ClearOne has not produced documents in Illinois relating to its financials or

   sales conduct relevant here, nor does it argue that its production on the BMA CT in Illinois is

   exhaustive or complete. 7 ClearOne also overlooks how all of Shure’s relevant documentation and

   evidence (e.g., inventor testimony) has not been taken or produced in Illinois. Any judicial

   economy served by transfer is minimal. ClearOne’s cited case Fuisz Pharma LLC v. Theranos,

   Inc., No. 11-1061, 2012 WL 1820642 (D. Del. May 18, 2012), is inapposite because that case dealt

   with multidistrict litigation involving the “same patent.” Id. at *16. That is not the case here.



   7
       Again, Shure consents to using ClearOne’s already-produced documents if necessary.

                                                    -18-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 25 of 283 PageID #: 1802




          Finally, this Court has a better understanding of Shure’s state law claims than N.D. Illinois.

   See, e.g., In re ML-Lee Acquisition Fund II, L.P., 816 F. Supp. 973, 979 (D. Del. 1993) (“The

   courts in this district have stated that it is preferable for the court of the state whose substantive

   law controls to hear the case.”). ClearOne nowhere addresses this reality, save for a single case

   applying Delaware law cited in a different section in its motion. D.I. 30, at 14 n.4. One case cannot

   supplant the hundreds of instances this Court has applied the Delaware Deceptive Practices Act,

   tortious interference under Delaware law, or common law unfair competition. 8

                          b.      The Relative Court Congestion Disfavors Transfer

          This factor disfavors transfer. The most recent Judicial Caseload Profiles show Delaware

   has a lower median time to civil trial than N.D. Illinois (32.5 to 36.7 months, respectively) and

   fewer pending cases per judgeship (640 to 755). Ex. H at 14, 47. This Court used the same statistics

   to deny transfer to N.D. Illinois just last month. See LoganTree LP v. Omron Healthcare, Inc., No.

   18-1617, 2019 WL 4538730, at *8 (D. Del. Sept. 19, 2019). It should do so here.

          ClearOne’s statistics miss the point because they refer only to patent cases. D.I. 30, at 16.

   Patent suits represent only a sliver of all pending cases, and this Court considers the latter more

   helpful. LoganTree, 2019 WL 4538730, at *8. Further, ClearOne’s statistics are unilluminating

   insofar as they rely on time to disposition. Time to trial is more instructive, disfavoring transfer.

   Genentech, 2018 WL 503253, at *6 (finding inter alia time-to-trial “more illuminating” than time-

   to-disposition); Autodesk, 2009 WL 3151026, at *8 (using time-to-trial from Judicial Profiles).

                          c.      The Local Interest in Resolving This Dispute Is Neutral

          This factor is neutral. Contrary to ClearOne’s assertions (see D.I. 30, at 15-16), N.D.

   Illinois has no interest in this patent dispute. “[P]atent issues do not give rise to local controversy


   8
     Shure recognizes that familiarity of state law is relevant for another Jumara factor relating to
   diversity cases. The point here is one of judicial economy—Delaware judges know Delaware law.

                                                    -19-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 26 of 283 PageID #: 1803




   or implicate local interests.” Realtime, 2018 WL 5630587, at *8 (quoting TriStrata Tech. v.

   Emulgen Labs., 537 F. Supp. 2d 635, 643 (D. Del. 2008)); Smart Audio, 910 F. Supp. 2d at 733-

   34 (same); Altera, 842 F. Supp. 2d at 760 (same); Pragmatus, 2012 WL 4889438, at *13-14

   (same). ClearOne itself concedes Delaware law refutes its out-of-circuit cases. D.I. 30 at 15.

                           d.      Delaware’s Public Policy Disfavors Transfer

           This factor disfavors transfer. ClearOne’s status as a Delaware corporation is a “crucial

   fact” on the score, as “Delaware clearly has a substantial interest in addressing lawsuits brought

   against Delaware corporations.” Autodesk, 2009 WL 3151026, at *9. Indeed, this Court routinely

   affirms Delaware’s interest in deciding actions against its corporations. 9 E.g., TruckPro, 2019 WL

   4671158, at *5; Netflix, 2018 WL 4941785, at *7 (“Because [Defendant] is a Delaware

   corporation, this factor weighs against transfer.”); Graphics, 964 F. Supp. 2d at 331 (“[Defendant]

   is a Delaware corporation. This factor weighs against transfer.”); Ace, 392 F. Supp. 2d at 676.

           ClearOne tries to renounce Delaware’s public interest by disavowing the privileges of

   incorporating here. D.I. 30 at 15-16. But the public interest in deciding suits against its corporations

   belongs to Delaware, not to ClearOne. ClearOne cannot surrender Delaware’s interests. Because

   this factor concerns public interests, ClearOne’s private desires (addressed above) carry no weight.

                   3.      Balancing the Jumara Factors Disfavors Transfer

           As shown above, weighing the private and public factors disfavors transfer. ClearOne has

   not met its substantial burden of showing how the factors are “strongly in favor of a transfer.”

   Realtime, 2018 WL 5630587, at *8. Accordingly, Shure’s choice of forum controls. Id.

   VI.     CONCLUSION

           For the foregoing reasons, Defendant’s motion to transfer should be denied.


   9
     Some courts invoke this idea under the local interest factor. E.g., TruckPro, 2019 WL 4671158,
   at *5. Under that framework, the policy factor is neutral and the local factor disfavors transfer.

                                                    -20-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 27 of 283 PageID #: 1804




   Dated: October 15, 2019
                                           McCARTER & ENGLISH, LLP

   OF COUNSEL:                             /s/ Brian R. Lemon
                                           Michael P. Kelly (#2295)
   Gerald F. Ivey                          Brian R. Lemon (#4730)
   Mareesa A. Frederick                    Alexandra M. Joyce (#6423)
   FINNEGAN, HENDERSON, FARABOW,           405 N. King St., 8th Floor
   GARRETT & DUNNER, LLP                   Wilmington, DE 19801
   901 New York Avenue, N.W.               (302) 984-6300
   Washington, D.C. 20001-4413             mkelly@mccarter.com
   (202) 408-4000                          blemon@mccarter.com
                                           ajoyce@mccarter.com
   Elliot C. Cook
   Alexander M. Boyer
   FINNEGAN, HENDERSON, FARABOW,           Counsel for Plaintiffs
   GARRETT & DUNNER, LLP
   Two Freedom Square
   11955 Freedom Drive
   Reston, VA 20190-5675
   (571) 203-2700
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 28 of 283 PageID #: 1805




                      EXHIBIT A
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 29 of 283 PageID #: 1806




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

   SHURE INCORPORATED                           )
                                                )
          Plaintiff,                            )
                                                )             Case No. _____________
          v.                                    )
                                                )
   CLEARONE, INC.                               )
                                                )             JURY DEMANDED
          Defendant.                            )


                         COMPLAINT FOR DECLARATORY JUDGMENT
                       OF PATENT NON-INFRINGEMENT AND INVALIDITY

          Plaintiff Shure Incorporated (“Shure”) files this Complaint against Defendant ClearOne,

   Inc. (“ClearOne”), and respectfully alleges as follows:



                                    NATURE OF THIS ACTION

          1.      This is a declaratory judgment action for non-infringement and invalidity of U.S.

   Patent No. 9,635,186 and non-infringement of U.S. Patent No. 9,264,553.



                                              PARTIES

          2.      Plaintiff Shure is a corporation organized under the laws of Illinois with a

   principal place of business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

          3.      Defendant ClearOne is a corporation organized under the laws of Utah with a

   principal place of business at 5225 Wiley Post Way, Suite 500, Salt Lake City, UT 84116.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 30 of 283 PageID #: 1807




                                     JURISDICTION AND VENUE

           4.        This action arises under the Patent Laws of the United States, Title 35, United

   States Code 35 U.S.C. § 1 et seq., and under Title 28, United States Code, Chapter 151, §§ 2201

   and 2202, entitled Declaratory Judgments.

           5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §§ 1331, 1338(a), 2201 and/or 2202.

           6.      This Court has personal jurisdiction over ClearOne in this matter. Among other

   things, ClearOne regularly and systematically ships and sells its products to customers and

   through numerous of its dealers and installers located in Illinois and in this District. Moreover,

   ClearOne sent the communications to Shure giving rise to this matter, as described herein,

   specifically into Illinois and this District. Based on these and other contacts with Illinois and this

   District, ClearOne is subject to personal jurisdiction in this District.

           7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), and/or (d),

   and/or 1400(b).


                                             BACKGROUND

           8.      On March 10, 2017, ClearOne, through its counsel, sent a letter to Shure

   addressed to Christine Schyvinck, Shure’s President and CEO (the “ClearOne Letter”). A true

   and accurate copy of the ClearOne Letter is attached hereto as Exhibit A, and is incorporated

   herein in its entirety by reference.

           9.      In the ClearOne Letter, ClearOne asserted that it is the owner and assignee of a

   certain United States Patent Application No. 15/190,424 (the “424 Application”).

           10.     Further, in the ClearOne Letter, ClearOne indicated to Shure that the ‘424

   Application has been examined and is allowed for issuance as a patent. The ClearOne Letter



                                                      2
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 31 of 283 PageID #: 1808




   referenced and attached a copy of the Notice of Allowance in the ‘424 Application, listing the

   allowed claims.

          11.     On April 25, 2017, U.S. Patent 9,635,186 (the “‘186 Patent”) entitled

   “Conferencing Apparatus That Combines a Beamforming Microphone Array With An Acoustic

   Echo Canceller” was duly issued by the United States Patent and Trademark Office. The ‘186

   Patent is assigned to and is owned by ClearOne.

          12.     The ‘186 Patent issued and came into full force and effect immediately after

   12:00 AM E.D.T. on April 25, 2017.

          13.     The ‘186 Patent issued and resulted from the ‘424 Application.

          14.     The allowed and issued claims of the ‘186 Patent are identical to the allowed

   claims in the ‘424 Application referenced by ClearOne in the ClearOne Letter.

          15.     The ‘186 Patent claims priority to U.S. Patent 9,264,553 (“the ‘553 Patent”)

   entitled “Methods and Apparatuses for Echo Cancelation with Beamforming Microphone

   Arrays.” The ‘186 Patent and the ‘553 Patent are in the same patent family. A true and correct

   copy of the ‘553 Patent is attached hereto as Exhibit B.

          16.     Both the ‘186 Patent and the ‘553 Patent claim priority to the same three U.S.

   provisional patent applications (numbers 61/495,971, 61/495,968 and 61/495,961), all three of

   which were filed on June 11, 2011.

          17.     The ‘186 Patent and the ‘553 Patent are directed to the same subject matter of

   echo cancellation in beam forming microphone arrays.               Furthermore, large portions of

   specification of the ‘186 Patent are identical to the specification of the ’553 Patent.




                                                     3
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 32 of 283 PageID #: 1809




          18.     The claims of the ‘553 Patent are directed at the same subject matter as the claims

   of the ‘186 Patent. However, the claims of the ‘553 Patent are broader in scope than the claims

   of the ‘186 Patent.

          19.     In the ClearOne Letter, ClearOne (i) accuses Shure of infringement of the allowed

   claims of the ‘424 Application, which are now issued in the ‘186 Patent, (ii) identifies specific

   Shure® products which it alleges are the infringing devices, (iii) outlines specific conduct

   attributable to Shure which forms the basis of its infringement allegations, (iv) demands that

   Shure cease and desist from activities which would infringe upon ClearOne’s patent rights, and

   (v) threatens prompt seeking of injunctive and other relief if ClearOne’s rights are not respected.

   The ClearOne Letter further includes “litigation hold” language demanding that Shure preserve

   material relevant to the allegations contained therein.

          20.     In the ClearOne Letter, ClearOne specifically alleges infringement of the allowed

   claims of ClearOne’s ‘424 Application stating that those claims “cover the Shure/Biamp and

   Shure/QSC integrated systems” identified elsewhere in the ClearOne Letter.

          21.     The ClearOne Letter goes on to provide “a detailed claim chart” comparing

   allowed claim 1 of the ‘424 Application (which is claim 1 of the ‘186 Patent) to the accused

   devices. At the end of the claim chart, ClearOne alleges that each of the accused devices

   “similarly meets the other independent claims (claim 7, 13, and 19), as well as the dependent

   claims.”

          22.     Therefore, ClearOne has asserted all of the claims of the ‘186 Patent against the

   Shure products identified in the ClearOne Letter.




                                                    4
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 33 of 283 PageID #: 1810




             23.   The ClearOne Letter specifically identifies and accuses Shure’s Microflex

   Advance Array Microphone, Shure model MXA910 (the “MXA910”) and Shure’s IntelliMix

   P300 signal processor (the “P300”) as being infringing devices (the “Accused Shure Products”).

             24.   The ClearOne Letter further accuses Shure of certain other activities which it

   alleges infringe the ‘186 Patent, including but not limited to “advertis[ing], and encourag[ing]

   and instruct[ing] its customers to make and use, integrated systems” (the “Accused Practices”)

   which allegedly infringe the ‘186 Patent.

             25.   The ClearOne Letter further accuses Shure of infringement based on (i) the

   combination of its MXA910 with “acoustic echo cancellation products” from third parties (such

   as QSC’s Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors and software)

   (the “Accused Third Party Products”), and (ii) activities by Shure, including the Accused

   Practices, which ClearOne alleges to be instructing, encouraging, partnering and/or otherwise

   collaborating with third parties in violation of the ‘186 Patent.

             26.   The claim charts provided in the ClearOne Letter expressly accuse the Accused

   Products, Accused Third Party Products and the Accused Practices of infringing the claims by

   outlining each claim limitation allegedly present.

             27.   All of the claim limitations of the independent claims of the ‘553 Patent comprise

   the same claim limitations of the independent claims of the ‘186 Patent, such that the ‘553 Patent

   claims contain claim limitations that are effectively a subset of the claim limitations of Claim 1

   of the ‘186 Patent.

             28.   The parties have a clear conflict of asserted rights against one another, and an

   actual controversy exists between Shure and ClearOne with respect to ‘186 Patent and the ‘553

   Patent.




                                                     5
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 34 of 283 PageID #: 1811




          29.     As a result of ClearOne’s actions, Shure has a reasonable apprehension of

   enforcement of the ‘186 and ‘553 Patents against it. Therefore, Shure files this action in order to

   resolve an actual and justiciable controversy between the parties hereto.



                                         FIRST CAUSE OF ACTION

                      (Declaratory Judgment of Non-Infringement of the ‘186 Patent)

          30.     Shure hereby incorporates by reference its allegations contained in paragraphs 1

   through 29 of this Complaint.

          31.     Shure does not make, use, offer for sale, sell, import, or export, and has never

   made, used, offered to sell, sold, imported, or exported, a device or apparatus that infringes,

   either directly or indirectly, any valid and enforceable claim of the ‘186 Patent.

          32.     Furthermore, Shure does not practice or perform, and has never practiced or

   performed, any method that infringes, either directly or indirectly, or performed any acts

   constituting contributory infringement of, or inducement to infringe any valid and enforceable

   claim of the ‘186 Patent.

          33.     Neither the Accused Shure Products, alone or in combination with the Accused

   Third Party Products, infringe, either directly or indirectly, any valid and enforceable claim of

   the ‘186 Patent.

          34.     Specifically, each of the Accused Shure Products (alone or in combination with

   each other, or in any combination with any of the Accused Third Party Products), and all of the

   Accused Practices fail to include or satisfy at least the claim limitation of “select[ing] with a

   signal module, one or more of the combined echo cancelled signals for transmission to the far

   end, wherein said signal selection module uses the far end signal as information to inhibit said




                                                    6
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 35 of 283 PageID #: 1812




   signal selection module from changing the selection of the combined echo cancelled signals

   while only the far end is active,” which is a claim limitation required of each of the independent

   claims (claims 1, 7, 13 and 19) of the ‘186 Patent, and therefore, is a claim limitation required by

   each and every claim of the ‘186 Patent.

          35.     Because each of the Accused Shure Products (alone or in combination with each

   other or in any combination with the Accused Third Party Products), and all of the Accused

   Practices do not include or satisfy at least the above recited limitation, such products and

   practices do not infringe any claims of the ‘186 Patent.

          36.     As set forth in detail above, an actual controversy exists between Shure and

   ClearOne concerning the non-infringement of the ‘186 Patent.

          37.     Accordingly, Shure seeks and is entitled to a judgment against ClearOne that all

   of the Accused Shure Products (alone or in combination with the Accused Third Party Products),

   and other Shure products incorporating microphone arrays and/or acoustic echo cancellation, as

   well as Shure’s activities and undertakings in selling, marketing and distributing its products,

   including but not limited to the Accused Practices, have not infringed and do not infringe

   (directly, indirectly, contributorily, or by inducement) any valid claim of the ‘186 Patent.


                                   SECOND CAUSE OF ACTION

                      (Declaratory Judgment of Invalidity of the ‘186 Patent)

          38.     Shure hereby incorporates by reference its allegations contained in paragraphs 1

   through 37 of this Complaint.

          39.     The ‘186 Patent is invalid for failure to meet one or more of the conditions of

   patentability specified in Title 35 of the United States Code. Specifically, the ‘186 Patent does

   not satisfy at least the requirements of 35 U.S.C. §§ 102, 103, and/or 112.




                                                    7
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 36 of 283 PageID #: 1813




          40.     Specifically, the ‘186 Patent is invalid under 35 U.S.C. § 102, as being anticipated

   by prior art. The ‘186 Patent is further invalid under 35 U.S.C. § 103 as being obvious in light of

   prior art. The ‘186 Patent is further invalid under 35 U.S.C. § 112 as being indefinite, for at least

   the reason that one or more of its claim terms fail to particularly point out and distinctly claim

   the invention, rendering the claims indefinite.

          41.     As set forth in detail above, an actual controversy exists between Shure and

   ClearOne as to whether the ‘186 Patent is invalid.

          42.     Accordingly, Shure seeks and is entitled to a judgment against ClearOne that the

   ‘186 Patent is invalid.

                                        THIRD CAUSE OF ACTION

                      (Declaratory Judgment of Non-Infringement of the ‘553 Patent)

          43.     Shure hereby incorporates by reference its allegations contained in paragraphs 1

   through 42 of this Complaint.

          44.     Shure does not make, use, offer for sale, sell, import, or export, and has never

   made, used, offered to sell, sold, imported, or exported, a device or apparatus that infringes,

   either directly or indirectly, any valid and enforceable claim of the ‘553 Patent.

          45.     Furthermore, Shure does not practice or perform, and has never practiced or

   performed, any method that infringes, either directly or indirectly, or performed any acts

   constituting contributory infringement of, or inducement to infringe any valid and enforceable

   claim of the ‘553 Patent.

          46.     Neither the Accused Shure Products, alone or in combination with the Accused

   Third Party Products, infringe, either directly or indirectly, any valid and enforceable claim of

   the ‘186 Patent.




                                                     8
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 37 of 283 PageID #: 1814




          47.     Specifically, each of the Accused Shure Products (alone or in combination with

   each other, or in any combination with any of the Accused Third Party Products), and all of the

   Accused Practices fail to include or satisfy at least the claim limitation of “perform[ing] a

   beamforming operation to combine the plurality of microphone signals to a plurality of

   combined signals that is greater in number than one and less in number than the plurality of

   microphone signals, each of the plurality of combined signals corresponding to a different fixed

   beam,” which is a claim limitation required of each of the independent claims (claims 1, 8 and

   15) of the ‘553 Patent, and therefore, is a claim limitation required by each and every claim of

   the ‘553 Patent.

          48.     Because each of the Accused Shure Products, alone or in combination with each

   other or in any combination with the Accused Third Party Products, and all of the Accused

   Practices do not include at least the above recited limitation, such products and practices do not

   infringe any claims of the ‘553 Patent.

          49.     As set forth in detail above, an actual controversy exists between Shure and

   ClearOne concerning the non-infringement of the ‘553 Patent.

          50.     Accordingly, Shure seeks and is entitled to a judgment against ClearOne that all

   of the Accused Shure Products (alone or in combination with the Accused Third Party Products),

   and other Shure products incorporating microphone arrays and/or acoustic echo cancellation, as

   well as Shure’s activities and undertakings in selling, marketing and distributing its products,

   including but not limited to the Accused Practices, have not infringed and do not infringe

   (directly, indirectly, contributorily, or by inducement) any valid claim of the ‘553 Patent.




                                                    9
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 38 of 283 PageID #: 1815




                                       PRAYER FOR RELIEF

          WHEREFORE, Shure requests that this Court enter judgment in its favor and against

   ClearOne as follows:

          A.      Declaring that Shure does not infringe, and has not infringed, any valid claim of

   any of the ‘186 Patent;

          B.      Declaring that the ‘186 Patent is invalid under one or more of 35 U.S.C. §§ 102

   103, and/or 112;

          C.      Declaring that Shure does not infringe, and has not infringed, any valid claim of

   any of the ‘553 Patent;

          D.      Enjoining ClearOne, its officers, agents, employees, representatives, counsel and

   all parties acting in concert with it, permanently and preliminarily during the pendency of this

   action, from directly or indirectly asserting or charging infringement of the ‘186 Patent and/or

   the ‘553 Patent against Shure, its representatives, agents, distributors, customers, or contractors,

   present and prospective;

          E.      Declaring this case exceptional under 35 U.S.C. § 285 at least as a result of

   ClearOne’s assertion of the ‘186 Patent and/or the ‘553 Patent despite ClearOne’s knowledge of

   their invalidity and/or Shure’s non-infringement of them, and ordering ClearOne to pay Shure’s

   reasonable attorneys’ fees and expenses in this action;

          F.      Ordering ClearOne to pay Shure’s costs pursuant to 28 U.S.C. § 1920;

          G.      Ordering such other and future relief as this Court deems just and proper.




                                               JURY DEMAND

          Shure respectfully requests a trial by jury.




                                                    10
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 39 of 283 PageID #: 1816




   Dated: April 24, 2017           Respectfully Submitted,

                                   By: /s/ Vladimir I. Arezina
                                       One of the Attorneys for Plaintiff,
                                       SHURE INCORPORATED

                                       Vladimir I. Arezina
                                         (ARDC No. 6276348)
                                       William J. Lenz
                                         (ARDC No. 6257555)
                                       NEAL, GERBER & EISENBERG LLP
                                       Two North LaSalle Street
                                       Suite 1700
                                       Chicago, Illinois 60602
                                       Telephone: (312) 269-8000
                                       Facsimile: (312) 269-1747
                                       varezina@nge.com
                                       wlenz@nge.com




                                         11
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 40 of 283 PageID #: 1817




                      EXHIBIT B
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 41 of 283 PageID #: 1818




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DISTRICT

   Shure Incorporated,                                   Civil Number 1:17-cv-03078
                                                         Jury Trial Demanded
             Plaintiff,
   vs.
                                                         Hon. Edmond E. Chang
   ClearOne, Inc.,                                       Mag. Judge Hon. Maria Waldez

             Defendant.

   ClearOne, Inc.,

             Counter-Plaintiff,
   vs.

   Shure Incorporated, Biamp Systems
   Corporation, and QSC Audio Products, LLC,

             Counter-Defendants.


   DEFENDANT CLEARONE’S ANSWER TO PLAINTIFF SHURE’S COMPLAINT FOR
       DECLARATORY JUDGMENT OF PATENT NON-INFRINGEMENT AND
               INVALIDITY, JOINDER, AND COUNTERCLAIM

                                                ANSWER

                                      NATURE OF THE ACTION

             1.      ClearOne, Inc. (“ClearOne”) admits that Plaintiff Shure Incorporated’s

   (“Plaintiff” or “Shure”) Complaint seeks a judgment declaring U.S. Patent No. 9,635,186 (the

   “’186 Patent”) invalid and not infringed, and U.S. Patent No. 9,264,553 (the “’553 Patent”) not

   infringed. ClearOne denies that Plaintiff is entitled to a declaration of either noninfringement or

   invalidity of either patent.

                                                PARTIES

             2.      Admit.




   5117623
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 42 of 283 PageID #: 1819




             3.    Admit.

                                    JURISDICTION AND VENUE

             4.    ClearOne admits that this is purportedly an action arising under the United States

   Patent Laws and the Declaratory Judgment Act. ClearOne denies that this Court has subject

   matter jurisdiction over the ’553 Patent. ClearOne also denies that Plaintiff is entitled to any

   relief.

             5.    Admit.

             6.    Admit.

             7.    ClearOne admits that venue is proper in this District pursuant to 28 U.S.C.

   § 1391(b), (c), and/or (d). ClearOne denies the remaining allegations contained in Paragraph 7.

                                            BACKGROUND

             8.    Admit.

             9.    Admit.

             10.   Admit.

             11.   Admit.

             12.   ClearOne admits that the ’186 Patent was issued by the United States Patent and

   Trademark Office on April 25, 2017. ClearOne otherwise denies the allegations contained in

   Paragraph 12.

             13.   Admit.

             14.   Admit.

             15.   The ’186 Patent claims priority to earlier filed Provisional United States

   Application Nos. 61/495,968, 61/495,961, and 61/495,971. The ’186 Patent issued from the ’424

   Application, which is a continuation of United States Patent Application No. 15/040,135, which



                                                   -2-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 43 of 283 PageID #: 1820




   in turn is a continuation of United States Patent Application No. 13/493,921 (the “’921

   Application”). The ’553 Patent issued from the ’921 Application. ClearOne admits that Exhibit

   B appears to be a copy of the ’553 Patent. Plaintiffs use of the phrase “same patent family” is

   vague, and ClearOne is unclear as to the meaning intended by Plaintiff. ClearOne thus does not

   have enough information to analyze whether that statement is true, and therefore denies the

   remaining allegations of Paragraph 15.

             16.   Admit.

             17.   ClearOne admits that the ’186 Patent is entitled “Conferencing Apparatus that

   Combines a Beamforming Microphone Array with an Acoustic Echo Canceller,” and that the

   ’553 Patent is entitled “Methods and Apparatuses for Echo Cancellation with Beamforming

   Microphone Arrays.” Plaintiff’s use of the phrase “large portions of specification[s]” is vague,

   and ClearOne is unclear as to the meaning intended by Plaintiff. ClearOne thus does not have

   enough information to analyze whether that statement is true, and therefore denies the remaining

   allegations of Paragraph 17.

             18.   ClearOne admits that both the ’186 Patent and ’553 Patent are similarly titled.

   Plaintiff’s use of the phrases “same subject matter” and “broader in scope” are vague, and

   ClearOne is unclear as to the meaning intended by Plaintiff. ClearOne thus does not have

   enough information to analyze whether those statements are true, and therefore denies the

   remaining allegations of Paragraph 18.

             19.   ClearOne believes that the text of its March 10, 2017 letter (“letter”) is the best

   evidence and speaks for itself. ClearOne otherwise denies Plaintiff’s characterization of the

   letter.

             20.   ClearOne believes that the text of its letter is the best evidence and speaks for



                                                    -3-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 44 of 283 PageID #: 1821




   itself. ClearOne otherwise denies Plaintiff’s characterization of the letter.

          21.      ClearOne believes that the text of its letter is the best evidence and speaks for

   itself. ClearOne otherwise denies Plaintiff’s characterization of the letter.

          22.      ClearOne admits that its letter identified independent claims 1, 7, 13, and 19, as

   well as dependent claims of the ’424 Application as covering Shure products. ClearOne is

   without information sufficient to form a belief as to the truth or falsity of the other allegations of

   Paragraph 22, and therefore denies the allegations.

          23.      ClearOne believes that the text of its letter is the best evidence and speaks for

   itself. ClearOne otherwise denies Plaintiff’s characterization of the letter.

          24.      ClearOne believes that the text of its letter is the best evidence and speaks for

   itself. ClearOne otherwise denies Plaintiff’s characterization of the letter.

          25.      ClearOne believes that the text of its letter is the best evidence and speaks for

   itself. ClearOne otherwise denies Plaintiff’s characterization of the letter.

          26.      ClearOne admits that the claim chart provided in its letter provides an

   infringement analysis of claim 1 of the ’186 Patent. ClearOne denies the remaining allegations.

          27.      ClearOne admits that the ’186 and ’553 Patents share some similar claim

   limitations. ClearOne otherwise denies Plaintiff’s characterization of the Patents.

          28.      ClearOne admits that an actual controversy exists between Plaintiff and ClearOne

   with respect to the ’186 Patent. ClearOne otherwise denies the allegations contained in

   Paragraph 28.

          29.      ClearOne admits that Plaintiff has a reasonable apprehension of enforcement of

   the ’186 Patent against it. ClearOne otherwise denies the allegations contained in Paragraph 29.




                                                    -4-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 45 of 283 PageID #: 1822




             Count 1: Declaratory Judgment of Non-Infringement of the ‘186 Patent

          30.      To the extent not inconsistent, ClearOne incorporates by reference its answers to

   the allegations of Paragraph 1 through 29 of the Complaint the same as if fully set forth herein.

          31.      Deny.

          32.      Deny.

          33.      Deny.

          34.      Deny.

          35.      Deny.

          36.      ClearOne admits that an actual controversy exists between Plaintiff and ClearOne

   concerning the non-infringement of the ’186 Patent, but otherwise denies the remaining

   allegations in Paragraph 36.

          37.      Deny.

                   Count 2: Declaratory Judgment of Invalidity of the ’186 Patent

          38.      To the extent not inconsistent, ClearOne incorporates by reference its answers to

   the allegations of Paragraph 1 through 37 of the Complaint the same as if fully set forth herein.

          39.      Deny.

          40.      Deny.

          41.      ClearOne admits that an actual controversy exists between Plaintiff and ClearOne

   as to whether the ’186 Patent is invalid, but otherwise denies the remaining allegations in

   Paragraph 41.

          42.      Deny.

             Count 3: Declaratory Judgment of Non-Infringement of the ’553 Patent

          Paragraphs 43–50: No response required as subject to a motion to dismiss for lack of



                                                  -5-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 46 of 283 PageID #: 1823




   subject matter jurisdiction.

                                        PRAYER FOR RELIEF

          ClearOne denies that Plaintiff is entitled to any of the requested relief. ClearOne

   demands a trial by jury of all disputed, material facts (including any such facts later pleaded in

   the joinder and counterclaims below).

                                            JURY DEMAND

          Admit. ClearOne demands a trial by jury of all disputed, material facts (including any

   such facts later pleaded in the joinder and counterclaims below).

                                     AFFIRMATIVE DEFENSES

          1.       Shure has failed to allege a sufficient case or controversy over the non-

   infringement of the ’553 patent and thus this Court lacks subject matter jurisdiction over Count 3

   of Shure’s declaratory judgment claims.

          2.       The ’186 and ’553 Patents are presumed to be, and are, valid.

          3.       ClearOne reserves its rights to assert additional claims or defenses as appropriate.

                                  JOINDER AND COUNTERCLAIM

          Counterclaimant ClearOne by and through counsel of record, hereby files this

   Counterclaim against Shure. ClearOne also files this Counterclaim against Biamp System

   Corporation (“Biamp”) and QSC Audio Products, LLC (“QSC”), which it joins as Counterclaim

   Defendants to this action (Shure, Biamp, and QSC collectively referred to as “Counterclaim

   Defendants”).

                                           INTRODUCTION

          1.       ClearOne brings this patent infringement action to stop Counterclaim Defendants

   Shure, Biamp, and QSC from their wrongful use of ClearOne’s market-leading, patented audio



                                                   -6-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 47 of 283 PageID #: 1824




   conferencing technologies.

          2.      Despite being a small public company, ClearOne has grown into the global

   market leader in the installed audio conferencing market and a leading provider of premium

   audio conferencing systems and other related products for audio, video, and web conferencing

   applications. As a market leader, ClearOne is focused on developing cutting-edge conferencing

   and collaboration products. Through decades of innovation, investment, and effort by ClearOne

   and its team of inventors and engineers, ClearOne has developed industry-leading products and a

   portfolio of over 100 issued patents and pending patent applications.

          3.      No later than 2010, ClearOne inventors conceived and developed a beamforming

   microphone conferencing system that was designed to replace up to a dozen individual

   microphones with a small beamforming microphone array that could be placed overhead or

   otherwise out of the way and yet had superior audio quality and clarity. In 2012, four years

   ahead of its closest competitors, ClearOne was first to market with this beamforming audio

   conferencing technology – the Beamforming Microphone Array audio conferencing system –

   which combined beamforming with acoustic echo cancellation and adaptive steering or smart

   beam selection to provide superior audio performance and clarity.




                                ClearOne Beamforming Microphone Array



          4.      ClearOne has been recognized several times for its continued innovation and



                                                  -7-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 48 of 283 PageID #: 1825




   excellence in the installed audio conferencing market, including:

          •        2017 Integrated Systems Europe “Best of Show” for its Beamforming

                   Microphone Array 2;

          •        2014 TMCnet Communications Product of the Year for its Beamforming

                   Microphone Array;

          •        2014 Frost & Sullivan Global Installed Audio Conferencing Systems Market

                   Leadership Award; and

          •        2013 Utah Innovation Awards Finalist for its Beamforming Microphone Array.

          5.       To protect its industry-leading technology, ClearOne filed provisional and utility

   patent applications, including United States Patent Application No. 15/190,424 (the “’424

   Application”) entitled “Conferencing Apparatus that combines a Beamforming Microphone

   Array with an Acoustic Echo Canceller.” The ’424 Application has now issued as United States

   Patent No. 9,635,186 (the “’186 Patent”). A true and correct copy of the ’186 Patent is included

   as Exhibit A.

          6.       Counterclaim Defendants’ products and services make pervasive use of

   ClearOne’s patented technology and infringe the ’186 Patent.

          7.       ClearOne seeks injunctive relief barring Counterclaim Defendants from infringing

   ClearOne’s patented technology, damages for Counterclaim Defendants past infringement, and

   ClearOne’s attorneys’ fees and costs associated with this action.

                                    JURISDICTION AND VENUE

          8.       This Counterclaim for patent infringement arises under the Patent Laws of the

   United States, 35 U.S.C. § 101 et seq. This Court has subject matter jurisdiction over this

   Counterclaim and all Counterclaim Defendants pursuant to 28 U.S.C. §§ 1331, 1338(a), and



                                                   -8-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 49 of 283 PageID #: 1826




   1367.

           9.        This Court has personal jurisdiction over Counterclaim Defendants in this matter.

   Among other things, Counterclaim Defendants transact and have transacted business in Illinois

   and have caused injury to ClearOne in Illinois. Moreover, Shure filed its Complaint in Illinois

   and this District.

           10.       Venue is proper in this district under 28 U.S.C. §§ 1391(b) & (c) and 1400(b).

                                                 PARTIES

                                               ClearOne, Inc.

           11.       ClearOne is a public corporation, incorporated in Utah, with a principal place of

   business at 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah 84116.

           12.       ClearOne was founded in 1983. From its inception, ClearOne has been dedicated

   to the design, development, and sales of conferencing, collaboration, and network streaming and

   signage solutions for voice and visual communications. ClearOne has created hundreds of new

   products that improve people’s ability to collaborate and communicate, whether they are in the

   same room or on opposite sides of the globe.

           13.       ClearOne’s commitment to innovation and quality in the field of voice and visual

   communication solutions is well-known. ClearOne has developed several industry firsts,

   including:

                 •   First professional-grade Beamforming Microphone Array;

                 •   First product to use Distributed Audio Echo Cancellation in an audio

                     conferencing system;

                 •   First conference phone to provide wireless conferencing;

                 •   First fully-scalable conference phone that daisy-chains multiple phone units; and



                                                     -9-
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 50 of 283 PageID #: 1827




                •   First product to bridge the wide price/performance gap that existed between plug-

                    and-play tabletop conferencing phones and professionally-installed audio

                    conferencing systems.

          14.       Today, installed audio conferencing is one of ClearOne’s core businesses, and

   ClearOne has become the market leader in that field, with over 50% of the global market.

   ClearOne’s products are used by thousands of organizations worldwide, including schools,

   government entities, medical facilities, law firms, businesses, and houses of worship.

                                            Shure Incorporated

          15.       Shure is a private corporation, incorporated in Illinois, with its principal place of

   business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

          16.       Shure designs and manufactures audio systems. Shure’s products include

   wireless and wired microphone systems, digital signal processors, and personal monitor systems,

   among others. Shure is a competitor of ClearOne.

          17.       Shure advertises, encourages, and instructs its customers to make and use

   integrated systems consisting of its beamforming microphones (such as the Shure Microflex

   Advance Array microphone) and its upcoming Intellimix P300 Audio Conferencing Processor

   (scheduled for launch in fall 2017), as well as acoustic echo cancellation products from other

   companies (such as QSC’s Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors

   and software).

          18.       The performance of these integrated systems plays a key role in Shure’s ability to

   compete effectively in the audio conferencing market.

          19.       Shure is aware that ClearOne has patents relating to beamforming audio

   conferencing systems.



                                                    - 10 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 51 of 283 PageID #: 1828




                                     Biamp Systems Corporation

          20.     Biamp is a private corporation, incorporated in Delaware, with a principal place

   of business at 9300 S.W. Gemini Drive, Beaverton, Oregon 97008.

          21.     Biamp designs and manufactures audio systems. Biamp’s products include

   networked digital audio platforms, digital signal processors, and scalable media systems for

   digital audio networking, among others. Biamp is a competitor of ClearOne.

          22.     Biamp advertises, encourages, and instructs its customers to make and use

   integrated systems consisting of its acoustic echo cancellation products (such as its

   Tesira/TesiraFORTE audio processors and software) and the Shure Microflex Advance Array

   microphone.

          23.     The performance of these integrated systems plays a key role in Biamp’s ability to

   compete effectively in the audio conferencing market.

          24.     Biamp is aware that ClearOne has at least one patent relating to beamforming

   audio conferencing systems.

                                      QSC Audio Products, LLC

          25.     QSC is a private company organized as a California limited liability company

   with its principal place of business at 1675 MacArthur Blvd., Costa Mesa, California 92626.

          26.     QSC designs and manufacturers audio systems. QSC’s products include power

   amplifiers, loudspeakers, mixers, and networked audio and control. QSC is a competitor of

   ClearOne.

          27.     QSC advertises, encourages, and instructs its customers to make and use

   integrated systems consisting of its acoustic echo cancellation products (such as its Q-SYS

   platform) and the Shure Microflex Advance Array microphone.



                                                  - 11 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 52 of 283 PageID #: 1829




           28.    The performance of these integrated systems plays a key role in QSC’s ability to

   compete effectively in the audio conferencing market.

           29.    QSC is aware that ClearOne has at least one patent relating to beamforming audio

   conferencing systems.

                            BACKGROUND OF THE TECHNOLOGY

           30.    The technology at issue in this case pertains generally to the field of digital signal

   processing techniques, as used primarily in audio and video teleconferencing systems that are

   often deployed in conference rooms.

           31.    Beamforming, also known as spatial filtering, is a signal processing technique

   used in sensor arrays for directional signal transmission or reception. Beamforming can be used

   to select desired sound sources, while rejecting unwanted sounds. In an audio conferencing

   system, beamforming can be used to select, or focus on, a participant’s voice, while rejecting

   noise and interfering speech from other directions, which provides superior audio performance

   and clarity.

           32.    Another related and important technology in audio conferencing is acoustic echo

   cancellation. This technology improves audio quality by reducing or preventing echo from being

   created or reducing/removing it after it is already present. For example, from the perspective of

   remote audio conferencing participants, their own voices are recreated by loudspeakers in the

   conference room, and these audio signals are also then picked up by the microphones in the room

   and sent back the remote participants, causing an undesirable echo. Acoustic echo cancellation

   involves recognizing that echo, then reducing or removing it by subtracting it from the

   transmitted signal.




                                                  - 12 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 53 of 283 PageID #: 1830




          33.     ClearOne is at the forefront of integrating beamforming microphone arrays with

   acoustic echo cancellation. ClearOne’s ’186 Patent covers a conferencing apparatus that

   combines a beamforming microphone array with an acoustic echo canceller and, among other

   things, inhibits the changing of the selection of the combined echo cancelled signals while only

   the far end signal is active, as well as other embodiments.

          34.      The ’186 Patent employs a “hybrid” method, wherein microphone signals are

   beamformed into a plurality of fixed beams, and echo cancellation is then applied to those fixed

   beams. This allows the echo cancelers to avoid continuous learning based on the changing

   characteristics of the beamformer, but also avoids having to increase the number of echo

   cancelers when the number of microphones is increased, two problems which plague other

   methods.

          35.     ClearOne currently employs the technology in the ’186 Patent in its Beamforming

   Microphone Array and CONVERGE Pro products, both of which are now in their second

   generation.

          36.     ClearOne’s investments in technology and its reputation as a leader and innovator

   is harmed by ongoing unauthorized use of its technology.

                 COUNTERCLAIM DEFENDANTS’ WILLFUL INFRINGEMENT

          37.     On March 10, 2017, ClearOne’s counsel wrote to Christine Schyvinck, President

   and CEO of Shure; Matt Czyzewski, President and CEO of Biamp; and Joe Pham, President and

   CEO of QSC, to notify them of the existence of the ’424 Application and the fact that the

   USPTO had provided ClearOne a Notice of Allowance. ClearOne alerted each company as to

   the scope of the ’424 Application, including the allowed claims. ClearOne also stated its belief

   that the Shure Microflex Advance beamforming microphone array combined with the Biamp



                                                  - 13 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 54 of 283 PageID #: 1831




   Tesira or QSC Q-SYS audio processors were covered by the allowed claims of the ’424

   Application and provided a detailed 18-page claim chart that set forth the publicly available

   evidence demonstrating Defendants’ infringement. The claim chart is attached as Exhibit B.

   ClearOne also demanded that each company cease and desist from any activities that would

   infringe upon ClearOne’s patent rights.

          38.     On March 21,2017, Shure responded with a short letter indicating that they

   received ClearOne’s March 10 letter and were still investigating its merits. By letter with the

   same date, counsel for Biamp sent counsel for ClearOne a three-sentence note, indicating that

   they had received the March 10 letter, were investigating its merits, and planned to respond in

   due course. Prior to the ’186 Patent’s issue, QSC never responded to the March 10 letter.

          39.     On April 10, 2017, Shure requested a call with ClearOne to discuss the issues

   raised in ClearOne’s March 10 letter, and ClearOne proposed a call on April 18 or 19.

          40.     Rather than respond to ClearOne’s offer to discuss the matter, Shure instead sent

   another letter on April 17, 2017, stating that they had completed their review of ClearOne’s

   March 10 letter and claiming that Shure’s products did not infringe the ’424 Application.

   Despite having the benefit of ClearOne’s detailed claim charts, Shure did not provide any

   explanation as to why they believed that Shure’s products did not infringe the allowed claims of

   the ’424 Application.

          41.     There had been no further communications with Shure, Biamp, or QSC before the

   ’186 Patent issued on April 25, 2017. On the same day, this lawsuit ensued.

                                               COUNT I

                Counterclaim for Relief for Patent Infringement of the ’186 Patent
                            (Against All Counterclaim Defendants)

          42.     ClearOne incorporates by reference paragraphs 1 through 41.


                                                 - 14 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 55 of 283 PageID #: 1832




          43.     ClearOne is the owner of all rights, title, and interest in the ’186 Patent. The ’186

   Patent issued on April 25, 2017.

          44.     The ’186 Patent is valid and enforceable.

          45.     Counterclaim Defendant Shure manufactures, uses, offer to sell, and sells

   beamforming microphones. Shure advertises, encourages, and instructs its customers to make,

   use, offer to sell, and/or sell, integrated systems consisting of Shure’s beamforming microphones

   (such as the Shure Microflex Advance Array microphone) and acoustic echo cancellation

   products from other companies (such as QSC’s Q-SYS platform and Biamp’s

   Tesira/TesiraFORTE audio processors and software). These integrated systems perform

   beamforming operations that combine microphone signals into signals corresponding to fixed

   beams, and then perform acoustic echo cancellation on the combined signals, in addition to other

   operations in the ’186 Patent. Indeed, Shure has announced partnerships with several AV

   hardware and software providers, including both Biamp and QSC, to manufacture and sell these

   integrated systems. Shure thereby participates in joint infringement, contributory infringement,

   or inducement to infringe with acoustic echo cancellation companies to manufacture, make, use,

   sell, offer for sale, or import integrated systems that embody one or more claims of the ’186

   Patent, including representative claims 1, 7, and 13 of the ’186 Patent.

          46.     Counterclaim Defendant Biamp manufactures, uses, offers to sell, and sells

   acoustic echo cancellation products. Biamp advertises, encourages, and instructs its customers to

   make, use, offer to sell, and/or sell, integrated systems consisting of Biamp’s acoustic echo

   cancellation products (such as Biamp’s Tesira/TesiraFORTE audio processors and software) and

   other companies’ beamforming microphones (such as the Shure Microflex Advance Array

   Microphone). These integrated systems perform beamforming operations that combine



                                                  - 15 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 56 of 283 PageID #: 1833




   microphone signals into signals corresponding to fixed beams, and then perform acoustic echo

   cancellation on the combined signals, in addition to other operations in the ’186 Patent. Indeed,

   Biamp has announced partnerships with beamforming microphone providers such as Shure to

   manufacture and sell these integrated systems. Biamp thereby participates in joint infringement,

   contributory infringement, and/or inducement to infringe with microphone companies to

   manufacture, make, use, sell, offer for sale, or import integrated systems that embody one or

   more claims of the ’186 Patent, including representative claims 1, 7, and 13 of the ’186 Patent.

          47.     Counterclaim Defendant QSC manufactures, uses, offers to sell, and sells acoustic

   echo cancellation products. QSC advertises, encourages, and instructs its customers to make,

   use, offer to sell, and/or sell, integrated systems consisting of QSC’s acoustic echo cancellation

   products (such as QSC’s Q-SYS platform) and other companies’ beamforming microphones

   (such as the Shure Microflex Advance Array Microphone). These integrated systems perform

   beamforming operations that combine microphone signals into signals corresponding to fixed

   beams, and then perform acoustic echo cancellation on the combined signals, in addition to other

   operations in the ’186 Patent. Indeed, QSC has announced partnerships with beamforming

   microphone providers such as Shure to manufacture and sell these integrated systems. QSC

   thereby participates in joint infringement, contributory infringement, or inducement to infringe

   with microphone companies to manufacture, make, use, sell, offer for sale, or import integrated

   systems that embody one or more claims of the ’186 Patent, including representative claims 1, 7,

   and 13 of the ’186 Patent.

          48.     Each Counterclaim Defendant knew of the ’424 Application, which issued as the

   ’186 Patent, prior to the filing of this action at least due to ClearOne’s identification of the ’424

   Application to Counterclaim Defendants in the March 10, 2017 letter that was sent to each



                                                   - 16 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 57 of 283 PageID #: 1834




   Counterclaim Defendant’s respective chief executive officer.

          49.     Counterclaim Defendants’ infringement is willful.

          50.     ClearOne has suffered and continues to suffer damages and irreparable harm

   because of Counterclaim Defendants’ past and ongoing infringement.

          51.     Unless Counterclaim Defendants’ infringement is enjoined, ClearOne will

   continue to be damaged and irreparably harmed.

          52.     ClearOne meets the criteria for, and is entitled to, temporary, preliminary, and

   permanent injunctive relief.

                                               COUNT II

         Conditional Counterclaim for Relief for Patent Infringement of the ’553 Patent
                           (Against All Counterclaim Defendants)

          ClearOne has moved to dismiss Shure’s declaratory judgment claim against United States

   Patent No. 9,264,553 (the “’553 Patent.”). Contingent on the Court’s consideration of such

   motion and the Court’s denial of it, ClearOne asserts the following conditional Counterclaim

   within the time period for doing so as a matter of right in order to preserve such claim.

          53.     ClearOne incorporates by reference paragraphs 1 through 52.

          54.     ClearOne is the owner of all rights, title, and interest in the ’553 Patent. The ’553

   Patent issued on February 16, 2016.

          55.     The ’553 Patent is currently pending reissuance.

          56.     Counterclaim Defendant Shure manufactures, uses, offer to sell, and sells

   beamforming microphones. Shure advertises, encourages, and instructs its customers to make,

   use, offer to sell, and/or sell, integrated systems consisting of Shure’s beamforming microphones

   (such as the Shure Microflex Advance Array microphone) and acoustic echo cancellation

   products from other companies (such as QSC’s Q-SYS platform and Biamp’s


                                                  - 17 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 58 of 283 PageID #: 1835




   Tesira/TesiraFORTE audio processors and software). These integrated systems perform

   beamforming operations that combine microphone signals into signals corresponding to fixed

   beams, and then perform acoustic echo cancellation on the combined signals, in addition to other

   operations in the ’553 Patent. Indeed, Shure has announced partnerships with several AV

   hardware and software providers, including both Biamp and QSC, to manufacture and sell these

   integrated systems. Shure thereby participates in joint infringement, contributory infringement,

   or inducement to infringe with acoustic echo cancellation companies to manufacture, make, use,

   sell, offer for sale, or import integrated systems that embody one or more claims of the ’553

   Patent.

             57.   Counterclaim Defendant Biamp manufactures, uses, offers to sell, and sells

   acoustic echo cancellation products. Biamp advertises, encourages, and instructs its customers to

   make, use, offer to sell, and/or sell, integrated systems consisting of Biamp’s acoustic echo

   cancellation products (such as Biamp’s Tesira/TesiraFORTE audio processors and software) and

   other companies’ beamforming microphones (such as the Shure Microflex Advance Array

   Microphone). These integrated systems perform beamforming operations that combine

   microphone signals into signals corresponding to fixed beams, and then perform acoustic echo

   cancellation on the combined signals, in addition to other operations in the ’553 Patent. Indeed,

   Biamp has announced partnerships with beamforming microphone providers such as Shure to

   manufacture and sell these integrated systems. Biamp thereby participates in joint infringement,

   contributory infringement, and/or inducement to infringe with microphone companies to

   manufacture, make, use, sell, offer for sale, or import integrated systems that embody one or

   more claims of the ’553 Patent.




                                                  - 18 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 59 of 283 PageID #: 1836




          58.     Counterclaim Defendant QSC manufactures, uses, offers to sell, and sells acoustic

   echo cancellation products. QSC advertises, encourages, and instructs its customers to make,

   use, offer to sell, and/or sell, integrated systems consisting of QSC’s acoustic echo cancellation

   products (such as QSC’s Q-SYS platform) and other companies’ beamforming microphones

   (such as the Shure Microflex Advance Array Microphone). These integrated systems perform

   beamforming operations that combine microphone signals into signals corresponding to fixed

   beams, and then perform acoustic echo cancellation on the combined signals, in addition to other

   operations in the ’553 Patent. Indeed, QSC has announced partnerships with beamforming

   microphone providers such as Shure to manufacture and sell these integrated systems. QSC

   thereby participates in joint infringement, contributory infringement, or inducement to infringe

   with microphone companies to manufacture, make, use, sell, offer for sale, or import integrated

   systems that embody one or more claims of the ’553 Patent.

          59.     ClearOne has suffered and continues to suffer damages and irreparable harm

   because of Counterclaim Defendants’ past and ongoing infringement.

          60.     Unless Counterclaim Defendants’ infringement is enjoined, ClearOne will

   continue to be damaged and irreparably harmed.

          61.     ClearOne meets the criteria for, and is entitled to, temporary, preliminary, and

   permanent injunctive relief.

                                       PRAYER FOR RELIEF

          WHEREFORE, ClearOne respectfully asks that the Court enter judgment against

   Counterclaim Defendants as follows:

          A.      That Counterclaim Defendants Shure, Biamp, and QSC have infringed (either

                  literally or under the doctrine of equivalents), jointly, and/or indirectly, by way of



                                                  - 19 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 60 of 283 PageID #: 1837




               inducing or contributing to the infringement of, one or more claims of ClearOne’s

               ’186 and ’553 Patents;

         B.    That Counterclaim Defendants infringement of the ’186 Patent was willful;

         C.    For temporary, preliminary, and permanent injunctive relief enjoining

               Counterclaim Defendants and their officers, directors, agents, affiliates,

               employees, divisions, branches, subsidiaries, parents, and all others acting in

               active concert or participation with them, from infringement, inducing the

               infringement, or contributing to the infringement of the ’186 and ’553 Patents;

         D.    For an award to ClearOne for its damages, costs, expenses, and prejudgment and

               post-judgment interest for Counterclaim Defendants’ infringement of the ’186 and

               ’553 Patents as provided under 35 U.S.C. §§ 154(d) and 284;

         E.    For an award to ClearOne for enhanced damages equal to treble the amount of

               actual damages, for the willful nature of Counterclaim Defendants’ acts of

               infringement as to the ’186 Patent, with notice being made at least as early as the

               date of the filing of the complaint, as provided under 35 U.S.C. § 284;

         F.    That this be declared an exceptional case within the meaning of 35 U.S.C. § 285

               and that ClearOne be awarded its reasonable attorneys’ fees against Counterclaim

               Defendants;

         G.    For any and all other relief to which ClearOne may show itself to be entitled.




                                               - 20 -
C a s e       1 : 1 9 - c v - 0 1 3 4 3 - R G A - C J B                             D o c




  Dated: May 30, 2017



                              By:      /s/ Garret A. Leach

                                       Garret A. Leach, P.C. (IL Bar No. 6237520)
                                       garret.leach@kirkland.com
                                       KIRKLAND & ELLIS LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       Telephone: (312) 862-2000
                                       Facsimile: (312) 862-2200


                                       Alexander C.D. Giza, pro hac vice
                                       agiza@hueston.com
                                       Hueston Hennigan LLP
                                       523 West 6th Street, Suite #400
                                       Los Angeles, CA 90014
                                       Telephone: (213) 788-4340

                                    Attorneys for Defendant ClearOne, Inc.




                              - 21 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 62 of 283 PageID #: 1839




                                 CERTIFICATE OF SERVICE
          I, hereby certify that on May 30, 2017, the foregoing document was filed

   electronically through the Court’s Electronic Case Filing System. Service of this document

   is being made upon all counsel of record in this case by the Notice of Electronic Filing issued

   through the Court’s Electronic Case Filing System on this date.



                                             By: __/s/ Garret A. Leach ___________________




                                                  - 22 -
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 63 of 283 PageID #: 1840




                      EXHIBIT C
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 64 of 283 PageID #: 1841




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


   ClearOne, Inc.,                                        Case Number 19-cv-2421

             Plaintiff,                                   Jury Trial Demanded
   vs.

   Shure Incorporated,

             Defendant.


               COMPLAINT FOR PATENT INFRINGEMENT AND TRADE SECRET
                                MISAPPROPRIATION

             Plaintiff ClearOne, Inc. (“ClearOne”) files this Complaint against Defendant Shure

   Incorporated (“Shure”), and alleges as follows:

                                            INTRODUCTION

             1.      ClearOne brings this action to stop Shure from its predatory actions against

   ClearOne, including wrongful and willful infringement of ClearOne’s market-leading, patented

   audio conferencing technologies and intentional misappropriation of ClearOne’s valuable trade

   secrets related to its products.1

             2.      Despite being a small public company, ClearOne had grown into the global

   market leader in the installed audio conferencing market and a leading provider of premium

   audio conferencing systems and other related products for audio, video, and web conferencing

   applications. As a market leader, ClearOne is focused on developing cutting-edge conferencing

   and collaboration products. Through decades of innovation, investment, and effort by



   1
    Pursuant to Shure’s objection to public disclosure of internal Shure documents and related
   material, ClearOne has redacted references to specific evidence of Shure’s trade secret
   misappropriation from the public version of this Complaint.

                                                       -1-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 65 of 283 PageID #: 1842




   ClearOne’s inventors and engineers, ClearOne has developed industry-leading products and a

   portfolio of approximately 100 issued patents and pending patent applications.

             3.   No later than 2010, ClearOne inventors conceived and developed a beamforming

   microphone conferencing system that was designed to replace up to a dozen individual

   microphones with a compact beamforming microphone array that could be placed overhead or

   otherwise out of the way and yet have superior audio quality and clarity. Over the next several

   years, ClearOne developed this beamforming microphone conferencing system and also

   conceived and developed other inventions involving related technology. In 2012, ClearOne was

   first to market with this beamforming audio conferencing technology – the Beamforming

   Microphone Array (“BMA”) audio conferencing system – which combined beamforming with

   acoustic echo cancellation and adaptive steering or smart beam selection to provide superior

   audio performance and clarity.




             4.   To protect its industry-leading technology, ClearOne filed provisional and utility

   patent applications, including United States Patent Application No. 13/493,921 (the “’921

   Application”) entitled “Methods and Apparatuses for Echo Cancelation with Beamforming

   Microphone Arrays.” The ’921 Application issued as United States Patent No. 9,264,553 (the

   “’553 Patent”). A true and correct copy of the ’553 Patent is included as Exhibit A.

             5.   Once it was ready to sell the BMA, ClearOne encountered the issue of how to

   price the BMA conferencing system. Since ClearOne’s beamforming microphone conferencing



                                                  -2-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 66 of 283 PageID #: 1843




   system was unique in the market, there was little precedent for what ClearOne should charge for

   the system. Accordingly, ClearOne spent significant time and effort developing highly

   confidential pricing lists for the BMA, including standard discounts to appeal to manufacturer

   representatives, dealers, resellers, and distributors, and special pricing to drive sales of this new

   product.

             6.   These highly confidential price lists carry significant value to ClearOne, and a

   competitor’s access to these price lists would harm ClearOne’s ability to compete. By

   maintaining the price lists confidentially, ClearOne is able to offer preferential pricing and

   confidential discounts. Indeed, even ClearOne partners are not permitted to share pricelists with

   other partners because pricing differs among different ClearOne partners. This enables ClearOne

   to sell more of its products and thereby positions ClearOne as the most price-effective solution.

   And it allows ClearOne to maintain fair pricing among various partners and partner levels. If the

   price lists were made public or released to ClearOne’s competitors, the competitors could simply

   undercut ClearOne’s prices (or offer more advantageous bundle pricing) and thereby steal

   customers that could have otherwise bought ClearOne products. And by continually

   undercutting ClearOne prices, the competitors would gain goodwill and reputational benefits by

   appearing to be more price-competitive than ClearOne. In addition, knowing ClearOne’s price

   lists would help the competitors better position their products in the market and save significant

   time in price discovery (a process where the manufacturer keeps adjusting prices to get the

   desired sales volume).

             7.   Accordingly, ClearOne maintains these lists as trade secrets, including by

   restricting access to them both internally and externally to only those who need to use or see

   them (those with a “need to know”) in order to further ClearOne’s business. And before sharing



                                                    -3-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 67 of 283 PageID #: 1844




   these highly confidential price lists with a limited number of manufacturer representatives,

   dealers, resellers, distributors, and employees, ClearOne marks them “Confidential” and includes

   strict confidentiality clauses in its contracts to protect the price lists from disclosure.

             8.    Due to the innovative nature of ClearOne’s BMA and the BMA’s significant

   commercial success upon entry into the market, ClearOne has been recognized several times for

   its continued innovation and excellence in the installed audio conferencing market.

             9.    Shure is a large microphone and audio company that sells products throughout the

   world. Witnessing the success of the ClearOne BMA in the audio conferencing market, Shure

   embarked on a coordinated campaign to capture market share from ClearOne. But it went about

   doing so in an unfair and improper manner. Within three years of the BMA’s release, Shure

   released its own competing products: the MXA910 Ceiling Microphone Array (“MXA910”) and

   the Microflex Advance Table Array microphone (the “MXA310”). The MXA910 and

   MXA310, as designed and operated, make pervasive use of ClearOne’s patented technology and

   infringe ClearOne’s ’553 Patent.

             10.




             11.   ClearOne files this Complaint to hold Shure responsible for its deleterious



                                                     -4-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 68 of 283 PageID #: 1845




   conduct and prevent it from further harming ClearOne. ClearOne seeks injunctive relief barring

   Shure from infringing ClearOne’s patented technology and from further acquiring and using

   ClearOne’s trade secrets, damages for Shure’s past infringement and trade secret

   misappropriation, punitive and treble damages to hold Shure responsible for its conduct, and

   ClearOne’s attorneys’ fees and costs associated with this action.

                                     JURISDICTION AND VENUE

             12.    ClearOne’s claim for patent infringement arises under the Patent Laws of the

   United States, 35 U.S.C. § 101 et seq. ClearOne’s claim for trade secret misappropriation arises

   under the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq. Accordingly, this Court has

   subject matter jurisdiction over this Complaint and Shure pursuant to 28 U.S.C. §§ 1331,

   1338(a), 1367.

             13.    This Court has personal jurisdiction over Shure in this matter. Among other

   things, Shure’s headquarters are located at 5800 West Touhy Avenue in Niles, Illinois 60714 and

   it regularly transacts business in Illinois. Shure has also caused injury to ClearOne in Illinois

   through its willful patent infringement and trade secret misappropriation.

             14.    Venue is proper in this district under 28 U.S.C. §§ 1391(b) & (c) and/or 1400(b).

                                                PARTIES

                                              ClearOne, Inc.

             15.    ClearOne is a small public corporation, incorporated in Utah, with a principal

   place of business at 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah 84116.

             16.    ClearOne was founded in 1983. Since its inception, ClearOne has grown to

   become a company dedicated to the design, development, marketing, and sales of conferencing,

   collaboration, and network streaming solutions for voice and visual communications. ClearOne



                                                   -5-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 69 of 283 PageID #: 1846




   has created hundreds of new products that improve people’s ability to collaborate and

   communicate, whether they are in the same room or on opposite sides of the globe.

             17.       ClearOne’s commitment to innovation and quality in the field of voice and visual

   communication solutions is well known. ClearOne has developed several industry firsts

   including, but not limited to:

                      First professional-grade Beamforming Microphone Array;

                      First product to use Distributed Acoustic Echo Cancellation in an audio

                       conferencing system;

                      First conference phone to provide wireless conferencing;

                      First fully-scalable conference phones that daisy-chain multiple phone units;

                      First product to bridge the wide price/performance gap that existed between plug-

                       and-play tabletop conferencing phones and professionally-installed audio

                       conferencing systems; and

                      First product that is a complete professional video collaboration system with

                       state-of-the-art audio and video technology, and a patented ceiling tile

                       beamforming mic array designed for medium and large meeting rooms.

             18.       Today, installed audio conferencing is one of ClearOne’s core businesses, and,

   before Shure’s willful infringement and misappropriation, ClearOne had become the market

   leader in that field, with over 50% of the global market. ClearOne’s products have been used by

   thousands of organizations worldwide, including schools, government entities, medical facilities,

   law firms, businesses, and houses of worship.

                                               Shure Incorporated

             19.       Shure is a private corporation, incorporated in Illinois, with its principal place of



                                                        -6-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 70 of 283 PageID #: 1847




   business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

             20.   Shure designs and manufactures audio systems. Shure’s products include

   wireless and wired microphone systems, digital signal processors, and personal monitor systems,

   among others. Shure is a competitor of ClearOne.

             21.   Shure advertises, encourages, and instructs its customers to make and use

   integrated systems consisting of its beamforming microphones (such as the Shure MXA910 and

   MXA310), as well as acoustic echo cancellation products from other companies (such as QSC’s

   Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors and software).

             22.   The performance of these integrated systems plays a key role in Shure’s ability to

   compete effectively in the audio-visual conferencing market.

             23.   Shure is aware that ClearOne has patents relating to beamforming audio

   conferencing systems.

             24.




                                     RELEVANT NONPARTIES

                                     Biamp Systems Corporation

             25.   Biamp is a private corporation, incorporated in Delaware, with a principal place

   of business at 9300 S.W. Gemini Drive, Beaverton, Oregon 97008.

             26.   Biamp designs and manufactures audio and video systems. Biamp’s products

   include networked digital audio platforms, digital signal processors, and scalable media systems

   for digital audio networking, among others. Biamp is a competitor of ClearOne.

             27.   Biamp advertises, encourages, and instructs its customers to make and use



                                                  -7-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 71 of 283 PageID #: 1848




   integrated systems consisting of its acoustic echo cancellation products (such as its

   Tesira/TesiraFORTE audio processors and software) and the Shure MXA910 and MXA310

   microphones.

             28.   The performance of these integrated systems plays a key role in Biamp’s ability to

   compete effectively in the audio conferencing market.

             29.   Biamp is aware that ClearOne has at least two patents relating to beamforming

   audio conferencing systems.

                                                QSC, LLC

             30.   QSC is a private company organized as a California limited liability company

   with its principal place of business at 1675 MacArthur Blvd., Costa Mesa, California 92626.

             31.   QSC designs and manufacturers audio systems. QSC’s products include power

   amplifiers, loudspeakers, audio DSP mixers, and networked audio and control. QSC is a

   competitor of ClearOne.

             32.   QSC advertises, encourages, and instructs its customers to make and use

   integrated systems consisting of its acoustic echo cancellation products (such as its Q-SYS

   platform) and the Shure MXA910 and MXA310 microphones.

             33.   The performance of these integrated systems plays a key role in QSC’s ability to

   compete effectively in the audio conferencing market.

             34.   QSC is aware that ClearOne has at least two patents relating to beamforming

   audio conferencing systems.

                             BACKGROUND OF THE TECHNOLOGY

             35.   The technology at issue in this case pertains generally to the field of digital signal

   processing techniques, as used primarily in audio and video teleconferencing systems that are



                                                    -8-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 72 of 283 PageID #: 1849




   often deployed in conference rooms.

             36.   Beamforming, also known as spatial filtering, is a signal processing technique

   used in sensor arrays for directional signal transmission or reception. Beamforming can be used

   to select desired sound sources, while rejecting unwanted sounds. In an audio conferencing

   system, beamforming can be used to select, or focus on, a participant’s voice, while rejecting

   noise and interfering speech, in order to provide superior audio performance and clarity.

             37.   Another related and important technology in audio conferencing is acoustic echo

   cancellation. Acoustic echo cancellation involves recognizing an echo, and then reducing or

   removing it by subtracting it from a transmitted signal. For example, during an audio

   conference, the voice of a speaker on one end of a conference line is output through speakers at

   the other end of the conference line. Often, that speaker output is then picked up by the

   microphones on the same end of the conference line, and relayed back to the original speaker as

   undesirable echo. Acoustic echo cancellation reduces, eliminates, or minimizes this effect.

             38.   ClearOne was at the forefront of integrating beamforming microphone arrays with

   acoustic echo cancellation. ClearOne’s ’553 Patent covers methods and apparatuses that, among

   other things: (1) perform a beamforming operation that combines a plurality of microphone

   signals into a smaller number of combined signals that each correspond to a different fixed

   beam; and (2) performs an acoustic echo cancellation operation on the combined signals.

             39.    The ’553 Patent employs a particular “hybrid” method, wherein microphone

   signals are beamformed into a plurality of fixed beams, and echo cancellation is then applied to

   those fixed beams. Performing the echo cancellation step on pre-formed, fixed beams minimizes

   the computer processing effort involved in acoustic echo cancellation, while also keeping the

   absolute number of echo cancellers to a minimum. This solves two problems that plagued other



                                                  -9-

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 73 of 283 PageID #: 1850




   methods at the time of invention of the ’553 Patent.

             40.   Ashutosh Pandey, Darrin Thurston, David Lambert, and Tracy Bathurst, the

   inventors of the ’553 Patent, created the methods recited therein after unsuccessful attempts to

   develop other beamforming and echo cancellation technologies. For example, Mr. Pandey and

   his team members worked for over a year on a project that performed acoustic echo cancellation

   first, and then conducted beamforming using the output of each microphone signal. This project

   was ultimately scrapped due to high costs, high processing requirements, and insufficient sound

   quality.

             41.   Pandey and his co-inventors then went back to the drawing board and began

   developing a beamforming microphone array that would use fixed beams. Ultimately, they

   realized that they could dramatically reduce processing requirements and achieve excellent

   sound quality by first using a digital signal processor (“DSP”) to perform a beamforming

   algorithm and then performing AEC on the signals of each fixed beams, rather than performing

   AEC on the output of each microphone. The result was a new technology with significant cost

   and processing improvements and excellent sound quality. It is this new technology that is

   described and claimed in the ’553 Patent.

             42.   ClearOne currently employs the technology in the ’553 Patent in its Beamforming

   Microphone Array and CONVERGE Pro products, both of which are now in their second

   generation. ClearOne also employs the technology in its BMA CT ceiling tile beamforming

   microphone array, ClearOne’s third-generation product.

                   SHURE’S INFRINGEMENT OF CLEARONE’S ’553 PATENT

             43.   In or around January 2016, Shure announced the release of its MXA910 (Ceiling

   Array) and MXA310 (Table Array) microphones. The microphones began shipping later that



                                                 - 10 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 74 of 283 PageID #: 1851




   year, in August 2016. Shure continues to sell both microphone products today.

             44.   The Shure MXA910 and MXA310 microphones utilize the technology in the ’553

   Patent. Both Shure microphone products offer the same beamforming as that claimed in the ’553

   Patent. Specifically, they, among other things: perform a beamforming operation with a

   beamforming module; combine “[m]ultiple mic elements together to produce multiple, highly-

   directional pickup lobes”; and combine a plurality of microphone signals such that each of the

   plurality of combined signals corresponds to a different fixed beam.

             45.   Shure’s MXA910 and MXA310 microphones also require acoustic echo

   cancellation (“AEC”). To provide this functionality, Shure directs end users to use digital signal

   processors with Shure’s MXA910 and MXA310 microphones. At first, Shure encouraged the

   use of QSC’s Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors and

   software—both of which provide the required AEC—with their MXA910 and MXA310

   microphones. Now, Shure also offers its own digital signal processor, the Shure IntelliMix P300.

             46.   Combined with a DSP, the Shure MXA910 and MXA310 microphones offer the

   same combination of beamforming and acoustic echo cancellation as ClearOne’s BMA. In fact,

   upon its release of the MXA910 and MXA310, Shure become the only company in the United

   States to sell a substantially similar beamforming microphone array to ClearOne’s BMA.

   Shure’s infringement, on its own and in combination with others, has harmed ClearOne’s

   investments in technology and its reputation as a leader and innovator.

               SHURE’S KNOWLEDGE AND WILLFUL PATENT INFRINGEMENT

             47.   Shure has knowingly infringed and willingly continued to infringe the ’553 Patent

   by selling its MXA910 and MXA310 products, even after challenging ClearOne’s ’553 Patent in

   federal court and unsuccessfully with the PTAB.



                                                 - 11 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 75 of 283 PageID #: 1852




             48.   On April 24, 2017, Shure filed an action in the U.S. District Court for the

   Northern District of Illinois seeking a declaratory judgment of noninfringement and invalidity of

   the ’553 Patent. Shure Inc. v. ClearOne, Inc., Case No. 17-cv-03078 (N.D. Ill.).

             49.   ClearOne had filed an application for reissue of the ’553 Patent on April 16, 2017,

   prior to Shure’s complaint. On July 14, 2017, Shure filed a petition for Inter Partes Review

   (“IPR”) of the ’553 Patent, and on January 29, 2018, the Patent Trial and Appeal Board

   (“PTAB”) instituted IPR proceedings for the ’553 Patent.

             50.   On March 16, 2018, the Court declined to exercise jurisdiction over Shure’s

   declaratory judgment claim with respect to the ’553 Patent, noting that “[t]he ’553 patent is

   currently in reissuance proceedings before the Patent and Trademark Office, and the Patent Trial

   and Appeal Board recently granted inter partes review of the patent.” (See Shure Inc. v.

   ClearOne, Inc., Case No. 17-cv-03078 at Dkt. 280.)

             51.   On January 24, 2019, the PTAB issued its unanimous Final Written Decision for

   the IPR of the ’553 Patent, finding that Shure “ha[d] not demonstrated by a preponderance of the

   evidence that any of [the challenged claims] are unpatentable under 35 U.S.C. §§ 103(a).” (See

   Case No. 17-cv-03078 at Dkt. 478, Ex. A.) The PTAB panel which reached this decision

   consisted of three technically trained administrative patent judges: Dr. Kevin Turner (Ph.D.,

   Physics), Joni Chang (B.Sc., Chemical Engineering), and Arthur Peslak (M.Sc., Mechanical

   Engineering). According to a 2017 publication, Judges Chang and Turner are two of the PTAB’s

   most experienced patent judges; both Judge Chang and Judge Turner have presided over more

   than 400 PTAB trials.

             52.   Shure filed a Request for Rehearing (“Request”) of the PTAB’s Final Written

   Decision on February 22, 2019. Just over a month later, on March 25, 2019, the PTAB denied



                                                  - 12 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 76 of 283 PageID #: 1853




   Shure’s Request, holding, among other things, that Shure’s contentions were “without merit,”

   “not persuasive,” and “unavailing.” Under the law—including 35 U.S.C. § 325(e)(2)—Shure

   should be estopped from asserting invalidity of the ’553 Patent “on any ground that [it] raised or

   reasonably could have raised during th[e] post-grant review.”

               SHURE’S MISAPPROPRIATION OF CLEARONE TRADE SECRETS

             53.   In the audio conferencing market, two of the principal factors that market

   participants, including manufacturer representatives, dealers, resellers, and distributors, take into

   account when choosing a conferencing product are technology and pricing. As discussed above,

   the BMA became successful in large part due to its unique technology—yielding improved

   performance—and the functionalities it could offer because of that technology. But another

   important driver of success for the BMA—along with ClearOne’s other products—was pricing.

             54.   Before the BMA was first released, ClearOne spent considerable time deliberating

   about what the right price should be for a product with such unique technology and resultant

   performance. It was an arduous task, because there was no directly competitive product that it

   could be compared to. Accordingly, ClearOne developed pricing for the BMA by examining,

   among other things, the benefits the BMA offered above and beyond benefits offered by existing

   products at the time, costs of procuring and installing existing products, and costs of

   manufacturing the BMA. ClearOne then worked into its pricing tiered discounts for its

   manufacturer representatives, dealers, resellers, and distributors based on purchasing volume and

   other factors. ClearOne developed this pricing to gain a competitive advantage over other

   products in the market.

             55.   Price lists are a “secret sauce” in the audio-visual conferencing industry. The

   publicly-available MSRP prices for conferencing products have only indicative value, as bids for



                                                   - 13 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 77 of 283 PageID #: 1854




   projects are rarely won based on MSRP prices. Instead, dealers, integrators, and use resellers

   win bids by offering confidential discounts and preferential pricing. Industry participants thus

   take significant measures and time to develop their price lists, and to ensure that they are not

   being released to their competitors.

             56.   ClearOne memorialized its prices for the BMA and its other products in highly

   confidential distributor and dealer price lists, specific to each region that it operated in. In the

   United States, ClearOne called these price lists “North America Pricing Guides.” Price lists in

   the United States were offered under different tiers, namely Distributor, Platinum Dealer, Gold

   Dealer and Dealer. ClearOne shared these price lists with its manufacturer representatives,

   dealers, resellers, and distributors to ensure that they had up-to-date pricing—applicable to

   particular distributors or dealers based on the tier to which they belonged—when deciding

   between ClearOne and other products for end users. And ClearOne ensured that the dealers,

   resellers, and distributors got access to only the price list applicable to them based on whether

   they were a Distributor, a Platinum Dealer, a Gold Dealer, or a Dealer.

             57.   Although ClearOne had to share its highly confidential price lists to carry out its

   business, ClearOne took numerous steps to keep the price lists confidential, and especially to

   keep the price lists out of the hands of ClearOne’s competitors. It was—and is—important for

   ClearOne to keep the price lists secret because the price lists provide ClearOne a competitive

   advantage in selling its products. ClearOne strategically uses the price lists to offer confidential

   discounts and preferential pricing to be competitive and win projects. ClearOne has a clear

   advantage in the market when it can provide the best conferencing product at the best prices.

   However, if the price lists were disclosed publicly, competitors—like Shure—could use the

   knowledge of ClearOne’s confidential discounts and preferential pricing to undercut ClearOne’s



                                                    - 14 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 78 of 283 PageID #: 1855




   prices. The competitors would then be positioned as the more price-efficient conferencing

   option and would gain goodwill from manufacturer representatives, dealers, resellers,

   distributors, and end users at the expense of ClearOne. In addition, even if competitors who got

   access to ClearOne’s highly confidential price lists did not use those lists to undercut ClearOne’s

   prices, they could use their knowledge of ClearOne’s prices to, among other things, protect their

   price from getting too low and save time by not bidding for projects that they know, based on

   ClearOne’s prices, would not let them obtain the required margins. Moreover, competitors could

   quote a slightly lower price than they would otherwise—even if higher than ClearOne’s—and

   then attempt to justify their only-slightly-increased price to purchasers.

             58.   ClearOne’s efforts to maintain the confidentiality of the price lists started with

   marking every page of the price lists with a “ClearOne Confidential” stamp to make it clear to

   any reader that the price lists were (and contained) ClearOne’s confidential information.

             59.   Internally, ClearOne locks down and secures access to the highly confidential

   price lists. IT restricts access to the price lists to only those ClearOne employees who have a

   need to access and view the price lists—e.g., an engineer does not have access to the price lists.

   If an employee without access wants to obtain access to the price lists, the employee needs to get

   authorization from his/her manager and then also obtain authorization from the ClearOne Sr.

   Vice President of Finance. Once granted access, the employee only has access to the specific

   price lists they require, not every ClearOne price list. For example, sales persons only have

   access to the price lists applicable to their regions. These strict requirements are part of

   ClearOne’s internal IT controls that are key to its public reporting and in compliance with the

   requirements of the Sarbanes-Oxley Act of 2002. These practices and policies have been in

   place at all times relevant to this lawsuit.



                                                   - 15 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 79 of 283 PageID #: 1856




             60.    Moreover, ClearOne employees are, as a condition of their employment, required

   to execute a non-disclosure agreement in which they agree, among other things, not to

   improperly use and/or disclose ClearOne confidential information and trade secrets during or

   after the course of their employment at ClearOne. ClearOne employees are reminded of their

   covenants of confidentiality throughout their employment, including in the Employee Handbook,

   which they need to periodically sign to acknowledge receipt and understanding. Employees’

   confidentiality obligations pursuant to these signed agreements apply throughout their

   employment and beyond termination.

             61.    Similar restrictions apply to external recipients, including sales channel partners

   such as manufacturer representatives, dealers, resellers, and distributors. Before sending any

   highly confidential price lists, ClearOne requires external recipients to sign agreements with

   broad confidentiality clauses that prohibit them from disclosing this confidential information to

   anyone outside of ClearOne’s sales channel or to anyone without a need to know. For example,

   one such confidentiality clause states:

             “Reseller understands and acknowledges that in order to facilitate the business

             arrangements contemplated by this Agreement, certain confidential and proprietary

             technical, financial and/or business information of ClearOne will be disclosed to Reseller.

             This confidential and proprietary information includes, without limitation, all proprietary

             inventions, sales support materials, processes, product design(s), drawing and schematics

             of product design(s), methods of doing business, pricing, marketing programs, and other

             data and information, whether patented or not, heretofore or hereafter developed or

             acquired by ClearOne in the course of the design, manufacture, marketing, or sale of or

             otherwise relating to the Products or future conceptual or unreleased products. Reseller



                                                    - 16 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 80 of 283 PageID #: 1857




             acknowledges that all ClearOne Confidential Information is the exclusive property and

             trade secrets of ClearOne. Reseller agrees not to use or disclose any ClearOne

             Confidential Information in any manner adverse to the best interests of ClearOne.”

   Finally, ClearOne only sends external partners the specific price list applicable to them, which

   depends on their region and purchasing tier. For example, a dealer in Illinois in March 2016

   would only receive the North American Dealer price list for March 2016 that relates to that

   dealer’s partner level, not the price lists for any other region, any other period, or any other

   partner level. ClearOne transmits the highly confidential price lists via e-mail to external

   partners in e-mails that state that the “electronic mail message and any attachment is

   confidential.”

             62.




             63.




             64.



                                                   - 17 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 81 of 283 PageID #: 1858




             65.




             66.




             67.




                                       - 18 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 82 of 283 PageID #: 1859




             68.   Shure’s brazen and illegal conduct has yielded it considerable benefit.




             69.   The effects on ClearOne are also clear: among other things, lost sales and loss of

   goodwill due to Shure’s anticompetitive behavior.

                                                COUNT I

                      Claim for Relief for Patent Infringement of the ’553 Patent


             70.   ClearOne incorporates by reference paragraphs 1 through 69 and Exhibits A-G

   attached hereto.

             71.   ClearOne is the owner of all rights, title, and interest in the ’553 Patent. The ’553

   Patent issued on February 16, 2016.

             72.   The ’553 Patent is valid and enforceable. Indeed, under the law—including


                                                   - 19 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 83 of 283 PageID #: 1860




   35 U.S.C. § 325(e)(2)—Shure should be estopped from asserting invalidity “on any ground that

   [it] raised or reasonably could have raised” during the IPR Shure lost while attempting to

   challenge the validity of the ’553 Patent.

             73.   Defendant Shure manufactures, uses, offers to sell, and sells beamforming

   microphone arrays and digital signal processing platforms and thereby directly infringes at least

   one claim of the ’553 Patent. Shure advertises, encourages, and instructs its customers to make,

   use, offer to sell, and/or sell infringing integrated systems consisting of Shure’s beamforming

   microphones (such as the MXA910 and MXA310) and digital signal processors that perform

   acoustic echo cancellation (such as Shure’s IntelliMix P300, QSC’s Q-SYS platform, and

   Biamp’s Tesira/TesiraFORTE audio processors and software). Upon information and belief, the

   Shure beamforming microphones practice a material part of the claimed invention of the ’553

   Patent, have no substantial non-infringing use, and are marketed and sold to be used together

   with a digital signal processor that performs acoustic echo cancellation.

             74.   Shure’s beamforming microphones are intended for audio and video

   conferencing. See, e.g., Exhibit H (Shure MXA310 User Guide Excerpt) at 1 (“The Microflex®

   Advance™ table array is a premium networked tabletop microphone for AV conferencing

   environments, including boardrooms, huddle rooms, and multi-purpose spaces.”); Exhibit I

   (Shure MXA910 User Guide Excerpt) at 1 (“The Microflex® Advance™ Ceiling Array is a

   premium networked array microphone for AV conferencing environments, including

   boardrooms, huddle rooms, and multi-purpose spaces.”). Upon information and belief, for audio

   conferencing purposes, the Shure MXA910 and MXA310 beamforming microphones require

   acoustic echo cancellation (“AEC”). The AEC functionality is provided to the MXA910 by

   digital signal processors such as by Shure’s IntelliMix P300, QSC’s Q-SYS platform, and



                                                 - 20 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 84 of 283 PageID #: 1861




   Biamp’s Tesira/TesiraFORTE audio processors and software. These integrated systems thus

   infringe the ’553 patent, including by performing beamforming operations that combine

   microphone signals into signals corresponding to fixed beams, and then perform acoustic echo

   cancellation on the combined signals.

             75.   In addition, Shure has formed joint enterprises with several AV hardware and

   software providers, including both Biamp and QSC, to manufacture and sell these infringing

   integrated systems to customers. See, e.g., Exhibit J (2017-02-07 Press Release) (“Shure

   Expands Partnership Program With Leading AV Hardware and Software Providers …

   [including] Biamp, QSC ….”); Exhibit K (QSC-Shure Software Integration Alliance (accessed

   Apr. 9, 2019)) (“Shure and QSC have co-developed a control plugin for their Microflex Wireless

   microphone series.” In addition, specific microphones in the Shure catalog, including the

   Microflex Wireless series, can pass audio to the Q-SYS Platform via AES67, all without

   additional Dante I/O card hardware.”); Exhibit L (2017-01-09 Press Release) (“QSC, LLC and

   Shure Incorporated are proud to announce an expanded level of integration between Shure

   Microflex® Advance™ and Microflex® Wireless microphones with the entire Q-SYS™

   Platform. The partnership includes the release of new control plug-ins for the Shure MXA910

   Ceiling Array Microphone and Microflex Wireless microphone systems.”); Exhibit M (2016-12-

   06 Press Release) (Biamp is “excited to come together with an industry leader like Shure in an

   effort to streamline the integration of [their] products”; “Adding Shure microphone-specific

   software blocks to [Biamp] Tesira’s cutting-edge software made sense; it allows system

   designers to easily incorporate the power of Shure mics with the power of [Biamp] Tesira.”);

   Exhibit N (2018-10-02 Biamp Article) (“The purpose of this article is to provide a starting point

   to aid in the successful deployment of the [Biamp] TesiraFORTÉ DAN with Shure



                                                 - 21 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 85 of 283 PageID #: 1862




   MXA910 and/or MXA310 microphone arrays.”); Exhibit O (Shure Q&A) (answering that

   customers can use QSC Qsys with MXA310). Shure thereby jointly infringes one or more

   claims of the ’553 Patent, including claims 1, 8, and 15 of the ’553 Patent, by conditioning the

   receipt of a benefit to the end user on performing the steps outlined in the ’553 Patent. And

   Shure uses, offers to sell and/or sells in the United States, and/or imports into United States, the

   infringing integrated systems.

             76.   Shure has also induced and continues to induce infringement of one or more

   claims of the ’553 Patent, including, without limitation, claims 1, 8, and 15 of the ’553 Patent, by

   supplying, advertising and/or providing instructions for the infringing integrated systems with

   the specific intent that its customers infringe the ’553 Patent despite knowledge that its

   customers’ induced acts infringe the ’553 Patent. Shure has also contributorily infringed and

   continues to contributorily infringe one or more claims of the ’553 Patent, including, without

   limitation, claims 1, 8, and 15 of the ’553 Patent, by, despite its knowledge of the ’553 Patent,

   offering to sell and selling within the United States, or importing into the United States, material

   components of the claimed invention in the ’553 Patent that have no substantial non-infringing

   use to Shure’s customers, knowing such components are especially made or adapted for use to

   infringe the ’553 Patent.

             77.   In addition, upon information and belief, Shure has supplied and continues to

   supply—from the United States to foreign countries—the individual components (including

   hardware, software, and firmware) of the MXA910, MXA310, and IntelliMix P300 which

   constitute all or a substantial portion of the components of the apparatus claimed in the ’553

   Patent. Shure is inducing the combination of these individual components—into the apparatus

   claimed in the ’553 Patent—outside of the United States in at least Shure’s Juarez, Mexico



                                                   - 22 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 86 of 283 PageID #: 1863




   manufacturing plant.

             78.    Upon information and belief, Shure has also supplied and continues to supply—

   from the United States to foreign countries including but not limited to China, Brazil, and

   Germany—the completed MXA910, MXA310, and IntelliMix P300, which individually

   constitute a substantial portion of the components of the ’553 Patent. Shure is inducing its

   customers into combining the MXA910 and MXA310 with the P300, Tesira/TesiraFORTE, or

   Q-SYS audio DSP mixers outside of the United States.

             79.    Shure is intending and inducing each of the aforementioned combinations despite

   its knowledge that these combinations would infringe the ’553 Patent if they occurred in the

   United States.

             80.    In addition, upon information and belief, Shure has supplied and continues to

   supply—from the United States to foreign countries including but not limited to China, Brazil,

   and Germany—the MXA910 and MXA310 microphones, despite knowing that it is not a staple

   article suitable for substantial noninfringing use, but is especially made or adapted for use in an

   infringing combination with the P300, Tesira/TesiraFORTE, or Q-SYS. Shure is intending that

   the MXA910 and MXA310 be combined with the P300, Tesira/TesiraFORTE, or Q-SYS.

             81.    Shure is intending and inducing each of the aforementioned combinations despite

   its knowledge that these combinations would infringe the ’553 Patent if they occurred in the

   United States.

             82.    Shure knew of the ’921 Application, including after its issuance as the ’553

   Patent. Indeed, Shure filed litigation against ClearOne relating to the ’553 Patent.

             83.    Shure’s infringement is willful.

             84.    ClearOne has suffered and continues to suffer damages and irreparable harm



                                                   - 23 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 87 of 283 PageID #: 1864




   because of Shure’s past and ongoing infringement.

             85.   Unless Shure’s infringement is enjoined, ClearOne will continue to be damaged

   and irreparably harmed. ClearOne meets the criteria for, and is entitled to, temporary,

   preliminary, and permanent injunctive relief.

                                                COUNT II

                           Claim for Misappropriation of Trade Secrets
                   Under the Defend Trade Secrets Act (18 U.S.C. § 1836, et seq.)


             86.   ClearOne incorporates by reference paragraphs 1 through 85 and Exhibits A-O

   attached hereto.

             87.   ClearOne’s highly confidential price lists constitute protectable trade secrets

   under the federal Defend Trade Secrets Act, codified at 18 U.S.C. § 1836 et seq. (“DTSA”).

   ClearOne’s successful business is directly dependent upon maintaining the secrecy of its trade

   secrets and other confidential and proprietary information. ClearOne’s nonpublic price lists for

   its products are business and economic information. The price lists derive independent economic

   value from being nonpublic because they provide ClearOne a competitive advantage in being

   able to offer preferable pricing to sell its products. If the price lists were publicly available,

   ClearOne’s competitors would be able to use the price lists to, among other things, undercut

   ClearOne and win sales and harm ClearOne’s ability to maintain fair and orderly pricing among

   its channel partners.

             88.   ClearOne’s highly confidential price lists are meant to be used to sell ClearOne’s

   products throughout the United States and worldwide. Accordingly, ClearOne’s trade secrets at

   issue are related to a product or service used in, or intended for use in, interstate commerce.

             89.   ClearOne takes reasonable measures to keep its highly confidential price lists

   confidential. For example, it includes broad confidentiality provisions in its contracts with

                                                    - 24 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 88 of 283 PageID #: 1865




   manufacturer representatives, dealers, resellers, and distributors to ensure that they do not share

   the price lists outside of the ClearOne sales channel. Moreover, ClearOne routinely marks the

   dealer price lists “Confidential” to make it clear that the price lists are not meant to be shared

   outside of those with a need to know. ClearOne also restricts the dissemination of price lists

   both internally at ClearOne and externally to manufacturer representatives, dealers, resellers, and

   distributors. Only employees with express authorization of the Sr. Vice President of Finance and

   their manager are authorized access to the price lists and, even then, only the specific price lists

   they require. With respect to external persons, only those specific price lists are shared that will

   assist the manufacturer representatives, dealers, resellers, and distributors in selling ClearOne

   products and the e-mail transmittal of the price lists contains language making clear to the

   recipient that the communication and attachment are confidential.

             90.




             91.




                                                   - 25 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 89 of 283 PageID #: 1866




             92.




                                    Shure’s conduct caused ClearOne to lose sales that it would have

   otherwise not lost, if not for Shure’s misappropriation.

             93.   As a proximate result of Shure’s misappropriation, ClearOne has suffered, and

   will continue to suffer, actual damages, and Shure will be unjustly enriched, in sums not yet

   ascertained. ClearOne has also suffered and will continue to suffer immediate and irreparable

   harm, and will continue to suffer such injury until the breaches are preliminarily and

   permanently enjoined.

             94.   Shure’s misappropriation was intentional, malicious, and in bad faith. It has

   subjected and will continue to subject ClearOne to unjust hardship in conscious disregard of

   ClearOne’s rights, so as to justify an award of exemplary and punitive damages according to

   proof at trial. Under the DTSA, ClearOne is entitled to recover its reasonable attorneys’ fees as a

   result of Shure’s willful and malicious misappropriation.

                                              COUNT III

                           Claim for Misappropriation of Trade Secrets
                        Under the Illinois Trade Secrets Act (765 ILCS 1065)
                                           (Against Shure)


             95.   ClearOne incorporates by reference paragraphs 1 through 94 and Exhibits A to O

   attached hereto.


                                                  - 26 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 90 of 283 PageID #: 1867




             96.   ClearOne’s highly confidential price lists constitute protectable trade secrets, as

   defined in the Illinois Trade Secrets Act (“ITSA”) at 765 ILCS 1065/2(d). ClearOne’s

   successful business is directly dependent upon maintaining the secrecy of its trade secrets and

   other confidential and proprietary information. ClearOne’s nonpublic dealer price lists for its

   products are business and economic information. The price lists derive independent economic

   value from being nonpublic because they provide ClearOne a competitive advantage in being

   able to offer preferable pricing to sell its products. If the price lists were publicly available,

   ClearOne’s competitors would be able to use the price lists to, among other things, undercut

   ClearOne and win sales and harm ClearOne’s ability to maintain fair and orderly pricing among

   its channel partners.

             97.   ClearOne takes reasonable measures to keep its price lists highly confidential.

   For example, it includes broad confidentiality provisions in its contracts with manufacturer

   representatives, dealers, resellers, and distributors to ensure that they do not share the price lists

   outside of the ClearOne sales channel. Moreover, ClearOne routinely marks the dealer price lists

   “Confidential” to make it clear that the price lists are not meant to be shared publicly. ClearOne

   also restricts the dissemination of price lists both internally at ClearOne and externally to

   manufacturer representatives, dealers, resellers, and distributors. Only employees with express

   authorization of the Sr. Vice President of Finance and their manager are authorized access to the

   price lists and, even then, only the specific price lists they require. With respect to external

   persons, only those specific price lists are shared that will assist the manufacturer

   representatives, dealers, resellers, and distributors in selling ClearOne products and the e-mail

   transmittal of the price lists contains language making clear to the recipient that the

   communication and attachment are confidential.



                                                    - 27 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 91 of 283 PageID #: 1868




             98.




             99.




             100.




                           Shure’s conduct caused ClearOne to lose sales that it would have

   otherwise not lost, if not for Shure’s misappropriation.

             101.




                                                  - 28 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 92 of 283 PageID #: 1869




             102.   As a proximate result of Shure’s misappropriation, ClearOne has suffered, and

   will continue to suffer, actual damages, and Shure will be unjustly enriched, in sums not yet

   ascertained. ClearOne has also suffered and will continue to suffer immediate and irreparable

   harm and will continue to suffer such injury until the breaches are preliminarily and permanently

   enjoined.

             103.   Shure’s misappropriation was intentional, malicious, and in bad faith. It has

   subjected and will continue to subject ClearOne to unjust hardship in conscious disregard of

   ClearOne’s rights, so as to justify an award of exemplary and punitive damages according to

   proof at trial. Under the ITSA, ClearOne is entitled to recover its reasonable attorneys’ fees as a

   result of Shure’s willful and malicious misappropriation.

                                          PRAYER FOR RELIEF

             WHEREFORE, ClearOne respectfully asks that the Court enter judgment against Shure

   as follows:

             A.     That Shure has infringed (either literally or under the doctrine of equivalents),

                    directly, jointly, and/or indirectly by way of inducing or contributing to the

                    infringement of, one or more claims of ClearOne’s ’553 Patent;

             B.     That Shure’s infringement of the ’553 Patent was willful;

             C.     For temporary, preliminary, and permanent injunctive relief enjoining Shure and

                    its officers, directors, agents, affiliates, employees, divisions, branches,

                    subsidiaries, parents, and all others acting in active concert or participation with



                                                     - 29 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 93 of 283 PageID #: 1870




                  it, from infringement, inducing the infringement, or contributing to the

                  infringement of the ’553 Patent;

             D.   For an award to ClearOne for its damages, costs, expenses, and prejudgment and

                  post-judgment interest for Shure’s infringement of the ’553 Patent as provided

                  under 35 U.S.C. §§ 154(d) and 284;

             E.   For an award to ClearOne for enhanced damages equal to treble the amount of

                  actual damages, for the willful nature of Shure’s acts of infringement as to the

                  ’553 Patent, with notice being made at least as early as the date of the filing of the

                  complaint, as provided under 35 U.S.C. § 284;

             F.   That this be declared an exceptional case within the meaning of 35 U.S.C. § 285

                  and that ClearOne be awarded its reasonable attorneys’ fees against Shure;

             G.   That Shure has misappropriated ClearOne’s trade secrets under the DTSA, 18

                  U.S.C. § 1836, and ITSA, 765 ILCS 1065;

             H.   For an award of actual loss, unjust enrichment, and/or reasonable royalty under

                  the DTSA, 18 U.S.C. § 1836(b)(3), and ITSA, 765 ILCS 1065/4;

             I.   For injunctive relief and/or an imposition of a reasonable royalty as compensation

                  for future use, under the DTSA, 18 U.S.C. § 1836(b)(3), and ITSA, 765 ILCS

                  1065/3;

             J.   For an award of reasonable attorney’s fees under the DTSA, 18 U.S.C. §

                  1836(b)(3)(D), and ITSA, 765 ILCS 1065/5; and

   For any and all other relief to which ClearOne may show itself to be entitled.



   Dated: April 10, 2019                 By: ___/s/___Garret A. Leach__________________



                                                  - 30 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 94 of 283 PageID #: 1871




                                            John C. Hueston, pro hac application
                                            forthcoming
                                            Douglas J. Dixon, pro hac application
                                            forthcoming
                                            Christina V. Rayburn, pro hac
                                            application forthcoming
                                            Sourabh Mishra, pro hac application
                                            forthcoming
                                            jhueston@hueston.com
                                            ddixon@hueston.com
                                            crayburn@hueston.com
                                            smishra@hueston.com
                                            Hueston Hennigan LLP
                                            523 West 6th Street, Suite #400
                                            Los Angeles, CA 90014
                                            Telephone: (213) 788-4340

                                            And

                                            Garret A. Leach, P.C.
                                            (IL Bar No. 6237520)
                                            garret.leach@kirkland.com
                                            KIRKLAND & ELLIS LLP
                                            300 North LaSalle
                                            Chicago, Illinois 60654
                                            Telephone: (312) 862-2000
                                            Facsimile: (312) 862-2200

                                            Attorneys for ClearOne, Inc.




                                       - 31 -

   5413078
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 95 of 283 PageID #: 1872




                      EXHIBIT D
         10/7/2019                                                                    Contact Us | Clearone


                                           CONTACT US
                                                                       (/)
                      HOST A MEETING (HTTPS://WWW.COLLABORATESPACE.NET/#/HOSTMEETING)

                      JOIN A MEETING (HTTPS://WWW.COLLABORATESPACE.NET/#/MEETING)

                      LOGIN (/USER/LOGIN?CURRENT=CONTACT_US)




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 96 of 283 PageID #: 1873




                  Contact Us

                                First Name




                                       Last Name




                                Email




                                Company




                                Phone




         https://www.clearone.com/contact_us                                                                  1/3
         10/7/2019                                                                                           Contact Us | Clearone


                                How can we help you?




                                              SUBMIT
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 97 of 283 PageID #: 1874




                                                                                                SLC Corporate Headquarters

                                                                                                         US & Canada:
                                                                                          Main: 1-801-975-7200 (skype:+18019757200)
                                                                                                       Fax: 1-801-303-5711
                                                                                                 Email: contact@clearone.com




                                                                                                   Subscribe to our Blog

                                                                                 Enter Email                                         SUBSCRIBE



         https://www.clearone.com/contact_us                                                                                                     2/3
         10/7/2019                                                                                       Contact Us | Clearone




                                                                                      Edgewater Corporate Park South Tower

                                                                                         5225 Wiley Post Way, Suite 500

                                                                                              Salt Lake City, UT 84116

Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 98 of 283 PageID #: 1875




                                                                                       Phone: 1-801-975-7200



                                                                                       All rights reserved © ClearOne Inc. 2019

                                  Privacy Policy (/privacy-policy)




         https://www.clearone.com/contact_us                                                                                      3/3
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 99 of 283 PageID #: 1876




                      EXHIBIT E
          10/9/2019                                                                                                  clro20181231_10k.htm

                    10-K 1 clro20181231_10k.htm FORM 10-K


                    Table of Contents

                                    UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                                        WASHINGTON, D.C. 20549


                                                                                                            Form 10-K
                    (Mark One)
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 100 of 283 PageID #: 1877


                    ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                       For the fiscal year ended December 31, 2018

                    ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                      For the transition period from _________ to _________

                    Commission file number 001-33660


                                                                                                    CLEARONE, INC.
                                                                                             (Exact name of registrant as specified in its charter)

                                                          Delaware                                                                                    XX-XXXXXXX
                                       (State or other jurisdiction of incorporation or                                                  (I.R.S. employer identification number)
                                                         organization)

                        5225 Wiley Post Way, Suite 500, Salt Lake City, Utah                                                                             84116
                              (Address of principal executive offices)                                                                                 (Zip Code)

                    Registrant’s telephone number, including area code: (801) 975-7200

                    Securities registered pursuant to Section 12(b) of the Act:

                                       Title of each class                                                                        Name on each exchange on which registered
                    Common Stock, $0.001 par value                                                                                      The NASDAQ Capital Market

                                                                                       Securities registered pursuant to Section 12(g) of the Act: None
                                                                                                              ________________

                    Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐Yes ☒No

                    Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐Yes
                    ☒No

                    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
                    Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such
                    reports), and (2) has been subject to such filing requirements for the past 90 days. ☒Yes ☐No

                    Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted
                    pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period
                    that the registrant was required to submit such files). ☒Yes ☐No

                    Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not
                    contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements
                    incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒



          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                   1/78
          10/9/2019                                                                    clro20181231_10k.htm
                    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller
                    reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller
                    reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one):

                    Larger Accelerated Filer ☐                                          Accelerated Filer ☐
                    Non-Accelerated Filer ☐                                             Smaller Reporting Company ☒
                                                                                        Emerging Growth Company ☐

                    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
                    complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐

                    Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Act). ☐Yes ☒No
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 101 of 283 PageID #: 1878




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         2/78
          10/9/2019                                                                                    clro20181231_10k.htm

                    Table of Contents

                    The aggregate market value of the shares of voting common stock held by non-affiliates was approximately $16.8 million at June
                    30, 2018, (the Company’s most recently completed second fiscal quarter), based on the $3.85 closing price for the Company’s
                    common stock on the NASDAQ Capital Market on such date. For purposes of this computation, all officers, directors, and 10%
                    beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed to be an admission that
                    such officers, directors, or 10% beneficial owners are, in fact, affiliates of the registrant.

                    The number of shares of ClearOne common stock outstanding as of April 12, 2019 was 16,630,597.

                                                                                       DOCUMENTS INCORPORATED BY REFERENCE

                    Information required by Part III is incorporated by reference from registrant’s proxy statement for the 2019 annual meeting of
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 102 of 283 PageID #: 1879


                    shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and Exchange
                    Commission within 120 days after the end of its fiscal year ended December 31, 2018.




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                       3/78
          10/9/2019                                                                                                 clro20181231_10k.htm
                    Table of Contents


                                                                                                             CLEARONE, INC.

                                                                                       Annual Report on Form 10-K For the year ended December 31, 2018

                                                                                                              Table of Contents


                                                                                                                                                            Page
                                                                                                                    PART I
                    Item 1.                             Business
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 103 of 283 PageID #: 1880
                                                                                                                                                              1
                    Item 1A.                            Risk Factors                                                                                         11
                    Item 1B.                            Unresolved Staff Comments                                                                            20
                    Item 2.                             Properties                                                                                           20
                    Item 3.                             Legal Proceedings                                                                                    20
                    Item 4.                             Mine Safety Disclosures                                                                              20
                                                                                                         PART II
                    Item 5.                             Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity
                                                        Securities                                                                                           21
                    Item 6.                             Selected Financial Data                                                                              22
                    Item 7.                             Management’s Discussion and Analysis of Financial Condition and Results of Operations                22
                    Item 7A.                            Quantitative and Qualitative Disclosures about Market Risk                                           30
                    Item 8.                             Financial Statements and Supplementary Data                                                          30
                    Item 9.                             Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                 30
                    Item 9A.                            Controls and Procedures                                                                              30
                    Item 9B.                            Other Information                                                                                    31
                                                                                                         PART III
                    Item 10.                            Directors, Executive Officers and Corporate Governance                                               32
                    Item 11.                            Executive Compensation                                                                               32
                    Item 12.                            Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters       32
                    Item 13.                            Certain Relationships and Related Transactions, and Director Independence                            32
                    Item 14.                            Principal Accounting Fees and Services                                                               32
                                                                                                         PART IV
                    Item 15.                            Exhibits, Financial Statement Schedules                                                              33
                    Item 16.                            Form 10-K Summary                                                                                    33




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                   4/78
          10/9/2019                                                                                           clro20181231_10k.htm
                    Table of Contents


                                                                                       SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

                    This report contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These
                    statements reflect our views with respect to future events based upon information available to us at this time. These forward-
                    looking statements are subject to uncertainties and other factors that could cause actual results to differ materially from these
                    statements. Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “will,” “should,”
                    “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions. Examples of forward-
                    looking statements are statements that describe the proposed development, manufacturing, and sale of our products; statements that
                    describe expectations regarding pricing trends, the markets for our products, our anticipated capital expenditures, our cost reduction
                    and operational restructuring initiatives, and future impact of regulatory developments; statements with regard to the nature and
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 104 of 283 PageID #: 1881


                    extent of competition we may face in the future; statements with respect to the anticipated sources of and need for future financing;
                    and statements with respect to future strategic plans, goals, and objectives and forecasts of future growth and value. Forward-
                    looking statements are contained in this report under “Business” included in Item 1 of Part I, and “Management’s Discussion and
                    Analysis of Financial Condition and Results of Operations” included in Item 7 of Part II of this Annual Report on Form 10-K. The
                    forward-looking statements are based on present circumstances and on our predictions respecting events that have not occurred, that
                    may not occur, or that may occur with different consequences and timing than those now assumed or anticipated. Actual events or
                    results may differ materially from those discussed in the forward-looking statements as a result of various factors, including the risk
                    factors discussed in this report under the caption “Item 1A Risk Factors.” These cautionary statements are intended to be applicable
                    to all related forward-looking statements wherever they appear in this report. The cautionary statements contained or referred to in
                    this report should also be considered in connection with any subsequent written or oral forward-looking statements that may be
                    issued by us or persons acting on our behalf. Any forward-looking statements are made only as of the date of this report and we
                    assume no obligation to update forward-looking statements to reflect subsequent events or circumstances.

                                                                                                            PART I

                    References in this Annual Report on Form 10-K to “ClearOne,” “we,” “us,” “CLRO” or “the Company” refer to ClearOne, Inc., a
                    Delaware corporation, and, unless the context otherwise requires or is otherwise expressly stated, its subsidiaries.

                    ITEM 1. BUSINESS

                    GENERAL

                    ClearOne, Inc. (the Company) was incorporated in Utah in 1983 and reincorporated in Delaware on October 25, 2018. The
                    Company is headquartered in Salt Lake City, Utah. The Company has other locations in Gainesville, Florida; Austin, Texas;
                    Zaragoza, Spain; Shenzhen, China; Chennai, India; and Dubai, United Arab Emirates.

                    We have been a global market leader enabling conferencing, collaboration, and network streaming solutions. We design, develop
                    and sell conferencing, collaboration and network streaming solutions for voice and visual communications. The performance and
                    simplicity of our advanced comprehensive solutions offer unprecedented levels of functionality, reliability and scalability.

                    Our comprehensive line of high-quality conferencing and collaboration products are targeted for large, medium and small
                    businesses, as well as for personal use. We have been a global market leader in the installed professional audio conferencing
                    market, where our products are used in numerous industries such as enterprise, healthcare, education, government, legal and
                    finance.

                    We have an established history of product innovation and plan to continue to apply our expertise in audio, video and networked AV
                    to design, develop and introduce innovative new products and enhance our existing products. Our end-users range from some of the
                    world’s largest and most prestigious companies and institutions to small and medium-sized businesses, higher education and
                    government organizations, as well as individual consumers. We sell our commercial products to these end-users through a global
                    network of independent distributors who, in turn, sell our products to dealers, systems integrators and other value-added resellers.
                    We also sell directly to dealers, systems integrators and other value-added resellers. Our solutions save end-users time and money
                    by creating a natural environment for collaboration and communication. Our partners, who are involved in system integration are
                    benefitted with simpler project design and support costs with our products designed and built to work with each other seamlessly.

                   On December 4, 2018, we closed a subscription rights offering (the “Rights Offering”) in which we raised $10.0 million in gross
                   proceeds. In the Rights Offering, we issued one subscription right to each of our shareholders for each share of our common stock
                   that they held. Each subscription right entitled the shareholder to purchase one share of our common stock at a purchase price of

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                          5/78
          10/9/2019                                                                    clro20181231_10k.htm
                   $1.20 per share. At the closing, we sold 8,306,535 shares of our common stock and returned subscriptions for 754,868 shares that
                   were oversubscribed after allocating oversubscribed shares on a pro-rata basis.

                                                                                       |1|




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 105 of 283 PageID #: 1882




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                      6/78
          10/9/2019                                                                          clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1-BUSINESS

                    Company Information

                    Our website address is http://www.clearone.com. Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports
                    on Form 8-K, and any amendments to such reports are available, free of charge, on our website in the “Investor Relations” section
                    under “Company.” These reports are made available as soon as reasonably practicable after we file such material with, or furnish it
                    to, the SEC. These reports are also available on the SEC’s website, which is located at http://www.sec.gov.

                    For a discussion of certain risks applicable to our business, results of operations, financial position, and liquidity, see the risk factors
                    described in “Item 1A, Risk Factors” below.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 106 of 283 PageID #: 1883




                    Our Business Strategy

                    The Company’s primary challenge is the loss in revenue due to infringement of our patents by competitors and consequent
                    reduction in cash flows due to operating losses and litigation costs. Our current strategy consists of the following three elements to
                    overcome this adverse situation:
                    ● Continue our product innovation to bring to market products that are needed by our partners and end-users
                    ● Cut costs to operate efficiently
                    ● Defend our intellectual property through litigation

                    We currently participate in the following markets:

                           ●           All aspects of audio conferencing including installed professional audio conferencing through DSP mixers, USB based
                                       speakerphones and table-top conferencing;
                           ●           Professional microphones to support audio and video collaboration through patented beamforming microphones, ceiling
                                       microphones and wireless microphones;
                           ●           Visual collaboration in all forms including low-cost room appliances, professional cameras, Bring-Your-Own-Device and
                                       cloud video services encompassing conferencing, interactive whiteboarding, webinar, and wireless sharing; and
                           ●           Audio Visual Networking which includes network media streaming, video walls, sound reinforcement and audio
                                       distribution.

                    Our business goals are to:

                           ●           Maintain our leading global market share in professional installed audio conferencing products for large businesses and
                                       organizations;
                           ●           Position ClearOne as the preferred AV channel partner uniquely offering a complete value-chain of natively integrated
                                       solutions from audio to video maximizing AV channel partner profitability;
                           ●           Extend total addressable market from installed audio conferencing beachhead to adjacent complementary markets –
                                       microphones, video collaboration and AV networking;
                           ●           Continue to leverage the video conferencing, collaboration and AV networking technologies to enlarge our current market
                                       share;
                           ●           Focus on the small and medium business market with appropriately scaled, lower cost and less complex products and
                                       solutions;
                           ●           Capitalize on the growing influence of information technology channels in the audio-visual market and introduce more
                                       solutions to these channels;
                           ●           Capitalize on the convergence of audio visual and information technology to meet enterprise and commercial multimedia
                                       needs and the endusers’ transition from high-priced systems to low cost, complete AV room solutions and cloud services;
                           ●           Leverage software-based platforms across all our product lines; and
                           ●           Expand and strengthen our sales channels.

                                                                                             |2|




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                               7/78
          10/9/2019                                                                           clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1- BUSINESS

                    We will continue to focus on our core strengths, which include the following:

                           ●           Providing a superior conferencing and collaboration experience;
                           ●           Delivering the complete value chain for audio visual communication;
                           ●           Extending our capabilities in product innovation through software based video collaboration and AV networking
                           ●           Offering greater innovation, interoperability and value to our end-users and channel partners;
                           ●           Leveraging and extending ClearOne technology, leadership and innovation;
                           ●           Leveraging our strong domestic and international channels to distribute new products; and
                           ●           Strengthening existing end-user and channel partner relationships through dedicated and comprehensive support.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 107 of 283 PageID #: 1884




                    PRODUCTS

                    Our products can be broadly categorized into the following:

                           ●           Audio conferencing including installed DSP based professional audio conferencing, USB-based speakerphones and table-top
                                       audio conferencing
                           ●           Professional microphones consisting of patented beamforming microphones, ceiling microphones and wireless microphones;
                                       and
                           ●           Video products including video collaboration and AV networking

                    AUDIO CONFERENCING

                    Our full range of audio conferencing products include (i) professional installed DSP based audio conferencing and sound-
                    reinforcement products used in enterprise, healthcare, education and distance learning, government, legal and finance organizations,
                    (ii) mid-tier premium conferencing products for smaller rooms and small and medium businesses which interface with video and
                    web conferencing systems, (iii) affordable USB-based speakerphones that can be used with PCs, laptops, tablets, smartphones, and
                    other portable devices, and (iv) traditional tabletop conferencing phones used in conference rooms and offices.

                    Our audio conferencing products feature our proprietary HDConference®, Distributed Echo Cancellation® and noise cancellation
                    technologies to enhance communication during a conference call by eliminating echo and background noise. Most of our products
                    also feature some of our other HDConference proprietary audio processing technologies such as adaptive modeling and first-
                    microphone priority, which combine to deliver clear, crisp and full-duplex audio. These technologies enable natural and fatigue-free
                    communication between distant conferencing participants.

                    Our audio conferencing products contributed 49.5% and 50.4% of our consolidated revenue in 2018 and 2017, respectively.

                    Professional installed audio conferencing and sound reinforcement

                   We have been a global market leader in the professional installed audio conferencing market. We have been a pioneer in the
                   development of high-end, professional conferencing products and we have established strong brand recognition for these products
                   worldwide. Our installed professional conferencing products include the CONVERGE® Pro 2, CONVERGE Pro and
                   CONVERGE SR product lines.

                    Our flagship CONVERGE Pro 2 and CONVERGE Pro product lines lead our professionally installed audio products line. The
                    CONVERGE Pro product line includes the CONVERGE Pro 880, CONVERGE Pro 880T, CONVERGE Pro 880TA, CONVERGE
                    Pro 840T, CONVERGE Pro 8i, CONVERGE Pro TH20 and CONVERGE Pro VH20, and the CONVERGE SR product line
                    including CONVERGE SR1212 and SR1212A which together offer various levels of integration and features to allow a
                    commercial system integrator to optimize a system to fit diverse conferencing applications and environments.

                    We began shipping a limited number of SKUs of the latest generation of CONVERGE Pro products broadly called as CONVERGE
                    Pro 2 at the end of 2016. We added more SKUs to CONVERGE Pro 2 line which now includes CONVERGE Pro 2 128,
                    CONVERGE Pro 2 128D, CONVERGE Pro 2 128T, CONVERGE Pro 2 128TD, CONVERGE Pro 2 128V, CONVERGE Pro 2
                    128VD, CONVERGE Pro 2 120, CONVERGE Pro 2 012, CONVERGE Pro 2 48T, CONVERGE Pro 2 48V, CONVERGE Pro 2
                    128SR and CONVERGE Pro 2 128SRD. We began shipping all SKUs in the CONVERGE Pro 2 line of products in 2017.

                                                                                               |3|

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                             8/78
          10/9/2019                                                                            clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1 - BUSINESS


                    CONVERGE Pro 2’s broad DSP platform satisfies clients’ diverse audio needs with these features:

                           ●           Best-in-class audio delivered through next-gen Acoustic Echo Cancellation and Noise Cancellation processing with Acoustic
                                       Intelligence, advanced microphone gating and built-in DARE™ feedback elimination.
                           ●           Powerful architecture with smaller footprint – 12 Mic/line inputs per unit, built-in USB audio interface, built-in optional
                                       Dante™ for networked audio.
                           ●           Daisy-chainable design to support up to 144 Mic/line inputs, C-Link expansion bus with 64 channels and P-Link bus for
                                       scalable connection of peripheral devices including any combination of ClearOne peripheral devices, such as the new
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 108 of 283 PageID #: 1885


                                       Beamforming Microphone Array 2, USB Expander unit, GPIO Expander unit and/or the new DIALOG® 20 Wireless
                                       Microphone system.
                           ●           Supports video conferencing, audio and web conferencing, Skype® for Business meetings, in-room meetings, wireless
                                       presentation, and more.
                           ●           Integration of VoIP or telephony, USB, and Dante™ for maximum functionality.
                           ●           A new expansion bus that delivers increased audio-channel scalability to support large audio projects.
                           ●           Ability to control local meeting rooms and audio distribution applications with flexible options – touch panel controller,
                                       BYOD dialer apps or 3rd party control modules.
                           ●           Configure, manage, monitor and troubleshoot the entire system of auto-discovered devices with MatrixView™ and
                                       FlowView™ for visualized audio signal paths.

                    CONVERGE Pro 2 line of products is ably supported by a touch panel controller, a GPIO expansion box and a USB expansion
                    box. CONVERGE Pro 2 VoIP SKUs are certified to interoperate with Cisco, Avaya and ShoreTel SIP based VoIP systems and also
                    interoperate with Microsoft Skype for Business.

                    Mid-Tier Premium Conferencing

                    Our INTERACT® product line is a mid-tier, lower cost, conferencing product line designed to meet the needs of our larger
                    customers with smaller conferencing rooms as well as small and medium businesses. The INTERACT product series is comprised
                    of the INTERACT AT and the INTERACT Pro. Both systems can be easily connected to enterprise telephones, analog POTS lines,
                    existing HD video codecs and soft video clients. These INTERACT systems also include a USB audio interface to connect to PCs,
                    laptops and tablets, as well as to rich multimedia devices, such as video or web conferencing systems and emerging unified
                    communication systems for enhanced collaboration.

                    During 2018, we introduced and started shipping CONVERGE Huddle, another addition to the mid-tier premium conferencing line.
                    CONVERGE Huddle is a versatile solution for multiple use huddle room environments at a price point that meets budget
                    requirements for audio and video collaboration applications. CONVERGE Huddle connects to ClearOne or third-party peripheral
                    devices, such as microphones, speakers, cameras, and display screens and applications such as Spontania®, Skype® for Business,
                    GoToMeeting ™, WebEx® through single clutter-free connection via USB 3.0 to laptop. It comes with the latest Acoustic Echo
                    Cancellation and Noise Cancellation algorithms and a user-friendly CONSOLE® software. It can be mounted easily under a table,
                    behind a display, on a wall or in a rack.

                    Speakerphone

                    Our CHAT® product line of speakerphones includes affordable and stylish USB based personal and group speakerphones. CHAT
                    speakerphones provide full-duplex and rich full bandwidth frequency response for superior audio clarity. CHAT products are
                    designed for a wide variety of applications and devices (fixed or portable) for greatly enhanced collaboration wherever and
                    whenever needed. CHAT speakerphones are offered either as personal speakerphones under CHAT 50, CHAT 60 or CHAT 70
                    SKUs or as group speakerphones under CHAT 150, CHAT 160 and CHAT 170 SKUs.

                                                                                               |4|




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                 9/78
          10/9/2019                                                                            clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1 - BUSINESS

                    CHAT 50/60/70 personal speakerphones are approximately the size of a deck of cards, and connect to PCs and MACs for rich,
                    clear, hands-free audio and playback. CHAT 150 group speakerphones are designed for small group use. These can also connect
                    many of the same devices and applications as the CHAT personal speakerphones but feature three microphones in larger design for
                    use by a larger number of participants. CHAT 150/160/170 group speakerphones have the ability to add high-quality, full-duplex
                    speakerphones to user enterprise telephone handsets such as Avaya and Cisco. CHAT group speakerphones make it possible to
                    introduce rich, crystal clear conferencing capability without the need for introducing a separate traditional conference phone.
                    CHATAttach® is comprised of two CHAT 150 group speakerphones which can be daisy-chained together to function as a single
                    conferencing system for much larger coverage than a single CHAT 150. CHAT group speakerphones are integral to our media
                    collaboration product line as our media collaboration products are tightly integrated with CHAT group speakerphones for high
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 109 of 283 PageID #: 1886


                    quality audio experience.

                    Tabletop Conferencing

                    Our tabletop conferencing product line offered under MAX® brand is comprised of the following product families: MAX EX and
                    MAXAttach® wired conference phones; MAX Wireless and MAXAttach Wireless conference phones; and MAX IP and
                    MAXAttach IP conferencing phones. Designed for use in executive offices or small conference rooms with multiple participants,
                    MAX Wireless can be moved from room to room within 150 feet of its base station. MAXAttach Wireless was the industry’s first
                    and remains the only dual-phone, completely wireless solution. This system gives customers tremendous flexibility in covering
                    larger conference room areas. MAX EX and MAXAttach wired phones can be daisy chained together, up to a total of four phones.
                    This provides even distribution of microphones, loudspeakers, and controls for better sound quality and improved user access in
                    medium to large conference rooms. In addition, all MAXAttach wired phones can be used separately when they are not needed in a
                    daisy-chain configuration. MAX IP and MAXAttach IP are VoIP tabletop conference phones which are based on the industry-
                    standard SIP signaling protocol. These phones can also be daisy-chained together, up to a total of four phones.

                    PROFESSIONAL MICROPHONES

                    Our microphones contributed 32.0% and 32.1% of our consolidated revenue in 2018 and 2017, respectively.

                    Beamforming Microphone Array

                    ClearOne began shipping the first generation Beamforming Microphone Array in March 2013. This product works with
                    CONVERGE Pro 880, CONVERGE Pro 880T, CONVERGE Pro 880TA and CONVERGE Pro 840T.

                    Beamforming Microphone Array 2, the next generation Beamforming Microphone Array started shipping in the last quarter of 2017
                    and affirmed ClearOne’s clear industry leadership with the following outstanding features:

                           ●           Significantly enhanced and new echo cancellation, using direction of arrival determination for demanding acoustic
                                       environments.
                           ●           Acoustic intelligence with adaptive ambience - faster convergence and better adaptation to changes in room acoustics, such
                                       as ambient noise from chairs moving, doors closing, chatter in the background, or any spikes in sound that alter the path of
                                       the audio, using separate acoustic echo cancellation for each fixed beam and inhibiting beam selection when the far end is
                                       active.
                           ●           Dramatically better mic pickup, including using an augmenting microphone signal, sharpening the capability to detect softer
                                       voices.
                           ●           Natural and clearly intelligible audio, even when two people speak at once.
                           ●           Zero consumption of analog I/O and signal processing in the DSP mixer leaving those resources available for other needs.
                           ●           Single cable for power, audio and control.
                           ●           Two power options – P-Link and POE.
                           ●           Daisy-chains with all ClearOne P-Link devices and works with CONVERGE Pro 2 DSP AEC mixers.
                           ●           Easy configuration and management through CONSOLE software.

                                                                                                |5|




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                 10/78
          10/9/2019                                                                          clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1 - BUSINESS

                    Ceiling Microphone Array

                    The ClearOne Ceiling Microphone Array enhances almost any professional conferencing application which demands high-quality
                    audio. The Ceiling Microphone Array is easily installed and combines affordability with exceptional audio quality. With three
                    wide-range microphones mounted together into a single unit array, the Ceiling Microphone Array provides the rich sound of three
                    individual unidirectional microphones while maintaining full 360-degree coverage.

                    This product line was further strengthened in 2018 by the introduction of the Ceiling Microphone Array Analog-X and Ceiling
                    Microphone Array Dante series of ceiling microphones. These products feature superior sound quality, adjustability for desired
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 110 of 283 PageID #: 1887


                    height from 0 to 7 feet and numbered microphone elements for easy identification

                    Wireless Microphones

                    In 2013, ClearOne introduced WS800 Wireless Microphone Systems, including four new models of wireless
                    microphones/transmitters (Tabletop/boundary, Gooseneck, Handheld, Bodypack) and a base-station receiver with either 4 or 8
                    channels, which connect to professional audio mixers. Since the Sabine acquisition in 2014, our portfolio of wireless microphone
                    systems was enhanced by the introduction of digital compressed versions, Dante standard compatible versions and more frequency
                    ranges catering to various international markets.

                    During 2017, we started shipping DIALOG® 20, the two-channel wireless microphone system. Leveraging the full power of
                    ClearOne's robust, adaptive frequency-hopping "spread" spectrum technology within the 2.4 GHz unlicensed spectrum, DIALOG
                    20 has several advantages over fixed-frequency transmission. DIALOG 20 incorporates flexible features and multiple options
                    usually available only in much larger systems. While DIALOG 20 works seamlessly with all commercially available mixers, it
                    boasts additional features when natively interfacing with our new CONVERGE Pro 2 or new Beamforming Microphone Array 2.

                    VIDEO

                    Our video products include video collaboration and AV networking products. Our video products contributed 18.5% and 17.5% of
                    our consolidated revenue in 2018 and 2017, respectively.

                    Video Collaboration:

                    Our Media Collaboration suite of products is led by our comprehensive portfolio of industry-leading COLLABORATE® branded
                    videoconferencing and collaboration solutions.

                    COLLABORATE Pro 300: includes video appliance, UNITE® 150 camera, CHAT® 150C speakerphone and 90-days subscription
                    to Spontania cloud video, audio and web conferencing, SIP/H.323 video conferencing, in-room wireless presentation and optional
                    Skype® for Business native integration. This solution is targeted for huddle and small-size rooms.

                    COLLABORATE Pro 600: includes video appliance, UNITE 200 camera, CHATAttach® 150 speakerphones, and 90-days
                    subscription to Spontania cloud video, audio and web conferencing, SIP/H.323 video conferencing with 4-way built-in MCU, in-
                    room wireless presentation, optional Skype for Business native integration, capture recording and streaming. This solution is
                    targeted at medium-size rooms.

                    COLLABORATE Pro 900: includes video appliance, UNITE 200 camera, CONVERGE® Pro installed audio endpoint,
                    Beamforming Microphone Array and 90-days subscription to Spontania cloud video, audio and web conferencing, SIP/H.323 video
                    conferencing with 4-way built-in MCU, multi-user in-room wireless presentation, optional Skype for Business native integration,
                    capture recording and streaming. This solution is targeted at medium and large-size rooms.

                    Our Media Collaboration series also include Spontania cloud video, audio and web conferencing service that can be deployed on-
                    premises or in the cloud. Spontania offers all sort of collaboration tools such as screen sharing, application sharing, whiteboard,
                    annotation over presentation, recording, hand-raise and chat. The service is targeted for any workspace including mobile, desktop
                    and rooms of any size; and multiple use cases including meetings, classrooms and training sessions.

                                                                                              |6|

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                     11/78
          10/9/2019                                                                          clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1 - BUSINESS

                    Bring your own video and web conferencing – COLLABORATE Versa series offer a USB PTZ camera, a speakerphone and a
                    central hub that connects the laptop to the meeting room peripherals via single USB 3.0 connectivity. COLLABORATE Versa,
                    compatible with Cisco WebEx, Google Hangouts, Microsoft Skype for Business and more, is also bundled with 90-days
                    subscription of Spontania cloud video, audio and web conferencing. This solution is targeted at huddle spaces and medium
                    conference rooms.

                    UNITE 200/150 is a professional-grade PTZ camera series supporting USB, HDMI and IP connectivity. It delivers 1080p HD
                    resolution, 12X optical zoom and is compatible with PC-based and Pro-AV applications, supporting wide range of meeting spaces.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 111 of 283 PageID #: 1888


                    AV Networking

                    Our AV networking products are primarily sold under VIEW® and VIEW Pro brands and deliver the ultimate IP A/V experience
                    by streaming time sensitive high definition audio and video and control over TCP/IP networks. By combining audio and/or video
                    content, meta-data and control signals into one digital stream in harmony with industry standards, its distributed, edge of the
                    network architecture allows the hardware and the processing power to be distributed across any existing TCP/IP network. This
                    leverages many of the advantages of using TCP/IP over traditional analog systems and other centrally controlled IP-based systems.
                    The ClearOne VIEW and VIEW Pro products are powered by ClearOne’s patented StreamNet® technology. A user can activate
                    and control a single audio source or combination of audio sources, video sources, security systems, HVAC systems, lighting, and
                    other room or facility monitoring functions such as paging or security access by just a single touch to its attractive touch screens.
                    Alternatively, any PC, laptop, tablet, iPod, or other device with a built-in web browser with Flash can control the equipment
                    connected to the system. The VIEW and VIEW Pro systems have no limits on the numbers of sources, displays, or amplifiers in a
                    project and can be used in venues from high-end residential homes to large-scale commercial projects. The number of devices could
                    be determined by the network bandwidth availability, number of media streams and its bandwidth requirements.

                    Converting an audio or video signal to TCP/IP preserves the digital quality of the signal across the network. Unlike analog systems,
                    which lose quality over long distances, TCP/IP packets are decoded to retain the same digital quality as when they were encoded.
                    The addition of Digital Encoder and Digital Decoder products with DVI/HDMI input and output enhances the flexibility of
                    complete AV distribution system and makes it as easy to use as analog devices.

                    VIEW Pro solution provides 1080p60, H.264 high definition HDMI video-audio, 4:4:4 true-color, 24 bit per pixel video output. It
                    comes with dual inputs encoder, single input encoder and single output decoder with balanced audio, general purpose control ports
                    and clock synchronized video output. VIEW Pro system also provides PANORAMATM , a multi-view video composition and
                    video-wall software application using its built-in video processing engine, without using external expensive hardware video
                    processors. This continues to be truly differentiated in the professional market by offering complete AV streaming and distribution
                    systems that can scale to fulfill projects of any size and complexity, from light commercial to the very largest environments. VIEW
                    Pro products include E110 and E120 encoders and D110, D210 and D310 decoders. VIEW Pro solution also comes with multiple
                    license options including audio mixing, video composition, video wall, multicast RTSP and local playback.

                    VIEW CONSOLE software gives integrators a comprehensive platform from which to configure, manage, monitor, and control
                    VIEW system installation using an easy, modern interface. The new toolset, which spotlights the latest in advanced software
                    development technologies, works across ClearOne’s full line of VIEW/VIEW Pro products. In 2017, we released an updated
                    version of VIEW CONSOLE and PANORAMA software applications.

                    During 2018, the VIEW line of products was strengthened by the introduction of VIEW Lite. The VIEW Lite series which includes
                    an encoder, a decoder and a controller, provide essential functionality that meets the full needs of simple AV over IP applications
                    while simultaneously delivering superb price-to-performance value.

                    MARKETING AND SALES

                    We use a two-tier channel model through which we sell our commercial products to a worldwide network of independent
                    professional audiovisual, information technology and telecommunications distributors, who then sell our products to independent
                    systems integrators, dealers, and value-added resellers, who in turn work directly with the end-users of our products for product
                    fulfillment and installation, if needed. Our products are also specified and recommended by professional audio-visual consultants.
                    We also sell our commercial products directly to certain dealers, systems integrators, value-added resellers, and end-users.

                                                                                              |7|

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                       12/78
          10/9/2019                                                                                     clro20181231_10k.htm
                    Table of Contents

                                                                                              ITEM 1 - BUSINESS

                    Our product sales generated in the United States and outside the United States for the years ended December 31 are as follows:

                    Revenue in millions                                                          2018                            2017
                                                                                         Revenue              %          Revenue        %
                    In the United States                                               $       14.8                53% $       24.6          59%
                    Outside United States                                                      13.4                47%         17.2          41%
                                                                                       $       28.2               100% $       41.8         100%

                    We sell directly to our distributors and resellers in approximately 62 countries worldwide. We anticipate that the portion of our total
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 112 of 283 PageID #: 1889



                    product revenue from international sales will continue to be a significant portion of our total revenue as we further enhance our
                    focus on developing new products, establishing new channel partners, strengthening our presence in key growth areas, complying
                    with regional environmental regulatory standards, and improving product localization with country-specific product documentation
                    and marketing materials.

                    Distributors, Resellers and Independent Integrators

                    We sold our products directly to approximately 360 distributors and direct resellers throughout the world during 2018. Distributors
                    and resellers purchase our products at a discount from list price and resell them worldwide to hundreds of independent systems
                    integrators, telephony value-added resellers, IT value-added resellers, and PC dealers on a non-exclusive basis. Our distributors
                    maintain their own inventory and accounts receivable and are required to provide technical and non-technical support for our
                    products to the next level of distribution participants. We work with our distributors and resellers to establish appropriate inventory
                    stocking levels. We also work with our distributors and resellers to maintain relationships with our existing systems integrators,
                    dealers, and other value-added resellers.

                    While dealers, resellers, and system integrators all sell our products directly to the end-users, system integrators typically add
                    significant value to each sale by combining our products with products from other manufacturers as part of an integrated system
                    solution. Commercial dealers and value-added resellers usually purchase our products from distributors and may bundle our
                    products with products from other manufacturers for resale to the end-user. We maintain close working relationships with all our
                    reseller partners and offer them education and training on all of our products.

                    Marketing

                    Much of our marketing effort is conducted in conjunction with our channel partners who provide leverage for us in reaching
                    existing and prospective customers worldwide. We also regularly attend industry forums and exhibit our products at multiple
                    regional and international trade shows, often with our channel partners. These trade shows provide exposure for our brand and
                    products to a wide audience. We market our ClearOne-branded commercial products on our website www.clearone.com. We also
                    conduct public relations initiatives to get press coverage and product reviews in industry and non-industry publications alike.

                    Customers

                    Since we sell through distributors and value-added resellers, we do not have comprehensive information on end-users who
                    ultimately use our products. As a result, we do not know whether any end-user accounted for more than 10 percent of our total
                    revenue during any of the periods reported in this Annual Report. Our customers are distributors and value-added resellers. During
                    the year ended December 31, 2018, no customer accounted for more than 10% of consolidated revenue. During the year ended
                    December 31, 2017 sales to Starin Marketing represented approximately 16% of consolidated revenue with no other customer
                    accounting for more that 10 percent. Starin Marketing ceased to be a ClearOne distributor in 2018.

                    As discussed above, distributors facilitate product sales to a large number of independent systems integrators, dealers, and value-
                    added resellers, and subsequently to their end-users. The loss of one or more distributors could reduce revenue and have a material
                    adverse effect on our business and results of operations. Our orders fulfilled on which we had not recognized revenue were $0.3
                    million and $4.6 million as of December 31, 2018 and 2017, respectively. We had a backlog of unfulfilled orders of approximately
                    $0.3 million and $0.2 million as of December 31, 2018 and 2017, respectively.

                                                                                                        |8|




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         13/78
          10/9/2019                                                                                  clro20181231_10k.htm
                    Table of Contents

                                                                                           ITEM 1 - BUSINESS

                    Competition

                    The audio-visual product markets are characterized by intense competition, rapidly evolving technology, and increased business
                    consolidation. We compete with businesses having substantially greater financial, research and product development,
                    manufacturing, marketing, and other resources. If we are not able to continually design, manufacture, and successfully market new
                    or enhanced products or services that are comparable or superior to those provided by our competitors and at comparable or better
                    prices, we could experience pricing pressures and reduced sales, gross profit margins, profits, and market share, each of which
                    could have a materially adverse effect on our business. Our competitors vary within each product category. We believe we are able
                    to differentiate ourselves and therefore successfully compete as a result of the high audio quality of our products resulting from a
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 113 of 283 PageID #: 1890


                    combination of proprietary and highly advanced audio signal processing technologies and networking technology in the form of
                    trade secrets and patented intellectual property, technical and channel support services, and the strength of our channels and brands.
                    It is critical for our success to be able to defend our intellectual property including trademarks, trade secrets and patents from our
                    competitors who have far more resources.

                    We believe the following principal factors drive our sales:

                              ●              Quality, features and functionality, and ease of use of the products.
                              ●              Broad and deep global channel partnerships.
                              ●              Brand name recognition and acceptance.
                              ●              Effective sales and marketing.
                              ●              Quality of sales and technical support services.
                              ●              Significant established history of successful worldwide installations for diverse vertical markets.

                    In the professional audio conferencing system and sound reinforcement markets our main competitors include AcousticMagic,
                    AMX Biamp, BOSE, Crestron, Extron, Harman International/BSS, Peavey, Phoenix Audio, Polycom, QSC, Shure, Symetrix,
                    Vaddio and Yamaha and their original equipment manufacturing (OEM) partners, along with several other companies potentially
                    poised to enter the market.

                    Our primary competitors in the USB-based speakerphones market are GN Netcom (Jabra), Logitech, Phoenix Audio, Plantronics,
                    Polycom, and Yamaha and their OEM partners.

                    In the tabletop audio conferencing market, we face significant competition from Avaya/Konftel, Phoenix Audio, Polycom and
                    Yamaha, and especially from their OEM partnerships. A significant portion of the tabletop market is covered by sales through OEM
                    partnerships. While we believe MAX products have unique features and superior quality, our limited OEM partnerships and pricing
                    pressures from higher volume competitors limit our ability to expand our existing share of this market.

                    In the microphones market, our primary competitors include AKG, Audio Technica, Audix, Avlex/Mipro, Beyerdynamic, Biamp,
                    Clock Audio, Lectrosonics, Nureva, Mediavision/Taiden, Polycom, Phoenix Audio, Sennheiser, Shure, TeachLogic, TOA,
                    Yamaha/Revolabs and Vaddio and their OEM partners.

                    Our video conferencing products face tremendous competition from well established players as well as emerging players, including
                    Acano/CISCO, Adobe Connect, Amazon Chime, Avaya (Radvision), Aver, Barco, Blackboard Collaborate, Blue Jeans, Cisco,
                    Citrix, Fuze, Huawei, InFocus, Kramer, LifeSize, Magor, Pexip, Polycom, Microsoft Skype for Business, Starleaf, Telylabs,
                    UNIFY, Videxio, Vidyo, Yealink, Zoom and ZTE.

                    Our AV networking products face intense competition from a few well-established corporations of diversified capabilities and
                    strengths, including AMX, Atlona, Aurora Multimedia, Barco, Biamp, Cisco, Crestron, Extron, Gefen, Goopie, Haivision, Hall
                    Research, Infocus (Jupiter), Key Digital, Kramer, Liberty AV, Magenta Research, Matrox, Mediasite, Ncast, RGB Spectrum,
                    SVSi/Harman, voLANte, Teracue, tvONE, VBrick, Visionary Solutions, WyreStorm and ZeeVee. We believe that our software
                    based patented technology delivers superior audio and video streaming performance and flexibility and provides us with a
                    competitive edge over other industry players.

                                                                                                     |9|




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        14/78
          10/9/2019                                                                          clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1 - BUSINESS

                    Regulatory Environment

                    Regulations regarding product safety, product operational agency compliance, the materials used in manufacturing, the process of
                    disposing of electronic equipment and the efficient use of energy may require extensive lead-time to obtain regulatory approvals of
                    new products in both domestic and international markets. Such regulations may impact our ability to expand our sales in a timely
                    and cost-effective manner and, as a result, our business could be harmed.

                    Sources and Availability of Raw Materials
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 114 of 283 PageID #: 1891


                    We manufacture our products through electronics manufacturing services (“EMS”) providers, who are generally responsible for
                    sourcing and procuring required raw materials and components. Most of the components that our EMS providers require for
                    manufacturing our products are readily available from a number of sources. During 2017, we witnessed a significant tightening of
                    the electronics market with demand for electronic products especially for memories and processors far exceeding the supply caused
                    price increases and longer fulfillment cycles. During 2018 the fulfillment cycles improved.

                    We continually work with our EMS providers to seek alternative sources for all our components and raw material requirements to
                    ensure higher quality and better pricing. Most of our EMS providers and their vendors are duly qualified by our corporate quality
                    assurance process. We work with our EMS providers to ensure that raw materials and components conform to our specifications.

                    Manufacturing

                    Currently, all of our products are manufactured by EMS providers. Our primary EMS provider is Flextronics.

                    Seasonality

                    We do not recognize a consistent pattern between the quarters to identify seasonality.

                    Research and Product Development

                    We are committed to research and product development and view our continued investment in research and product development as
                    a key ingredient to our long-term business success. Our research and product development expenditures were approximately $7.8
                    million and $9.3 million during the years ended December 31, 2018 and 2017, respectively.

                    Our core competencies in research and product development include (a) many audio technologies, including acoustic echo
                    cancellation, noise cancellation and other advanced adaptive digital signal processing technologies, (b) networking and multimedia
                    streaming technologies, (c) video technologies, and (d) cloud technologies. We also have expertise in wireless technologies, VoIP,
                    software and network system development. We believe that continued investment in our core technological competencies is vital to
                    developing new products and to enhancing existing products.

                    Intellectual Property and Other Proprietary Rights

                    We believe that our success depends in part on our ability to protect our proprietary rights. We rely on a combination of patent,
                    copyright, trademark, and trade secret laws and confidentiality agreements and processes to protect our proprietary rights.

                    As of December 31, 2018, we had approximately 90 patents and 13 pending patent applications, including foreign counterpart
                    patents and foreign applications. Our patents and pending patent applications cover a wide range of our products and services
                    including, but not limited to acoustic echo cancellation, beamforming microphone arrays, systems that enable streaming media over
                    IP networks, algorithms for video processing, wireless conferencing systems, spatial audio, and technologies for the Internet of
                    Things. The durations of our patents are determined by the laws of the country of issuance. For the U.S., patents may be 17 years
                    from the date of issuance of the patent or 20 years from the date of its filing, depending upon when the patent application was filed.
                    In addition, we hold numerous U.S. trademarks. The laws of foreign countries may not protect our intellectual property to the same
                    degree as the laws of the United States.

                                                                                             | 10 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        15/78
          10/9/2019                                                                          clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1 - BUSINESS

                    We will obtain patents and other intellectual property rights used in connection with our business when practicable and appropriate.
                    Our intellectual property policy is to protect our products, technology and processes by asserting our intellectual property rights
                    where appropriate and prudent. From time to time, assertions of infringement of certain patents or other intellectual property rights
                    of others have been made against us. In addition, certain pending claims against a competitor are in various stages of litigation. See
                    Part I, Item 3. Legal Proceedings and Note 8 – Commitments and Contingencies of the Notes to Consolidated Financial Statements
                    (Part II, Item 8) for information regarding current legal proceedings involving our intellectual property rights.

                    We are dependent on our intellectual property. If we are not able to protect our proprietary rights or if those rights are invalidated or
                    circumvented, our business may be adversely affected. We may be subject to litigation and infringement claims, which could cause
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 115 of 283 PageID #: 1892


                    us to incur significant expenses or prevent us from selling our products or services. For more information concerning the risks
                    related to patents, trademarks, and other intellectual property, please see “Risk Factors-Risks Related to our Business.”

                    We generally require our employees, certain customers and partners to enter into confidentiality and non-disclosure agreements
                    before we disclose any confidential aspect of our technology, services, or business. In addition, our employees are required to
                    assign to us any proprietary information, inventions, or other technology created during the term of their employment with us.
                    However, these precautions may not be sufficient to protect us from misappropriation or infringement of our intellectual property.

                   The Company is involved in patent infringement lawsuits against Shure Inc. ("Shure").

                    On April 24, 2017, Shure initiated litigation against the Company in the matter styled Shure Inc. v. ClearOne, Inc., 1:17-cv-03078,
                    which is pending in the United States District Court for the Northern District of Illinois, Eastern Division, before the Honorable
                    Edmond E. Chang. Shure’s initial complaint sought a declaratory judgment for non-infringement and invalidity of the Company’s
                    U.S. Patent No. 9,635,186 ("’186 Patent") and Patent No. 9,264,553 ("’553 Patent"). In early 2018, Shure added a claim that the
                    ‘186 Patent is unenforceable. The Court dismissed Shure’s request for declaratory judgment relating to the ’553 Patent, which at the
                    time in 2017, had not been asserted by the Company against any defendant and had been submitted to the USPTO for reissue. The
                    Company has filed counterclaims against Shure for willful infringement of the Company’s ’186 Patent and the Company’s U.S.
                    Patent No. 9,813,806 ("’806 Patent").

                   On April 10, 2019, the Company filed a new lawsuit against Shure in the United States District Court for the Northern District of
                   Illinois, Eastern Division, styled ClearOne, Inc. v. Shure Inc., 1:19-cv-02421. In this lawsuit, the Company asserts claims against
                   Shure for infringement of the Company’s ’553 Patent and for trade secret misappropriation.

                   Employees

                   As of December 31, 2018, we had 130 full-time employees. Of these employees, 88 were located in the U.S. and 42 in locations
                   outside the U.S. None of our employees are subject to a collective bargaining agreement and we believe our relationship with our
                   employees is good. We also hire contractors with specific skill sets to meet our operational needs.

                      ITEM 1A. RISK FACTORS

                    Investors should carefully consider the risks described below. The risks described below are not the only ones we face and there are
                    risks that we are not presently aware of or that we currently believe are immaterial that may also impair our business operations.
                    Any of these risks could harm our business. The trading price of our common stock could decline significantly due to any of these
                    risks, and investors may lose all or part of their investment. In assessing these risks, investors should also refer to the other
                    information contained or incorporated by reference in this annual report on Form 10-K, including our consolidated financial
                    statements and related notes.

                    Risks Relating to Our Business

                    A material weakness has been identified in our internal control over financial reporting. If we fail to remediate and maintain
                    effective internal control over financial reporting, we may be unable to report our financial results accurately on a timely basis,
                    investors could lose confidence in our reported financial information, the trading price of our common shares could decline and
                    our access to the capital markets or other financing sources could become limited.

                    In connection with the audit of our consolidated financial statements as of December 31, 2017, our independent registered public
                    accounting firm identified deficiencies in our system of internal control over financial reporting that it considered to be a material
                    weakness related to the accurate and timely reporting of our financial results and disclosures for the fiscal year ended December 31,
          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                           16/78
          10/9/2019                                                                    clro20181231_10k.htm
                    2017 and our testing and assessment of the design and operating effectiveness of internal controls over financial reporting in a
                    timely manner. The Public Company Accounting Oversight Board's Auditing Standard No. 5 defines a material weakness as a
                    deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility
                    that a material misstatement of annual or interim financial statements will not be prevented or detected on a timely basis. See Part
                    II, Item 9A, “Controls and Procedures.”

                                                                                       | 11 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 116 of 283 PageID #: 1893




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         17/78
          10/9/2019                                                                             clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                   The management conducted an evaluation of the effectiveness of our internal control over financial reporting for the year ended
                   December 31, 2018 based on the framework set forth in Internal Control - Integrated Framework (2013 framework) issued by the
                   Committee of Sponsoring Organizations of the Treadway Commission, concluding that remediation of the material weakness
                   identified during the 2017 audit has not yet been completed.

                    We have initiated remedial measures, however there can be no assurance that these actions, as well as further actions we may take,
                    will allow us to remediate this material weakness and provide a solid foundation to meet our reporting obligations under the
                    Exchange Act. If we fail to implement and maintain effective internal control over financial reporting (including appropriately and
                    effectively remediating this material weakness), or if additional material weaknesses in our internal control over financial reporting
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 117 of 283 PageID #: 1894


                    are discovered or occur in the future, our consolidated financial statements may contain material misstatements, and we could be
                    required to restate our financial results. In addition, if we are unable to successfully remediate this material weakness and if we are
                    unable to produce accurate and timely financial statements, our stock price may be materially adversely affected and we may be
                    unable to maintain compliance with applicable stock exchange listing requirements.

                    We face intense competition in all markets for our products and services and our operating results will be adversely affected if we
                    cannot compete effectively against other companies.

                    The markets for our products and services are characterized by intense competition, pricing pressures and rapid technological
                    change. Our competitive landscape continues to rapidly evolve, in particular with respect to our video-related services and products,
                    as we move into new markets for video collaboration such as mobile, social and cloud-delivered video. We compete with
                    businesses having substantially greater financial, research and product development, manufacturing, marketing, and other resources
                    than we do. If we are not able to continually design, manufacture, and successfully introduce new or enhanced products or services
                    that are comparable or superior to those provided by our competitors and at comparable or better prices, we could experience
                    pricing pressures and reduced sales, gross profit margins, profits, and market share, each of which could have a materially adverse
                    effect on our business.

                    Difficulties in estimating customer demand in our products segment could harm our profit margins.

                    Orders from our distributors and other distribution participants are based on demand from end-users. Prospective end-user demand
                    is difficult to measure. This means that our revenue during any fiscal quarter could be adversely impacted by low end-user demand,
                    which could in turn negatively affect orders we receive from distributors and dealers. Our expectations for both short and long-term
                    future net revenues are based on our own estimates of future demand. Revenue for any particular time period is difficult to predict
                    with any degree of certainty. We typically ship products within a short time after we receive an order; consequently, unshipped
                    backlog has not historically been a good indicator of future revenue. We believe that the level of backlog is dependent in part on our
                    ability to forecast revenue mix and plan our manufacturing accordingly. A significant portion of our customers’ orders are received
                    during the last month of the quarter. We budget the amount of our expenses based on our revenue estimates. If our estimates of
                    sales are not accurate and we experience unforeseen variability in our revenue and operating results, we may be unable to adjust our
                    expense levels accordingly and our gross profit and results of operations will be adversely affected. Higher inventory levels or stock
                    shortages may also result from difficulties in estimating customer demand.

                    If we are unable to protect our intellectual property rights or have insufficient proprietary rights, our business would be materially
                    impaired.

                    We currently rely primarily on a combination of trade secrets, copyrights, trademarks, patents, patents pending, and nondisclosure
                    agreements to establish and protect our proprietary rights in our products. Our success is dependent in part on obtaining,
                    maintaining and enforcing our intellectual property rights. If we are unable to obtain, maintain and enforce intellectual property
                    legal protection covering our products, then no assurances can be given that others will not independently develop technologies
                    similar to ours, or duplicate or design around aspects of our technology. In addition, we cannot assure that any patent or registered
                    trademark owned by us will not be invalidated, circumvented or challenged, or that the rights granted thereunder will provide
                    competitive advantages to us. Costly litigation may be necessary to enforce our intellectual property rights. We believe our products
                    and other proprietary rights do not infringe upon any proprietary rights of third parties; however, we cannot ensure that third parties
                    will not assert infringement claims in the future. We currently hold only a limited number of patents. To the extent that we have
                    patentable technology that is material to our business and for which we have not filed patent applications, others may be able to use
                    such technology or even gain priority over us by patenting such technology themselves, which could have a material adverse effect
                    on our business. With respect to any patent application we have filed, we cannot ensure that a patent will be awarded.

                                                                                                | 12 |
          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         18/78
          10/9/2019                                                                    clro20181231_10k.htm




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 118 of 283 PageID #: 1895




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm              19/78
          10/9/2019                                                                             clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                    We are currently subject to patent litigation, including claims challenging the validity and enforceability of some of our patents,
                    which could cause us to incur significant expenses or prevent us from protecting our products or services against competing
                    products.

                    Our industry is characterized by vigorous protection of intellectual property rights. We have initiated litigation to enforce our
                    intellectual property rights, which has resulted in our adversaries in such litigation challenging the validity, scope, and/or
                    enforceability of our intellectual property. Irrespective of the merits of these claims, any resulting litigation could be costly and time
                    consuming and could divert the attention of management and key personnel from other business issues. The complexity of the
                    technology involved and the uncertainty of intellectual property litigation increase these risks. See Part I, Item 3. Legal Proceedings
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 119 of 283 PageID #: 1896


                    and Note 8 – Commitments and Contingencies of the Notes to Consolidated Financial Statements (Part II, Item 8) for information
                    regarding current legal proceedings involving our intellectual property rights.

                    Our sales depend to a certain extent on government funding and regulation.

                    In the audio conferencing products market, the revenue generated from sales of our audio conferencing products for distance
                    learning and courtroom facilities depends on government funding. In the event government funding for such initiatives was reduced
                    or became unavailable, our sales could be negatively impacted. Additionally, many of our products are subject to governmental
                    regulations. New regulations could impact sales in a materially adverse manner.

                    Environmental laws and regulations subject us to a number of risks and could result in significant costs and impact on revenue.

                    Regulations regarding the materials used in manufacturing, the process of disposing of electronic equipment and the efficient use of
                    energy require us to take additional time to obtain regulatory approvals of new products in international markets. Such regulations
                    may impact our ability to expand our sales in a timely and cost-effective manner and, as a result, our business could be harmed.

                    Our profitability may be adversely affected by our continuing dependence on our distribution channels.

                    We market our products primarily through a network of distributors who in turn sell our products to value-added resellers. All of
                    our agreements with such distributors and other distribution participants are non-exclusive, terminable at will by both parties, and
                    generally short-term. No assurances can be given that any or all such distributors or other distribution participants will continue
                    their relationship with us. Distributors and, to a lesser extent, value-added resellers cannot easily be replaced and any loss of
                    revenues from these and other sources or our inability to reduce expenses to compensate for such loss of revenue could adversely
                    affect our net revenue and profit margins.

                    Although we rely on our distribution channels to sell our products, our distributors and other distribution participants are not
                    obligated to devote any specified amount of time, resources, or efforts to the marketing of our products, or to sell a specified
                    number of our products. There are no prohibitions on distributors or other resellers offering products that are competitive with our
                    products, and some do offer competitive products. The support of our products by distributors and other distribution participants
                    may depend on the competitive strength of our products and the price incentives we offer for their support. If our distributors and
                    other distribution participants are not committed to our products, our revenue and profit margins may be adversely affected.

                    Additionally, we offer our distributors price protection on their inventory of our products. If we reduce the list price of our products,
                    we will compensate our distributors for the respective products that remain in their inventory on the date the price adjustment
                    becomes effective, provided that they have been providing inventory reports consistently and the inventory was bought within the
                    six months preceding the price adjustment date. Our net revenue and profit margins could be adversely affected if we reduce
                    product prices significantly or distributors happen to have significant on-hand inventory of the affected product at the time of a
                    price reduction. Further, if we do not have sufficient cash resources to compensate distributors on terms satisfactory to them or us,
                    our price protection obligations may prevent us from reacting quickly to changing market conditions.

                                                                                                | 13 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                            20/78
          10/9/2019                                                                             clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                    Product development delays or defects could harm our competitive position and reduce our revenue.

                    We have in the past experienced, and may again experience, technical difficulties and delays with the development and introduction
                    of new products. Many of the products we develop contain sophisticated and complicated circuitry, software and components and
                    utilize manufacturing techniques involving new technologies. Potential difficulties in the development process that we may
                    experience include the following: (a) meeting required specifications and regulatory standards; (b) hiring and keeping a sufficient
                    number of skilled developers; (c) meeting market expectations for performance; (d) obtaining prototype products at anticipated cost
                    levels; (e) having the ability to identify problems or product defects in the development cycle; and (f) achieving necessary
                    manufacturing efficiencies.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 120 of 283 PageID #: 1897




                    Once new products reach the market, they may have defects, or may be met by unanticipated new competitive products, which
                    could adversely affect market acceptance of these products and our reputation. If we are not able to manage and minimize such
                    potential difficulties, our business and results of operations could be negatively affected.

                    We depend on an outsourced manufacturing strategy, and any disruption in outsourced services could negatively impact our
                    product availability and revenues.

                    We outsource the manufacturing of all of our products except digital signage and wireless microphone products to electronics
                    manufacturing services (“EMS”) providers located outside the U.S. If any of these EMS providers experience (i) difficulties in
                    obtaining sufficient supplies of components, (ii) component prices significantly exceeding anticipated costs, (iii) an interruption in
                    their operations, or (iv) otherwise suffers capacity constraints, we could experience a delay in production and shipping of these
                    products, which would have a negative impact on our revenue. Should there be any disruption in services due to natural disaster,
                    economic or political difficulties, transportation restrictions, acts of terror, quarantines or other restrictions associated with
                    infectious diseases, or other similar events, or any other reason, such disruption could have a material adverse effect on our
                    business. Operating in the international outsourcing environment exposes us to certain inherent risks, including unexpected changes
                    in regulatory requirements and tariffs, and potentially adverse tax consequences, which could materially affect our results of
                    operations. Currently, we have no second source of manufacturing for a large portion of our products.

                    Switching from one EMS provider to another is an expensive, difficult and a time-consuming process, with serious risks to our
                    ability to successfully transfer our manufacturing operations. Our operations, and consequently our revenues and profitability, could
                    be materially adversely affected if we are forced to switch from any of our EMS providers to another EMS provider due to any of a
                    number of factors, including financial difficulties faced by the manufacturer, disagreements in pricing negotiations between us and
                    the manufacturer or organizational changes in the manufacturer.

                    The cost of delivered product from our EMS providers is a direct function of their ability to buy components at a competitive price
                    and to realize efficiencies and economies of scale within their overall business structures. If they are unsuccessful in driving
                    efficient cost models, our delivered costs could rise, affecting our profitability and ability to compete. In addition, if the EMS
                    providers are unable to achieve greater operational efficiencies, delivery schedules for new product development and current
                    product delivery could be negatively impacted.

                    EMS providers often require long range forecasts to help them plan their operations as well as to allocate their resources. We are
                    tied to these forecasts through contracts as well as to maintain harmony in business relationships. Our ability to react to actual
                    demand from our customers and order optimum levels of inventory is severely limited due to these forecasts provided to the EMS
                    providers. Our inability to accurately forecast our future demands could lead to either excess inventory causing potential inventory
                    obsolescence and cashflow problems or shortage in inventory causing potential loss of revenue.

                   Additionally, the sourcing and availability of raw materials necessary for our EMS providers to manufacture certain of our
                   products, including "conflict minerals" has been and could continue to be significantly constrained, which is likely to result in
                   continued elevated price levels. Furthermore, compliance with SEC disclosure and reporting requirements in the future regarding
                   the use of "conflict minerals" mined from the Democratic Republic of Congo and adjoining countries could adversely affect the
                   sourcing, supply and pricing of materials used in our products. As a result, we may not be able to obtain the materials necessary to
                   manufacture our products, which could force us to cease production or search for alternative supply sources, possibly at a higher
                   cost. Such disruptions may have a material adverse effect on our business, financial condition, results of operations and cash
                   flows.

                                                                                                | 14 |

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                          21/78
          10/9/2019                                                                             clro20181231_10k.htm
                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                    Global economic conditions have adversely affected our business in the past and could adversely affect our revenues and harm our
                    business in the future.

                    Adverse economic conditions worldwide have contributed to slowdowns in the communications industry and have caused a
                    negative impact on the specific segments and markets in which we operate. Adverse changes in general global economic conditions
                    can result in reductions in capital expenditures by end-user customers for our products, longer sales cycles, the deferral or delay of
                    purchase commitments for our products and increased competition. These factors have adversely impacted our operating results in
                    prior periods and could also impact us again in the future. Global economic concerns, such as the varying pace of global economic
                    recovery, European and domestic debt and budget issues, the slowdown in economic growth in large emerging markets such as
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 121 of 283 PageID #: 1898


                    China and India, and international currency fluctuations, may continue to create uncertainty and unpredictability in the global and
                    national economy. A global economic downturn would negatively impact technology spending for our products and services and
                    could materially adversely affect our business, operating results and financial condition. Further, global economic conditions may
                    result in a tightening in the credit markets, low liquidity levels in many financial markets, decrease in customer demand and ability
                    to pay obligations, and extreme volatility in credit, equity, foreign currency and fixed income markets.
                    Such adverse economic conditions could negatively impact our business, particularly our revenue potential, potentially causing
                    losses on investments and the collectability of our accounts receivable. These factors potentially include: the inability of our
                    customers to obtain credit to finance purchases of our products and services, customer or partner insolvencies or bankruptcies,
                    decreased customer confidence to make purchasing decisions resulting in delays in their purchasing decisions, decreased customer
                    demand or demand for lower-end products, or decreased customer ability to pay their obligations when they become due to us.

                    We are a smaller company than some of our competitors and may be more susceptible to market fluctuations, other adverse events,
                    increased costs and less favorable purchasing terms.

                    Since we are a relatively small Company, there is a risk that we may be more susceptible to market fluctuations and other adverse
                    events. In particular, we may be more susceptible to reductions in government and corporate spending from our government and
                    enterprise customers. We may also experience increased costs and less favorable terms from our suppliers than some of our larger
                    competitors who may have greater leverage in their purchasing spend. Any of these outcomes could result in loss of sales or our
                    products being more costly to manufacture and thus less competitive. Any such unfavorable market fluctuations, reductions in
                    customer spending or increased manufacturing costs could have a negative impact on our business and results of operations.

                    Difficulties in integrating past or future acquisitions could adversely affect our business.

                    Any acquisition involves numerous risks and challenges, including difficulties and time involved in integrating the operations,
                    technologies and products of the acquired companies, entering new business or product lines, the diversion of our management’s
                    attention from other business concerns, geographic dispersion of operations, generating market demand for expanded product lines
                    and the potential loss of key customers or employees of an acquired Company. Failure to achieve the anticipated benefits of these
                    and any future acquisitions or to successfully integrate the operations of these or any other companies or assets we acquire, could
                    also harm our business, results of operations and cash flows. Additionally, we cannot assure you that we will not incur material
                    charges in future periods to reflect additional costs associated with these acquisitions or any future acquisitions we may make.

                    Profitability could be negatively impacted if we do not adequately forecast the demand for our products and are unable to monetize
                    our long-term inventories.

                    We hold approximately $9.0 million in long-term inventories. There can be no assurance that we will be able to successfully
                    anticipate changing consumer preferences and product trends or economic conditions and, as a result, we may not successfully
                    monetize our long-term inventory. Inventory levels in excess of consumer demand may result in inventory write-downs and the sale
                    of excess inventory at discounted prices, which could have an adverse effect on the image and reputation of our brands and
                    negatively impact profitability.

                                                                                                | 15 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        22/78
          10/9/2019                                                                             clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                    Conditions in China, India, Spain and United Arab Emirates may affect our operations.

                    We have different teams working outside the U.S. in China, India, Spain and United Arab Emirates offering various services
                    including research and development, sales and marketing, and manufacturing operations support. Our ability to operate the
                    company smoothly may be affected significantly if either one or more of these countries are adversely impacted by political,
                    economic, security and military conditions in these countries.

                    Product obsolescence could harm demand for our products and could adversely affect our revenue and our results of operations.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 122 of 283 PageID #: 1899


                    Our industry is subject to technological innovations that could render existing technologies in our products obsolete and thereby
                    decrease market demand for such products. If any of our products becomes slow-moving or obsolete and the recorded value of our
                    inventory is greater than its market value, we will be required to write down the value of our inventory to its fair market value,
                    which would adversely affect our results of operations. In limited circumstances, we are required to purchase components that our
                    outsourced manufacturers use to produce and assemble our products. Should technological innovations render these components
                    obsolete, we will be required to write down the value of this inventory, which could adversely affect our results of operations.

                    International sales account for a significant portion of our net revenue and risks inherent in international sales could harm our
                    business.

                    International sales represent a significant portion of our total product revenue. We anticipate that the portion of our total product
                    revenue from international sales will continue to increase as we further enhance our focus on developing new products for new
                    markets, establishing new distribution partners, strengthening our presence in emerging economies, and improving product
                    localization with country-specific product documentation and marketing materials. Our international business is subject to the
                    financial and operating risks of conducting business internationally, including the following:
                       ● unexpected changes in, or the imposition of, additional legislative or regulatory requirements;
                       ● unique or more onerous environmental regulations;
                       ● fluctuating exchange rates;
                       ● tariffs and other barriers;
                       ● difficulties in staffing and managing foreign sales operations;
                       ● import and export restrictions;
                       ● greater difficulties in accounts receivable collection and longer payment cycles;
                       ● potentially adverse tax consequences;
                       ● potential hostilities and changes in diplomatic and trade relationships; and
                       ● disruption in services due to natural disaster, economic or political difficulties, transportation, quarantines or other
                           restrictions associated with infectious diseases.

                     We may not be able to hire and retain qualified key and highly-skilled technical employees, which could affect our ability to
                    compete effectively and may cause our revenue and profitability to decline.

                    We depend on our ability to hire and retain qualified key and highly skilled employees to manage, research and develop, market,
                    and service new and existing products. Competition for such key and highly-skilled employees is intense, and we may not be
                    successful in attracting or retaining such personnel. To succeed, we must hire and retain employees who are highly skilled in the
                    rapidly changing communications and Internet technologies. Individuals who have the skills and can perform the services we need
                    to provide our products and services are in great demand. Because the competition for qualified employees in our industry is
                    intense, hiring and retaining employees with the skills we need is both time-consuming and expensive. We may not be able to hire
                    enough skilled employees or retain the employees we do hire. In addition, provisions of the Sarbanes-Oxley Act of 2002 and related
                    rules of the SEC impose heightened personal liability on some of our key employees. The threat of such liability could make it
                    more difficult to identify, hire and retain qualified key and highly-skilled employees. We have relied on our ability to grant stock
                    options as a means of recruiting and retaining key employees. Accounting regulations requiring the expensing of stock options will
                    impair our future ability to provide these incentives without incurring associated compensation costs. If we are unable to hire and
                    retain employees with the skills we seek, our ability to sell our existing products, systems, or services or to develop new products,
                    systems, or services could be hindered with a consequent adverse effect on our business, results of operations, financial position, or
                    liquidity. In addition, given the current political climate regarding the U.S. immigration laws, we may not be able attract highly-
                    skilled technical employees from abroad.

                                                                                                | 16 |

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        23/78
          10/9/2019                                                                               clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS


                    We rely on third-party technology and license agreements, the loss of any of which could negatively impact our business.

                    We have licensing agreements with various suppliers for software and hardware incorporated into our products. These third-party
                    licenses may not continue to be available to us on commercially reasonable terms, if at all. The termination or impairment of these
                    licenses could result in delays of current product shipments or delays or reductions in new product introductions until equivalent
                    designs can be developed, licensed, and integrated, if at all possible, which would have a material adverse effect on our business.

                    We may have difficulty in collecting outstanding receivables.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 123 of 283 PageID #: 1900




                    We grant credit to substantially all of our customers without requiring collateral. In times of economic uncertainty, the risks relating
                    to the granting of such credit will typically increase. Although we monitor and mitigate the risks associated with our credit policies,
                    we cannot ensure that such mitigation will be effective. We have experienced losses due to customers failing to meet their
                    obligations. Future losses could be significant and, if incurred, could harm our business and have a material adverse effect on our
                    operating results and financial position.

                    Interruptions to our business could adversely affect our operations.

                    As with any Company, our operations are at risk of being interrupted by earthquake, fire, flood, and other natural and human-
                    caused disasters, including disease and terrorist attacks. Our operations are also at risk of power loss, telecommunications failure,
                    human error, physical or electronic security breaches and computer viruses (which could leave us vulnerable to the loss of
                    confidential proprietary information as well as disruption of our business activities) and other infrastructure and technology-based
                    problems. To help guard against such risks, we carry business interruption loss insurance to help compensate us for losses that may
                    occur, but we cannot assure that such coverage would protect us from all such possible losses.

                    Changes in tax laws and uncertainties in the interpretation and application of the 2017 Tax Cuts and Job Act could materially
                    affect our financial position, results of operations and cash flows.

                   On December 22, 2017, Pub. L. No. 115-97 (informally known as the Tax Cuts and Jobs Act) (the "Tax Act") was enacted into
                   law. The Tax Act makes significant changes to the Internal Revenue Code of 1986, as amended (the "Code"). In particular, the Tax
                   Act reduces the maximum corporate tax rate from 35% to 21%. The full ramifications of the Tax Act remain unclear and will
                   likely remain unclear until further Treasury guidance is issued. Key provisions of the Tax Act that could impact us and the market
                   price of our shares include:

                                       temporarily reducing individual U.S. federal income tax rates on ordinary income; the highest
                    ●                  individual U.S. federal income tax rate was reduced from 39.6% to 37% (through tax years beginning
                                       before January 1, 2026);
                    ●                  eliminating miscellaneous itemized deductions and limiting state and local tax deductions;
                    ●                  a requirement for companies to pay a one-time transition tax on the earnings of certain foreign subsidiaries that were
                                       previously tax deferred;
                    ●                  the creation of new taxes (global intangible low-taxed income, or GILTI) on certain foreign-source earnings;
                    ●                  reducing the maximum corporate income tax rate from 35% to 21%;
                    ●                  limiting the deduction for net operating losses incurred after December 31, 2017 to 80% of taxable income (prior to the
                                       application of the dividends paid deduction), where taxable income is determined without regarding to the net
                    ●                  operating loss deduction itself, and generally eliminating net operating loss carrybacks and allowing unused net operating
                                       losses to be carried forward indefinitely;
                    ●                  creating a new limitation on the deduction of net interest expense for all businesses other than certain real estate businesses
                                       that make an election to not be subject to such limitation;
                    ●                  expanding the ability of businesses to deduct the cost of certain purchases of property in the year in which such property is
                                       purchased; and
                    ●                  eliminating the corporate alternative minimum tax.

                   In addition to the foregoing, the Tax Act may impact our distributors, resellers, customers, and the overall economy, which may
                   have an effect on us. It is not possible to state with certainty at this time the effect of the Tax Reform Act on us and on an
                   investment in our shares.


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                         24/78
          10/9/2019                                                                    clro20181231_10k.htm


                                                                                       | 17 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 124 of 283 PageID #: 1901




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm              25/78
          10/9/2019                                                                                clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                    Security breaches and other disruptions could compromise our information and expose us to liability, which would cause our
                    business and reputation to suffer.

                    In the ordinary course of our business, we collect and store sensitive data, including intellectual property, our proprietary business
                    information and that of our employees, customers, licensors, vendors and business partners, including personally identifiable
                    information of our customers and employees, in our data centers and on our networks. Despite our security measures, our
                    information technology and infrastructure may be vulnerable to attacks by hackers or breached due to employee error, malfeasance
                    or other disruptions. Security breaches have occurred with increased frequency and sophistication in recent years. Any such breach
                    could compromise our networks and the information stored there could be accessed, publicly disclosed, lost or stolen. Any such
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 125 of 283 PageID #: 1902


                    access, disclosure or other loss of information could result in legal claims or proceedings, liability under laws that protect the
                    privacy of personal information, disrupt our operations, and damage our reputation, which could adversely affect our business.

                    Risks Relating to Share Ownership

                    Our stock price fluctuates as a result of the conduct of our business and stock market fluctuations.

                    The market price of our common stock has experienced significant fluctuations and may continue to fluctuate significantly. The
                    market price of our common stock may be significantly affected by a variety of factors, including the following:

                              ●              statements or changes in opinions, ratings, or earnings estimates made by brokerage firms or industry analysts relating to
                                             the market in which we do business or relating to us specifically;
                              ●              disparity between our reported results and the projections of analysts;
                              ●              the shift in sales mix of products that we currently sell to a sales mix of lower-gross profit product offerings;
                              ●              the level and mix of inventory held by our distributors;
                              ●              the announcement of new products or product enhancements by us or our competitors;
                              ●              technological innovations by us or our competitors;
                              ●              success in meeting targeted availability dates for new or redesigned products;
                              ●              the ability to profitably and efficiently manage our supply of products and key components;
                              ●              the ability to maintain profitable relationships with our customers;
                              ●              the ability to maintain an appropriate cost structure;
                              ●              quarterly variations in our results of operations;
                              ●              general consumer confidence or market conditions, or market conditions specific to technology industry;
                              ●              domestic and international economic conditions;
                              ●              unexpected changes in regulatory requirements and tariffs;
                              ●              our ability to report financial information in a timely manner;
                              ●              the markets in which our stock is traded;
                              ●              our ability to integrate the companies we have acquired; and
                              ●              our ability to successfully utilize our cash reserves resulting from the settlement of litigation and arbitration matters.

                                                                                                   | 18 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                     26/78
          10/9/2019                                                                             clro20181231_10k.htm

                    Table of Contents

                                                                                       ITEM 1A - RISK FACTORS

                   Our stock price may in the future not meet the minimum bid price for continued listing on the Nasdaq Capital Market. Our ability
                   to publicly or privately sell equity securities and the liquidity of our common stock could be adversely affected if we are delisted
                   from The Nasdaq Capital Market.

                   Nasdaq Listing Rule 5450(a)(1) provides that the closing bid price for our common stock may not be below $1.00 per share for
                   any period of 30 consecutive trading days to maintain our continued listing on The Nasdaq Capital Market ("Minimum Bid Price
                   Rule"). Although we are currently in compliance with the Minimum Bid Price Rule, there can be no assurance that our common
                   stock will continue to satisfy this rule. If we were to fail to comply with the Minimum Bid Price Rule in the future and became
                   subject to delisting, such delisting from Nasdaq would adversely affect our ability to raise additional financing through the public
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 126 of 283 PageID #: 1903


                   or private sale of equity securities, would significantly affect the ability of investors to trade our securities and would negatively
                   affect the value and liquidity of our common stock. Delisting also could have other negative results, including the potential loss of
                   confidence by employees, the loss of institutional investor interest and fewer business development opportunities.

                    Rights to acquire our common stock could result in dilution to other holders of our common stock.

                    As of December 31, 2018, there were outstanding options to acquire approximately 624,256 shares of our common stock at a
                    weighted average exercise price of $8.87 per share. During the terms of these options, the holders thereof will have the opportunity
                    to profit from an increase in the market price of the common stock. The existence of these options may adversely affect the terms
                    on which we can obtain additional financing, and the holders of these options can be expected to exercise such options at a time
                    when we, in all likelihood, would be able to obtain additional capital by offering shares of our common stock on terms more
                    favorable to us than those provided by the exercise of these options.

                    The sale of additional shares of our common stock could have a negative effect on the market price of our common stock.

                    The sale of substantial amounts of our common stock in the public market, such as the Rights Offering, could adversely affect
                    prevailing market prices and could impair our ability to raise capital through the sale of our equity securities. Most shares of
                    common stock currently outstanding are eligible for sale in the public market, subject in certain cases to compliance with the
                    requirements of Rule 144 under the securities laws. Shares issued upon the exercise of stock options granted under our stock option
                    plan generally will be eligible for sale in the public market. We also have the authority to issue additional shares of common stock
                    and shares of one or more series of preferred stock. The issuance of such shares could dilute the voting power of the currently
                    outstanding shares of our common stock and could dilute earnings per share.

                    If equity research analysts do not publish research or reports about our business or if they issue unfavorable commentary or
                    downgrade our common stock, the price of our common stock could decline.

                    The liquidity of the trading market for our common stock may be affected in part by the research and reports that equity research
                    analysts publish about us and our business. We do not control the opinions of these analysts. The price of our stock could decline if
                    one or more equity analysts downgrade our stock or if those analysts issue other unfavorable commentary or cease publishing
                    reports about us or our business.

                    Write off of capitalized legal expenses related to our defense of patents could negatively impact our net income and stockholders'
                    equity.

                    Our intangible assets include capitalized legal expenses net of amortization of $6.6 million related to our defense of patents from
                    infringement by our competitors. Legal expenses have been capitalized upon satisfaction of two conditions: (a) a determination
                    being made that a successful defense of this litigation is probable, and (b) that the monetary benefits arising out of such successful
                    defense will be in excess of the costs for the defense. If either one of these conditions fail to be satisfied in the future, the carrying
                    amount in the books may have to be written off either completely or partially. There can be no assurance that we will be successful
                    in the defense of these litigation claims, in whole or in part.

                                                                                                | 19 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                            27/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                    ITEM 1B. UNRESOLVED STAFF COMMENTS

                    Not applicable.

                    ITEM 2. PROPERTIES

                    We occupy a 5,000 square-foot facility in Gainesville, Florida under the terms of an operating lease that expires in February 2021
                    with the possibility of renewing the lease for 10 more years. The Gainesville facility was used primarily to support our research and
                    development activities.

                    We currently occupy a 21,443 square-foot facility in Salt Lake City, Utah under the terms of an operating lease expiring in
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 127 of 283 PageID #: 1904


                    March 2024, with an option to extend for additional five years. The facility supports our principal administrative, sales, marketing,
                    customer support, and research and product development activities.

                    We occupy a 10,700 square-foot warehouse in Shenzhen, China under the terms of an operating lease expiring in September 2019,
                    which serves as manufacturing support center for Asia.

                    We occupy a 7,070 square-foot facility in Austin, Texas - under the terms of an operating lease expiring in October 2019. This
                    facility supports our sales, marketing, customer support, and research and development activities.

                    We occupy a 40,000 square-foot warehouse in Salt Lake City, Utah under the terms of an operating lease expiring in April 2025,
                    which serves as our primary inventory fulfillment and repair center.

                   We occupy a 3,068 square-foot facility in Zaragoza, Spain - under the terms of an operating lease expiring in March 2020. This
                   facility supports our customer support, and research and development activities.

                    We occupy a 6,175 square-foot facility in Chennai, India - under the terms of an operating lease expiring in August 2021. This
                    facility supports our administrative, marketing, customer support, and research and product development activities.

                    We believe our current facilities are adequate to meet our needs for the foreseeable future and that suitable additional or alternative
                    space will be available in the future on commercially reasonable terms as needed.

                    ITEM 3. LEGAL PROCEEDINGS

                    See Note 8 – Commitments and Contingencies of the Notes to Consolidated Financial Statements (Part II, Item 8) for information
                    regarding legal proceedings in which we are involved, which is incorporated in this Item 3 by reference.

                    ITEM 4. MINE SAFETY DISCLOSURES

                    Not Applicable.

                                                                                       | 20 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         28/78
          10/9/2019                                                                      clro20181231_10k.htm

                    Table of Contents

                                                                                       PART II

                    ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER
                    PURCHASES OF EQUITY SECURITIES

                    Market Information

                    Our common stock is traded on the NASDAQ Capital Market under the symbol CLRO. On April 12, 2019, there were
                    16,630,597 shares of our common stock issued and outstanding held by approximately 300 shareholders of record. Each broker
                    dealer or a clearing corporation that holds shares for customers is counted as a single shareholder of record.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 128 of 283 PageID #: 1905


                    Dividends

                   The Company paid a cash dividend of $0.07 per share of ClearOne common stock in the first quarter of 2018. As part of the focus
                   on preserving cash in connection with our litigation to defend our strategic patents from infringement, on June 13, 2018, the
                   Company announced the suspension of its dividend program until such time as the Company deems it appropriate to once again
                   declare dividends.

                    Issuer Purchases of Equity Securities

                    On March 1, 2017, the Board of Directors of the Company renewed and extended the repurchase program until March 8, 2018 for
                    up to an additional $10 million of common stock over the next twelve months. In connection with the repurchase extension
                    authorization, the Company was authorized to complete the repurchases through open market transactions or through an accelerated
                    share repurchase program, in each case to be executed at management’s discretion based on business and market conditions, stock
                    price, trading restrictions, acquisition activity and other factors. All the transactions effectuated under this program occurred in
                    open market purchases. This program terminated in March 2018.

                    From March 11, 2016 to March 17, 2017, the Company offered to repurchase eligible vested options to purchase shares under the
                    1998 Plan and the 2007 Plan from employees and directors. The Company repurchased delivered options at a repurchase price
                    equal to the difference between the closing market price on the date of the employee’s communication of accepting the repurchase
                    offer and the exercise price of such employee’s delivered options, subject to applicable withholding taxes and charges. The
                    Company repurchased 225,542 stock options from employees and directors between March 11, 2016 and March 17, 2017 at an
                    average purchase price of $7.77. The repurchase program expired on March 8, 2018 and the Board of Directors determined not to
                    renew or extend it at that time.

                    Before the program was terminated in March 2018, the Company acquired 17,549 shares at an average price of $8.39 per share
                    during 2018.

                   Sales of Unregistered Securities

                   None.

                                                                                        | 21 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                      29/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                    ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA

                    Not applicable.

                    ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
                    OPERATIONS

                    The following discussion should be read in conjunction with our consolidated financial statements and related notes included in this
                    report, as well as our other filings with the SEC. This discussion contains forward-looking statements based on current expectations
                    that involve risks and uncertainties, such as our plans, objectives, expectations, and intentions, as set forth under “Disclosure
                    Regarding Forward-Looking Statements.” Our actual results and the timing of events could differ materially from those anticipated
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 129 of 283 PageID #: 1906


                    in these forward-looking statements as a result of various factors, including those set forth in the following discussion and under the
                    caption “Risk Factors” in Item 1A and elsewhere in this report.

                    OVERVIEW

                    ClearOne is a global Company that designs, develops and sells conferencing, collaboration, and network streaming solutions for
                    voice and visual communications. The performance and simplicity of our advanced, comprehensive solutions offer a high level of
                    functionality, reliability and scalability.

                    We derive a major portion of our revenue from audio conferencing products and microphones by promoting our products in the
                    professional audio-visual channel. We have extended our total addressable market from the installed audio conferencing market to
                    adjacent complementary markets – microphones, video collaboration and AV networking. We have achieved this through strategic
                    technological acquisitions as well as by internal product development.

                    During 2018, seven more patents related to video synchronization, speech technology, integrated microphone array and ceiling or
                    wall tile, echo cancellation with beamforming microphone array, audio distribution over local area networks, and USB to Bluetooth
                    audio bridging were issued to us. Additionally, during 2018 we continued our serious litigation efforts to stop infringement of two
                    of our strategic patents. We introduced a new ceiling microphone array product line and made improvements to our VIEW Pro and
                    Converge Pro 2 product lines. We also started shipping CONVERGE Huddle, an affordable DSP mixer during the year. We also
                    launched many new products including COLLABORATE Space, CONVERGE Amplifier and wireless microphone systems in 537-
                    563 MHz range at our industry’s largest trade show in North America. We have also been focusing on company-wide cost cutting
                    programs and speeding up product development that we believe will enable us to surpass our competitors. On the sales and
                    marketing front, our initiatives included revamping our manufacturer representatives in the U.S., bringing more system integrators
                    and valued added resellers to partner with us directly, creating a robust program to focus on and support our strategic partners in the
                    U.S. and bringing on new channel partners to boost sales opportunity funnels.

                   Additionally, we fortified our cash position through an oversubscribed subscription rights offering (the "Rights Offering") which
                   closed on December 4, 2018 and which raised $9.9 million (net of stock issuance costs). In the Rights Offering, we issued one
                   subscription right to each of our shareholders for each share of our common stock that they held. Each subscription right entitled
                   the shareholder to purchase one share of our common stock at a purchase price of $1.20 per share. At the closing, we sold
                   8,306,535 shares of our common stock and returned subscriptions for 754,868 shares that were oversubscribed after allocating
                   oversubscribed shares on a pro-rata basis.

                    Overall revenue declined in 2018 across all product groups. The on-going infringement of ClearOne’s patents is the major cause of
                    our revenue decline in the audio conferencing and microphones categories. We are inappropriately being forced to compete against
                    our own patented technology. We believe the revenue decline in video products was caused partially by increased competition in
                    the space as well as due to reduced attention from our partners caused by the alternatives made available through infringement of
                    our patents.

                    Our gross profit margin decreased in 2018 to 47% compared to 57% in 2017. Gross profit margin decreased primarily due to
                    a decline in licensing revenues and reduced overhead absorption into inventory as we continue to reduce our net spend on
                    inventory. Net loss increased from $14.2 million in 2017 to $16.7 million in 2018. Net loss in 2018 was primarily due to operating
                    losses of about $10.3 million and $6.4 million in tax expense caused by recording a full valuation allowance on our net deferred tax
                    assets.

                    Industry conditions



          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         30/78
          10/9/2019                                                                    clro20181231_10k.htm

                    We operate in a very dynamic and highly competitive industry which is dominated on the one hand by a few players with respect to
                    certain products like traditional video conferencing appliances while on the other influenced heavily by a fragmented reseller
                    market consisting of numerous regional and local players. The industry is also characterized by venture capitalist funded start-ups
                    and private companies willing to fund cumulative cash losses in order to gain market share and achieve certain non-financial goals.

                                                                                       | 22 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 130 of 283 PageID #: 1907




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                     31/78
          10/9/2019                                                                           clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS

                    Economic conditions, challenges and risks

                    The audio-visual products market is characterized by intense competition and rapidly evolving technology. Our competitors vary
                    within each product category. Our installed professional audio conferencing products, which is our flagship product category,
                    continue to be ahead of the competition despite the reduction in revenues. Our strength in this space is largely due to our fully
                    integrated suite of products consisting of DSP mixers, wide range of professional microphone products and video collaboration
                    products. Despite our strong leadership position in the installed professional audio conferencing market, we face challenges to
                    revenue growth due to the limited size of the market and pricing pressures from new competitors attracted to the commercial
                    market due to higher margins.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 131 of 283 PageID #: 1908




                    Despite the decline in revenue, our video products are critical to our long term growth. We face intense competition in this market
                    from well-established market leaders as well as emerging players rich with marketing funds. We expect our strategy of combining
                    Spontania, our cloud-based video conferencing product, Collaborate, our appliance-based media collaboration product, our high
                    quality professional cameras, and our high-end audio conferencing technology will generate high growth in the near future. We
                    believe we are also well positioned to capitalize on the continuing migration away from the traditional hardware-based video
                    conferencing systems to software-based video conferencing applications.

                    We derive a major portion of our revenue (approximately 47% for the year ended December 31, 2018) from international operations
                    and expect this trend to continue in the future. Most of our revenue from outside the U.S. is billed in U.S. dollars and is not exposed
                    to any significant currency risk. However, we are exposed to foreign exchange risk if the U.S. dollar is strong against other
                    currencies as it will make U.S. Dollar denominated prices of our products less competitive.

                    Deferred Revenue

                    Deferred revenue decreased by $4.3 million to $0.3 million in 2018, primarily due to the effect of the new revenue recognition
                    standard that became effective January 1, 2018.

                    DISCUSSION OF RESULTS OF OPERATIONS

                    The following table sets forth certain items from our consolidated statements of operations and comprehensive loss for the years
                    ended December 31, 2018 and 2017, together with the percentage change each item represents. Throughout this discussion, we
                    compare results of operations for the year ended December 31, 2018 (“2018”) to the year ended December 31, 2017 (“2017” or
                    “the comparable period”).

                                                                                                                            Percentage
                                                                                                                             Change
                    (In thousands, except percentages)                                     2018             2017           2018 vs 2017
                    Revenue                                                            $       28,156 $         41,804                -33%
                    Cost of goods sold                                                         14,785           17,795                -17%
                    Gross profit                                                               13,371           24,009                -44%
                    Sales and marketing                                                         9,908           10,996                -10%
                    Research and product development                                            7,840             9,342               -16%
                    General and administrative                                                  5,950             7,161               -17%
                    Impairment of intangible assets                                                —                769               100%
                    Impairment of goodwill                                                         —            12,724                100%
                    Legal settlement paid/(received)                                               —               (790)              100%
                    Operating expenses                                                         23,698           40,202                -41%
                    Operating loss                                                            (10,327)         (16,193)                36%
                    Loss before income taxes                                                  (10,247)         (15,893)                36%
                    Provision for/(benefit from) income taxes                                   6,440            (1,721)             -474%
                    Net loss                                                                  (16,687)         (14,172)               -18%

                                                                                              | 23 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                          32/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS

                    Revenue

                    Our revenue decreased to $28.2 million in 2018 compared to $41.8 million in 2017. The highest decline was seen in audio
                    conferencing category with 34% decline followed by microphones with 33% decline and video products with 29% decline. The
                    decline in audio conferencing category was due to decline in licensing revenue, CONVERGE Pro product line and INTERACT
                    Pro. An increase in revenues from CONVERGE Pro 2 was not sufficient enough to offset the decline in the CONVERGE Pro
                    product line. The decline in microphones category was due to decline in all microphones especially beamforming microphones and
                    wireless microphones. During 2017, a big project contributed significant revenues from video products. Absence of such a project
                    in 2018 made decline in revenue from video products sharper. The on-going infringement of ClearOne’s patents is the major cause
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 132 of 283 PageID #: 1909


                    of our revenue decline in audio conferencing and microphones categories. We believe the revenue decline in video products was
                    caused partially by increased competition in the space as well as due to reduced attention from our partners caused by the
                    alternatives made available through infringement of our patents.

                    The share of audio conferencing products in our product mix declined marginally from 50.4% to 49.5%. The share of microphones
                    remained almost the same from 32.1% in 2017 to 32.0% in 2018. Share of video products in the revenue mix increased marginally
                    from 17.5% in 2017 to 18.5% in 2018.

                    During 2018, revenue declined across all major markets. The decline was more pronounced in the USA, China, Japan, Southern
                    Europe and Australia. Asia Pacific including Middle East decreased by 29%, Europe and Africa declined by 16% and Americas
                    declined by about 37%.

                    We believe, although there can be no assurance, that we will return to growth path when our strategic initiatives namely product
                    innovation, cost reduction and defense of our intellectual property succeed.

                    Cost of Goods Sold and Gross Profit

                    Cost of goods sold (“COGS”) includes expenses associated with finished goods purchased from outsourced manufacturers, the
                    manufacture of our products (including material and direct labor), our manufacturing and operations organization, property and
                    equipment depreciation, warranty expense, freight expense, royalty payments, and the allocation of overhead expenses.

                    Our gross profit during 2018 was approximately $13.4 million or 47% compared to approximately $24.0 million or 57% in 2017.
                    Gross profit margin decreased primarily due to a decline in licensing revenues and reduced overhead absorption into inventory as
                    we continue to reduce our net spend on inventory.

                    Our profitability in the near-term continues to depend significantly on our revenues from audio conferencing products. We hold
                    long-term inventory and if we are unable to sell our long-term inventory, our profitability might be affected by inventory write-offs
                    and price mark-downs. Our long-term inventory includes approximately $2.7 million of wireless microphones related finished
                    goods and assemblies, $2.7 million of CONVERGE Pro and CONVERGE Pro 2 products and about $1.0 million of raw materials
                    that will be used for manufacturing installed professional audio conferencing products.

                    Operating Expenses and Profits (Losses)

                    Operating income/(loss), or income/(loss from operations, is the surplus or deficit after operating expenses are deducted from gross
                    profits. Operating expenses include sales and marketing (“S&M”) expenses, research and product development (“R&D”) expenses
                    and general and administrative (“G&A”) expenses. Total operating expenses were $23.7 million in 2018, compared to $40.2 million
                    in 2017, which included $13.5 million in impairment of goodwill and intangible assets. The following contains a more detailed
                    discussion of expenses related to sales and marketing, research and product development, general and administrative, and other
                    items.

                    Sales and Marketing S&M expenses include sales, customer service, and marketing expenses such as employee-related costs,
                    allocations of overhead expenses, trade shows, and other advertising and selling expenses.

                    S&M expenses in 2018 decreased by 10% from $11.0 million in 2017 to $9.9 million in 2018. The decrease was mainly due
                    to decreases in commissions to independent reps, payments to consultants, inventory costs for demonstration equipment, employee
                    related costs and tradeshow exhibition costs.

                                                                                       | 24 |
          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                       33/78
          10/9/2019                                                                    clro20181231_10k.htm




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 133 of 283 PageID #: 1910




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm              34/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS

                    Research and Product Development R&D expenses include research and development, product line management, engineering
                    services, and test and application expenses, including employee-related costs, outside services, expensed materials, depreciation,
                    and an allocation of overhead expenses.

                    R&D expenses decreased during 2018 to $7.8 million from $9.3 million in 2017. The decrease was primarily due to decreases in
                    R&D project costs and employee-related costs.

                    General and Administrative G&A expenses include employee-related costs, professional service fees, allocations of overhead
                    expenses, litigation costs, and corporate administrative costs, including costs related to finance and human resources.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 134 of 283 PageID #: 1911




                    G&A expenses were approximately $6.0 million in 2018 compared with approximately $7.2 million in 2017. The decrease was
                    primarily due to decreases in legal expenses, employee related costs and stock based compensation partially offset by an increase in
                    amortization expenses.

                    Impairment of Goodwill and Intangibles

                    We recognized impairment of goodwill of $12.7 million and intangibles of $0.8 million during the twelve months ended December
                    31, 2017. There were no such impairment charges during the years ended December 31, 2018. The analysis for impairment was
                    mainly triggered due to the decrease of our market capitalization. We recorded impairment charges upon the determination that the
                    carrying value of certain intangibles and goodwill is in excess of the implied fair value of such assets.

                    Provision for income taxes

                   The effective tax benefit rate was 62.9% (benefit) in 2018 as compared to effective tax rate of 10.7% during 2017. The decrease in
                   the effective tax rate was primarily due to the recording of a full valuation allowance on the Company’s net deferred tax assets.

                   Income tax expense for 2018 was $6.4 million as compared to $1.7 million of benefit from income taxes in 2017. The current year
                   loss did not result in income tax benefit due to recording a valuation allowance of $6.5 million in 2018-Q3 on the related net
                   deferred tax assets. The valuation allowance was recorded as we concluded that it was more likely than not that our deferred tax
                   assets were not realizable primarily due to the Company's recent pre-tax losses.

                    LIQUIDITY, CAPITAL RESOURCES AND FINANCIAL POSITION

                    As of December 31, 2018, our cash and cash equivalents were approximately $11.2 million compared to $5.6 million as of
                    December 31, 2017. Our working capital was $28.4 million and $23.3 million as of December 31, 2018 and 2017, respectively.

                    Net cash flows used in operating activities were approximately $6.6 million during 2018, a decrease of approximately $2.7 million
                    from $9.3 million used in operating activities in 2017. The decrease was primarily due to reduction of changes in inventories by
                    $10.9 million partially offset by a decrease in non-cash charges of $5.1 million and an increase in net loss by $2.5 million.

                    Net cash flows provided by investing activities were $3.2 million during 2018 compared to net cash flows provided by investing
                    activities of $10.2 million during 2017, a decrease of $7.0 million during 2018. The decrease was primarily due to a decrease in net
                    sales of marketable securities of $5.1 million partially offset by an increase in capitalized patent defense costs by $2.4 million.

                    Capitalization of patent defense costs. We capitalize external legal costs incurred in the defense of our patents when we believe that
                    a significant, discernible increase in value will result from the defense and a successful outcome of the legal action is probable.
                    When we capitalize patent defense costs we amortize the costs over the remaining estimated useful life of the patent, which is 15 to
                    17 years. During 2018 we spent $4.7 million of legal costs related to the defense of our patents and capitalized the entire amount.

                    Net cash provided by financing activities increased in 2018 by $16.7 million primarily due to raising of additional capital through a
                    rights offering of $9.9 million, reduction of payments for stock and options repurchases by $5.3 million and reduction in dividend
                    payments by $1.7 million.

                                                                                       | 25 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        35/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS


                    We are currently pursuing all available legal remedies to defend our strategic patents from infringement. We have already incurred
                    approximately $8.5 million in costs from 2016 through December 31, 2018 towards this litigation and may be required to incur
                    more to continue to enforce our patents. We have been actively engaged in preserving cash by suspending our dividend program,
                    allowing the share repurchase program to expire and implementing company-wide cost reduction measures. In addition, we raised
                    additional proceeds of $9.9 million (net of issuance costs) from the Rights Offering, which we closed in December 2018. We also
                    believe additional cash will be generated as we consume our inventory and bring it down to historical levels. We also believe that
                    the measures taken by us to defend our patents and enforce our intellectual property rights will yield higher revenues in the future.
                    We believe all of these and effective management of working capital will provide the liquidity needed to meet our short-term and
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 135 of 283 PageID #: 1912


                    long-term operating requirements and finance our growth plans. We also believe that our strong portfolio of intellectual property
                    and our solid brand equity in the market will enable us to raise additional capital if and when needed to meet our short and long-
                    term financing needs. In addition to capital expenditures, we may use cash in the near future for selective infusions of technology,
                    sales and marketing, infrastructure, and other investments to fuel our growth.

                    At December 31, 2018, we had open purchase orders related to our electronics manufacturing service providers of approximately
                    $1.2 million, primarily related to inventory purchases.

                    At December 31, 2018, we had inventory totaling $22.2 million, of which non-current inventory accounted for $9.0 million. This
                    compares to total inventories of $23.1 million and non-current inventory of $8.7 million as of December 31, 2017.

                    Off-Balance Sheet Arrangements

                    We have no off-balance-sheet arrangements that have or are reasonably likely to have a current or future material effect on our
                    financial condition, changes in financial conditions, revenues or expenses, results of operations, liquidity, capital expenditures or
                    capital resources, results of operations or liquidity.

                    CRITICAL ACCOUNTING POLICIES AND ESTIMATES

                    Our discussion and analysis of our results of operations and financial position are based upon our consolidated financial statements,
                    which have been prepared in conformity with U.S. generally accepted accounting principles ("GAAP"). We review the accounting
                    policies used in reporting our financial results on a regular basis. The preparation of these financial statements requires us to make
                    estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and
                    liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. We
                    evaluate our assumptions and estimates on an ongoing basis and may employ outside experts to assist in our evaluations. We
                    believe that the estimates we use are reasonable; however, actual results could differ from those estimates. Our significant
                    accounting policies are described in Note 1 - Business Description, Basis of Presentation and Significant Accounting Policies to the
                    Consolidated Financial Statements included in Part IV of this report. We believe the following critical accounting policies identify
                    our most critical accounting policies, which are the policies that are both important to the representation of our financial condition
                    and results and require our most difficult, subjective or complex judgments, often as a result of the need to make estimates about
                    the effect of matters that are inherently uncertain.

                    Revenue and Associated Allowances for Revenue Adjustments and Doubtful Accounts

                    The Company recognizes revenue when it satisfies a performance obligation. The Company recognizes revenue from sales
                    agreements upon transferring control of a product to the customer. This typically occurs when products are shipped or delivered,
                    depending on the delivery terms, or when products that are consigned at customer locations are sold to dealers or end users.
                    Revenue recognized during the twelve months ended December 31, 2018 for equipment sales was $27,369, and for software,
                    licenses, etc. was $787. Sales returns and allowances are estimated based on historical experience. Provisions for discounts and
                    rebates to customers, estimated returns and allowances, ship and credit claims and other adjustments are provided for in the same
                    period the related revenues are recognized, and are netted against revenues. For returns, the Company recognizes a related asset for
                    the right to recover returned products with a corresponding reduction to cost of goods sold. The Company reviews warranty and
                    related claims activity and records provisions, as necessary.

                                                                                       | 26 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                        36/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS

                    Frequently, the Company receives orders with multiple delivery dates that may extend across reporting periods. Since each delivery
                    constitutes a performance obligation, the Company allocates the transaction price of the contract to each performance obligation
                    based on the stand-alone selling price of the products. The Company invoices the customer for each delivery upon shipment and
                    recognizes revenues in accordance with delivery terms. Although payment terms vary, distributors typically pay within 45 days of
                    invoicing and dealers pay within 30 days of invoicing. As scheduled delivery dates are within one year, revenue allocated to future
                    shipments of partially completed contracts are not disclosed.

                    The Company has elected to record freight and handling costs associated with outbound freight after control over a product has
                    transferred to a customer as a fulfillment cost and include it in cost of revenues. Taxes assessed by government authorities on
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 136 of 283 PageID #: 1913


                    revenue-producing transactions, including value-added and excise taxes, are presented on a net basis (excluded from revenues) in
                    the Consolidated Statements of Operations and Comprehensive Income.

                    The details of deferred revenue and associated cost of goods sold and gross profit are as follows:

                                                                                                   As of December 31,
                                                                                                 2018             2017
                    Deferred revenue                                                      $             283 $          4,635
                    Deferred cost of goods sold                                                            -           1,555
                    Deferred gross profit                                                 $             283 $          3,080

                    The Company offers rebates and market development funds to certain of its distributors, dealers/resellers, and end-users based upon
                    the volume of product purchased by them. The Company records rebates as a reduction of revenue in accordance with GAAP.

                    The Company provides, at its discretion, advance replacement units to end-users on defective units of certain products under
                    warranty. Since the purpose of these units is not revenue generating, the Company tracks the units due from the end-user, until the
                    defective unit has been returned. Any amount due from the customer upon failure to return the products is accounted as receivable
                    only after establishing customer's failure to return the products. The inventory due from the customer is accounted at cost or market
                    value whichever is lower.

                    Impairment of Goodwill and Intangible Assets

                    We perform impairment tests of goodwill and intangible assets with indefinite useful lives on an annual basis in the fourth fiscal
                    quarter, or sooner if a triggering event occurs suggesting possible impairment of the values of these assets. Impairment testing for
                    these assets involves a two-step process. In the first step, the fair value of the reporting unit holding the assets is compared to its
                    carrying amount. If the carrying amount of the reporting unit exceeds its fair value, the second step of the impairment test is
                    performed to measure the amount of the impairment loss, if any. In the second step, the fair value of the reporting unit is allocated
                    to all of its assets and liabilities, including intangible assets and liabilities not recorded on the balance sheet. The excess, if any, of
                    the fair value of the reporting unit over the sum of the fair values allocated to identified assets and liabilities is the value of goodwill
                    to be compared to its carrying value.

                    During the third quarter of 2017, the Company determined that goodwill and an intangible asset consisting of customer
                    relationships were impaired and recognized a charge of $12.7 million towards goodwill impairment and $0.8 million towards the
                    intangible asset impairment. There were no such impairment charges during the year ended December 31, 2018.

                                                                                       | 27 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                              37/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                         MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS

                    Impairment of Long-Lived Assets

                    We assess the impairment of long-lived assets, such as property and equipment and definite-lived intangible assets subject to
                    amortization, whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable.
                    Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset or asset group to
                    estimated future undiscounted net cash flows of the related asset or group of assets over their remaining lives. If the carrying
                    amount of an asset exceeds its estimated future undiscounted cash flows, an impairment charge is recognized for the amount by
                    which the carrying amount exceeds the estimated fair value of the asset. Impairment of long-lived assets is assessed at the lowest
                    levels for which there are identifiable cash flows that are independent of other groups of assets. The impairment of long-lived assets
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 137 of 283 PageID #: 1914


                    requires judgments and estimates. If circumstances change, such estimates could also change. Assets held for sale are reported at
                    the lower of the carrying amount or fair value, less the estimated costs to sell.

                    Accounting for Income Taxes

                    We are subject to income taxes in both the United States and in certain non-U.S. jurisdictions. We account for income taxes
                    following ASC 740, Accounting for Income Taxes, recognizing deferred tax assets and liabilities using enacted tax rates for the
                    effect of temporary differences between book and tax basis of recorded assets and liabilities. We estimate our current tax position
                    together with our future tax consequences attributable to temporary differences resulting from differing treatment of items, such as
                    deferred revenue, depreciation, and other reserves for tax and accounting purposes. These temporary differences result in deferred
                    tax assets and liabilities. We assess the likelihood that our deferred tax assets will be recovered from future taxable income, prior
                    year carryback, or future reversals of existing taxable temporary differences. To the extent we believe that recovery is not more
                    likely than not, we establish a valuation allowance against these deferred tax assets. Significant judgment is required in determining
                    our provision for income taxes, our deferred tax assets and liabilities, and any valuation allowance recorded against our deferred tax
                    assets.

                    To the extent we establish a valuation allowance in a period, we must include and expense the allowance within the tax provision in
                    the consolidated statement of operations. In accordance with ASC Topic 740, “Accounting for Income Taxes”, we analyzed our
                    valuation allowance at December 31, 2018 and determined that based upon available evidence it is more likely than not that certain
                    of our net deferred tax assets will not be realized and, accordingly, we have recorded a full valuation allowance against these
                    deferred tax assets in the amount of $11.5 million. Please refer to Note 12 - Income Taxes in the Notes to Consolidated Financial
                    Statements for additional information.

                    Share-Based Payments

                    We estimate the fair value of stock options using the Black-Scholes option pricing model, which requires certain estimates,
                    including an expected forfeiture rate and expected term of options granted. We also make decisions regarding the method of
                    calculating expected volatilities and the risk-free interest rate used in the option-pricing model. The resulting calculated fair value
                    of stock options is recognized as compensation expense over the requisite service period, which is generally the vesting period.
                    When there are changes to the assumptions used in the option-pricing model, including fluctuations in the market price of our
                    common stock, there will be variations in the calculated fair value of our future stock option awards, which results in variation in
                    the compensation cost recognized.

                    IMPACT OF RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS

                    For descriptions of recently issued accounting standards, see Note 1. Business Description, Basis of Presentation and Significant
                    Accounting Policies of our Notes to Consolidated Financial Statements.

                                                                                       | 28 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         38/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                    ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK

                    Not Applicable

                    ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

                    Financial statements and supplementary data required by this are included herein as a separate section of this Form 10-K, beginning
                    on page F-1, and are incorporated in this Item 8 by reference.

                    ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL
                    DISCLOSURE
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 138 of 283 PageID #: 1915




                    None.

                    ITEM 9A. CONTROLS AND PROCEDURES

                    Evaluation of Disclosure Controls and Procedures

                    We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in our reports filed
                    under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized, and reported
                    within the required time periods, and that such information is accumulated and communicated to our management, including our
                    Chief Executive Officer and Senior Vice President of Finance, as appropriate, to allow for timely decisions regarding required
                    disclosure. As required by Rule 13a-15 under the Exchange Act, we have completed an evaluation, under the supervision and with
                    the participation of our management, including the Chief Executive Officer and the Senior Vice President of Finance, of the
                    effectiveness and the design and operation of our disclosure controls and procedures as of December 31, 2018. Our disclosure
                    controls and procedures are designed to provide reasonable assurance of achieving their objectives. Based upon this evaluation, our
                    Chief Executive Officer and Senior Vice President of Finance concluded that, as of the end of the period covered by this Annual
                    Report, our disclosure controls and procedures were not effective at a reasonable assurance level as of December 31, 2018 due to
                    the material weakness in internal control over financial reporting as described below. Despite the existence of this material
                    weakness, the Company believes the financial information presented herein is materially correct and in accordance with U.S.
                    generally accepted accounting principles, and do not contain any untrue statement of a material fact or omit to state a material fact
                    required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it was made.
                    The consolidated financial statements together with the other financial information included in the consolidated financial statements
                    and this Annual Report on Form 10-K fairly present, in all material respects, the financial condition, financial performance and cash
                    flows of the Company for the year ended December 31, 2018.

                    The effectiveness of any system of disclosure controls and procedures is subject to certain limitations, including the exercise of
                    judgment in designing, implementing, and evaluating the controls and procedures, the assumptions used in identifying the
                    likelihood of future events, and the inability to eliminate improper conduct completely. A controls system, no matter how well
                    designed and operated, cannot provide absolute assurance that the objectives of the controls system are met, and no evaluation of
                    controls can provide absolute assurance that all control issues and instances of fraud, if any, within a Company have been detected.
                    As a result, there can be no assurance that our disclosure controls and procedures will detect all errors or fraud.

                    Management’s Annual Report on Internal Control Over Financial Reporting

                    Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in
                    Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide
                    reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes
                    in accordance with U.S. generally accepted accounting principles.

                    Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also,
                    projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because
                    of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.

                                                                                       | 29 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         39/78
          10/9/2019                                                                    clro20181231_10k.htm

                    Table of Contents

                    Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31,
                    2018 based on the framework set forth in Internal Control - Integrated Framework (2013 framework) issued by the Committee of
                    Sponsoring Organizations of the Treadway Commission. The Public Company Accounting Oversight Board's Auditing Standard
                    No. 5 defines a material weakness as a deficiency, or a combination of deficiencies, in internal control over financial reporting, such
                    that there is a reasonable possibility that a material misstatement of annual or interim financial statements will not be prevented or
                    detected on a timely basis. Management identified a material weakness in the operating effectiveness of internal control over
                    financial reporting relating to the accurate and timely reporting of its financial results and disclosures for the fiscal year ended
                    December 31, 2018 and its testing and assessment of the design and operating effectiveness of internal controls over financial
                    reporting in a timely manner. This material weakness was identified prior to the issuance of our consolidated financial statements
                    for the year ended December 31, 2018, and could result in material misstatements in the Company’s annual or interim consolidated
                    financial statements that would not be prevented or detected.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 139 of 283 PageID #: 1916




                    As a result of the material weakness described above, management concluded that our internal control over financial reporting was
                    not effective as of December 31, 2018.

                    Changes in Internal Control Over Financial Reporting

                    There were no changes in our internal control over financial reporting that occurred during the fourth fiscal quarter that have
                    materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

                    Remediation Activities

                    To address the material weakness, management is working on a remediation plan which supplements the existing controls. The
                    remediation plan includes an assessment of personnel levels and responsibilities, additional training of financial reporting personnel
                    and ability to handle new requirements and projects on a timely basis with respect to the preparation of the consolidated financial
                    statements and public company reporting requirements and timelines. The material weakness will be fully remediated when, in the
                    opinion of management, the control processes have been operating for a sufficient period of time to provide reasonable assurance as
                    to their effectiveness. The remediation and ultimate resolution of the material weakness will be reviewed with the Audit Committee
                    of the Board of Directors.

                    ITEM 9B. OTHER INFORMATION

                    None.

                                                                                       | 30 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         40/78
          10/9/2019                                                                      clro20181231_10k.htm

                    Table of Contents

                                                                                       PART III

                    ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE

                    The information required by this item is incorporated herein by reference to the definitive proxy statement for our 2019 annual
                    meeting of shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and
                    Exchange Commission within 120 days after the end of our fiscal year covered by this Annual Report on form 10-K.

                    ITEM 11. EXECUTIVE COMPENSATION

                    The information required by this item is incorporated herein by reference to the definitive proxy statement for our 2019 annual
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 140 of 283 PageID #: 1917


                    meeting of shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and
                    Exchange Commission within 120 days after the end of our fiscal year covered by this Annual Report on form 10-K.

                    ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED
                    STOCKHOLDER MATTERS

                    The information required by this item is incorporated herein by reference to the definitive proxy statement for our 2019 annual
                    meeting of shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and
                    Exchange Commission within 120 days after the end of our fiscal year covered by this Annual Report on form 10-K.

                    ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE

                    The information required by this item is incorporated herein by reference to the definitive proxy statement for our 2019 annual
                    meeting of shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and
                    Exchange Commission within 120 days after the end of our fiscal year covered by this Annual Report on form 10-K.

                    ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES

                    The information required by this item is incorporated herein by reference to the definitive proxy statement for our 2019 annual
                    meeting of shareholders or an amendment to this Annual Report on Form 10-K, which will be filed with the Securities and
                    Exchange Commission within 120 days after the end of our fiscal year covered by this Annual Report on form 10-K.

                                                                                         | 31 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                 41/78
          10/9/2019                                                                               clro20181231_10k.htm

                    Table of Contents

                                                                                               PART IV

                    ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES

                    1.                 Financial Statements: Financial statements set forth under Part II, Item 8 of this Annual Report on Form 10-K are filed in a
                                       separate section of this Form 10-K. See the “Index to Consolidated Financial Statements”.

                    2.                 Financial Statement Schedules: All schedules are omitted since they either are not required, not applicable or the information
                                       is presented in the accompanying consolidated financial statements and notes thereto.

                    3.                 Exhibits: The exhibits listed under the Index of exhibits in the next page are filed or incorporated by reference as part of this
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 141 of 283 PageID #: 1918


                                       Form 10-K.

                    ITEM 16. FORM 10-K SUMMARY

                    Not applicable.

                                                                                                 | 32 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                      42/78
          10/9/2019                                                                                     clro20181231_10k.htm

                    Table of Contents

                                                                                              INDEX TO EXHIBITS

                    Exhibit                                                                                                    Exhibit Incorporated
                    Number                                                    Exhibit Description                       Form   Herein by Reference    Filing Date
                    3.1                                 Certificate of Incorporation of ClearOne, Inc.                   8-K            3.1            10/29/18
                    3.2                                 Bylaws                                                           8-K            3.2            10/29/18
                    10.1                                1997 Employee Stock Purchase Plan                                S-8            4.9            10/06/06
                    10.2                                1998 Stock Option Plan                                           S-8            4.8            10/06/06
                    10.3                                2007 Equity Incentive Plan                                       S-8            4.7            01/22/08
                    10.4                                ClearOne, Inc. Equity Incentive Plan                             S-8            4.8            01/26/16
                    10.5                                Amendment No. 1 to the ClearOne, Inc. Equity Incentive Plan
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 142 of 283 PageID #: 1919
                                                                                                                         S-8            4.11           06/30/15
                    10.6                                ClearOne, Inc. Employee Stock Purchase Plan                      S-8            4.3            06/30/15
                    10.7                                Office Lease between Edgewater Corporate Park, LLC and          10-K           10.19           09/14/06
                                                        ClearOne Communications, Inc. dated June 5, 2006
                    10.8                                Stock Purchase Agreement Between ClearOne, Inc. and Doran       10-K           10.7            03/20/14
                                                        M. Oster Dated March 4, 2014 for the Sabine Acquisition.
                    10.9                                Manufacturing Services Agreement between Flextronics            10-K          10.21            10/13/09
                                                        Industrial, Ltd. and ClearOne Communications, Inc. dated
                                                        November 3, 2008
                    10.10                               Framework Agreement between ClearOne, Inc. and Dialcom           8-K           10.1            04/07/14
                                                        Networks S.L., dated December 20, 2013
                    10.11                               Amendment to Framework Agreement between ClearOne,               8-K           10.2            04/07/14
                                                        Inc. and Dialcom Networks S.L., dated March 31, 2014
                    10.12                               Purchase Agreement between ClearOne, Inc. and Dialcom           10-Q           10.3            05/14/14
                                                        Networks S.L., dated March 31, 2014
                    10.13                               Form of Offer to Repurchase Eligible Options for Cash           10-Q           10.1            05/10/16
                    14.1                                Code of Ethics, approved by the Board of Directors on August    10-K           14.1            09/14/06
                                                        23, 2006
                    21.1†                               Subsidiaries of the registrant
                    23.1†                               Consent of Tanner LLC, Independent Registered Public
                                                        Accounting Firm
                    31.1†                               Section 302 Certification of Chief Executive Officer
                    31.2†                               Section 302 Certification of Chief Financial Officer
                    32.1†                               Section 906 Certification of Chief Executive Officer
                    32.2†                               Section 906 Certification of Chief Financial Officer
                    101.INS‡                            XBRL Instance Document
                    101.SCH‡                            XBRL Taxonomy Extension Schema
                    101.CAL‡                            XBRL Taxonomy Extension Calculation Linkbase
                    101.DEF‡                            XBRL Taxonomy Extension Definitions Linkbase
                    101.LAB‡                            XBRL Taxonomy Extension Label Linkbase
                    101.PRE‡                            XBRL Taxonomy Extension Presentation Linkbase




                    * Constitutes a management contract or compensatory plan or arrangement.
                    † Filed herewith
                    ‡ Information furnished herewith shall not be deemed to be “filed” for the purposes of Section 18 of the 1934 Act

                                                                                                       | 33 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                  43/78
          10/9/2019                                                                       clro20181231_10k.htm
                    Table of Contents

                                                                                       SIGNATURES

                    Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this
                    report to be signed on its behalf by the undersigned, thereunto duly authorized.

                    CLEARONE, INC.
                    Registrant

                    /s/ Zeynep Hakimoglu
                    Zeynep Hakimoglu
                    President, Chief Executive Officer and Chairman of the Board
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 143 of 283 PageID #: 1920


                    April 15, 2019

                    Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on
                    behalf of the registrant and in the capacities and on the dates indicated.

                    /s/ Zeynep Hakimoglu                                                      /s/ Narsi Narayanan
                    Zeynep Hakimoglu                                                          Narsi Narayanan
                    President, Chief Executive Officer and Chairman of the Board              Senior Vice President of Finance
                    (principal executive officer)                                             (principal accounting and principal financial officer)
                    April 15, 2019                                                            April 15, 2019

                    /s/ Eric L. Robinson                                                      /s/ Larry R. Hendricks
                    Eric L. Robinson                                                          Larry R. Hendricks
                    Director                                                                  Director
                    April 15, 2019                                                            April 15, 2019

                                                                                          | 34 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                       44/78
          10/9/2019                                                                                       clro20181231_10k.htm
                    Table of Contents

                                                                                                     CLEARONE, INC.

                                                                                       INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

                                                                                                                                    Page
                    Report of Independent Registered Public Accounting Firm                                                          F-1

                    Consolidated Balance Sheets as of December 31, 2018 and December 31, 2017                                       F-2

                    Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2018 and 2017     F-3
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 144 of 283 PageID #: 1921


                    Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2018 and 2017                  F-4

                    Consolidated Statements of Cash Flows for the years ended December 31, 2018 and 2017                            F-5

                    Notes to Consolidated Financial Statements                                                                      F-7

                                                                                                          | 35 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                           45/78
          10/9/2019                                                                                          clro20181231_10k.htm
                    Table of Contents

                                                                                   REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

                    To the Stockholders and Board of Directors
                    ClearOne, Inc.

                    Opinion on the Consolidated Financial Statements

                   We have audited the accompanying consolidated balance sheets of ClearOne, Inc. and subsidiaries (collectively, ClearOne) as of
                   December 31, 2018 and 2017, and the related consolidated statements of operations and comprehensive loss, shareholders’ equity,
                   and cash flows for each of the years in the two-year period ended December 31, 2018, and the related notes to the consolidated
                   financial statements (collectively referred to as the “consolidated financial statements”). In our opinion, the consolidated financial
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 145 of 283 PageID #: 1922


                   statements referred to above present fairly, in all material aspects, the financial position of ClearOne as of December 31, 2018 and
                   2017, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2018, in
                   conformity with accounting principles generally accepted in the United States of America

                    Basis for Opinion

                   These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an
                   opinion on these consolidated financial statements based on our audits. We are a public accounting firm registered with the
                   PCAOB and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws and
                   the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

                   We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the
                   audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement whether
                   due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the consolidated
                   financial statements, whether due to error or fraud, and performing procedures that respond to those risks. Such procedures
                   included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements. Our audits also
                   included evaluating the accounting principles used and significant estimates made by management, as well as evaluating the
                   overall presentation of the consolidated financial statements. We believe that our audits provide a reasonable basis for our opinion.

                   We were not engaged to examine management's assertion about the effectiveness of ClearOne’s internal control over financial
                   reporting as of December 31, 2018 included in the accompanying management’s annual report on internal control over financial
                   reporting and, accordingly, we do not express an opinion thereon.

                    We have served as the Company’s auditor since October 14, 2015.
                    /s/ TANNER LLC

                    Salt Lake City, Utah
                    April 15, 2019

                                                                                                            | F-1 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                            46/78
          10/9/2019                                                                                      clro20181231_10k.htm
                    Table of Contents


                                                                                                  CLEARONE, INC.
                                                                                       CONSOLIDATED BALANCE SHEETS
                                                                                       (Dollars in thousands, except par value)

                                                                                                                                  December 31,    December 31,
                                                                                                                                      2018            2017
                                                               ASSETS
                    Current assets:
                    Cash and cash equivalents                                                                                     $      11,211   $       5,571
                    Marketable securities
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 146 of 283 PageID #: 1923
                                                                                                                                            951           2,689
                    Receivables, net of allowance for doubtful accounts of $631 and $472, as of December 31,
                    2018 and 2017 respectively                                                                                            6,782           7,794
                    Inventories                                                                                                          13,228          14,415
                    Distributor channel inventories                                                                                          —            1,555
                    Prepaid expenses and other assets                                                                                     2,193           1,862
                      Total current assets                                                                                               34,365          33,886
                    Long-term marketable securities                                                                                       3,764          10,349
                    Long-term inventories, net                                                                                            8,953           8,708
                    Property and equipment, net                                                                                           1,388           1,549
                    Intangible assets, net                                                                                               10,249           6,543
                    Deferred income taxes                                                                                                    —            6,531
                    Other assets                                                                                                            196             311
                      Total assets                                                                                                $      58,915   $      67,877
                                         LIABILITIES AND SHAREHOLDERS’ EQUITY
                    Current liabilities:
                    Accounts payable                                                                                              $       3,729   $       4,122
                    Accrued liabilities                                                                                                   1,996           1,843
                    Deferred product revenue                                                                                                283           4,635
                      Total current liabilities                                                                                           6,008          10,600
                    Deferred rent                                                                                                           135             103
                    Other long-term liabilities                                                                                             571             607
                      Total liabilities                                                                                                   6,714          11,310
                    Shareholders’ equity:
                    Common stock, par value $0.001, 50,000,000 shares authorized, 16,630,597 and 8,319,022
                    shares issued and outstanding as of December 31, 2018 and 2017 respectively                                              17               8
                    Additional paid-in capital                                                                                           57,840          47,464
                    Accumulated other comprehensive loss                                                                                   (181)            (65)
                    Retained earnings/(accumulated deficit)                                                                              (5,475)          9,160
                      Total shareholders’ equity                                                                                         52,201          56,567
                      Total liabilities and shareholders’ equity                                                                  $      58,915 $        67,877

                                                                                               See accompanying notes

                                                                                                        | F-2 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                  47/78
          10/9/2019                                                                                    clro20181231_10k.htm
                    Table of Contents


                                                                                                    CLEARONE, INC.
                                                                        CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS
                                                                                     (Dollars in thousands, except per share amounts)

                                                                                                                                  Year ended December 31,
                                                                                                                                   2018            2017
                    Revenue                                                                                                   $        28,156 $        41,804
                    Cost of goods sold                                                                                                 14,785          17,795
                      Gross profit                                                                                                     13,371          24,009
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 147 of 283 PageID #: 1924



                    Operating expenses:
                    Sales and marketing                                                                                                9,908           10,996
                    Research and product development                                                                                   7,840            9,342
                    General and administrative                                                                                         5,950            7,161
                    Impairment of an intangible asset                                                                                     —               769
                    Impairment of goodwill                                                                                                —            12,724
                    Legal settlement                                                                                                      —              (790)
                      Total operating expenses                                                                                        23,698           40,202

                    Operating loss                                                                                                   (10,327)         (16,193)
                    Other income, net                                                                                                     80              300
                    Loss before income taxes                                                                                         (10,247)         (15,893)
                    Provision for/(benefit from) income taxes                                                                          6,440           (1,721)
                      Net loss                                                                                                $      (16,687) $       (14,172)

                    Basic loss per common share                                                                               $        (1.87) $         (1.65)
                    Diluted loss per common share                                                                             $        (1.87) $         (1.65)

                    Basic weighted average shares outstanding                                                                      8,942,629        8,576,588
                    Diluted weighted average shares outstanding                                                                    8,942,629        8,576,588

                    Comprehensive loss:
                    Net loss                                                                                                  $      (16,687) $       (14,172)
                    Other comprehensive income/loss:
                      Unrealized gain (loss) on available-for-sale securities, net of tax                                                (38)              36
                      Change in foreign currency translation adjustment                                                                  (78)             104
                    Comprehensive loss                                                                                        $      (16,803) $       (14,032)

                                                                                              See accompanying notes

                                                                                                      | F-3 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                48/78
          10/9/2019                                                                                                  clro20181231_10k.htm
                    Table of Contents


                                                                                                             CLEARONE, INC.
                                                                                       CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY
                                                                                               (Dollars in thousands, except per share data)

                                                                                                                                         Accumulated       Retained
                                                                                                                      Additional            Other          Earnings          Total
                                                                                             Common Stock              Paid-in          Comprehensive    (Accumulated    Shareholders’
                                                                                           Shares    Amount            Capital          Income (Loss)       Deficit)        Equity
                    Balances at December 31,
                    2016
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 148 of 283 PageID #: 1925
                                                                                           8,812,644            9              46,669            (205)         30,976           77,449
                      Exercise of stock options                                               45,260           —                   64              —                                64
                      Stock repurchased                                                     (551,936)          (1)                 —               —           (5,118)          (5,119)
                      Restricted stock granted                                                 5,000           —                   —               —               —                —
                      Cash dividends, $0.26 per
                      share                                                                      —             —                  —               —            (2,239)          (2,239)
                      Stock-based compensation
                      expense                                                                    —             —                 665              —                —              665
                      Cancellation of restricted
                      stock and stock options                                                 (1,056)          —                  —               —              (287)            (287)
                      Proceeds from employee
                      stock purchase plan                                                      9,110           —                  66              —                —               66
                      Unrealized gain on
                      available-for-sale securities,
                      net of tax                                                                 —             —                  —               36               —               36
                      Foreign currency translation
                      adjustment                                                                 —             —                  —              104               —               104
                      Net loss                                                                   —             —                  —               —           (14,172)         (14,172)
                    Balances at December 31,
                    2017                                                                   8,319,022            8              47,464             (65)          9,160           56,567
                      Issuance of common stock                                             8,306,535            9               9,874              —               —             9,883
                      Stock repurchased                                                      (17,549)          —                   —               —             (147)            (147)
                      Cash dividends, $0.07 per
                      share                                                                      —             —                  —               —              (583)            (583)
                      Stock-based compensation
                      expense                                                                    —             —                 463              —                —              463
                      Cancellation of restricted
                      stock and stock options                                                 (1,200)          —                  —               —                —               —
                      Proceeds from employee
                      stock purchase plan                                                     23,789           —                  39              —                —               39
                      Unrealized loss on
                      available-for-sale securities,
                      net of tax                                                                 —             —                  —               (38)             —               (38)
                      Foreign currency translation
                      adjustment                                                                 —             —                  —               (78)             —               (78)
                      Impact on retained earnings
                      for change in revenue
                      recognition policy                                                         —             —                  —               —             2,782            2,782
                      Net loss                                                                   —             —                  —               —           (16,687)         (16,687)
                    Balances at December 31,
                    2018                                                                  16,630,597    $      17    $         57,840   $        (181) $       (5,475) $        52,201

                                                                                                            See accompanying notes

                                                                                                                     | F-4 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                         49/78
          10/9/2019                                                                                     clro20181231_10k.htm
                    Table of Contents


                                                                                                  CLEARONE, INC.
                                                                                       CONSOLIDATED STATEMENTS OF CASH FLOWS

                                                                                                                                   Year ended December 31,
                                                                                                                                    2018            2017
                    Cash flows from operating activities:
                    Net loss                                                                                                   $      (16,687) $       (14,172)
                    Adjustments to reconcile net loss to net cash used in operating activities:
                      Depreciation and amortization expense                                                                             1,590            1,531
                      Impairment of goodwill and intangible assets
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 149 of 283 PageID #: 1926                                                       —            13,493
                      Amortization of deferred rent                                                                                        12              (44)
                      Stock-based compensation expense                                                                                    463              665
                      Provision for doubtful accounts, net                                                                                159              252
                      Write-down of inventory to net realizable value                                                                     787              649
                      Loss on disposal of assets                                                                                            1                7
                      Deferred income taxes                                                                                             6,531           (1,877)
                    Changes in operating assets and liabilities:
                      Receivables                                                                                                         835             (526)
                      Inventories                                                                                                         155          (10,756)
                      Prepaid expenses and other assets                                                                                    43                9
                      Accounts payable                                                                                                   (392)             572
                      Accrued liabilities                                                                                                 184              (23)
                      Income taxes payable                                                                                               (258)             853
                      Deferred product revenue                                                                                             (8)             740
                      Other long-term liabilities                                                                                         (36)            (644)
                    Net cash used in operating activities                                                                              (6,621)          (9,271)

                    Cash flows from investing activities:
                      Capitalized patent defense costs                                                                                 (4,698)          (2,289)
                      Purchase of property and equipment                                                                                 (336)            (638)
                      Purchase of intangible assets                                                                                      (101)            (278)
                      Proceeds from maturities and sales of marketable securities                                                      10,516           17,640
                      Purchase of marketable securities                                                                                (2,230)          (4,248)
                    Net cash provided by investing activities                                                                           3,151           10,187

                    Cash flows from financing activities:
                      Issuance of common stock                                                                                          9,883               —
                      Net proceeds from equity-based compensation programs                                                                 39              130
                      Repurchase and cancellation of stock options                                                                         —              (287)
                      Dividend payments                                                                                                  (583)          (2,239)
                      Payments for stock repurchases                                                                                     (147)          (5,119)
                    Net cash used in financing activities                                                                               9,192           (7,515)

                    Effect of exchange rate changes on cash and cash equivalents                                                          (82)              70
                    Net increase (decrease) in cash and cash equivalents                                                                5,640           (6,529)
                    Cash and cash equivalents at the beginning of the year                                                              5,571           12,100
                    Cash and cash equivalents at the end of the year                                                           $       11,211 $          5,571

                                                                                                       | F-5 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                              50/78
          10/9/2019                                                                                       clro20181231_10k.htm
                    Table of Contents

                                                                                                  CLEARONE, INC.
                                                                                       CONSOLIDATED STATEMENTS OF CASH FLOWS

                                                                                                                                     Year ended December 31,
                                                                                                                                      2018            2017
                    Supplemental disclosure of cash flow information:
                    Cash paid for income taxes                                                                                   $           11   $            6

                                                                                                 See accompanying notes

Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 150 of 283 PageID #: 1927                     | F-6 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                   51/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                                            CLEARONE, INC.
                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)



                    1. Business Description, Basis of Presentation and Significant Accounting Policies

                    Business Description:

                    ClearOne, Inc., together with its subsidiaries (collectively, “ClearOne” or the “Company”), is a global market leader enabling
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 151 of 283 PageID #: 1928


                    conferencing, collaboration, and network streaming solutions. The performance and simplicity of our advanced, comprehensive
                    solutions offer unprecedented levels of functionality, reliability and scalability.

                    Basis of Presentation:

                    Fiscal Year – This report on Form 10-K includes consolidated balance sheets for the years ended December 31, 2018 and 2017 and
                    the related consolidated statements of operations and comprehensive loss, shareholders' equity, and cash flows for each of the years
                    2018 and 2017.

                    Consolidation – These consolidated financial statements include the financial statements of ClearOne, Inc. and its wholly owned
                    subsidiaries. All inter-Company accounts and transactions have been eliminated in consolidation.

                    Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the
                    United States of America (GAAP) requires management to make estimates and assumptions that affect the reported amounts of
                    assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported
                    amounts of sales and expenses during the reporting periods. Key estimates in the accompanying consolidated financial statements
                    include, among others, revenue recognition, allowances for doubtful accounts receivable and product returns, provisions for
                    obsolete inventory, potential impairment of goodwill and of long-lived assets, and deferred income tax asset valuation allowances.
                    Actual results could differ materially from these estimates.

                    Foreign Currency Translation – We are exposed to foreign currency exchange risk through our foreign subsidiaries. Other than our
                    subsidiaries in India and Spain, all other foreign subsidiaries are U.S. dollar functional, for which gains and losses arising from
                    remeasurement are included in earnings. Our Spanish subsidiary is Euro functional, for which gains and losses arising from
                    translation are included in accumulated other comprehensive income or loss. Our Indian subsidiary is Indian Rupee functional, for
                    which gains and losses arising from translation are included in accumulated other comprehensive income or loss. We translate and
                    remeasure foreign assets and liabilities at exchange rates in effect at the balance sheet dates. We translate revenue and expenses
                    using average rates during the year.

                    Concentration Risk – We depend on an outsourced manufacturing strategy for our products. We outsource the manufacture of all of
                    our products to third party manufacturers located in Asia. If any of these manufacturers experience difficulties in obtaining
                    sufficient supplies of components, component prices significantly exceeding the anticipated costs, an interruption in their
                    operations, or otherwise suffer capacity constraints, we would experience a delay in production and shipping of these products,
                    which would have a negative impact on our revenues. Should there be any disruption in services due to natural disaster, economic
                    or political difficulties, transportation restrictions, acts of terror, quarantine or other restrictions associated with infectious diseases,
                    or other similar events, or any other reason, such disruption may have a material adverse effect on our business. Operating in the
                    international environment exposes us to certain inherent risks, including unexpected changes in regulatory requirements and tariffs,
                    and potentially adverse tax consequences, which could materially affect our results of operations. Currently, we have no second
                    source of manufacturing for a portion of our products.

                    Significant Accounting Policies:

                    Cash Equivalents – The Company considers all highly-liquid investments with a maturity of three months or less, when purchased,
                    to be cash equivalents. The Company places its temporary cash investments with high-quality financial institutions. At times, such
                    investments may be in excess of the Federal Deposit Insurance Corporation insurance limits.

                                                                                                                 | F-7 |



          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                               52/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Marketable Securities - The Company has classified its marketable securities as available-for-sale securities. These debt securities
                    are carried at estimated fair value with unrealized holding gains and losses included in other comprehensive income (loss) in
                    shareholders’ equity until realized. Gains and losses on marketable security transactions are reported on the specific-identification
                    method. Dividend and interest income are recognized when earned.

                    A decline in the market value of any available-for-sale security below cost that is deemed other than temporary results in a charge
                    to earnings and establishes a new cost basis for the security. Losses are charged against “Other income” when a decline in fair value
                    is determined to be other than temporary. We review several factors to determine whether a loss is other than temporary. These
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 152 of 283 PageID #: 1929


                    factors include, but are not limited to: (i) the extent to which the fair value is less than cost and the cause for the fair value decline,
                    (ii) the financial condition and near term prospects of the issuer, (iii) the length of time a security is in an unrealized loss position
                    and (iv) our ability to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value. There were
                    no other-than-temporary impairments recognized during the years ended December 31, 2018 and 2017.

                    Accounts Receivable – Accounts receivable are recorded at the invoiced amount. Generally, credit is granted to customers on a
                    short-term basis without requiring collateral, and as such, these accounts receivable, do not bear interest, although a finance charge
                    may be applied to such receivables that are past due. The Company extends credit to customers who it believes have the financial
                    strength to pay. The Company has in place credit policies and procedures, an approval process for sales returns and credit memos,
                    and processes for managing and monitoring channel inventory levels.

                    The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s
                    existing accounts receivable. Management regularly analyzes accounts receivable including current aging, historical write-off
                    experience, customer concentrations, customer creditworthiness, and current economic trends when evaluating the adequacy of the
                    allowance for doubtful accounts. We review customer accounts quarterly by first assessing accounts with aging over a specific
                    duration and balance over a specific amount. We review all other balances on a pooled basis based on past collection experience.
                    Accounts identified in our customer-level review as exceeding certain thresholds are assessed for potential allowance adjustment if
                    we conclude the financial condition of that customer has deteriorated, adversely affecting their ability to make payments.
                    Delinquent account balances are written off if the Company determines that the likelihood of collection is not probable. If the
                    assumptions that are used to determine the allowance for doubtful accounts change, the Company may have to provide for a greater
                    level of expense in future periods or reverse amounts provided in prior periods.

                    The Company’s allowance for doubtful accounts activity for the years ended December 31, 2018 and 2017 is as follows:

                                                                                                                                             Year Ended December 31,
                                                                                                                                              2018            2017
                    Balance at beginning of the year                                                                                     $          472 $            187
                    Allowance increase (decrease)                                                                                                   159              287
                    Write offs, net of recoveries                                                                                                      -              (2)
                    Balance at end of the year                                                                                           $          631 $            472

                    Inventories – Inventories are valued at the lower of cost or market, with cost computed on a first-in, first-out (“FIFO”) basis. In
                    addition to the price of the product purchased, the cost of inventory includes the Company’s internal manufacturing costs, including
                    warehousing, engineering, material purchasing, quality and product planning expenses and applicable overhead, not in excess of
                    estimated realizable value. Consideration is given to obsolescence, excessive levels, deterioration, direct selling expenses, and other
                    factors in evaluating net realizable value.

                    Distributor channel inventories include products that have been delivered to customers for which revenue recognition criteria have
                    not been met.

                    The inventory also includes advance replacement units (valued at cost) provided by the Company to end-users to service defective
                    products under warranty. The value of advance replacement units included in the inventory was $184 and $76, as of December 31,
                    2018 and 2017, respectively.

                    The inventory consists of current inventory of $13,228 and long-term inventory of $8,953. Long term inventory represents
                    inventory held in excess of our current (next 12 months) requirements based on our recent sales and forecasted level of sales.


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                            53/78
          10/9/2019                                                                    clro20181231_10k.htm
                                                                                       | F-8 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 153 of 283 PageID #: 1930




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm              54/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Property and Equipment – Property and equipment are stated at cost less accumulated depreciation and amortization. Expenditures
                    that materially increase values or capacities or extend useful lives of property and equipment are capitalized. Routine maintenance,
                    repairs, and renewal costs are expensed as incurred. Gains or losses from the sale, trade-in, or retirement of property and equipment
                    are recorded in current operations and the related book value of the property is removed from property and equipment accounts and
                    the related accumulated depreciation and amortization accounts. Estimated useful lives are generally two to ten years. Depreciation
                    and amortization are calculated over the estimated useful lives of the respective assets using the straight-line method. Leasehold
                    improvement amortization is computed using the straight-line method over the shorter of the lease term or the estimated useful life
                    of the related assets.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 154 of 283 PageID #: 1931




                    Goodwill and Intangible Assets – Intangible assets acquired in a purchase business combination are amortized over their useful
                    lives unless these lives are determined to be indefinite. Intangible assets are carried at cost, less accumulated amortization.
                    Amortization is computed over the estimated useful lives of the respective assets, which are generally three to ten years. Goodwill
                    represents the excess of costs over the fair value of net assets of businesses acquired. Goodwill and intangible assets acquired in a
                    purchase business combination and determined to have an indefinite useful life are not amortized.

                    Impairment of Goodwill - Goodwill is measured as the excess of the cost of acquisition over the sum of the amounts assigned to
                    tangible and identifiable intangible assets acquired less liabilities assumed. In accordance with the provisions of Financial
                    Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 350, Intangibles – Goodwill and Other
                    the Company performs impairment tests of goodwill on an annual basis in the fourth fiscal quarter, or sooner if a triggering event
                    occurs suggesting possible impairment of the values of these assets.

                    We assess the recoverability of our one reporting unit’s carrying value of goodwill by making a qualitative or quantitative
                    assessment. If we begin with a qualitative assessment and are able to support the conclusion that it is not more likely than not that
                    the fair value of the Company is less than its carrying value, we are not required to perform the two-step impairment test.
                    Otherwise, using the two−step approach is required (See Note 3 – Business Combinations, Goodwill and Intangibles). ClearOne
                    and all of its subsidiaries are considered as one reporting unit for this purpose.

                    In the first step of the goodwill impairment test, we compare the carrying value the Company, including its recorded goodwill, to
                    the estimated fair value. We estimate the fair value using an equity-value based methodology. The principal method used is an
                    equity-value based method in which the Company’s market-cap is compared to the net book value. This value is then compared to
                    total net assets. If the fair value of the Company exceeds its carrying value, the goodwill is not impaired and no further review is
                    required. However, if the fair value of the reporting unit is less than its carrying value, we perform the second step of the goodwill
                    impairment test to determine the amount of the impairment charge, if any.

                    The second step involves a hypothetical allocation of the fair value of the Company to its net tangible and intangible assets
                    (excluding goodwill) as if the business unit were newly acquired, which results in an implied fair value of goodwill. The amount of
                    the impairment charge is the excess of the recorded goodwill over the implied fair value of goodwill.

                    During the third quarter ended September 30, 2017, we recorded $12,724, or the entire value of goodwill, as an impairment charge.
                    There were no such impairment charges during the year ended December 31, 2018.

                    Impairment of Long-Lived Assets - Long-lived assets, such as property, equipment, and definite-lived intangible assets subject to
                    depreciation and amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying
                    value of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying
                    amount of an asset or asset group to estimated future undiscounted net cash flows of the related asset or group of assets over their
                    remaining lives. If the carrying amount of an asset exceeds its estimated future undiscounted cash flows, an impairment charge is
                    recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset. Impairment of long-lived
                    assets is assessed at the lowest levels for which there are identifiable cash flows that are independent of other groups of assets. The
                    impairment of long-lived assets requires judgments and estimates. If circumstances change, such estimates could also change.
                    Assets held for sale are reported at the lower of the carrying amount or fair value, less the estimated costs to sell.

                    During the twelve months ended December 31, 2017 we recorded $769 as a charge for impairment of an intangible asset consisting
                    of customer relationships.

                                                                                                                 | F-9 |

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         55/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Adoption of New Revenue Standard: On January 1, 2018, as required, the Company adopted ASU No. 2014-09 - Revenue from
                    Contracts with Customers (Topic 606) (“ASU 2014-09”), ASU No. 2015-14 - Revenue from Contracts with Customers (Topic
                    606): Deferral of the Effective Date (“ASU 2015-14”), ASU No. 2016-08 - Revenue from Contracts with Customers (Topic 606):
                    Principal versus Agent Considerations (“ASU 2016-08”), ASU No. 2016-10 - Revenue from Contracts with Customers (Topic 606):
                    Identifying Performance Obligations and Licensing (“ASU 2016-10”), ASU No. 2016-12 - Revenue from Contracts with
                    Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients (“ASU 2016-12”) and ASU No. 2016-20 -
                    Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers” (“ASU 2016-20”) (collectively
                    “the New Revenue Standard”). To conform to the New Revenue Standard, the Company modified its revenue recognition policy as
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 155 of 283 PageID #: 1932


                    described further below.

                    Change in Accounting Policy: On January 1, 2018, the Company adopted the New Revenue Standard using the modified
                    retrospective method, applying the guidance to all open contracts and recognized an adjustment to increase retained earnings by
                    $2,783, reduce deferred product revenue by $4,338 and reduce distributor channel inventories by $1,555 as of that date. The
                    comparative financial information has not been restated and continues to be presented under the accounting standards in effect for
                    the respective periods. The Company applied the practical expedient and has not disclosed the revenue allocated to future
                    shipments of partially completed contracts.

                    Prior to our change in accounting policy, revenue from product sales to distributors was not recognized until the return privilege
                    had expired or until it can be determined with reasonable certainty that the return privilege had expired, which approximated when
                    the product was sold-through to customers of our distributors (dealers, system integrators, value-added resellers, and end-users),
                    rather than when the product was initially shipped to a distributor. At each quarter-end, we evaluated the inventory in the
                    distribution channel through information provided by our distributors. The level of inventory in the channel fluctuated up or down
                    each quarter based upon our distributors’ individual operations. Accordingly, each quarter-end deferral of revenue and associated
                    cost of goods sold were calculated and recorded based upon the actual channel inventory reported at quarter-end. Further, with
                    respect to distributors and other channel partners not reporting the channel inventory, the revenue and associated cost of goods sold
                    were deferred until we received payment for the product sales made to such distributors or channel partners.

                    After the change in the accounting policy, substantially all of the Company’s revenue is recognized following the transfer of control
                    of the products to the customer, which typically occurs upon shipment or delivery depending on the terms of the underlying
                    contracts. During the 12 months ended December 31, 2018, revenue decreased by $1,252 due to the impact of the adoption of the
                    New Revenue Standard.

                    Revenue Recognition Policy: The Company generates revenue from sales of its audio and video conferencing equipment to
                    distributors, system integrators and value-added resellers. The Company also generates revenue, to a much lesser extent, from sale
                    of software and licenses to distributors, system integrators, value-added resellers and end-users. The Company recognizes revenue
                    when it satisfies a performance obligation in an amount reflecting the consideration to which it expects to be entitled. For sales
                    agreements, the Company has identified the promise to transfer products, each of which are distinct, to be the performance
                    obligation. The Company applies a five-step approach in determining the amount and timing of revenue to be recognized:
                    (1) identifying the contract with a customer, (2) identifying the performance obligations in the contract, (3) determining the
                    transaction price, (4) allocating the transaction price to the performance obligations in the contract and (5) recognizing revenue
                    when the performance obligation is satisfied. Substantially all of the Company’s revenue is recognized at the time control of the
                    products transfers to the customer.

                    Sales agreements with customers are renewable periodically and contain terms and conditions with respect to payment, delivery,
                    warranty and supply, but typically do not require mandatory purchase commitments. In the absence of a sales agreement, the
                    Company’s standard terms and conditions at the time of acceptance of purchase orders apply. The Company considers the customer
                    purchase orders, governed by sales agreements or the Company’s standard terms and conditions, to be the contract with the
                    customer. The Company evaluates certain factors including the customer’s ability to pay (or credit risk).

                    In determining the transaction price, the Company evaluates whether the price is subject to refund or adjustment to determine the
                    net consideration to which the Company expects to be entitled. Sales to distributors, are typically made pursuant to agreements that
                    provide return rights with respect to discontinued or slow-moving products, referred to as stock rotation. Sales to distributors can
                    also be subject to price adjustment on certain products, primarily for distributors with drop-shipping rights. Although payment
                    terms vary, most distributor agreements require payment within 45 days of invoicing.

                                                                                                                 | F-10 |
          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                       56/78
          10/9/2019                                                                    clro20181231_10k.htm




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 156 of 283 PageID #: 1933




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm              57/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    The Company recognizes revenue when it satisfies a performance obligation. The Company recognizes revenue from sales
                    agreements upon transferring control of a product to the customer. This typically occurs when products are shipped or delivered,
                    depending on the delivery terms, or when products that are consigned at customer locations are sold to dealers or end users.
                    Revenue recognized during the twelve months ended December 31, 2018 for equipment sales was $27,369, and for software,
                    licenses, etc. was $787. Sales returns and allowances are estimated based on historical experience. Provisions for discounts and
                    rebates to customers, estimated returns and allowances, ship and credit claims and other adjustments are provided for in the same
                    period the related revenues are recognized, and are netted against revenues. For returns, the Company recognizes a related asset for
                    the right to recover returned products with a corresponding reduction to cost of goods sold. The Company reviews warranty and
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 157 of 283 PageID #: 1934


                    related claims activity and records provisions, as necessary.

                    Frequently, the Company receives orders with multiple delivery dates that may extend across reporting periods. Since each delivery
                    constitutes a performance obligation, the Company allocates the transaction price of the contract to each performance obligation
                    based on the stand-alone selling price of the products. The Company invoices the customer for each delivery upon shipment and
                    recognizes revenues in accordance with delivery terms. Although payment terms vary, distributors typically pay within 45 days of
                    invoicing and dealers pay within 30 days of invoicing. As scheduled delivery dates are within one year, revenue allocated to future
                    shipments of partially completed contracts are not disclosed.

                    The Company has elected to record freight and handling costs associated with outbound freight after control over a product has
                    transferred to a customer as a fulfillment cost and include it in cost of revenues. Taxes assessed by government authorities on
                    revenue-producing transactions, including value-added and excise taxes, are presented on a net basis (excluded from revenues) in
                    the consolidated statements of operations and comprehensive income.

                    The details of deferred revenue and associated cost of goods sold and gross profit are as follows:

                                                                                                                                                       As of December 31,
                                                                                                                                                     2018             2017
                    Deferred revenue                                                                                                         $              283 $          4,635
                    Deferred cost of goods sold                                                                                                               -            1,555
                    Deferred gross profit                                                                                                    $              283 $          3,080

                    The Company offers rebates and market development funds to certain of its distributors, dealers/resellers, and end-users based upon
                    the volume of product purchased by them. The Company records rebates as a reduction of revenue in accordance with GAAP.

                    The Company provides, at its discretion, advance replacement units to end-users on defective units of certain products under
                    warranty. Since the purpose of these units is not revenue generating, the Company tracks the units due from the end-user, until the
                    defective unit has been returned. Any amount due from the customer upon failure to return the products is accounted as receivable
                    only after establishing customer's failure to return the products. The inventory due from the customer is accounted at cost or market
                    value whichever is lower.

                    The following table disaggregates the Company’s revenue into primary product groups:

                                                                                                                              Twelve months Twelve months
                                                                                                                                  ended          ended
                                                                                                                               December 31,   December 31,
                                                                                                                                   2018           2017
                    Audio Conferencing                                                                                       $        13,946 $       21,078
                    Microphones                                                                                                         9,012        13,430
                    Video products                                                                                                      5,198          7,296
                                                                                                                             $        28,156 $       41,804

                                                                                                                 | F-11 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                   58/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    The following table disaggregates the Company’s revenue into major regions:

                                                                                                                              Twelve months Twelve months
                                                                                                                                  ended          ended
                                                                                                                               December 31,   December 31,
                                                                                                                                   2018           2017
                    North and South America                                                                                  $        16,534 $       26,310
                    Asia (including Middle East) and Australia
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 158 of 283 PageID #: 1935
                                                                                                                                        7,924        11,087
                    Europe and Africa                                                                                                   3,698          4,407
                                                                                                                             $        28,156 $       41,804

                    Warranty Costs – The Company accrues for warranty costs based on estimated warranty return rates and estimated costs to repair.
                    These reserve costs are classified as accrued liabilities on the consolidated balance sheets. Factors that affect the Company’s
                    warranty liability include the number of units sold, historical and anticipated rates of warranty returns, and repair cost. The
                    Company reviews the adequacy of its recorded warranty accrual on a quarterly basis.

                    The details of changes in the Company’s warranty accrual are as follows:

                                                                                                                                         Year Ended December 31,
                                                                                                                                          2018            2017
                    Balance at the beginning of year                                                                             $               245 $            246
                      Accruals/additions                                                                                                         288              399
                      Usage/claims                                                                                                              (339)            (400)
                    Balance at end of year                                                                                       $               194 $            245

                    Advertising – The Company expenses advertising costs as incurred. Advertising costs consist of trade shows, magazine
                    advertisements, and other forms of media. Advertising expenses for the years ended December 31, 2018 and 2017 totaled
                    $1,037 and $1,079, respectively, and are included in sales and marketing on the consolidated statements of operations and
                    comprehensive loss.

                    Research and Product Development Costs – The Company expenses research and product development costs as incurred.

                    ●                   sufficient taxable income within the allowed carryback or carryforward periods;
                    ●                   future reversals of existing taxable temporary differences, including any tax planning strategies that could be utilized;
                    ●                   nature or character (e.g., ordinary vs. capital) of the deferred tax assets and liabilities; and
                    ●                   future taxable income exclusive of reversing temporary differences and carryforwards.

                    Income Taxes – The Company uses the asset and liability method of accounting for income taxes. Under the asset and liability
                    method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences
                    between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and operating loss
                    and tax credit carry-forwards. These temporary differences will result in deductible or taxable amounts in future years when the
                    reported amounts of the assets or liabilities are recovered or settled. Deferred tax assets and liabilities are measured using enacted
                    tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or
                    settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes
                    the enactment date. A valuation allowance is provided when it is more likely than not that some or all of the deferred tax assets may
                    not be realized. On a quarterly basis, the Company tests the value of deferred tax assets for impairment at the taxpaying-component
                    level within each tax jurisdiction. Significant judgment and estimates are required in determining whether valuation allowances
                    should be established as well as the amount of such allowances. The valuation allowance is based on our estimates of future taxable
                    income and the period over which we expect the deferred tax assets to be recovered. Our assessment of future taxable income is
                    based on historical experience and current and anticipated market and economic conditions and trends. In 2018, as a result of
                    negative evidence, principally three years of cumulative pre-tax operating losses, we concluded that it was more likely than not
                    that net operating losses, tax credits and other deferred tax assets were not realizable and therefore, we recorded a full valuation
                    allowance against those net deferred tax assets. Adjustments to the valuation allowance increase or decrease the Company’s income
                    tax provision or benefit. As of December 31, 2018, the Company had no net deferred tax assets primarily due to valuation
                    allowances recorded to account for the consecutive quarters with losses before taxes.

          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                         59/78
          10/9/2019                                                                     clro20181231_10k.htm


                                                                                       | F-12 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 159 of 283 PageID #: 1936




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm               60/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)



                    Recent changes: On December 22, 2017, the U.S. government enacted comprehensive tax legislation commonly referred to as the
                    Tax Cuts and Jobs Act (the "Tax Act"). The Tax Act, which is generally effective for tax years beginning on January 1, 2018, makes
                    broad and complex changes to the U.S. tax code, including, but not limited to, (1) reducing the U.S. federal corporate tax rate from
                    35 percent to 21 percent; (2) eliminating the corporate alternative minimum tax (AMT); (3) bonus depreciation that will allow for
                    full expensing of qualified property; (4) creating a new limitation on deductible interest expense; (5) the repeal of the domestic
                    production activity deduction; (6) the creation of the base erosion anti-abuse tax (BEAT), a new minimum tax; (7) a general
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 160 of 283 PageID #: 1937


                    elimination of U.S. federal income taxes on dividends from foreign subsidiaries and imposing a one-time repatriation tax on
                    deemed repatriated earnings and profits of U.S.-owned foreign subsidiaries (the Transition Tax); (8) a new provision designed to
                    tax global intangible low-taxed income (GILTI), which allows for the possibility of using foreign tax credits (FTCs) and a
                    deduction of up to 50 percent to offset the income tax liability (subject to some limitations); and (9) changing rules related to uses
                    and limitation of net operating loss carryforwards created in tax years beginning after December 31, 2017.

                    Shortly after enactment, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 118 ("SAB 118") which
                    provided U.S. GAAP guidance on the accounting for the Tax Act's impact at December 31, 2017. A reporting entity may recognize
                    provisional amounts, where the necessary information is not available, prepared or analyzed (including computations) in reasonable
                    detail or where additional guidance is needed from the taxing authority to determine the appropriate application of the Act. A
                    reporting entity's provisional impact analysis may be adjusted within the 12-month measurement period provided for under SAB
                    118.

                    The Transition Tax is based on the Company's post-1986 earnings and profits (E&P) of U.S.-owned foreign subsidiaries for which
                    the Company had previously deferred U.S. income taxes. Due to the aggregate loss position of these subsidiaries, the Company
                    estimates that the Transition Tax will not result in additional U.S. tax.

                    The reduction in the corporate tax rate to 21 percent due to the Tax Act became effective on January 1, 2018. Consequently, the
                    Company has recorded a decrease related to the net deferred tax assets of approximately $3.3 million with a corresponding net
                    adjustment to deferred income tax expense of approximately $3.3 million for the year ended December 31, 2017.

                    The impact of the Tax Act may differ from amounts currently recorded, possibly materially, during the 12-month measurement
                    period due to, among other things, further refinement of the Company's calculations, changes in interpretations and assumptions the
                    Company has made, guidance that may be issued and actions the Company may take as a result of the Tax Act.

                    The Company follows the provisions contained in ASC Topic 740, Income Taxes. The Company recognizes the tax benefit from an
                    uncertain tax position only if it is at least more likely than not that the tax position will be sustained on examination by the taxing
                    authorities, based on the technical merits of the position.

                                                                                                                 | F-13 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         61/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Earnings Per Share – The following table sets forth the computation of basic and diluted loss per common share:

                                                                                                                                         Year Ended December 31,
                                                                                                                                          2018            2017
                    Numerator:
                       Net loss                                                                                                  $           (16,687) $      (14,172)
                    Denominator:
                     Basic weighted average shares
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 161 of 283 PageID #: 1938                                                       8,942,629       8,576,588
                     Dilutive common stock equivalents using treasury stock method                                                                 -               -
                       Diluted weighted average shares                                                                                     8,942,629       8,576,588

                    Basic loss per common share:                                                                                 $             (1.87) $        (1.65)
                    Diluted loss per common share:                                                                               $             (1.87) $        (1.65)

                    Weighted average options outstanding                                                                                    713,331          815,870
                    Anti-dilutive options not included in the computation                                                                   713,331          815,870

                    Share-Based Payment – We estimate the fair value of stock options using the Black-Scholes option-pricing model, which requires
                    certain estimates, including an expected forfeiture rate and expected term of options granted. We also make decisions regarding the
                    method of calculating expected volatilities and the risk-free interest rate used in the option-pricing model. The resulting calculated
                    fair value of stock options is recognized as compensation expense over the requisite service period, which is generally the vesting
                    period. When there are changes to the assumptions used in the option-pricing model, including fluctuations in the market price of
                    our common stock, there will be variations in the calculated fair value of our future stock option awards, which results in variation
                    in the compensation cost recognized.

                    Recent Accounting Pronouncements - In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842) to bring
                    transparency to lessee balance sheets. The ASU will require organizations that lease assets (lessees) to recognize assets and
                    liabilities on the balance sheet for the rights and obligations created by all leases with terms of more than 12 months. The standard
                    will apply to both types of leases-capital (or finance) leases and operating leases. Previously, GAAP has required only capital leases
                    to be recognized on lessee balance sheets. The standard is effective for fiscal years beginning after December 15, 2018 and interim
                    periods within fiscal years beginning after December 15, 2018. Early application will be permitted for all organizations. The
                    original guidance required application on a modified retrospective basis with the earliest period presented. In August 2018, the
                    FASB issued ASU 2018-11, Targeted Improvements to ASC 842, which includes an option to not restate comparative periods in
                    transition and elect to use the effective date of ASC 842, Leases, as the date of initial application of transition. Based on the
                    effective date, this guidance will apply and the Company will adopt this ASU beginning on January 1, 2019 and plan to elect the
                    transition option provided under ASU 2018-11. The Company expects this standard will have a material effect on its consolidated
                    balance sheets with the recognition of new right of use assets and lease liabilities for all operating leases, as these leases typically
                    have a non-cancelable lease term of greater than one year.

                    In August 2016, the FASB issued ASU No. 2016-15, Classification of Certain Cash Receipts and Cash Payments, which addresses
                    eight specific cash flow issues with the objective of reducing the existing diversity in practice. ASU 2016-15 became effective for
                    the Company on January 1, 2018. ASU 2016-15 had no material impact on our consolidated financial statements.

                    In May 2017, the FASB issued ASU No. 2017-09, Compensation—Stock Compensation (Topic 718): Scope of Modification
                    Accounting. The new guidance provides clarity and reduces both (1) diversity in practice and (2) cost and complexity when
                    applying the guidance in Topic 718, Compensation—Stock Compensation, to a change to the terms or conditions of a share-based
                    payment award. The accounting standard update became effective for The Company beginning January 1, 2018. ASU 2017-09 did
                    not have any material impact on our consolidated financial statements.

                                                                                                                 | F-14 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                        62/78
          10/9/2019                                                                                                clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)



                    2. Marketable Securities

                    The Company has classified its marketable securities as available-for-sale securities. These securities are carried at estimated fair
                    value with unrealized holding gains and losses included in accumulated other comprehensive income(loss) in shareholders’ equity
                    until realized. Gains and losses on marketable security transactions are reported on the specific-identification method. Dividend and
                    interest income are recognized when earned.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 162 of 283 PageID #: 1939




                    The amortized cost, gross unrealized holding gains, gross unrealized holding losses, and fair value for available-for-sale securities
                    by major security type and class of security at December 31, 2018 and 2017 were as follows:

                                                                                                                                           Gross                Gross
                                                                                                                                         unrealized           unrealized
                                                                                                                  Amortized               holding              holding          Estimated fair
                                                                                                                    cost                   gains                losses              value
                    December 31, 2018
                    Available-for-sale securities:
                    Corporate bonds and notes                                                                 $              2,911   $             1      $            (31) $            2,881
                    Municipal bonds                                                                                          1,849                —                    (15)              1,834
                      Total available-for-sale securities                                                     $              4,760   $             1      $            (46) $            4,715

                    December 31, 2017
                    Available-for-sale securities:
                    Corporate bonds and notes                                                                 $          8,458       $            19      $            (49) $           8,428
                    Municipal bonds                                                                                      4,637                     1                   (28)             4,610
                      Total available-for-sale securities                                                     $         13,095       $            20      $            (77) $          13,038

                    Maturities of marketable securities classified as available-for-sale securities were as follows at December 31, 2018:

                                                                                                                                                          Amortized              Estimated
                                                                                                                                                            cost                 fair value

                    Due within one year                                                                                                               $               955   $              951
                    Due after one year through five years                                                                                                           3,805                3,764
                    Total available-for-sale securities                                                                                               $             4,760   $            4,715

                    Debt securities in an unrealized loss position as of December 31, 2018 were not deemed impaired at acquisition and subsequent
                    declines in fair value are not deemed attributed to declines in credit quality. Management believes that it is more likely than not that
                    the securities will receive a full recovery of par value. The available-for-sale marketable securities in a gross unrealized loss
                    position as of December 31, 2018 are summarized as follows:

                                                                                              Less than 12 months               More than 12 months                         Total
                                                                                                            Gross                             Gross                                  Gross
                                                                                                          unrealized                       unrealized                              unrealized
                                                                                            Estimated      holding            Estimated      holding             Estimated          holding
                                                                                            fair value      losses            fair value      losses             fair value          losses
                    As of December 31, 2018
                    Corporate bonds and notes                                              $         —    $         —        $       2,881    $           31    $      2,881      $           31
                    Municipal bonds                                                                  —              —                1,834                15           1,834                  15
                                                                                           $         —    $         —        $       4,715    $           46    $      4,715      $           46

                                                                                                                  | F-15 |


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                                   63/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)



                    3. Business Combinations, Goodwill and Intangible Assets

                    Goodwill impairment

                    There was a decrease in goodwill of $12,724 during 2017 due to the impairment of goodwill. During the third quarter ended
                    September 30, 2017, there was a decrease in the Company’s market capitalization which was determined to be a triggering event for
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 163 of 283 PageID #: 1940


                    potential goodwill impairment. Accordingly, the Company performed a goodwill impairment analysis. The Company utilized the
                    market capitalization to estimate the fair value. Our total stockholders’ equity exceeded the estimated fair value. The failure of step
                    one of the goodwill impairment test triggered a step two impairment test. As a result of step two of the impairment test, the
                    Company determined the implied fair value of goodwill and concluded that the carrying value of goodwill exceeded its implied fair
                    value as of September 30, 2017. Accordingly, an impairment charge of $12,724, which represents a full impairment charge, was
                    recognized in the third quarter ended September 30, 2017. There were no such impairment charges during the year ended December
                    31, 2018.

                    Intangible Assets

                    Intangible assets as of December 31, 2018, and 2017 consisted of the following:

                                                                                                                 Estimated
                                                                                                                 useful lives              As of December 31,
                                                                                                                  (in years)             2018             2017
                    Tradename                                                                                       5 to 7       $              555 $            555
                    Patents and technological know-how                                                                 10                    13,377            8,578
                    Proprietary software                                                                            3 to 15                   2,981            2,981
                    Other                                                                                           3 to 5                      323              323
                      Total intangible assets, gross                                                                                         17,236           12,437
                    Accumulated amortization                                                                                                 (6,987)          (5,894)
                      Total intangible assets, net                                                                               $           10,249 $          6,543

                    Intangible assets includes capitalized legal expenses, net of amortization of $6,627 million related to our defense of patents from
                    infringement by our competitors. Legal expenses have been capitalized upon satisfaction of two conditions: (a) a determination
                    being made that a successful defense of this litigation is probable, and (b) that the monetary benefits arising out of such successful
                    defense will be in excess of the costs for the defense. Please refer to Note 8 - Commitments and Contingencies for additional
                    information.

                    During the years ended December 31, 2018 and 2017, amortization of these intangible assets were $1,093 and $932 respectively.

                    The estimated future amortization expense of intangible assets is as follows:

                    Years ending December 31,
                    2019                                                                                                                 $         1,226
                    2020                                                                                                                           1,048
                    2021                                                                                                                           1,048
                    2022                                                                                                                           1,048
                    2023                                                                                                                             866
                    Thereafter                                                                                                                     5,013
                    Total                                                                                                                $        10,249

                                                                                                                 | F-16 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                        64/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)



                    4. Inventories

                    Inventories, net of reserves, consisted of the following:


Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 164 of 283 PageID #: 1941
                                                                                                                              As of December 31,
                                                                                                                            2018             2017
                    Current:
                        Raw materials                                                                                $            1,795 $            197
                        Finished goods                                                                                           11,433           14,218
                        Total                                                                                        $           13,228 $         14,415
                    Long-term:
                        Raw materials                                                                                $            2,165 $            2,682
                        Finished goods                                                                                            6,788              6,026
                        Total                                                                                        $            8,953 $            8,708

                    Long-term inventory represents inventory held in excess of our current (next 12 months) requirements based on our recent sales and
                    forecasted level of sales. We have developed programs to reduce the inventory to normal operating levels in the near future. We
                    expect to sell the above inventory, net of reserves, at or above the stated cost and believe that no loss will be incurred on its sale.

                    Current finished goods do not include distributor channel inventories in the amounts of approximately $0 and $1,555 as of
                    December 31, 2018 and 2017, respectively. Distributor channel inventories represent inventory at distributors and other customers
                    where revenue recognition criteria had not been achieved.

                    The losses incurred on valuation of inventory at the lower of cost or market value and write-off of obsolete inventory amounted to
                    $787 and $649 during the years ended December 31, 2018 and 2017, respectively.



                    5. Property and Equipment

                    Major classifications of property and equipment and estimated useful lives were as follows:

                                                                                                                  Estimated
                                                                                                                  useful lives             As of December 31,
                                                                                                                   in years              2018             2017
                    Office furniture and equipment                                                                   3 to 10      $           5,041 $          4,904
                    Leasehold improvements                                                                           1 to 6                   1,570            1,509
                    Vehicles                                                                                         5 to 10                    206              160
                    Manufacturing and test equipment                                                                 2 to 10                  2,633            2,577
                                                                                                                                              9,450            9,150
                    Accumulated depreciation and amortization                                                                                (8,062)          (7,601)
                    Property and equipment, net                                                                                   $           1,388 $          1,549

                    Depreciation expense on property and equipment for the years ended December 31, 2018 and 2017 was $497 and $599,
                    respectively. During the twelve months ended December 31, 2017 we recorded $128 for the disposal of fixed assets consisting of
                    software, manufacturing equipment and furniture.

                                                                                                                 | F-17 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                        65/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)


                    6. Leases and Deferred Rent

                    Rent expense is recognized on a straight-line basis over the period of the lease taking into account future rent escalation and holiday
                    periods. Rent expense was $1,053 and $999, including amortization of deferred rent of $(12) and $44 for the years ended December
                    31, 2018 and 2017, respectively.

                    We occupy a 5,000 square-foot facility in Gainesville, Florida under the terms of an operating lease that expires in February 2021
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 165 of 283 PageID #: 1942


                    with the possibility of renewing the lease for 10 more years. The Gainesville facility was used primarily to support our research and
                    development activities.

                    We currently occupy a 21,443 square-foot facility in Salt Lake City, Utah under the terms of an operating lease expiring in
                    March 2024, with an option to extend for additional five years. The facility supports our principal administrative, sales, marketing,
                    customer support, and research and product development activities.

                    We occupy a 10,700 square-foot warehouse in Shenzhen, China under the terms of an operating lease expiring in September 2019,
                    which serves as manufacturing support center for Asia.

                    We occupy a 7,070 square-foot facility in Austin, Texas - under the terms of an operating lease expiring in October 2019. This
                    facility support our sales, marketing, customer support, and research and development activities.

                    We occupy a 3,068 square-foot facility in Zaragoza, Spain under the terms of an operating lease expiring in March 2020. This
                    office supports our research and development and customer support activities

                    We occupy a 6,175 square-foot facility in Chennai, India - under the terms of an operating lease expiring in August 2021. This
                    facility support our administrative, marketing, customer support, and research and product development activities.

                    We occupy a 40,000 square-foot warehouse in Salt Lake City, Utah under the terms of an operating lease expiring in April 2025,
                    which serves as our primary inventory fulfillment and repair center.

                    Future minimum lease payments under non-cancellable operating leases with initial terms of one year or more are as follows:

                    Years ending December 31,
                      2019                                                                                                                                       $           809
                      2020                                                                                                                                                   700
                      2021                                                                                                                                                   646
                      2022                                                                                                                                                   595
                      2023                                                                                                                                                   606
                      Thereafter                                                                                                                                             375
                    Total minimum lease payments                                                                                                                 $         3,731




                    7. Accrued Liabilities

                    Accrued liabilities consist of the following:

                                                                                                                                                       As of December 31,
                                                                                                                                                     2018             2017
                    Accrued salaries and other compensation                                                                                  $              882 $          1,072
                    Sales and marketing programs                                                                                                            537              435
                    Product warranty                                                                                                                        194              245
                    Other accrued liabilities                                                                                                               383               91
                      Total                                                                                                                  $            1,996 $          1,843


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                   66/78
          10/9/2019                                                                     clro20181231_10k.htm
                                                                                       | F-18 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 166 of 283 PageID #: 1943




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm               67/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)


                    8. Commitments and Contingencies

                    We establish contingent liabilities when a particular contingency is both probable and estimable. The Company is not aware of any
                    pending claims or assessments, other than as described below, which may have a material adverse impact on the Company’s
                    financial position or results of operations.

                    Outsource Manufacturers. We have manufacturing agreements with electronics manufacturing service (“EMS”) providers related to
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 167 of 283 PageID #: 1944


                    the outsourced manufacturing of our products. Certain manufacturing agreements establish annual volume commitments. We are
                    also obligated to repurchase Company-forecasted but unused materials. The Company has non-cancellable, non-returnable, and
                    long-lead time commitments with its EMS providers and certain suppliers for inventory components that will be used in production.
                    The Company’s purchase commitments under such agreements is approximately $1,247 as of December 31, 2018.

                    Uncertain Tax Positions. As further discussed in Note 12, we had $679 of uncertain tax positions as of December 31, 2018. Due to
                    the inherent uncertainty of the underlying tax positions, it is not possible to forecast the payment of this liability to any particular
                    year.

                    Legal Proceedings.

                    Intellectual Property Litigation
                   The Company is involved in patent infringement against Shure Inc. ("Shure") in the matter styled Shure Inc. v. ClearOne, Inc.,
                   1:17-cv-03078, which is pending in the United States District Court for the Northern District of Illinois, Eastern Division, before
                   the Honorable Edmond E. Chang. Shure initiated this litigation on April 24, 2017. Shure’s initial complaint sought a declaratory
                   judgment for non-infringement and invalidity of the Company’s U.S. Patent No. 9,635,186 ("’186 Patent") and Patent No.
                   9,264,553 ("’553 Patent"). In early 2018, Shure added a claim that the ‘186 Patent is unenforceable. The Court dismissed Shure’s
                   request for declaratory judgment relating to the ’553 Patent, which at the time in 2017, had not been asserted by the Company
                   against any defendant and had been submitted to the USPTO for reissue. The Company has filed counterclaims against Shure for
                   willful infringement of the Company’s ’186 Patent and the Company’s U.S. Patent No. 9,813,806 ("’806 Patent").

                   On July 14, 2017, Shure filed a petition with Patent Trial and Appeals Board ("PTAB") for inter partes review against the ‘553
                   Patent. On January 29, 2018, PTAB decided to institute inter partes review.

                   On August 6, 2017, the Company filed a motion seeking a preliminary injunction to enjoin the Shure from continuing to infringe
                   on the Company’s '186 Patent. On March 16, 2018 the Court denied the Company’s motion for preliminary injunction. On
                   February 6, 2019, the Company filed a motion for reconsideration of the Court’s order denying a preliminary injunction against
                   Shure to enjoin infringement of the ’186 Patent. That motion is still pending.

                   In November 2018, the Court heard argument on the Company’s motion seeking a preliminary injunction to enjoin Shure from
                   continuing to infringe the Company’s ’806 Patent. The Court indicated during a status hearing on March 15, 2019 that it will issue
                   a decision by mid-April 2019. That motion is still pending.



                                                                                                                 | F-19 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                          68/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    On January 24, 2019, PTAB issued a final written decision confirming the patentability of all claims of the ‘553 Patent. The '553
                    Patent covers aspects of ClearOne’s revolutionary innovations in beamforming microphone arrays (BMAs). Shure filed a request
                    for a rehearing, which the PTAB denied on March 25, 2019. Shure filed a notice of appeal of the PTAB’s decision on April 8, 2019.

                   On April 10, 2019, the Company filed a new lawsuit against Shure in the United States District Court for the Northern District of
                   Illinois, Eastern Division, styled ClearOne, Inc. v. Shure Inc., 1:19-cv-02421. In this lawsuit, the Company asserts claims against
                   Shure for infringement of the Company’s ’553 Patent and for trade secret misappropriation.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 168 of 283 PageID #: 1945


                    The Company intends to continue to vigorously enforce and defend its intellectual property rights in the Illinois Action and the
                    PTAB proceedings.

                    During the twelve months ended December 31, 2018 and 2017, the Company recorded $0 and $1,111, respectively, of pretax gross
                    expenses related to this intellectual property litigation to prevent infringement of the Company’s patents. In addition, the Company
                    also capitalized $4,698 and $2,289 of litigation expenses related to this matter during the twelve months ended December 31, 2018
                    and 2017, respectively.

                    Former Employee Litigation

                    OSHA Complaint: On or about October 24, 2016, the Company received written notice from the United States Department of
                    Labor, Occupational Health and Safety Administration (“OSHA”) that a complaint had been filed against it by a former employee.
                    Among other things, the former employee’s OSHA complaint alleged harassment, retaliation, and violations of 18 U.S.C.A. Section
                    1514A, et seq. (the “Sarbanes-Oxley Act”), arising out of the termination of his employment with the Company on or about August
                    17, 2016 (the “OSHA Complaint”). By letter dated March 2, 2017, the Company received notice that the same former employee
                    who initiated the OSHA Complaint filed a complaint with the Utah Labor Commission, Anti-Discrimination & Labor Division
                    (“UALD”), alleging that the employee's termination was discriminatory based upon a disability or, in the alternative, retaliatory for
                    substantially the same reasons alleged in the OSHA Complaint. The charge was also forwarded to the United States Equal
                    Employment and Opportunity Commission (“EEOC”) and was also recognized as a charge under the EEOC's federal jurisdiction.

                    Following negotiations between the parties, the parties executed a settlement agreement on December 7, 2017 (“the Agreement”)
                    with respect to the OSHA Complaint. Per the terms of the Agreement, the Company's signing of the Agreement in no way
                    constitutes an admission of a violation of any law or regulation enforced by OSHA. Around the same time in December 2017, the
                    parties executed a side settlement agreement by which the former employee acknowledged that he does not believe that the
                    Company engaged in activities which would be construed as violations of securities-related laws and agreed to withdraw his charge
                    against the Company from the UALD and the EEOC. The charge was effectively withdrawn on December 6, 2017.

                    During the twelve months ended December 31, 2018 and 2017, the Company recorded $0 and $152, respectively, of pretax gross
                    expenses and settlement costs related to the defense of the OSHA Complaint and review of the allegations underlying the former
                    employee’s OSHA complaint. The amount recorded in 2017 is net of recoveries from the insurance company towards this matter.

                    The Company maintains an Employment Practices Liability policy with Chubb/Federal Insurance Company (the “EPL Policy”).
                    Based on the allegations contained in the OSHA Complaint, the Company has tendered a claim for coverage under the EPL Policy.

                    In addition, the Company is also involved from time to time in various claims and legal proceedings which arise in the normal
                    course of our business. Such matters are subject to many uncertainties and outcomes that are not predictable. However, based on the
                    information available to us, we do not believe any such other proceedings will have a material adverse effect on our business,
                    results of operations, financial position, or liquidity.

                    Conclusion

                    We believe there are no other items that will have a material adverse impact on the Company’s financial position or results of
                    operations. Legal proceedings are subject to all of the risks and uncertainties of legal proceedings and there can be no assurance as
                    to the probable result of any legal proceedings.

                    The Company believes it has adequately accrued for the aforementioned contingent liabilities. If adverse outcomes were to occur,
                    our financial position, results of operations and cash flows could be negatively affected materially for the period in which the
                    adverse outcomes are known.
          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                         69/78
          10/9/2019                                                                     clro20181231_10k.htm


                                                                                       | F-20 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 169 of 283 PageID #: 1946




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm               70/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)


                    9. Share-Based Payments

                    Employee Stock Option Plans

                    The Company’s share-based incentive plan offering stock options is primarily through 2007 Equity Incentive Plan (the “2007
                    Plan”). Under this plan, one new share is issued for each stock option exercised. The plan is described below.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 170 of 283 PageID #: 1947


                    The 2007 Plan was restated and approved by the shareholders on December 12, 2016. Provisions of the restated 2007 Plan include
                    the granting of up to 2,000,000 incentive and non-qualified stock options, stock appreciation rights, restricted stock and restricted
                    stock units. Options may be granted to employees, officers, non-employee directors and other service providers and may be granted
                    upon such terms as the Compensation Committee of the Board of Directors determines in their sole discretion.

                    All vesting schedules for options granted are based on 3 or 4-year vesting schedules, with either one-third or one-fourth vesting on
                    the first anniversary and the remaining options vesting ratably over the remainder of the vesting term. Generally, directors and
                    officers have 3-year vesting schedules and all other employees have 4-year vesting schedules. Additionally, in the event of a change
                    in control or the occurrence of a corporate transaction, the Company’s Board of Directors has the authority to elect that all unvested
                    options shall vest and become exercisable immediately prior to the event or closing of the transaction. All options outstanding as of
                    December 31, 2018 had contractual lives of ten years.

                    As of December 31, 2018, there were 624,256 options outstanding under the 2007 Plan. As of December 31, 2018, the 2007 Plan
                    had 870,838 authorized unissued options, while there were no options remaining that could be granted under the 1998 Plan.

                    The Company uses judgment in determining the fair value of the share-based payments on the date of grant using an option-pricing
                    model with assumptions regarding a number of highly complex and subjective variables. These variables include, but are not
                    limited to, the risk-free interest rate of the awards, the expected life of the awards, the expected volatility over the term of the
                    awards, and the expected dividends of the awards. The Company uses the Black-Scholes option pricing model to determine the fair
                    value of share-based payments granted under the guidelines of ASC Topic 718.

                    In applying the Black-Scholes methodology to the options granted, the Company used the following assumptions:

                                                                                                                                               Year ended December 31,
                                                                                                                                              2018              2017
                    Risk-free interest rate, average                                                                                                  —                 2.21
                    Expected option life, average (in years)                                                                                          —                  7.9
                    Expected price volatility, average                                                                                                —                40.71
                    Expected dividend yield                                                                                                           —                 2.83

                    The risk-free interest rate is determined using the U.S. Treasury rate in effect as of the date of the grant, based on the expected life
                    of the stock option. The expected life of the stock option is determined using historical data.

                    The expected price volatility is determined using a weighted average of daily historical volatility of the Company’s stock price over
                    the corresponding expected option life.

                                                                                                                 | F-21 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                               71/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Under guidelines of ASC Topic 718, the Company recognizes the associated compensation cost for only those awards expected to
                    vest on a straight-line basis over the underlying requisite service period. The Company estimated the forfeiture rates based on its
                    historical experience and expectations about future forfeitures.

                    The following table shows the stock option activity:

                                                                                                                                                 Weighted
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 171 of 283 PageID #: 1948
                                                                                                                                                  Average
                                                                                                                                 Weighted        Remaining        Aggregate
                                                                                                                Number of        Average        Contractual       Intrinsic
                                                                                                                 Shares        Exercise Price   Term (Years)        Value
                    As of December 31, 2016                                                                         850,232    $         8.06            5.78   $       3,001
                      Granted                                                                                       105,000              9.90
                      Expired and canceled                                                                           (3,144)            10.29
                      Forfeited prior to vesting                                                                     (8,996)            11.01
                      Exercised                                                                                    (178,662)             5.90
                    As of December 31, 2017                                                                         764,430    $         8.78            6.48   $       1,038
                      Granted                                                                                            —                 —
                      Expired and canceled                                                                         (106,108)             7.56
                      Forfeited prior to vesting                                                                    (34,066)            10.79
                      Exercised                                                                                          —                 —
                    As of December 31, 2018                                                                         624,256    $         8.87            5.28   $          —
                    Vested and Expected to Vest at December 31, 2017                                                764,430    $         8.78            6.48   $       1,038
                    Vested at December 31, 2017                                                                     529,669    $         7.89            5.50   $       1,033
                    Vested and Expected to Vest at December 31, 2018                                                624,256    $         8.87            5.28   $          —
                    Vested at December 31, 2018                                                                     548,045    $         8.62            4.90   $          —

                    The weighted average per share fair value of options granted during the years ending December 31, 2018 and 2017 was $0 and
                    $3.31 respectively. The total intrinsic value of options exercised during the years ended December 31, 2018 and 2017 was $0 and
                    $646 respectively.

                    The total pre-tax compensation cost related to stock options recognized during the years ended December 31, 2018 and 2017 was
                    $463 and $665, respectively. Tax benefit from compensation cost related to stock options during the years ended December 31,
                    2018 and 2017 was $0. As of December 31, 2018, the total compensation cost related to stock options not yet recognized and
                    before the effect of any forfeitures was $262, which is expected to be recognized over approximately the next 1.17 years on a
                    straight-line basis.

                    Employee Stock Purchase Plan

                    During the years ended December 31, 2018 and 2017, the Company issued shares to employees under the Company’s 2016
                    Employee Stock Purchase Plan (the “ESPP”). The ESPP was approved by the Company’s shareholders on December 12, 2016. As
                    of December 31, 2018 and December 31, 2017, 442,994 and 466,783, respectively of the originally approved 500,000 shares were
                    available for offerings under the ESPP. Offering periods under the ESPP commence on each Jan 1 and July 1, and continue for a
                    duration of six months. The ESPP is available to all employees who do not own, or are deemed to own, shares of stock making up
                    an excess of 5% of the combined voting power of the Company, its parent or subsidiary.

                    During each offering period, each eligible employee may purchase shares under the ESPP after authorizing payroll deductions.
                    Under the ESPP, each employee may purchase up to the lesser of 2,500 shares or $25 of fair market value (based on the established
                    purchase price) of the Company’s stock for each offering period. Unless the employee has previously withdrawn from the offering,
                    his or her accumulated payroll deductions will be used to purchase common stock on the last business day of the period at a price
                    equal to 85% (or a 15% discount) of the fair market value of the common stock on the first or last day of the offering period,
                    whichever is lower.

                                                                                                                 | F-22 |


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                72/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    Shares purchased and compensation expense associated with Employee Stock Purchase Plans were as follows:

                                                                                                                                         2018           2017
                    Shares purchased under ESPP plan                                                                                         23,789            9,110
                    Plan compensation expense                                                                                    $               10 $             13


                    Stock Repurchase Program and Cash Dividends
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 172 of 283 PageID #: 1949




                    On March 1, 2017, the Board of Directors of the Company renewed and extended the repurchase program for up to an additional
                    $10 million of common stock over the next twelve months. In connection with the repurchase extension authorization, the
                    Company was authorized to complete the repurchase through open market transactions or through an accelerated share repurchase
                    program, in each case to be executed at management’s discretion based on business and market conditions, stock price, trading
                    restrictions, acquisition activity and other factors. All the transactions effectuated under this program occurred in open market
                    purchases. This program terminated in March 2018.

                    During the twelve months ended December 31, 2017, we acquired 551,936 shares at an average price of $9.28 per share under the
                    stock repurchase program authorized by the Board of Directors in March 2016 and renewed and extended in March 2017.

                    Before the program was terminated in March 2018, we acquired 17,549 shares at an average price of $8.39 per share during 2018.

                    Cash Dividends

                    On February 21, 2018, the Company declared a cash dividend of $0.07 per share of ClearOne common stock. The dividend was
                    paid on March 21, 2018 to shareholders of record as of March 7, 2018. On June 13, 2018, the Company announced the suspension
                    of its dividend program.

                    Issuance of Common Stock

                      The Company raise additional capital through an oversubscribed subscription rights offering (the "Rights Offering") which
                      closed on December 4, 2018 and which raised $9,883 (net of stock issuance costs). In the Rights Offering, we issued one
                      subscription right to each of our shareholders for each share of our common stock that they held. Each subscription right
                      entitled the shareholder to purchase one share of our common stock at a purchase price of $1.20 per share. At the closing, we
                      sold 8,306,535 shares of our common stock and returned subscriptions for 754,868 shares that were oversubscribed after
                      allocating oversubscribed shares on a pro-rata basis.


                    10. Significant Customers

                    Sales to significant customers that represented more than 10 percent of total revenues are as follows:

                                                                                                                                     Year ended December 31,
                                                                                                                                      2018            2017
                    Customer A                                                                                                                *              16.1%
                     Total                                                                                                                   —               16.1%


                                                                                                                 | F-23 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                       73/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    The following table summarizes the percentage of total gross accounts receivable from significant customers:

                                                                                                                                                              As of December 31,
                                                                                                                                                            2018             2017
                    Customer A                                                                                                                                       *            20.3%
                    Customer B                                                                                                                                    14.5%           11.0%
                    Customer C                                                                                                                                    11.8%
                          Total
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 173 of 283 PageID #: 1950                                                                              26.3%           31.3%

                    * Sales to Customer A (Starin Marketing) in 2018 did not exceed 10% of the revenue. Customer A ceased to be a ClearOne
                    distributor in 2018.



                    11. Fair Value Measurements

                    The fair value of the Company’s financial instruments reflects the amounts that the Company estimates it will receive in connection
                    with the sale of an asset or pay in connection with the transfer of a liability in an orderly transaction between market participants at
                    the measurement date (exit price). The fair value hierarchy prioritizes the use of inputs used in valuation techniques into the
                    following three levels:

                                             Level 1 - Quoted prices in active markets for identical assets and liabilities.

                                             Level 2 - Observable inputs other than quoted prices in active markets for identical assets and liabilities; quoted prices in
                                             markets that are not active; or other inputs that are observable or can be corroborated by observable market data for
                                             substantially the full term of the assets or liabilities. This category generally includes U.S. Government and agency
                                             securities; municipal securities; mutual funds and securities sold and not yet settled.

                                             Level 3 - Unobservable inputs.

                    The substantial majority of the Company’s financial instruments are valued using quoted prices in active markets or based on other
                    observable inputs. The following tables set forth the fair value of the financial instruments re-measured by the Company as of
                    December 31, 2018 and 2017:


                                                                                                                                Level 1           Level 2         Level 3           Total
                    December 31, 2018
                    Corporate bonds and notes                                                                               $             —   $       2,881   $             —   $      2,881
                    Municipal bonds                                                                                                       —           1,834                 —          1,834
                     Total                                                                                                  $             —   $       4,715   $             —   $      4,715
                    December 31, 2017
                    Corporate bonds and notes                                                                               $             —   $       8,428   $             —   $      8,428
                    Municipal bonds                                                                                                       —           4,610                 —          4,610
                     Total                                                                                                  $             —   $      13,038   $             —   $     13,038

                                                                                                                 | F-24 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                               74/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)


                    12. Income Taxes

                    Consolidated income before taxes for domestic and foreign operations consisted of the following:


                                                                                                                                    Year ended December 31,
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 174 of 283 PageID #: 1951
                                                                                                                                     2018            2017
                    Domestic                                                                                                    $         (7,751) $     (12,630)
                    Foreign                                                                                                               (2,496)        (3,263)
                    Total                                                                                                       $       (10,247) $      (15,893)

                    The Company’s (provision) for income taxes consisted of the following:

                                                                                                                                    Year ended December 31,
                                                                                                                                     2018            2017
                    Current:
                      Federal                                                                                                   $           (71) $           577
                      State                                                                                                                  37              (66)
                      Foreign                                                                                                               117             (682)
                    Total current                                                                                                            83             (171)
                    Deferred:
                      Federal                                                                                                              2,233           1,497
                      State                                                                                                                  667             480
                      Foreign                                                                                                                495             748
                      Total                                                                                                                3,395           2,725
                    Change in valuation allowance                                                                                         (9,918)           (833)
                    Total deferred                                                                                                        (6,523)          1,892
                    Benefit/(provision) for income taxes                                                                        $         (6,440) $        1,721

                    The income tax benefit (provision) differs from that computed at the federal statutory corporate income tax rate as follows:

                                                                                                                                    Year ended December 31,
                                                                                                                                     2018            2017
                    Tax benefit (provision) at federal statutory rate                                                       $              2,152 $         5,403
                    State income tax benefit (provision), net of federal benefit                                                             413             439
                    Research and development tax credits                                                                                     250             411
                    Subpart F inclusion                                                                                                       —             (370)
                    Foreign earnings or losses taxed at different rates                                                                       12            (540)
                    Tax rate change                                                                                                           23          (3,161)
                    Other                                                                                                                    628             372
                    Change in valuation allowance                                                                                         (9,918)           (833)
                    Tax benefit (provision)                                                                                 $             (6,440) $        1,721

                                                                                                                 | F-25 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                    75/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    The tax effects of significant temporary differences representing net deferred tax assets and liabilities consisted of the following:

                                                                                                                                                     2018                2017
                    Deferred revenue                                                                                                           $              50 $               738
                    Basis difference in intangible assets                                                                                                  3,283               3,403
                    Inventory reserve                                                                                                                      2,235               2,089
                    Net operating loss carryforwards                                                                                                       4,067               1,627
                    Research and development tax credits
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 175 of 283 PageID #: 1952
                                                                                                                                                             794                 163
                    Accrued expenses                                                                                                                         143                  75
                    Stock-based compensation                                                                                                                 362                 327
                    Allowance for sales returns and doubtful accounts                                                                                        160                 119
                    Difference in property and equipment basis                                                                                              (185)               (212)
                    Other                                                                                                                                    551                 438
                      Total net deferred income tax asset                                                                                                 11,460               8,767
                      Less: Valuation allowance                                                                                                          (11,460)             (2,236)
                      Net deferred income tax asset (liability)                                                                                $              — $              6,531

                    The Company has not provided for foreign withholding taxes on undistributed earnings of its non-U.S. subsidiaries since these
                    earnings are intended to be reinvested indefinitely, in accordance with guidelines contained in ASC Topic 740, Accounting for
                    Income Taxes. It is not practical to estimate the amount of additional taxes that might be payable on such undistributed earnings.

                   The Company routinely evaluates the likelihood of realizing the benefit of its deferred tax assets and may record a valuation
                   allowance if, based on all available evidence, it determines that it is more likely than not some portion of the tax benefit will not
                   be realized. As of December 31, 2018, the Company had an aggregate of approximately $11.5 million in deferred tax assets
                   primarily related to intangible assets, net operating losses, tax credit carryforwards, and inventory basis differences. On a quarterly
                   basis, the Company tests the value of deferred tax assets for impairment at the taxpaying-component level within each tax
                   jurisdiction. Significant judgment and estimates are required in determining whether valuation allowances should be established as
                   well as the amount of such allowances. When making such determination, consideration is given to, among other things, the
                   following:

                                                                   ● sufficient taxable income within the allowed carryback or carryforward periods;
                                                                   ● future reversals of existing taxable temporary differences, including any tax planning strategies that could be
                                                                     utilized;
                                                                   ● nature or character (e.g., ordinary vs. capital) of the deferred tax assets and liabilities; and
                                                                   ● future taxable income exclusive of reversing temporary differences and carryforwards.

                   Based on the foregoing criteria, the Company determined that it no longer meets the “more likely than not” threshold that net
                   operating losses, tax credits and other deferred tax assets will be realized. Accordingly, the Company recorded a full valuation
                   allowance at September 30, 2018, and continues to be in a full valuation allowance position at December 31, 2018.

                    The Company has federal and state net operating loss (“NOL”) carryforwards of approximately $8.4 million (pre-tax), and Spain
                    NOL carryforwards of approximately $7.5 million. The majority of the federal NOL carryforward and the Spain NOL carryforward
                    do not expire. The state NOL carryforwards expire over various periods.

                    Effective July 1, 2007, the Company adopted the accounting standards related to uncertain tax positions. This standard requires that
                    tax positions be assessed using a two-step process. A tax position is recognized if it meets a “more likely than not” threshold, and is
                    measured at the largest amount of benefit that is greater than 50 percent likely of being realized. Uncertain tax positions must be
                    reviewed at each balance sheet date. Liabilities recorded as a result of this analysis must generally be recorded separately from any
                    current or deferred income tax accounts.

                    The total amount of unrecognized tax benefits at December 31, 2018 and 2017, that would favorably impact our effective tax rate if
                    recognized was $679 and $647, respectively. As of December 31, 2018 and 2017, we accrued $15 and $14, respectively, in interest
                    and penalties related to unrecognized tax benefits. We account for interest expense and penalties for unrecognized tax benefits as
                    part of our income tax provision.


          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                                       76/78
          10/9/2019                                                                     clro20181231_10k.htm
                    Although we believe our estimates are reasonable, we can make no assurance that the final tax outcome of these matters will not be
                    different from that which we have reflected in our historical income tax provisions and accruals. Such difference could have a
                    material impact on our income tax provision and operating results in the period in which we make such determination.

                                                                                       | F-26 |




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 176 of 283 PageID #: 1953




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                    77/78
          10/9/2019                                                                                               clro20181231_10k.htm
                    Table of Contents

                                                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                                                                        (Dollars in thousands, except share and per share amounts)

                    A reconciliation of the beginning and ending amount of liabilities associated with uncertain tax positions is as follows:

                                                                                                                                                 Year ended December 31,
                                                                                                                                                  2018            2017
                    Balance - beginning of year                                                                                              $          652 $          1,189
                      Additions based on tax positions related to the current year                                                                        58               67
                      Additions for tax positions of prior years                                                                                        118               520
                      Reductions for tax positions of prior years
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 177 of 283 PageID #: 1954                                                                     (53)               -
                      Settlements                                                                                                                          -             (165)
                      Lapse in statutes of limitations                                                                                                   (96)            (959)
                    Uncertain tax positions, ending balance                                                                                  $          679 $             652

                    The Company’s U.S. federal income tax returns for 2015 through 2018 are subject to examination. The Company also files in
                    various state and foreign jurisdictions. With few exceptions, the Company is no longer subject to federal, state, or non-U.S. income
                    tax examinations by tax authorities for years prior to 2015. The Company completed its audit by the Internal Revenue Service
                    (“IRS”) for its 2012 and 2013 tax returns in 2017. As a result of the audit by the IRS, there were no material adjustments made to
                    the Company’s tax return.

                    The Inland Revenue Department of Hong Kong, a Special Administrative Region (the “IRD”), commenced an examination of the
                    Company’s Hong Kong profits tax returns for 2009 through 2011 in the fourth quarter of 2012, which was completed subsequent to
                    December 31, 2017. As a result of the audit, there were no material changes to the Company’s financial position. During the next
                    twelve months, it is reasonably possible that the amount of the Company’s unrecognized income tax benefits could change
                    significantly. These changes could be the result of our ongoing tax audits or the settlement of outstanding audit issues. However,
                    due to the issues being examined, at the current time, an estimate of the range of reasonably possible outcomes cannot be made,
                    beyond amounts currently accrued.


                    13. Geographic Sales Information

                    The United States was the only country to contribute more than 10 percent of total revenues in each fiscal year. The Company’s
                    revenues are substantially denominated in U.S. dollars and are summarized geographically as follows:

                                                                                                                                Year ended December 31,
                                                                                                                                 2018            2017
                    United States                                                                                           $        14,783 $        24,569
                    All other countries                                                                                              13,373          17,235
                    Total                                                                                                   $        28,156 $        41,804




                                                                                                                 | F-27 |




          https://www.sec.gov/Archives/edgar/data/840715/000143774919007187/clro20181231_10k.htm                                                                             78/78
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 178 of 283 PageID #: 1955




                      EXHIBIT F
          10/10/2019                                                                                                ex_126578.htm

                EX-3.1 2 ex_126578.htm EXHIBIT 3.1 - CERTIFICATE OF INCORPORATION - STATE OF DELAWARE
                                                                                                                                                                Exhibit 3.1

                                                                                                   Certificate of Incorporation
                                                                                                        of ClearOne, Inc.

                         The undersigned, for purposes of incorporating a corporation under the General Corporation Law of the State of Delaware
                      (“DGCL”), does hereby certify as follows:

                                                                                                         Article I: Name

                                  The name of the corporation is ClearOne, Inc. (the “Corporation”)
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 179 of 283 PageID #: 1956




                                                                                                       Article II: Purpose

                         The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the
                      DGCL.

                                                                                                    Article III: Capitalization

                              (a)     Authorized Shares. The total number of shares of stock which the Corporation shall have authority to issue is up to
                      an aggregate of fifty million (50,000,000) shares of common stock, par value $0.001 per share.

                                              (b)             Common Stock. Common stock is the only class of stock of the Corporation.


                                                                                                  Article IV: Board of Directors

                           The number of directors constituting the board of directors shall be not fewer than three (3) and not more than nine (9). The
                      number of directors constituting the board of directors initially shall be four (4). Subject to the previous sentence, the precise
                      number of directors shall be fixed exclusively pursuant to a resolution adopted by the board of directors. Vacancies and newly-
                      created directorships shall be filled exclusively pursuant to a resolution adopted by the board of directors. Any director of the
                      Company’s board of directors or the entire board of directors may be removed at any time, with or without cause, by the holders of
                      at least sixty-six and two-thirds percent (66 2/3%) of the shares entitled to vote at an election of directors.

                                                                     Article V: Limitation of Director Liability; Indemnification and Advancement of Expenses

                           (a)       Limitation of Director Liability. To the fullest extent that the DGCL or any other law of the State of Delaware as it
                      exists on the date hereof or as it may hereafter be amended permits the limitation or elimination of the liability of directors, no
                      director of the Corporation shall be liable to the Corporation or its stockholders for monetary damages for breach of fiduciary duty
                      as a director. No amendment to, or modification or repeal of, this Article VII (a) shall adversely affect any right or protection of a
                      director of the Corporation existing hereunder with respect to any act or omission occurring prior to such amendment, modification
                      or repeal.

                                                                                                                1




          https://www.sec.gov/Archives/edgar/data/840715/000143774918018953/ex_126578.htm                                                                                 1/4
          10/10/2019                                                                                                         ex_126578.htm



                           (b)       Indemnification and Advancement of Expenses. The Corporation shall indemnify and advance expenses to, and hold
                      harmless, to the fullest extent permitted by applicable law as it presently exists or may hereafter be amended, any person (an
                      “Indemnitee”) who was or is made or is threatened to be made a party or is otherwise involved in any action, suit or proceeding,
                      whether civil, criminal, administrative or investigative (a “proceeding”), by reason of the fact that he, or a person for whom he is
                      the legal representative, is or was a director or an officer of the Corporation or, while a director or an officer of the Corporation, is
                      or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation or of a partnership,
                      joint venture, trust, enterprise or nonprofit entity, including service with respect to employee benefit plans, against all liability and
                      loss suffered and expenses (including attorneys’ fees) reasonably incurred by such Indemnitee. Notwithstanding the preceding
                      sentence, the Corporation shall be required to indemnify, or advance expenses to, an Indemnitee in connection with a proceeding
                      (or part thereof) commenced by such Indemnitee only if the commencement of such proceeding (or part thereof) by the Indemnitee
                      was authorized by the board of directors of the Corporation.
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 180 of 283 PageID #: 1957




                                                                                                        Article VI: Meetings of Stockholders

                          (a) No Action by Written Consent. Any action required or permitted to be taken by the stockholders of the Corporation may
                      be effected only at a duly called annual or special meeting of stockholders of the Corporation and may not be effected by any
                      consent in writing by such stockholders.

                          (b) Special Meetings of Stockholders. Subject to the requirements of applicable law, special meetings of stockholders may
                      be called only by the board of directors.

                                  (c)             Election of Directors by Written Ballot. Election of directors need not be by written ballot.

                                                                                                      Article VII: Registered Office and Agent

                              The address of the Corporation’s registered office in the State of Delaware is 1675 South State St., Suite B, in the City of
                      Dover, Kent County, Delaware 19901. The name of the Corporation’s registered agent at such address is Capitol Services, Inc.

                                                                                       Article VIII: Amendments to the Certificate of Incorporation and Bylaws

                               (a)      Amendments to the Certificate of Incorporation. Notwithstanding any other provisions of this certificate of
                      incorporation, and notwithstanding that a lesser percentage may be permitted from time to time by applicable law, no provision of
                      Articles IV, V, or VI may be altered, amended or repealed in any respect (including by merger, consolidation or otherwise), nor
                      may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the
                      affirmative vote of the holders of at least sixty-six and two-thirds percent (66.66%) of the capital stock of the Corporation entitled
                      to vote generally in an election of directors.


                                                                                                                         2




          https://www.sec.gov/Archives/edgar/data/840715/000143774918018953/ex_126578.htm                                                                         2/4
          10/10/2019                                                                                    ex_126578.htm




                               (b)     Adoption, Amendment and Repeal of the Bylaws. In furtherance and not in limitation of the powers conferred by
                      law, the board of directors is expressly authorized to make, alter, amend and repeal the Bylaws of the Corporation subject to the
                      power of the stockholders of the Corporation to alter, amend or repeal the bylaws; provided, however, that with respect to the
                      powers of stockholders to make, alter, amend or repeal the bylaws, the affirmative vote of the holders of at least sixty-six and two-
                      thirds percent (66.66%) of the capital stock of the corporation entitled to vote generally in an election of directors shall be required
                      to make, alter, amend, or repeal the bylaws of the corporation.

                                                                                        Article IX: Incorporator

                                              The name and mailing address of the incorporator of the corporation is
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 181 of 283 PageID #: 1958


                                              Name; Katrina Bennett
                                              Mailing Address: 700 Milam, Suite 1400, Houston, TX 77002.

                                                                                       Article X: Choice of Forum

                               Unless the Company consents in writing to the selection of an alternative forum, the Court of Chancery of the State of
                      Delaware shall be the sole and exclusive forum for (i) any derivative action or proceeding brought on behalf of the Company, (ii)
                      any action asserting a claim for breach of a fiduciary duty owed by any director, officer, employee or agent of the Company to the
                      Company or the Company's shareholders, (iii) any action asserting a claim arising pursuant to any provision of the DGCL, the
                      Certificate of Incorporation or the Bylaws or (iv) any action asserting a claim governed by the internal affairs doctrine, in each
                      case subject to said Court of Chancery having personal jurisdiction over the indispensable parties named as defendants therein.


                          IN WITNESS WHEREOF, the undersigned incorporator has executed this Certificate of Incorporation this 25th day of
                      October, 2018.

                                                                                                                   /s/ Katrina Benett
                                                                                                                   Incorporator
                                                                                                                   Name: Katrina Bennett

                                                                                                    3




          https://www.sec.gov/Archives/edgar/data/840715/000143774918018953/ex_126578.htm                                                                        3/4
          10/10/2019                                                                   ex_126578.htm




Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 182 of 283 PageID #: 1959




          https://www.sec.gov/Archives/edgar/data/840715/000143774918018953/ex_126578.htm              4/4
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 183 of 283 PageID #: 1960




                      (;+,%,7 *
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 184 of 283 PageID #: 1961




                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857

                         )25 7+( ',675,&7 2) '(/$:$5(


    6+85( ,1&25325$7(' DQG
    6+85( $&48,6,7,21 +2/',1*6 ,1&
                                                  &$ 12  5*$ &-%
                      3ODLQWLIIV
                                                  -85< 75,$/ '(0$1'('
                Y

    &/($521( ,1&

                      'HIHQGDQW

                          '(&/$5$7,21 2) -$0(6 6&+$1=
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 185 of 283 PageID #: 1962
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 186 of 283 PageID #: 1963




          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ XQGHU WKH ODZV RI WKH 8QLWHG 6WDWHV RI $PHULFD WKDW WKH

   IRUHJRLQJ LV WUXH DQG FRUUHFW



          'DWHG 2FWREHU                        5HVSHFWIXOO\ VXEPLWWHG




                                                       BBBBBBBBBBBBBBBBBBBBBBBBB

                                                       -DPHV 6FKDQ]




                                                   
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 187 of 283 PageID #: 1964




                      EXHIBIT H
    Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 188 of 283 PageID #: 1965

                                              United States District Courts — National Judicial Caseload Profile

                                                                                   12-Month Periods Ending
                                                            Jun 30         Jun 30        Jun 30      Jun 30         Jun 30       Jun 30
                                                             2014           2015          2016        2017           2018         2019
                                  Filings ¹                  398,462        374,791      388,042      367,157       387,190          405,236
                               Terminations                  364,233        369,842      352,704      393,885       345,155          429,308
                                  Pending                    420,947        423,680      456,879      428,864       488,658          461,481
      Overall
     Caseload           Percent Change in Total
     Statistics           Filings Current Year
                            Over Earlier Year                      1.7             8.1        4.4          10.4           4.7
                         Number of Judgeships                     677              677        677          677           677            677
                      Vacant Judgeship Months ²                 855.7         508.0         701.5      1,115.1       1,523.6         1,558.7
                                     Total                        589              554        573          542           572            599
                                   Civil                          441              414        429          401           415            434
                                   Criminal
                        Filings    Felony                         110              104        107          101           116            125
     Actions                       Supervised
       per                         Release
    Judgeship                      Hearings                        37              36          37            40            41            40
                             Pending Cases ²                      622              626        675          633           722            682
                            Weighted Filings ²                    510              482        492          475           507            528
                               Terminations                       538              546        521          582           510            634
                            Trials Completed                       18              17          17            17            16            17
                    From            Criminal
      Median        Filing to       Felony                         7.4             7.5        7.4           7.7           7.2            7.0
      Times         Disposition Civil ²                            8.4             8.8        8.5          10.4           7.8           12.2
     (Months)            From Filing to Trial ²
                              (Civil Only)                       26.8          26.5          27.1          26.6          26.9           27.2
                           Number (and %)
                            of Civil Cases                    30,208         30,432       53,003        59,375        90,864          58,659
                          Over 3 Years Old ²                     9.0            8.9         14.3          17.2          22.9            16.1
                           Average Number
                        of Felony Defendants
       Other                Filed per Case                         1.3             1.3        1.3           1.3           1.3            1.2
                            Avg. Present for
                            Jury Selection                       50.8          48.2          48.4          49.4          52.0           52.3
                     Jurors
                            Percent Not Selected
                            or Challenged                        37.8          36.3          38.1          37.5          37.3           38.1
                  2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense
   Total Civil                                                           293,520     Total Criminal¹                                   84,225
   A-Social Security                                                      17,903     A-Marijuana                                        1,671
   B-Personal Injury/Product Liability                                    53,456     B-All Other Drugs                                 22,425
   C-Prisoner Petitions                                                   54,445     C-Immigration                                     29,818
   D-Forfeitures and Penalties                                             1,148     D-Firearms and Explosives                         12,406
   E-Real Property                                                         6,966     E-Fraud                                            7,123
   F-Labor Suits                                                          16,840     F-Violent Offenses                                 2,652
   G-Contracts                                                            25,216     G-Sex Offenses                                     3,200
   H-Torts (other than Personal Injury/Product Liability)                 27,633     H-Forgery and Counterfeiting                         338
   I-Copyright, Patent, and Trademark                                     13,185     I-Larceny and Theft                                1,094
   J-Civil Rights                                                         43,223     J-Justice System Offenses                            820
   K-Antitrust                                                               537     K-Regulatory Offenses                                864
   L-All Other Civil                                                      32,968     L-All Other Criminal                               1,814

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
 ¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, whereas filings "by nature of offense" do not.
 ² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 189 of 283 PageID #: 1966

                                                                               U.S. District Court — Judicial Caseload Profile
DISTRICT OF COLUMBIA                                                                       12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                       2,747            2,554               3,134         3,071             3,678        4,206                    Within
                                 Terminations                       2,639            2,620               2,636         2,841             3,056        3,678               U.S.       Circuit
    Overall
   Caseload                         Pending                         3,365            3,276               3,767         3,985             4,581        5,091
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        53.1                64.7             34.2          37.0              14.4                            16              -
                                    Number of Judgeships                  15              15               15            15                  15           15
                            Vacant Judgeship Months ²                38.7                13.4             13.8          53.9              23.0           10.7
                                            Total                     183                170              209           205               245            280              87              -
                                            Civil                     148                146              181           168               209            240              68              -
                                            Criminal
                          Filings                                                                                                                                         92              -
                                            Felony                        28              15               20            21                  28           30
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      8                9                 8           16                    8          11              83              -
                               Pending Cases ²                        224                218              251           266               305            339              79              -
                              Weighted Filings ²                      198                177              227           213               269            279              85              -
                                 Terminations                         176                175              176           189               204            245              88              -
                              Trials Completed                            6                7                 6               7                 6            9             81              -
                                            Criminal
                      From Filing to        Felony                   12.0                11.9             17.1          11.0              12.9            9.5             42              -
   Median              Disposition
                                            Civil ²                   7.6                 8.2              8.0           6.9               6.0            5.6              6              -
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          39.8                45.1             40.2          46.0              46.1           48.7             62              -
                              Number (and %)
                               of Civil Cases                        389                 368              369           393               438            663
                              Over 3 Years Old ²                     16.0                15.1             12.5          12.5              12.3           16.5             81              -
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                 1.3              1.4           1.3               1.4            1.2
                                 Avg. Present for
                                 Jury Selection                      71.5                49.1             55.1          64.8              73.4        103.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          47.5                42.8             47.7          52.2              54.4           60.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F           G               H           I          J         K           L
        Civil              3,596            49            599       308            14               28           114         220             202          49        559        20     1,434
     Criminal ¹               451               2         75         6             139              70           22              12            5            2       51           7            60

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 190 of 283 PageID #: 1967

                                                                              U.S. District Court — Judicial Caseload Profile
MAINE                                                                                    12-Month Periods Ending

                                                                Jun 30         Jun 30             Jun 30       Jun 30             Jun 30        Jun 30
                                                                 2014           2015               2016         2017               2018          2019                     Numerical
                                                                                                                                                                          Standing
                                    Filings ¹                        768               844              921         847               788             919                  Within
                                 Terminations                        721               862              868         866               814             768             U.S.       Circuit
    Overall
   Caseload                         Pending                          630               608              657         640               617             769
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       19.7                8.9             -0.2         8.5              16.6                            13              3
                                    Number of Judgeships                 3               3                 3             3                 3             3
                            Vacant Judgeship Months ²                9.0                0.0              0.0         0.0              12.0             3.3
                                            Total                    256               281              307         282               263             306             83              4
                                            Civil                    166               180              217         180               172             185             84              5
                                            Criminal
                          Filings                                                                                                                                     46              2
                                            Felony                       68             70               62          64                  59            96
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     22             32               29          38                  32            26             60              2
                               Pending Cases ²                       210               203              219         213               206             256             89              5
                              Weighted Filings ²                     245               277              277         254               237             301             82              4
                                 Terminations                        240               287              289         289               271             256             86              5
                              Trials Completed                           21             17               17          22                  20            21             30              1
                                            Criminal
                      From Filing to        Felony                   9.3                9.8              9.4        11.2               9.3             9.7            48              2
   Median              Disposition
                                            Civil ²                  8.2                7.5              6.3         6.9               7.9             7.5            20              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -        19.3                   -             -             -              -
                              Number (and %)
                               of Civil Cases                          6                  8                7           8               17              23
                              Over 3 Years Old ²                     1.4                2.0              1.5         1.7               3.9             4.9            22              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.3              1.2         1.2               1.2             1.2
                                 Avg. Present for
                                 Jury Selection                     52.5               45.6             40.7        32.5              37.7            51.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         20.6               22.4             28.2        21.8              22.7            28.6

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D               E            F         G               H            I          J        K           L
        Civil                 554           86            42        49            4               135          24            40            35            8       89          2            40
     Criminal ¹               287           11            133       12            39              33           14            20            4             4       2           5            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 191 of 283 PageID #: 1968

                                                                               U.S. District Court — Judicial Caseload Profile
MASSACHUSETTS                                                                             12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30         Jun 30            Jun 30       Jun 30
                                                                 2014            2015               2016           2017              2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       5,682           6,006                4,290         3,697           3,964        4,099                    Within
                                 Terminations                       3,597           3,905                3,894         4,706           5,037        6,004               U.S.       Circuit
    Overall
   Caseload                         Pending                         6,349           8,444                8,824         7,813           6,725        4,853
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -27.9          -31.8                 -4.5          10.9             3.4                            43              5
                                    Number of Judgeships                  13             13                13            13                13           13
                            Vacant Judgeship Months ²                32.7               13.0              12.0           0.0            17.9           24.0
                                            Total                     437               462               330           284             305            315              81              3
                                            Civil                     385               405               249           224             244            242              65              2
                                            Criminal
                          Filings                                                                                                                                       82              5
                                            Felony                        32             35                54            40                37           51
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      20             22                26            20                23           22              66              4
                               Pending Cases ²                        488               650               679           601             517            373              69              3
                              Weighted Filings ²                      357               352               301           283             301            308              79              3
                                 Terminations                         277               300               300           362             387            462              52              1
                              Trials Completed                            10             13                10            11                12           12              66              2
                                            Criminal
                      From Filing to        Felony                   16.2               15.6              14.2          12.9            14.0           12.9             75              4
   Median              Disposition
                                            Civil ²                   9.2               10.0              10.4          16.8            19.4           27.2             92              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          27.9               26.6              30.4          30.1            34.8           30.7             41              1
                              Number (and %)
                               of Civil Cases                         273               284               449          1,627           2,266           548
                              Over 3 Years Old ²                      4.9               3.6               5.6           23.3            37.7           13.7             70              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.4               1.6           1.5             1.2            1.3
                                 Avg. Present for
                                 Jury Selection                      65.0               81.3              51.9          74.1            87.7           59.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          37.4               39.8              31.9          38.0            45.1           36.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F            G             H           I          J         K           L
        Civil              3,149            93            648       362            6               133           298         354           257         133        447          3        415
     Criminal ¹               653               2         220       42             67              168           21            35            1          13        12           9            63

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 192 of 283 PageID #: 1969

                                                                               U.S. District Court — Judicial Caseload Profile
NEW HAMPSHIRE                                                                             12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                         746               805             875           822              1,350            1,661                    Within
                                 Terminations                         783               815             788           758               786                792              U.S.       Circuit
    Overall
   Caseload                         Pending                           607               606             699           760              1,327            2,207
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       122.7           106.3               89.8         102.1              23.0                                 6              1
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                 5.4                0.0             0.0           0.0               0.0                0.0
                                            Total                     249               268             292           274               450                554              28              1
                                            Civil                     172               175             186           175               351                437              24              1
                                            Criminal
                          Filings                                                                                                                                           48              3
                                            Felony                        56             65              80            76                  78               93
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      21             28              25            23                  20               23              65              3
                               Pending Cases ²                        202               202             233           253               442                736              18              1
                              Weighted Filings ²                      220               245             256           251               386                478              38              1
                                 Terminations                         261               272             263           253               262                264              85              4
                              Trials Completed                            16             10              11            12                  11                 9             81              4
                                            Criminal
                      From Filing to        Felony                    9.1                7.6             7.2           9.9              10.1                8.9             37              1
   Median              Disposition
                                            Civil ²                   8.9                8.2             8.4           8.8              10.0               10.4             67              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -                -              -              -
                              Number (and %)
                               of Civil Cases                         13                 29              22            23                34                 39
                              Over 3 Years Old ²                      2.7                6.3             4.4           4.2               3.1                2.0              3              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.2             1.1           1.3               1.4                1.2
                                 Avg. Present for
                                 Jury Selection                      53.3               45.3            59.8          55.0              60.5               54.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          33.8               24.1            41.6          24.2              41.3               35.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J         K           L
        Civil              1,311            45            825       131            5               22           17             40            58             12        101          -            55
     Criminal ¹               278               3         161       26             30              25           9              8                 -            2        3           3            8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 193 of 283 PageID #: 1970

                                                                             U.S. District Court — Judicial Caseload Profile
RHODE ISLAND                                                                            12-Month Periods Ending

                                                               Jun 30         Jun 30             Jun 30       Jun 30             Jun 30        Jun 30
                                                                2014           2015               2016         2017               2018          2019                      Numerical
                                                                                                                                                                          Standing
                                    Filings ¹                       956               685             835          757               846             886                   Within
                                 Terminations                      2,151          1,580               831          814               795             830              U.S.       Circuit
    Overall
   Caseload                         Pending                        1,783              896             884          826               881             939
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -7.3              29.3             6.1         17.0               4.7                             40              4
                                    Number of Judgeships                3               3                 3             3                 3             3
                            Vacant Judgeship Months ²                0.0               0.0             9.0         12.0              12.0            12.0
                                            Total                   319               228             278          252               282             295              86              5
                                            Civil                   244               180             220          204               216             226              74              3
                                            Criminal
                          Filings                                                                                                                                     80              4
                                            Felony                      64             36              45           37                  50            52
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    11             12              13           11                  16            17              78              5
                               Pending Cases ²                      594               299             295          275               294             313              82              4
                              Weighted Filings ²                    285               218             253          239               277             294              83              5
                                 Terminations                       717               527             277          271               265             277              84              3
                              Trials Completed                          7               9                 6             7                 3             5             93              5
                                            Criminal
                      From Filing to        Felony                   7.9               9.6             8.1         10.4               8.5            10.5             60              3
   Median              Disposition
                                            Civil ²                 25.2              25.5            14.4         10.5               8.6             8.5             33              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -                -             -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                       647               187              65           57                77              74
                              Over 3 Years Old ²                    39.8              24.0             8.6          8.2              10.9             9.7             56              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.2               1.2             1.2          1.3               1.1             1.3
                                 Avg. Present for
                                 Jury Selection                    100.6              69.1            44.2         48.1              51.3            66.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         65.9              43.6            38.5         37.2              32.5            45.3

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F         G               H            I          J         K           L
        Civil                 679           46            67       51            14              42           58        103               71          11        151          -            65
     Criminal ¹               154               1         53       15            17              38           2             15            2             5        1           1            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 194 of 283 PageID #: 1971

                                                                                U.S. District Court — Judicial Caseload Profile
PUERTO RICO                                                                                 12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30           Jun 30
                                                                  2014            2015                2016          2017                2018             2019                     Numerical
                                                                                                                                                                                  Standing
                                    Filings ¹                        3,118            2,749                4,183        3,478             2,342            2,862                   Within
                                 Terminations                        2,961            2,786                3,282        3,252             2,411            3,035              U.S.       Circuit
    Overall
   Caseload                         Pending                          3,566            3,522                4,453        4,700             4,582            4,472
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -8.2                4.1             -31.6        -17.7              22.2                                7              2
                                   Number of Judgeships                    7                7                 7               7                 7                7
                            Vacant Judgeship Months ²                  8.1                 0.0               1.0         12.0              12.0               21.0
                                             Total                     445                393               598          497               335                409             66              2
                                             Civil                     137                185               370          263               133                189             83              4
                                             Criminal
                          Filings                                                                                                                                             13              1
                                             Felony                    285                182               204          196               172                175
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      23              26                24           38                  29               45             34              1
                               Pending Cases ²                         509                503               636          671               655                639             25              2
                              Weighted Filings ²                       541                423               543          457               341                366             66              2
                                 Terminations                          423                398               469          465               344                434             65              2
                              Trials Completed                             14              11                12           14                  10               10             76              3
                                             Criminal
                      From Filing to         Felony                   11.3                12.6              13.6         14.4              16.9               18.9            91              5
   Median              Disposition
                                             Civil ²                  13.2                12.1               6.0         10.0              14.7               18.4            91              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.0                27.3                 -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                          105                106               102          117               156                202
                              Over 3 Years Old ²                       8.0                6.5               4.1          4.6               7.4                10.3            60              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           2.2                 1.7               2.0          1.8               1.8                1.6
                                 Avg. Present for
                                 Jury Selection                      128.4                81.4              69.1         75.2              80.1               76.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           65.4                48.0              45.2         41.3              41.0               42.7

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J        K           L
        Civil              1,320            266            11        86             43               409           50         122             172              17        91          5            48
     Criminal ¹            1,227            27             359       167            448              65            68             37                -          11        5         26             14

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 195 of 283 PageID #: 1972

                                                                                U.S. District Court — Judicial Caseload Profile
CONNECTICUT                                                                                 12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30           Jun 30
                                                                  2014            2015                2016          2017                2018             2019                      Numerical
                                                                                                                                                                                   Standing
                                    Filings ¹                        2,491            2,575               2,658         2,750             2,887            2,912                    Within
                                 Terminations                        2,540            2,605               2,584         2,778             2,881            2,943               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,070            3,027               3,106         3,088             3,085            3,048
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         16.9                13.1              9.6           5.9               0.9                                53              5
                                    Number of Judgeships                   8                8                 8               8                 8                8
                            Vacant Judgeship Months ²                  7.8                 4.7              0.0           5.9              12.0               12.2
                                             Total                     311                322              332           344               361                364              75              5
                                             Civil                     253                267              263           277               284                271              60              5
                                             Criminal
                          Filings                                                                                                                                              68              4
                                             Felony                        42              35               45            43                  53               68
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      16              19               24            23                  24               26              60              6
                               Pending Cases ²                         384                378              388           386               386                381              65              5
                              Weighted Filings ²                       313                304              309           326               356                365              67              5
                                 Terminations                          318                326              323           347               360                368              74              5
                              Trials Completed                             15              16               16            14                  15               12              66              4
                                             Criminal
                      From Filing to         Felony                   13.4                16.3             16.8          14.0              11.9               12.5             74              2
   Median              Disposition
                                             Civil ²                   9.7                 9.9             10.6           9.7              10.2                9.4             49              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           39.2                41.5             38.7          35.1              37.9               30.6             40              2
                              Number (and %)
                               of Civil Cases                          238                209              161           168               142                120
                              Over 3 Years Old ²                       9.9                8.5              6.4           6.7               5.8                5.4              29              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.7                 1.4              1.7           1.5               1.7                1.6
                                 Avg. Present for
                                 Jury Selection                       59.5                62.1             50.6          61.2              62.4               67.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           10.8                14.8             19.1          20.7              15.4               28.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J         K           L
        Civil              2,164            233            42        421            16               25           114         234             185             192        438          3        261
     Criminal ¹               542               -          273       21             103              86           18              17                -            5        3           4            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 196 of 283 PageID #: 1973

                                                                                U.S. District Court — Judicial Caseload Profile
NEW YORK NORTHERN                                                                          12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                  2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        2,426           2,426               2,345        2,202             2,289            2,322                    Within
                                 Terminations                        2,660           2,555               2,330        2,386             2,396            2,289               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,837           2,711               2,734        2,552             2,487            2,536
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -4.3              -4.3             -1.0          5.4               1.4                                52              4
                                    Number of Judgeships                   5               5                 5              5                 5                5
                            Vacant Judgeship Months ²                 12.0                4.7              5.9         12.0              12.0               12.0
                                             Total                     485               485              469          440               458                464              53              4
                                             Civil                     362               379              354          340               340                348              40              4
                                             Criminal
                          Filings                                                                                                                                            55              3
                                             Felony                        77             62               72           60                  77               83
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      46             45               43           40                  41               33              49              3
                               Pending Cases ²                         567               542              547          510               497                507              41              4
                              Weighted Filings ²                       378               363              366          328               339                372              64              4
                                 Terminations                          532               511              466          477               479                458              56              4
                              Trials Completed                             22             17               15           17                  15               11              72              5
                                             Criminal
                      From Filing to         Felony                   12.8               12.4             12.5         10.9              12.3               10.4             57              1
   Median              Disposition
                                             Civil ²                  10.5               11.0             12.1         11.1               9.8               10.1             62              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           36.5               41.2             43.0         42.6              43.7               40.7             58              3
                              Number (and %)
                               of Civil Cases                          173               172              156          167               183                175
                              Over 3 Years Old ²                       8.4               8.4              7.7          8.9               10.2               9.6              54              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.1              1.3          1.3               1.2                1.3
                                 Avg. Present for
                                 Jury Selection                       31.9               32.8             34.0         29.3              31.3               30.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           21.1               24.1             18.4         14.3              17.4               18.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H               I          J         K           L
        Civil              1,742            310            68        543            21              24           56             87          102             101        315          1        114
     Criminal ¹               414               2          131       143            23              38           2              45                -            3         -          -            27

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 197 of 283 PageID #: 1974

                                                                                U.S. District Court — Judicial Caseload Profile
NEW YORK EASTERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30             Jun 30        Jun 30
                                                                  2014            2015                2016          2017               2018          2019                     Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                         9,141           8,681                8,805         8,799           8,938         8,759                   Within
                                 Terminations                         7,843           8,738                8,545         8,575           9,423         8,917              U.S.      Circuit
    Overall
   Caseload                         Pending                          12,854          12,649            12,852           13,020         12,563        12,230
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -4.2                0.9              -0.5          -0.5            -2.0                            66             6
                                    Number of Judgeships                   15              15                15            15                15            15
                            Vacant Judgeship Months ²                   5.5               28.1              23.9          35.0            48.0            49.7
                                             Total                     609                579               587           587             596             584             25             2
                                             Civil                     530                500               501           505             505             504             17             2
                                             Criminal
                          Filings                                                                                                                                         84             5
                                             Felony                        54              49                57            49                51            50
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      26              29                29            33                39            30             54             4
                               Pending Cases ²                         857                843               857           868             838             815             12             2
                              Weighted Filings ²                       602                562               547           521             543             549             25             3
                                 Terminations                          523                583               570           572             628             594             22             2
                              Trials Completed                             17              17                15            17                15            10             76             6
                                             Criminal
                      From Filing to         Felony                    22.3               21.9              23.2          19.7            21.6            21.1            93             6
   Median              Disposition
                                             Civil ²                    8.6                9.6               9.0           9.5             8.1             8.7            40             2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            32.4               31.4              36.2          34.5            33.5            43.9            60             4
                              Number (and %)
                               of Civil Cases                         1,236           1,224                1,772         1,942           1,761         1,656
                              Over 3 Years Old ²                       12.6            12.5                 17.6          18.9            18.0          17.7              82             5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.4                1.3               1.4           1.4             1.4             1.3
                                 Avg. Present for
                                 Jury Selection                       116.4           113.5                112.8          99.6           125.7         143.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            39.4               38.2              49.9          51.1            45.3            41.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H            I          J        K          L
        Civil              7,557            420            206       507            11               233      1,102            430           697          542    1,459         15    1,935
     Criminal ¹               750               5          206        92            107              139           57            32            18            8       21        19            46

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 198 of 283 PageID #: 1975

                                                                                U.S. District Court — Judicial Caseload Profile
NEW YORK SOUTHERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30             Jun 30       Jun 30
                                                                  2014            2015                2016          2017               2018         2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        12,179          13,013            13,074           12,526         13,727       15,085                    Within
                                 Terminations                        12,263          13,703            12,731           13,252         12,578       14,485               U.S.      Circuit
    Overall
   Caseload                         Pending                          18,545          18,069            18,341           17,030         18,152       18,709
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          23.9               15.9              15.4          20.4             9.9                           26             2
                                   Number of Judgeships                    28              28                28            28                28           28
                            Vacant Judgeship Months ²                   8.7                0.0              11.0          16.0            38.8           66.2
                                             Total                     435                465               467           447             490            539             36             3
                                             Civil                     362                401               382           364             414            462             19             3
                                             Criminal
                          Filings                                                                                                                                        86             6
                                             Felony                        49              43                58            52                49           47
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      23              21                27            31                28           29             55             5
                               Pending Cases ²                         662                645               655           608             648            668             21             3
                              Weighted Filings ²                       427                442               471           457             512            587             23             2
                                 Terminations                          438                489               455           473             449            517             38             3
                              Trials Completed                             16              14                14            15                14           16             48             2
                                             Criminal
                      From Filing to         Felony                    15.1               16.3              14.5          13.1            14.3           14.1            82             4
   Median              Disposition
                                             Civil ²                    8.1                8.9               7.9           8.4             6.4            6.5            12             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            32.1               30.0              25.1          31.4            31.4           30.4            39             1
                              Number (and %)
                               of Civil Cases                         3,454           2,716                2,397         2,265           2,493        2,927
                              Over 3 Years Old ²                       25.4            20.0                 17.6          18.8            18.8         20.9              86             6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.7                1.7               2.0           2.2             2.0            1.7
                                 Avg. Present for
                                 Jury Selection                        87.5               75.8              73.1          68.7            75.7           74.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            56.1               55.1              55.7          48.6            51.6           52.8

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J        K          L
        Civil            12,948             530            729   1,159              26               88       1,244        1,149         1,096       1,390      3,768         49    1,720
     Criminal ¹            1,317                1          514        52            171              363           44            56            7          19        18        18            54

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 199 of 283 PageID #: 1976

                                                                               U.S. District Court — Judicial Caseload Profile
NEW YORK WESTERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       2,846           3,072               2,857        2,876             3,529            3,812                    Within
                                 Terminations                       2,953           2,863               2,947        2,895             2,974            3,674               U.S.       Circuit
    Overall
   Caseload                         Pending                         3,576           3,784               3,686        3,655             4,205            4,334
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        33.9               24.1             33.4         32.5               8.0                                35              3
                                    Number of Judgeships                  4               4                 4              4                 4                4
                            Vacant Judgeship Months ²                 5.4                9.6             15.8         12.0              12.0               12.0
                                            Total                     712               768              714          719               882                953               7              1
                                            Civil                     455               498              464          490               626                670               6              1
                                            Criminal
                          Filings                                                                                                                                           27              1
                                            Felony                    110               129               98           95               114                118
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                  147               142              153          135               143                165               1              1
                               Pending Cases ²                        894               946              922          914              1,051            1,084               10              1
                              Weighted Filings ²                      479               530              480          470               569                629              16              1
                                 Terminations                         738               716              737          724               744                919               5              1
                              Trials Completed                            13             10               10           14                  14               15              58              3
                                            Criminal
                      From Filing to        Felony                   16.4               13.7             16.4         18.1              12.4               14.5             83              5
   Median              Disposition
                                            Civil ²                  10.2               10.6             11.6         12.4              11.3               15.0             89              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          57.9               79.7             54.6         60.9              62.2               61.2             63              5
                              Number (and %)
                               of Civil Cases                        360                380              392          383               461                439
                              Over 3 Years Old ²                     14.6               14.3             14.7         13.9              13.7               12.3             66              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.4              1.3          1.1               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                      65.2               56.3             72.6         69.7              93.2               65.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          42.0               40.5             41.9         38.9              47.3               46.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J         K           L
        Civil              2,680        1,167             96        525            39              36           45             94          111             139        228          6        194
     Criminal ¹               471               2         192       69             58              55           12             55                -            4       10           5            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 200 of 283 PageID #: 1977

                                                                              U.S. District Court — Judicial Caseload Profile
VERMONT                                                                                  12-Month Periods Ending

                                                                Jun 30         Jun 30             Jun 30       Jun 30             Jun 30        Jun 30
                                                                 2014           2015               2016         2017               2018          2019                     Numerical
                                                                                                                                                                          Standing
                                    Filings ¹                        548               552             604          556               489             554                  Within
                                 Terminations                        559               525             549          633               473             511             U.S.       Circuit
    Overall
   Caseload                         Pending                          559               584             640          557               554             593
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        1.1                0.4            -8.3         -0.4              13.3                            19              1
                                    Number of Judgeships                 2               2                 2             2                 2             2
                            Vacant Judgeship Months ²                0.3                0.0             0.0          0.0               0.0             0.0
                                            Total                    274               276             302          278               245             277             88              6
                                            Civil                    137               149             152          134               124             122             90              6
                                            Criminal
                          Filings                                                                                                                                     33              2
                                            Felony                   114                96             108           99                  79           108
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     24             32              42           46                  42            48             27              2
                               Pending Cases ²                       280               292             320          279               277             297             86              6
                              Weighted Filings ²                     283               267             289          260               211             271             87              6
                                 Terminations                        280               263             275          317               237             256             86              6
                              Trials Completed                           27             19              21           26                  23            23             22              1
                                            Criminal
                      From Filing to        Felony                  10.9               11.7            10.7         11.0              14.0            12.9            75              3
   Median              Disposition
                                            Civil ²                  9.8               10.9             8.9         11.0               9.7            10.0            59              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -             -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                        26                 25              26           29                35              38
                              Over 3 Years Old ²                     9.4                8.1             7.5         10.3              11.9            12.0            65              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.3             1.3          1.4               1.2             1.3
                                 Avg. Present for
                                 Jury Selection                     42.4               48.0            76.4        102.6              44.9         122.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         43.4               29.5            49.0         75.5              39.1            76.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D               E            F         G               H            I          J        K           L
        Civil                 244           47             8        24            5               12           4             26            37            5       40          -            36
     Criminal ¹               215               4         116       18            33              12           3             15            2             4       5           -            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 201 of 283 PageID #: 1978

                                                                              U.S. District Court — Judicial Caseload Profile
DELAWARE                                                                                 12-Month Periods Ending

                                                               Jun 30          Jun 30             Jun 30       Jun 30             Jun 30           Jun 30
                                                                2014            2015               2016         2017               2018             2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                      2,025           1,522               1,466        1,867            2,174            2,551                    Within
                                 Terminations                      2,220           2,143               1,697        1,611            2,037            2,244               U.S.       Circuit
    Overall
   Caseload                         Pending                        2,709           2,090               1,856        2,112            2,250            2,558
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       26.0               67.6             74.0         36.6             17.3                                12              2
                                    Number of Judgeships                 4               4                 4              4                4                4
                            Vacant Judgeship Months ²                0.0                0.0              0.0          6.8             24.0                2.0
                                            Total                    506               381              367          467              544                638              19              2
                                            Civil                    471               358              334          441              518                600              10              2
                                            Criminal
                          Filings                                                                                                                                         91              6
                                            Felony                       29             15               27           20                 21               31
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     7               8                 6              5                5                7             88              5
                               Pending Cases ²                       677               523              464          528              563                640              24              3
                              Weighted Filings ²                     921               604              526          652              870             1,093                3              1
                                 Terminations                        555               536              424          403              509                561              26              2
                              Trials Completed                           19             20               13           15                 13               16              48              4
                                            Criminal
                      From Filing to        Felony                   9.7               12.0             12.9         12.0             12.0                9.7             48              2
   Median              Disposition
                                            Civil ²                  8.6               10.8             12.5          8.2              5.4                5.4              5              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         28.5               34.1             24.2         25.7             26.5               32.5             43              2
                              Number (and %)
                               of Civil Cases                       277                287              223          228              204                230
                              Over 3 Years Old ²                    11.0               14.8             13.3         11.7             9.9                9.6              54              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.6                1.3              1.4          1.2              1.2                1.1
                                 Avg. Present for
                                 Jury Selection                     43.2               61.8             44.0         51.2             98.9               43.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         29.7               42.8             30.1         38.6             47.6               24.2

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G              H               I          J         K           L
        Civil              2,400            21            39       188            4                5           18         128              53        1,069          117          9        749
     Criminal ¹               124               1         30       41             20               7           9              4                -            2        7           1            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 202 of 283 PageID #: 1979

                                                                                U.S. District Court — Judicial Caseload Profile
NEW JERSEY                                                                                  12-Month Periods Ending

                                                                  Jun 30         Jun 30              Jun 30         Jun 30               Jun 30       Jun 30
                                                                   2014           2015                2016           2017                 2018         2019                    Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                         9,880          10,435                9,609         13,140           22,554       25,179                   Within
                                 Terminations                         9,238           9,684                9,641         11,187           10,227       14,108              U.S.      Circuit
    Overall
   Caseload                         Pending                           9,260          10,041                9,960         11,911           24,750       35,832
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         154.8           141.3                162.0           91.6              11.6                          20             3
                                    Number of Judgeships                   17              17                17             17                  17           17
                            Vacant Judgeship Months ²                   4.9               17.9              42.9           49.0              36.5           57.3
                                             Total                     581                614               565            773              1,327        1,481              2             1
                                             Civil                     524                565               522            734              1,280        1,422              2             1
                                             Criminal
                          Filings                                                                                                                                          85             4
                                             Felony                        46              38                31             27                  36           48
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      12              11                12             13                  10           11            83             4
                               Pending Cases ²                         545                591               586            701              1,456        2,108              2             1
                              Weighted Filings ²                       561                607               511            571               987         1,031              4             2
                                 Terminations                          543                570               567            658               602            830             6             1
                              Trials Completed                             8                8                12                 8                 6            8           86             5
                                             Criminal
                      From Filing to         Felony                    11.7               10.6              13.8           13.3               8.8            8.2           30             1
   Median              Disposition
                                             Civil ²                    7.7                7.8               8.0            7.1               7.5            5.0            3             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            37.5               41.5              47.8           35.8              54.4           47.9           61             5
                              Number (and %)
                               of Civil Cases                          455                565               562            663              1,199        1,026
                              Over 3 Years Old ²                       5.5                6.2               6.2            5.9                5.0          2.9              8             1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2                1.1               1.1            1.1               1.1            1.1
                                 Avg. Present for
                                 Jury Selection                        79.2               56.0              77.1           89.9             126.8        104.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            33.6               42.5              38.3           38.8              39.7           37.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A               B         C             D                E            F             G               H           I          J       K          L
        Civil            24,176             387        16,017     1,220             12               117           693          871         1,061           699    1,359        24    1,716
     Criminal ¹               810               8           266       76            136              197           36               26            2          11        5        16            31

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 203 of 283 PageID #: 1980

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA EASTERN                                                                       12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30         Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016           2017                2018         2019                    Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        12,080         10,596                9,527         8,522             7,549        8,069                  Within
                                 Terminations                        12,198         13,333                9,953         8,910             8,010        7,500             U.S.      Circuit
    Overall
   Caseload                         Pending                          11,326          8,592                8,140         7,738             7,284        7,891
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -33.2          -23.8                -15.3          -5.3               6.9                          38             4
                                    Number of Judgeships                   22             22                22            22                  22           22
                            Vacant Judgeship Months ²                  66.8              41.5              29.6          38.9              57.0           67.9
                                             Total                     549               482               433           387               343            367            73             4
                                             Civil                     501               431               389           342               300            320            47             4
                                             Criminal
                          Filings                                                                                                                                        90             5
                                             Felony                        32             33                29            30                  28           35
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      16             18                15            15                  15           12            82             3
                               Pending Cases ²                         515               391               370           352               331            359            75             5
                              Weighted Filings ²                       371               351               321           318               301            309            78             4
                                 Terminations                          554               606               452           405               364            341            78             4
                              Trials Completed                             12             13                11                9                 9            7           88             6
                                             Criminal
                      From Filing to         Felony                    16.1              14.5              14.1          15.3              13.7           16.3           89             6
   Median              Disposition
                                             Civil ²                    4.0               5.5               5.5           5.3               6.0            5.8            7             3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.6              24.5              18.6          21.3              19.2           21.5           12             1
                              Number (and %)
                               of Civil Cases                         2,269          1,331                1,441         1,401             1,042        1,532
                              Over 3 Years Old ²                       23.0           18.6                 21.4          22.1              17.4         23.6             88             5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.3               1.4               1.3           1.3               1.2            1.3
                                 Avg. Present for
                                 Jury Selection                        76.8              61.3              70.0          61.8              62.2           59.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            42.1              30.2              41.1          44.6              45.3           42.3

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F            G               H           I          J       K          L
        Civil              7,046            374            955   1,005              3               65            462         797             746         260    1,525        28        826
     Criminal ¹               766               -          274        69            97              141           52              66            9          16        6        15            21

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 204 of 283 PageID #: 1981

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA MIDDLE                                                                        12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,221           3,126               3,319         3,001             3,306        2,939                    Within
                                 Terminations                        3,609           3,169               2,928         2,915             3,040        3,161               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,386           3,310               3,696         3,771             4,041        3,818
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -8.8              -6.0            -11.4          -2.1             -11.1                            87              6
                                    Number of Judgeships                   6               6                 6               6                 6            6
                            Vacant Judgeship Months ²                  0.0                0.0              0.0           0.0               0.0            8.6
                                             Total                     537               521              553           500               551            490              48              3
                                             Civil                     443               436              444           402               442            388              33              3
                                             Criminal
                          Filings                                                                                                                                         59              1
                                             Felony                        75             70               94            82                  91           81
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      19             16               16            16                  19           22              66              1
                               Pending Cases ²                         564               552              616           629               674            636              26              4
                              Weighted Filings ²                       470               458              496           458               484            432              47              3
                                 Terminations                          602               528              488           486               507            527              33              3
                              Trials Completed                             26             22               21            23                  31           22              27              2
                                             Criminal
                      From Filing to         Felony                   12.4               11.9             12.5          12.7              14.6           15.1             85              4
   Median              Disposition
                                             Civil ²                   9.3                9.6              9.0           9.3              10.1           10.3             65              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           28.2               33.2             28.8          36.7              34.4           36.1             51              4
                              Number (and %)
                               of Civil Cases                          157               193              237           250               242            280
                              Over 3 Years Old ²                       6.0               7.4              8.6           9.2               8.3            10.2             59              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                1.4              1.7           1.4               1.4            1.2
                                 Avg. Present for
                                 Jury Selection                       20.9               34.2             47.3          63.8              47.1           46.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           34.6               31.9             38.7          50.9              33.8           36.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H           I          J         K           L
        Civil              2,326            195            64        845            2               56           106         148             196          54        498          8        154
     Criminal ¹               483               4          175       111            57              47           22              24            2            3       12           4            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 205 of 283 PageID #: 1982

                                                                                U.S. District Court — Judicial Caseload Profile
PENNSYLVANIA WESTERN                                                                       12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014            2015               2016           2017              2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        3,336           3,307                3,286         3,241           3,327        3,441                    Within
                                 Terminations                        3,409           3,403                3,056         3,330           3,148        3,350               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,704           2,616                2,842         2,745           2,920        3,003
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          3.1                4.1               4.7           6.2             3.4                            43              5
                                    Number of Judgeships                   10             10                10            10                10           10
                            Vacant Judgeship Months ²                 31.4               36.0              36.9          48.0            61.0           59.4
                                             Total                     334               331               329           324             333            344              80              5
                                             Civil                     266               259               272           264             256            264              62              5
                                             Criminal
                          Filings                                                                                                                                        70              2
                                             Felony                        54             57                43            46                59           64
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      14             15                14            13                18           16              79              2
                               Pending Cases ²                         270               262               284           275             292            300              84              6
                              Weighted Filings ²                       294               303               281           296             310            308              79              5
                                 Terminations                          341               340               306           333             315            335              80              5
                              Trials Completed                             21             20                22            16                20           21              30              3
                                             Criminal
                      From Filing to         Felony                   12.5               14.8              12.7          15.5            16.0           15.1             85              4
   Median              Disposition
                                             Civil ²                   7.3                6.7               6.3           6.1             5.8            6.7             14              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           26.8               35.1              31.4          31.5            32.6           32.6             44              3
                              Number (and %)
                               of Civil Cases                          78                 80                75            72              70             91
                              Over 3 Years Old ²                       4.0                4.3               3.6           3.6             3.4            4.7             20              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.8               1.3           1.3             1.5            1.5
                                 Avg. Present for
                                 Jury Selection                       54.9               49.8              48.3          48.8            43.0           62.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           43.6               36.8              36.8          39.8            34.8           46.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F            G             H           I          J         K           L
        Civil              2,640            172            61        900            12              49            198         228           159          51        582        32         196
     Criminal ¹               637               2          303       14             75              109           27            34            5          33         4           3            28

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 206 of 283 PageID #: 1983

                                                                             U.S. District Court — Judicial Caseload Profile
VIRGIN ISLANDS                                                                          12-Month Periods Ending

                                                               Jun 30         Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                2014           2015               2016         2017                2018             2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       328               329              335          339               218                315                  Within
                                 Terminations                       349               324              307          281               214                300             U.S.       Circuit
    Overall
   Caseload                         Pending                        1,231          1,224               1,255        1,320             1,315            1,321
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -4.0              -4.3             -6.0         -7.1              44.5                                3              1
                                    Number of Judgeships                2               2                 2              2                 2                2
                            Vacant Judgeship Months ²                0.0               0.0              0.0          0.0               0.0                0.0
                                            Total                   164               165              168          170               109                158             93              6
                                            Civil                   107               118              101           83                  70               94             92              6
                                            Criminal
                          Filings                                                                                                                                        75              3
                                            Felony                      54             37               60           78                  35               59
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    3              11                 7              9                 5                5            89              6
                               Pending Cases ²                      616               612              628          660               658                661             22              2
                              Weighted Filings ²                         -               -                -              -                 -                -             -              -
                                 Terminations                       175               162              154          141               107                150             92              6
                              Trials Completed                          21             21               26           28                  33               38              8              1
                                            Criminal
                      From Filing to        Felony                   7.8               7.7              8.1          6.2               7.6               13.7            81              3
   Median              Disposition
                                            Civil ²                 14.6              13.9             16.6         19.1              17.4               13.5            85              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -               -                -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                       109               121              117          127               140                169
                              Over 3 Years Old ²                    25.1              27.7             26.7         29.0              33.4               37.9            91              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.2               1.2              1.7          1.9               1.2                1.4
                                 Avg. Present for
                                 Jury Selection                     39.4              64.4             64.0         74.8             104.9               52.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         13.8              28.6             36.5         30.4              50.3               29.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F          G               H               I          J        K           L
        Civil                 187               -         2         7            2               56           1              60            32               1       10          -            16
     Criminal ¹               118               -         31       17            21               7           17             7                 -            2       4           9            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 207 of 283 PageID #: 1984

                                                                                U.S. District Court — Judicial Caseload Profile
MARYLAND                                                                                    12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014            2015                2016           2017              2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        5,236            4,865                5,604         4,749           5,205        5,071                    Within
                                 Terminations                        4,903            5,071                4,979         4,903           4,775        4,632               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,637            4,370                4,893         4,720           5,160        5,601
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -3.2                4.2              -9.5           6.8            -2.6                            68              7
                                    Number of Judgeships                   10              10                10            10                10           10
                            Vacant Judgeship Months ²                 13.4                 8.9              16.9          24.0            24.0           12.0
                                             Total                     524                487               560           475             521            507              45              2
                                             Civil                     421                394               468           359             411            402              30              2
                                             Criminal
                          Filings                                                                                                                                         60              8
                                             Felony                        83              75                71            90                85           80
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      20              18                22            27                25           25              63              9
                               Pending Cases ²                         464                437               489           472             516            560              32              3
                              Weighted Filings ²                       499                463               479           441             491            479              37              2
                                 Terminations                          490                507               498           490             478            463              51              5
                              Trials Completed                             17              17                18            17                19           17              44              6
                                             Criminal
                      From Filing to         Felony                   10.6                12.0              11.6          11.7            11.6           12.9             75              9
   Median              Disposition
                                             Civil ²                   7.5                 7.6               7.0           8.3             7.8            7.8             27              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           33.3                26.7              29.4          30.6            31.5           33.2             46              5
                              Number (and %)
                               of Civil Cases                          140                148               156           184             195            433
                              Over 3 Years Old ²                       4.2                4.6               4.1           5.2             5.0            9.9              57              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.6                 1.5               1.4           1.7             1.5            1.6
                                 Avg. Present for
                                 Jury Selection                       43.2                50.6              46.4          53.7            43.2           48.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           30.9                30.1              29.8          31.7            24.6           31.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J         K           L
        Civil              4,024            310            354       822            25               79            302         453           471         213        473        16         506
     Criminal ¹               790           61             280       79             147              112           35            29            2          20         7           4            14

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 208 of 283 PageID #: 1985

                                                                                U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA EASTERN                                                                      12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014            2015                2016         2017                2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        2,659            2,727               3,267        2,674             2,770         3,016                    Within
                                 Terminations                        2,975            2,835               2,603        2,701             2,643         2,895               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,820            2,639               3,034        2,976             3,121         3,230
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         13.4                10.6             -7.7         12.8               8.9                             32              3
                                    Number of Judgeships                   4                4                 4              4                 4             4
                            Vacant Judgeship Months ²                 12.0                12.0             12.0         12.0              12.0            12.0
                                             Total                     665                682              817          669               693             754              12              1
                                             Civil                     492                490              608          457               417             440              22              1
                                             Criminal
                          Filings                                                                                                                                           6              1
                                             Felony                    127                149              157          153               204             240
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      46              43               52           59                  71            75              16              2
                               Pending Cases ²                         705                660              759          744               780             808              13              2
                              Weighted Filings ²                       544                585              639          549               613             695              10              1
                                 Terminations                          744                709              651          675               661             724              12              2
                              Trials Completed                             36              40               32           40                  38            39               7              2
                                             Criminal
                      From Filing to         Felony                    9.5                 8.3              8.3          9.5               9.2             9.4             41              6
   Median              Disposition
                                             Civil ²                   9.0                 7.9              9.2          9.1              10.3             9.9             56              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           26.8                22.2             32.2         32.3              40.6            37.2             56              6
                              Number (and %)
                               of Civil Cases                         347                 313               49           56                92             394
                              Over 3 Years Old ²                      16.1                16.3              2.2          2.6               4.3            19.4             84              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.3              1.3          1.3               1.3             1.3
                                 Avg. Present for
                                 Jury Selection                       45.4                26.3             40.4         31.6              36.3            37.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           41.1                17.4             39.8         18.7              26.0            24.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H            I          J         K           L
        Civil              1,758            173            34        902            20               32           55         119               90          34        170          1        128
     Criminal ¹               957           32             352       123            252              60           26             27            2             6        5           4            68

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 209 of 283 PageID #: 1986

                                                                               U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA MIDDLE                                                                      12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015                2016         2017                2018          2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                       1,813            1,801               2,058        1,860             1,828         2,018                    Within
                                 Terminations                       2,107            1,981               1,983        1,918             1,882         1,923               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,962            1,756               1,825        1,778             1,739         1,814
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        11.3                12.0             -1.9          8.5              10.4                             23              2
                                    Number of Judgeships                  4                4                 4              4                 4             4
                            Vacant Judgeship Months ²                 0.0                12.0              0.0          0.0               0.0             0.0
                                            Total                     453                450              515          465               457             505              46              3
                                            Civil                     297                266              375          296               285             283              56              7
                                            Criminal
                          Filings                                                                                                                                         19              2
                                            Felony                    129                149              101          129               116             145
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      28              36               38           41                  57            77              15              1
                               Pending Cases ²                        491                439              456          445               435             454              52              5
                              Weighted Filings ²                      407                428              402          418               390             418              52              5
                                 Terminations                         527                495              496          480               471             481              46              4
                              Trials Completed                            17              16               14           13                  21            27              15              3
                                            Criminal
                      From Filing to        Felony                    6.8                 6.1              7.0          6.3               6.7             7.1             14              2
   Median              Disposition
                                            Civil ²                  11.0                11.6             10.5          9.7               9.3            11.1             74              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -                -              -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                         100                157              121           82                83             166
                              Over 3 Years Old ²                      6.9                12.7             8.7           6.4               6.7            13.6             68              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                 1.4              1.3          1.3               1.2             1.3
                                 Avg. Present for
                                 Jury Selection                      44.2                42.1             49.9         48.7              43.8            41.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          40.7                24.2             48.5         43.7              46.6            28.6

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H            I          J         K           L
        Civil              1,132            94            20        599             9                7           38             99            43          29        129          -            65
     Criminal ¹               576               9         163       32             268              38           37             21            1             2        1           -            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 210 of 283 PageID #: 1987

                                                                                U.S. District Court — Judicial Caseload Profile
NORTH CAROLINA WESTERN                                                                      12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014            2015                2016         2017                2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        1,995            1,942               2,309        2,214             2,204         2,063                    Within
                                 Terminations                        2,334            2,197               2,212        2,119             2,220         2,068               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,945            1,676               1,780        1,871             1,839         1,828
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          3.4                 6.2            -10.7         -6.8              -6.4                             76              8
                                    Number of Judgeships                   5                5                 5              5                 5             5
                            Vacant Judgeship Months ²                  0.0                 0.0              0.0          0.0               9.9            10.7
                                             Total                     399                388              462          443               441             413              65              8
                                             Civil                     241                217              285          247               249             232              72              8
                                             Criminal
                          Filings                                                                                                                                          30              4
                                             Felony                    105                113              120          138               122             113
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      53              58               57           57                  70            67              20              4
                               Pending Cases ²                         389                335              356          374               368             366              71              8
                              Weighted Filings ²                       353                360              383          438               401             362              68              8
                                 Terminations                          467                439              442          424               444             414              67              8
                              Trials Completed                             20              17               14           15                  17            16              48              7
                                             Criminal
                      From Filing to         Felony                   15.4                15.6             11.4          9.7               9.0            10.2             55              7
   Median              Disposition
                                             Civil ²                   9.4                 8.5              9.2          8.7               8.7             9.1             45              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.5                   -             19.2         17.9              19.3            21.5             12              3
                              Number (and %)
                               of Civil Cases                          36                  38               39           45                54             127
                              Over 3 Years Old ²                       3.2                 3.9              3.3          3.7               4.5            10.9             64              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.4              1.6          1.5               1.3             1.2
                                 Avg. Present for
                                 Jury Selection                       30.7                34.2             28.7         29.1              42.1            30.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           17.5                22.1             29.7         20.5              40.3            26.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H            I          J         K           L
        Civil              1,162            200            24        307            19               14           63         124               56          47        208          -        100
     Criminal ¹               564           11             182       61             137              73           18             50            4             6        4           4            14

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 211 of 283 PageID #: 1988

                                                                                U.S. District Court — Judicial Caseload Profile
SOUTH CAROLINA                                                                              12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30            Jun 30        Jun 30
                                                                  2014            2015                2016           2017              2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        5,673            5,992                6,022         4,699           5,028         4,935                    Within
                                 Terminations                        4,786            4,632                4,816         7,628           4,768         5,180               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,262            6,630                7,813         4,900           5,167         4,937
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -13.0           -17.6                -18.1           5.0            -1.8                             64              6
                                    Number of Judgeships                   10              10                10            10                10            10
                            Vacant Judgeship Months ²                 19.9                19.4              24.0          24.0            28.5             0.0
                                             Total                     567                599               602           470             503             494              47              4
                                             Civil                     452                488               488           338             354             364              37              3
                                             Criminal
                          Filings                                                                                                                                          45              6
                                             Felony                        85              85                86            98             113              97
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      31              26                28            34                36            33              49              8
                               Pending Cases ²                         526                663               781           490             517             494              44              4
                              Weighted Filings ²                       411                493               493           422             457             424              49              3
                                 Terminations                          479                463               482           763             477             518              36              3
                              Trials Completed                             19              15                13            15                15            18              40              5
                                             Criminal
                      From Filing to         Felony                    9.9                 9.6              10.2          11.9            11.8            12.4             71              8
   Median              Disposition
                                             Civil ²                   9.2                 9.3               8.4          17.4             8.7             9.9             56              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           33.5                28.0              30.7          25.7            21.6            27.5             31              4
                              Number (and %)
                               of Civil Cases                          323                329               353           406             423             514
                              Over 3 Years Old ²                       7.6                5.9               5.3           11.5            11.6            14.2             75              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.7                 1.8               1.6           1.6             1.5             1.6
                                 Avg. Present for
                                 Jury Selection                       45.0                50.3              55.1          66.4            51.5            50.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           18.1                18.6              24.2          35.6            37.9            40.6

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H            I          J         K           L
        Civil              3,636            406            113   1,149              20               92            263         419           480           53        428          1        212
     Criminal ¹               959           16             291       164            214              123           15            20            29          19        10         15             43

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 212 of 283 PageID #: 1989

                                                                                U.S. District Court — Judicial Caseload Profile
VIRGINIA EASTERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30            Jun 30        Jun 30
                                                                  2014            2015                2016           2017              2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        5,039            4,915                5,085         4,776           4,799         4,884                    Within
                                 Terminations                        4,923            4,570                4,803         4,752           4,706         4,828               U.S.      Circuit
    Overall
   Caseload                         Pending                          3,392            3,230                3,486         3,543           3,631         3,359
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -3.1               -0.6              -4.0           2.3             1.8                             51             5
                                   Number of Judgeships                    11              11                11            11                11            11
                            Vacant Judgeship Months ²                  2.5                 0.0               0.0           0.0             9.9            23.3
                                             Total                     458                447               462           434             436             444              59             7
                                             Civil                     311                318               335           311             305             312              48             5
                                             Criminal
                          Filings                                                                                                                                          49             7
                                             Felony                    104                 85                84            81                87            91
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      43              44                43            42                44            41              43             6
                               Pending Cases ²                         308                294               317           322             330             305              83             9
                              Weighted Filings ²                       425                426               399           392             406             398              58             7
                                 Terminations                          448                415               437           432             428             439              62             7
                              Trials Completed                             26              22                21            21                23            23              22             4
                                             Criminal
                      From Filing to         Felony                    5.0                 5.3               5.5           5.9             5.4             5.2              6             1
   Median              Disposition
                                             Civil ²                   5.6                 5.3               5.2           5.3             5.2             5.8              7             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           11.3                10.7              11.1          10.0            12.8            11.8              1             1
                              Number (and %)
                               of Civil Cases                          32                  62                91           348             431             131
                              Over 3 Years Old ²                       1.5                 2.6               3.5          13.5            16.3            5.7              32             3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.3               1.3           1.2             1.2             1.2
                                 Avg. Present for
                                 Jury Selection                       50.5                52.5              34.3          50.2            52.0            57.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           39.5                39.9              41.0          39.3            36.4            43.8

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H            I          J         K          L
        Civil              3,427            117            47    1,189               3               76            183         313           287          233        481        18        480
     Criminal ¹            1,005                9          254       237            173              147           30            73            14          15        14         13            26

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 213 of 283 PageID #: 1990

                                                                                U.S. District Court — Judicial Caseload Profile
VIRGINIA WESTERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                  2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                        1,781           1,675               1,826        1,628             1,613            1,946                    Within
                                 Terminations                        1,817           1,766               1,591        1,757             1,641            1,586               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,324           1,220               1,396        1,277             1,268            1,636
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          9.3               16.2              6.6         19.5              20.6                                 8              1
                                    Number of Judgeships                   4               4                 4              4                 4                4
                            Vacant Judgeship Months ²                  0.0               11.0              0.0          0.0               6.6               12.0
                                             Total                     445               419              457          407               403                487              50              6
                                             Civil                     298               296              345          302               298                342              42              4
                                             Criminal
                          Filings                                                                                                                                            40              5
                                             Felony                    108                84               75           71                  59              101
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      40             40               36           35                  46               43              38              5
                               Pending Cases ²                         331               305              349          319               317                409              60              7
                              Weighted Filings ²                       386               355              355          346               337                406              56              6
                                 Terminations                          454               442              398          439               410                397              69              9
                              Trials Completed                             44             33               41           39                  43               44               4              1
                                             Criminal
                      From Filing to         Felony                    7.7                9.4              9.1          9.9               8.9                8.1             27              5
   Median              Disposition
                                             Civil ²                   9.4               10.1              9.7          9.1               9.0               11.0             72              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           14.1               19.2             15.8         20.3              20.3               19.4              7              2
                              Number (and %)
                               of Civil Cases                          18                 17               21           20                20                 35
                              Over 3 Years Old ²                       2.4                2.3              2.1          2.1               2.1                3.0             10              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           2.1                1.6              1.8          1.8               1.7                1.5
                                 Avg. Present for
                                 Jury Selection                       35.6               39.6             42.8         38.6              39.8               34.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            9.7               20.0             23.8         18.1              17.0               10.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H               I          J         K           L
        Civil              1,368            172            16        634            4               85           50             75          120                9       128          -            75
     Criminal ¹               404               1          192       81             53              30           12             3                 -          13         7           1            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 214 of 283 PageID #: 1991

                                                                               U.S. District Court — Judicial Caseload Profile
WEST VIRGINIA NORTHERN                                                                    12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30        Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016          2017                2018             2019                     Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       1,334           1,315                1,273        1,323             1,426            1,469                   Within
                                 Terminations                       1,217           1,379                1,291        1,225             1,297            1,332              U.S.       Circuit
    Overall
   Caseload                         Pending                         1,004               940               926         1,012             1,136            1,267
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        10.1               11.7              15.4         11.0               3.0                               46              4
                                    Number of Judgeships                  3               3                 3               3                 3                3
                            Vacant Judgeship Months ²                 0.0                0.0               0.0          0.0              10.6                3.3
                                            Total                     445               438               424          441               475                490             48              5
                                            Civil                     227               225               261          242               254                293             54              6
                                            Criminal
                          Filings                                                                                                                                           26              3
                                            Felony                    152               143                86          111               113                124
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      65             70                77           88               108                 72             17              3
                               Pending Cases ²                        335               313               309          337               379                422             57              6
                              Weighted Filings ²                      421               395               318          366               380                422             50              4
                                 Terminations                         406               460               430          408               432                444             60              6
                              Trials Completed                            18             15                15           15                  19               14             59              8
                                            Criminal
                      From Filing to        Felony                    5.8                6.8               7.2          6.7               6.9                8.0            24              4
   Median              Disposition
                                            Civil ²                   9.2               11.9               8.9          9.9              10.3               11.2            75              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -            17.0                 -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                           8                10                  9          22                33                 43
                              Over 3 Years Old ²                      1.2                1.8               1.3          3.2               4.2                5.0            24              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.7                1.8               1.3          1.6               1.6                1.9
                                 Avg. Present for
                                 Jury Selection                      46.2               41.8              38.3         62.1              49.5               59.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          29.2               36.3              17.3         34.0              25.9               36.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F           G               H               I          J        K           L
        Civil                 880           17            11        415            3               140           27             84            62             16        46          -            59
     Criminal ¹               372               1         254       10             56              19            6              19                -            3       1           2            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 215 of 283 PageID #: 1992

                                                                               U.S. District Court — Judicial Caseload Profile
WEST VIRGINIA SOUTHERN                                                                     12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30               Jun 30           Jun 30
                                                                 2014            2015                2016         2017                 2018             2019                     Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       37,875          21,115           13,996           10,995             2,809            1,532                   Within
                                 Terminations                        2,295          11,668               9,023        35,400             3,877          66,116               U.S.       Circuit
    Overall
   Caseload                         Pending                         63,062          72,541           77,612           53,092           71,302             6,629
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -96.0           -92.7               -89.1         -86.1             -45.5                               93              9
                                    Number of Judgeships                  5                5                 5               5                 5                5
                            Vacant Judgeship Months ²                  0.0                0.0              0.0           0.0               0.0                7.9
                                            Total                    7,575           4,223               2,799         2,199              562                306             83              9
                                            Civil                    7,473           4,140               2,718         2,103              461                195             82              9
                                            Criminal
                          Filings                                                                                                                                            65              9
                                            Felony                        68              55               50            56                  62               71
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      34              29               31            40                  38               40             44              7
                               Pending Cases ²                      12,612          14,508           15,522           10,618           14,260             1,326               7              1
                              Weighted Filings ²                     5,163           2,993               1,935         1,534              433                263             88              9
                                 Terminations                         459            2,334               1,805         7,080              775           13,223                1              1
                              Trials Completed                            15              15                 8               9               10               13             62              9
                                            Criminal
                      From Filing to        Felony                     6.4                6.5              6.3           6.1               6.9                7.8            21              3
   Median              Disposition
                                            Civil ²                    5.5               15.4             25.3          34.2              36.1               53.1            94              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.3               21.8                -               -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                        1,041           3,139           20,542           25,950           48,986             4,713
                              Over 3 Years Old ²                       1.7             4.3             26.5             49.1             69.0              75.0              94              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.2              1.3           1.3               1.4                1.2
                                 Avg. Present for
                                 Jury Selection                       28.9               39.2             94.5          28.4              40.7               40.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           13.5                0.8             58.6           5.6              24.8                9.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F           G               H               I          J        K           L
        Civil                 977           77            84        339            10               14           40          130             111                -       95          -            77
     Criminal ¹               352               -         181        18            101              22           2               21                -            2       3           1            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 216 of 283 PageID #: 1993

                                                                                U.S. District Court — Judicial Caseload Profile
LOUISIANA EASTERN                                                                          12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,597           4,029           16,475            11,796          17,891       19,230                     Within
                                 Terminations                        4,688           3,699               4,392          4,850            5,623        7,862               U.S.       Circuit
    Overall
   Caseload                         Pending                          6,738           6,876           18,986            26,235          38,479       49,809
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        434.6           377.3                16.7           63.0              7.5                            36              4
                                    Number of Judgeships                   12             12               12             12                 12           12
                            Vacant Judgeship Months ²                  0.0                0.0             12.0           22.2             25.7           24.4
                                            Total                      300               336             1,373           983             1,491        1,603                1              1
                                            Civil                      260               289             1,337           954             1,454        1,567                1              1
                                            Criminal
                          Filings                                                                                                                                         93              9
                                            Felony                         33             41               28             23                 27           26
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                       7               6                 7                7              11             9             86              8
                               Pending Cases ²                         562               573             1,582          2,186            3,207        4,151                1              1
                              Weighted Filings ²                       273               279             1,152           775             1,258        1,279                1              1
                                 Terminations                          391               308              366            404              469            655              15              3
                              Trials Completed                             9               8                 9                9                8            7             88              9
                                            Criminal
                      From Filing to        Felony                     9.2                9.4             13.3           16.0             16.2           12.4             71              9
   Median              Disposition
                                            Civil ²                    4.9               10.6              8.5            5.9              4.5           11.0             72              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           18.1               15.6             18.1           19.5             17.5           21.3             11              3
                              Number (and %)
                               of Civil Cases                        1,240           1,044               2,544          2,491            3,393      13,161
                              Over 3 Years Old ²                      19.8            16.5                13.8            9.7              8.9        26.7                89              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.7              1.5            1.4              1.5            1.3
                                 Avg. Present for
                                 Jury Selection                       54.7               43.0             71.5           59.7             38.7           50.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           56.4               44.5             66.6           54.9             42.0           47.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F            G              H           I          J         K           L
        Civil            18,805             45        12,219         372             -              33           112          305        5,025            35        278          1        380
     Criminal ¹               317               2          102       40             60              64           10               6            1          14         2         10             6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 217 of 283 PageID #: 1994

                                                                              U.S. District Court — Judicial Caseload Profile
LOUISIANA MIDDLE                                                                         12-Month Periods Ending

                                                               Jun 30          Jun 30             Jun 30       Jun 30             Jun 30       Jun 30
                                                                2014            2015               2016         2017               2018         2019                      Numerical
                                                                                                                                                                          Standing
                                    Filings ¹                      1,049           1,110               1,134        1,098            2,361        1,094                    Within
                                 Terminations                      1,028           1,093               1,073        1,012            1,189        1,394               U.S.       Circuit
    Overall
   Caseload                         Pending                        1,163           1,172               1,232        1,307            2,477        2,176
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        4.3               -1.4             -3.5         -0.4            -53.7                            94              9
                                    Number of Judgeships                 3               3                 3              3                3            3
                            Vacant Judgeship Months ²                5.9               12.0              0.0          0.0              0.0            0.0
                                            Total                    350               370              378          366              787            365              74              7
                                            Civil                    287               285              302          291              695            295              53              7
                                            Criminal
                          Filings                                                                                                                                     80              8
                                            Felony                       53             73               59           62                 78           52
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     9              12               16           14                 14           18              76              6
                               Pending Cases ²                       388               391              411          436              826            725              19              4
                              Weighted Filings ²                     317               364              357          360              914            353              71              7
                                 Terminations                        343               364              358          337              396            465              50              6
                              Trials Completed                           27             34               49           36                 33           42               5              1
                                            Criminal
                      From Filing to        Felony                   8.5                8.9              9.0         11.8              9.6            9.6             45              7
   Median              Disposition
                                            Civil ²                 12.3               11.2             11.7         11.6             10.0           13.0             84              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         41.6               33.0             34.0         37.1             35.6           29.4             35              7
                              Number (and %)
                               of Civil Cases                        35                 33               41           55               42             55
                              Over 3 Years Old ²                     3.8                3.7              4.2          5.4              1.9            2.9              8              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.1                1.4              1.3          1.3              1.5            1.1
                                 Avg. Present for
                                 Jury Selection                     30.0               32.3             29.8         29.6             41.1           34.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         35.9               39.1             37.3         34.8             30.3           29.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G              H           I          J         K           L
        Civil                 885           13            38       234            2               12           43         111            208            7       123          -            94
     Criminal ¹               156               1         16       22             77              24            -             6            1            1         -          5            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 218 of 283 PageID #: 1995

                                                                               U.S. District Court — Judicial Caseload Profile
LOUISIANA WESTERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       3,317            3,730               2,302        2,101             2,141        2,195                    Within
                                 Terminations                       2,275            2,268               3,171        5,973             2,499        2,133               U.S.       Circuit
    Overall
   Caseload                         Pending                         5,882            7,342               6,445        2,569             2,181        2,242
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -33.8           -41.2                -4.6          4.5               2.5                            48              7
                                    Number of Judgeships                  7                7                 7              7                 7            7
                            Vacant Judgeship Months ²                 0.0                 3.8             13.0         24.8              50.0           38.2
                                            Total                     474                533              329          300               306            314              82              9
                                            Civil                     430                485              279          253               256            242              65              9
                                            Criminal
                          Filings                                                                                                                                        73              7
                                            Felony                        30              35               38           38                  41           61
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      14              14               12               9                 9          10              85              7
                               Pending Cases ²                        840            1,049                921          367               312            320              81              8
                              Weighted Filings ²                      364                407              281          266               285            293              84              9
                                 Terminations                         325                324              453          853               357            305              82              9
                              Trials Completed                            13              13               11               8                 9            8             86              8
                                            Criminal
                      From Filing to        Felony                   10.1                10.4             10.4         10.4               9.0            8.0             24              4
   Median              Disposition
                                            Civil ²                  11.5                12.0             20.3         29.2              14.6           11.3             78              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          29.2                28.2             30.3         24.9              28.6              -              -              -
                              Number (and %)
                               of Civil Cases                         151                888             2,075         313               135            142
                              Over 3 Years Old ²                      2.7                12.5             33.7         13.7              7.1            7.6              47              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                 1.6              1.5          1.5               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                      53.8                50.4             35.6         41.8              33.6           45.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          44.0                47.4             29.1         33.4              26.2           25.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H           I          J         K           L
        Civil              1,696            52            67        562             4               27           54         192             375          17        258          -            88
     Criminal ¹               429               5         117       80             115              44           10             25            5            6        4           6            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 219 of 283 PageID #: 1996

                                                                               U.S. District Court — Judicial Caseload Profile
MISSISSIPPI NORTHERN                                                                      12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30             Jun 30       Jun 30
                                                                 2014            2015               2016         2017               2018         2019                      Numerical
                                                                                                                                                                           Standing
                                    Filings ¹                         963               920             959          933              1,000        1,041                    Within
                                 Terminations                       1,135           1,076               855          875              1,055        1,011               U.S.       Circuit
    Overall
   Caseload                         Pending                           947               799             900          917               855            889
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         8.1               13.2             8.6         11.6               4.1                            41              6
                                    Number of Judgeships                  3               3                 3             3                 3            3
                            Vacant Judgeship Months ²                 4.1                0.0             0.0          0.0               0.0            0.0
                                             Total                    321               307             320          311               333            347              78              8
                                             Civil                    263               232             254          237               261            250              63              8
                                             Criminal
                          Filings                                                                                                                                      61              6
                                             Felony                       49             66              54           60                  58           78
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     9               8              11           14                  14           19              72              5
                               Pending Cases ²                        316               266             300          306               285            296              87              9
                              Weighted Filings ²                      292               306             300          289               319            334              73              8
                                 Terminations                         378               359             285          292               352            337              79              8
                              Trials Completed                            19             16              21           16                  24           25              18              2
                                             Criminal
                      From Filing to         Felony                  11.8                9.9             9.6         10.8               9.2            8.8             35              6
   Median              Disposition
                                             Civil ²                  9.9               10.3             9.0          8.9               9.3            9.0             44              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          20.0               24.8            21.5         28.0              22.2              -              -              -
                              Number (and %)
                               of Civil Cases                         22                   7               9          12                  7            23
                              Over 3 Years Old ²                      3.1                1.2             1.3          1.7               1.0            3.4             15              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.6             1.3          1.4               1.3            1.5
                                 Avg. Present for
                                 Jury Selection                      27.7               35.1            31.5         25.4              28.5           27.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          25.6               43.5            26.9         37.6              35.1           26.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F         G               H           I          J         K           L
        Civil                 750           160            20       138            1               13           18            99          116            3       126          1            55
     Criminal ¹               234               3          92        2             66              20           14            25            1            6         -          3            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 220 of 283 PageID #: 1997

                                                                               U.S. District Court — Judicial Caseload Profile
MISSISSIPPI SOUTHERN                                                                       12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       2,423            2,139               2,146        2,295             2,304        2,545                    Within
                                 Terminations                       2,416            2,270               2,197        2,257             2,325        2,183               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,190            2,037               1,976        2,009             1,981        2,333
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         5.0                19.0             18.6         10.9              10.5                            22              3
                                    Number of Judgeships                  6                6                 6              6                 6            6
                            Vacant Judgeship Months ²                 0.0                 0.0              0.0          0.0               3.2           14.0
                                            Total                     404                357              358          383               384            424              62              6
                                            Civil                     315                284              292          296               279            302              50              5
                                            Criminal
                          Filings                                                                                                                                        39              5
                                            Felony                        63              53               43           62                  85          102
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      26              20               23           24                  21           21              70              4
                               Pending Cases ²                        365                340              329          335               330            389              63              7
                              Weighted Filings ²                      381                347              326          366               389            419              51              6
                                 Terminations                         403                378              366          376               388            364              76              7
                              Trials Completed                            23              20               18           21                  20           25              18              2
                                            Criminal
                      From Filing to        Felony                    7.4                 8.5              8.2          9.2               7.8            8.1             27              5
   Median              Disposition
                                            Civil ²                  10.4                10.4             10.9         10.0               9.0            9.3             48              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          22.4                21.4             19.0         27.1              21.6           23.2             17              5
                              Number (and %)
                               of Civil Cases                         95                  93               76           59                50             54
                              Over 3 Years Old ²                      5.1                 5.4              4.5          3.5               3.2            3.1             11              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.6                 1.6              1.5          1.5               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                      32.4                34.7             32.0         39.1              31.8           45.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          32.5                33.6             33.9         40.1              32.8           45.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H           I          J         K           L
        Civil              1,811            50            56        517            10               20           48         273             466          10        261          -        100
     Criminal ¹               610               1         154       82             213              61           18             29            1            7        7           8            29

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 221 of 283 PageID #: 1998

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS NORTHERN                                                                              12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30             Jun 30        Jun 30
                                                                  2014            2015                2016           2017               2018          2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                         8,732           8,263                7,920          7,207           7,712         7,622                    Within
                                 Terminations                         6,554           6,619                6,515          6,629           7,072         7,283               U.S.       Circuit
    Overall
   Caseload                         Pending                          11,583          13,176            14,495            15,043         15,697        16,027
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -12.7               -7.8              -3.8            5.8            -1.2                             60              8
                                   Number of Judgeships                    12              12                12             12                12            12
                            Vacant Judgeship Months ²                  12.0               17.9              30.8           48.0            48.0            65.9
                                             Total                     728                689               660            601             643             635              21              4
                                             Civil                     570                535               495            456             475             450              20              2
                                             Criminal
                          Filings                                                                                                                                           18              3
                                             Felony                    130                128               136            115             135             151
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      27              26                29             29                33            34              48              3
                               Pending Cases ²                         965            1,098                1,208          1,254           1,308         1,336                6              2
                              Weighted Filings ²                       620                600               582            519             575             597              20              4
                                 Terminations                          546                552               543            552             589             607              20              4
                              Trials Completed                             19              20                18             21                17            21              30              6
                                             Criminal
                      From Filing to         Felony                     7.4                7.4               7.1            7.8             7.1             7.6             19              3
   Median              Disposition
                                             Civil ²                    6.5                6.4               6.5            7.3             6.9             6.7             14              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            23.1               23.8              26.9           20.1            24.8            21.2             10              2
                              Number (and %)
                               of Civil Cases                          220            1,679                4,527          6,478           7,936         8,752
                              Over 3 Years Old ²                       2.2             14.7                 35.9           48.7            57.3          62.2               93              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.6                1.5               1.7            1.5             1.6             1.4
                                 Avg. Present for
                                 Jury Selection                        40.9               40.5              59.0           51.4            66.3            52.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            35.1               40.8              48.1           45.7            46.9            46.6

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H            I          J         K           L
        Civil              5,404            155            472   1,667              15               242           220          637           414          335        631          2        614
     Criminal ¹            1,810            110            664       277            304              141           78             96            12          53        23         25             27

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 222 of 283 PageID #: 1999

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS EASTERN                                                                               12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        5,281            5,296               5,919         4,880             3,856        4,102                    Within
                                 Terminations                        4,896            5,408               5,901         5,486             4,220        3,931               U.S.       Circuit
    Overall
   Caseload                         Pending                          6,000            5,794               5,810         5,220             4,881        5,064
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -22.3           -22.5               -30.7         -15.9               6.4                            39              5
                                   Number of Judgeships                    8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                 24.0                29.2             29.7          36.0              40.0           35.7
                                             Total                     660                662              740           610               482            513              43              5
                                             Civil                     528                564              620           517               373            382              36              3
                                             Criminal
                          Filings                                                                                                                                          25              4
                                             Felony                    131                 97              119            93               109            131
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      1                1                 1               1                 1            1             93              9
                               Pending Cases ²                         750                724              726           653               610            633              27              5
                              Weighted Filings ²                       977            1,023               1,090          864               565            595              21              5
                                 Terminations                          612                676              738           686               528            491              43              5
                              Trials Completed                             18              14               15            14                  12           11              72              7
                                             Criminal
                      From Filing to         Felony                   12.2                14.3             11.6          12.7              10.6            9.6             45              7
   Median              Disposition
                                             Civil ²                   9.0                 8.1              6.5           7.1               8.5            8.6             38              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.9                22.9             20.7          22.0              19.2           17.5              3              1
                              Number (and %)
                               of Civil Cases                          227                240              270           264               243            275
                              Over 3 Years Old ²                       5.4                5.5              6.3           6.8               7.0            8.3              50              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           2.2                 1.8              2.1           1.8               2.0            1.7
                                 Avg. Present for
                                 Jury Selection                       35.3                41.6             37.1          37.9              48.8           37.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           30.5                36.4             29.8          32.3              38.7           32.3

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              3,053            127            54    1,027               8               91           130         320             244         523        203          4        322
     Criminal ¹            1,044            22             517       136            147              46           59              40            3          17        11           6            40

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 223 of 283 PageID #: 2000

                                                                              U.S. District Court — Judicial Caseload Profile
TEXAS SOUTHERN                                                                            12-Month Periods Ending

                                                                 Jun 30        Jun 30              Jun 30        Jun 30             Jun 30        Jun 30
                                                                  2014          2015                2016          2017               2018          2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        14,674        14,159            15,183           14,140         14,135        16,792                     Within
                                 Terminations                        14,896        13,934            14,379           14,613         13,793        15,234                U.S.       Circuit
    Overall
   Caseload                         Pending                          11,833        12,074            12,942           12,561         12,879        14,246
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          14.4             18.6             10.6           18.8            18.8                             10              1
                                   Number of Judgeships                  19              19               19             19                19            19
                            Vacant Judgeship Months ²                  37.7             47.2             15.0           24.0            27.0            30.7
                                             Total                     772              745              799            744             744             884               8              3
                                             Civil                     322              318              327            320             308             364              37              4
                                             Criminal
                          Filings                                                                                                                                         3              2
                                             Felony                    347              340              380            330             344             427
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  103               88               92             94                92            93              10              2
                               Pending Cases ²                         623              635              681            661             678             750              16              3
                              Weighted Filings ²                       573              538              577            554             569             657              12              3
                                 Terminations                          784              733              757            769             726             802               9              2
                              Trials Completed                           25              22               28             24                25            23              22              4
                                             Criminal
                      From Filing to         Felony                     4.9              5.1              5.1            5.1             5.0             4.6              4              2
   Median              Disposition
                                             Civil ²                    6.9              7.2              7.3            8.1             7.8             7.0             18              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.8             21.3             23.4           21.6            20.4            22.0             14              4
                              Number (and %)
                               of Civil Cases                          420              397              389            405             382             373
                              Over 3 Years Old ²                       8.2              7.8              7.2            7.4             7.2             6.5              40              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2              1.1              1.2            1.2             1.2             1.1
                                 Avg. Present for
                                 Jury Selection                        51.1             48.5             45.8           47.2            45.5            46.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            38.6             40.9             37.8           37.7            38.7            39.9

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C            D                E            F            G             H            I          J         K           L
        Civil              6,908            118            108   1,323            23               484          581      1,592             839          299        678          1        862
     Criminal ¹            8,107            139            928   6,007            338              284          94             97            17          20        38         94             51

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 224 of 283 PageID #: 2001

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS WESTERN                                                                               12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30             Jun 30       Jun 30
                                                                  2014            2015                2016           2017               2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        12,010          11,076            12,393            11,611         13,261       15,119                     Within
                                 Terminations                        12,242          10,828            11,153            11,872         12,310       14,540                U.S.       Circuit
    Overall
   Caseload                         Pending                           6,308           6,330                7,219          6,651           7,517        7,989
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          25.9               36.5              22.0           30.2            14.0                            18              2
                                   Number of Judgeships                    13              13                13             13                13           13
                            Vacant Judgeship Months ²                  12.0                4.5              12.0           21.5            24.3           14.2
                                             Total                     924                852               953            893            1,020        1,163                5              2
                                             Civil                     268                250               329            279             266            302              50              5
                                             Criminal
                          Filings                                                                                                                                           1              1
                                             Felony                    523                489               508            493             644            749
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  132                113               117            121             109            112               6              1
                               Pending Cases ²                         485                487               555            512             578            615              28              6
                              Weighted Filings ²                       688                662               753            696             734            800               6              2
                                 Terminations                          942                833               858            913             947         1,118                2              1
                              Trials Completed                             22              21                20             19                20           22              27              5
                                             Criminal
                      From Filing to         Felony                     4.9                5.2               5.5            5.6             4.4            4.3              2              1
   Median              Disposition
                                             Civil ²                    6.6                7.1               6.1            7.3             7.8            7.5             20              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.8               17.9              20.4           20.8            19.1           27.4             30              6
                              Number (and %)
                               of Civil Cases                           75                 91                71             80              87            153
                              Over 3 Years Old ²                        3.2                3.7               2.3            2.8             3.2           5.2              26              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.1                1.2               1.2            1.2             1.1            1.1
                                 Avg. Present for
                                 Jury Selection                        59.9               59.9              54.4           53.2            50.8           65.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            46.8               46.2              46.7           40.9            43.1           39.2

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H           I          J         K           L
        Civil              3,928            82             278       982            18               210           292          470           357         319        471          7        442
     Criminal ¹            9,733            498            907   7,441              307              263           51             98            7          17        35         57             52

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 225 of 283 PageID #: 2002

                                                                               U.S. District Court — Judicial Caseload Profile
KENTUCKY EASTERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30        Jun 30              Jun 30          Jun 30
                                                                 2014            2015               2016          2017                2018            2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       2,398           1,860                2,020        2,292             2,301           2,206                    Within
                                 Terminations                       2,295           2,226                1,924        2,059             2,142           2,168               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,217           1,845                1,946        2,178             2,343           2,391
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -8.0              18.6               9.2         -3.8              -4.1                               72              7
                                    Number of Judgeships              5.5                5.5               5.5          5.5               5.5               5.5
                            Vacant Judgeship Months ²                12.0               12.0              12.0         13.2              24.0               0.0
                                            Total                     436               338               367          417               418               401              68              8
                                            Civil                     283               222               252          305               298               241              67              7
                                            Criminal
                          Filings                                                                                                                                           29              3
                                            Felony                    114                81                82           74                  85             115
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      39             35                33           39                  35              45              34              4
                               Pending Cases ²                        403               335               354          396               426               435              55              7
                              Weighted Filings ²                      374               300               314          330               338               357              69              8
                                 Terminations                         417               405               350          374               389               394              70              8
                              Trials Completed                            18             15                15           22                  18              21              30              4
                                            Criminal
                      From Filing to        Felony                    8.6               10.2               8.3          9.3              10.1               9.5             42              3
   Median              Disposition
                                            Civil ²                   8.8               10.1              10.5          8.9               8.1               9.2             47              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          25.1                  -              41.0              -            27.3              24.3             21              3
                              Number (and %)
                               of Civil Cases                         137               142               141          131               133               170
                              Over 3 Years Old ²                      9.7               11.5              10.8         8.6               8.3               10.8             61              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          2.2                1.8               1.8          1.6               1.7               1.6
                                 Avg. Present for
                                 Jury Selection                      50.1               51.5              48.1         53.0              51.4              52.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          36.4               37.5              35.1         35.4              36.3              37.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F           G               H              I          J         K           L
        Civil              1,325            73            125       410            10              106           63         115             141             19        126          -        137
     Criminal ¹               634               8         295       84             84              56            22             29               -          12         5           7            32

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 226 of 283 PageID #: 2003

                                                                               U.S. District Court — Judicial Caseload Profile
KENTUCKY WESTERN                                                                           12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30        Jun 30            Jun 30       Jun 30
                                                                 2014            2015                2016          2017              2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       2,050            2,051               1,667         1,842           1,731        2,012                    Within
                                 Terminations                       1,584            1,617               1,627         2,850           1,730        1,793               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,447            2,849               2,892         1,892           1,880        2,096
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -1.9               -1.9             20.7           9.2            16.2                            14              2
                                    Number of Judgeships              4.5                 4.5              4.5           4.5             4.5            4.5
                            Vacant Judgeship Months ²                27.0                24.7             12.0          12.0            12.0           12.7
                                            Total                     456                456              370           409             385            447              57              6
                                            Civil                     370                381              296           316             305            324              46              5
                                            Criminal
                          Filings                                                                                                                                       40              5
                                            Felony                        66              59               58            74                62          101
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      20              16               17            20                17           22              66              8
                               Pending Cases ²                        544                633              643           420             418            466              49              6
                              Weighted Filings ²                      400                384              331           372             352            416              53              6
                                 Terminations                         352                359              362           633             384            398              68              7
                              Trials Completed                            12              12               14            16                14           18              40              6
                                            Criminal
                      From Filing to        Felony                   11.0                13.0             13.5          12.3            13.1           12.4             71              9
   Median              Disposition
                                            Civil ²                   8.5                 8.4              9.3          23.6             9.4            8.5             33              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          27.3                28.1                -          29.8            44.7           35.1             47              9
                              Number (and %)
                               of Civil Cases                         62                  77              471           121             123            109
                              Over 3 Years Old ²                      3.1                 3.1             18.8          8.4             8.6            7.3              44              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                 1.5              1.4           1.5             1.3            1.3
                                 Avg. Present for
                                 Jury Selection                      36.9                42.0             49.5          44.0            44.1           52.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          28.1                33.1             44.2          35.6            26.2           37.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F           G             H           I          J         K           L
        Civil              1,456            95            42        300             4               86           107         135           145          17        197          5        323
     Criminal ¹               451               -         150       32             160              47           11            31            3            7        3           3            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 227 of 283 PageID #: 2004

                                                                                U.S. District Court — Judicial Caseload Profile
MICHIGAN EASTERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014            2015                2016           2017              2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        6,387            6,080                5,946         5,400           5,528        5,170                    Within
                                 Terminations                        6,775            6,057                5,960         5,580           5,556        5,495               U.S.      Circuit
    Overall
   Caseload                         Pending                          6,756            6,745                6,689         6,478           6,401        5,295
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -19.1           -15.0                -13.1          -4.3            -6.5                            77             8
                                    Number of Judgeships                   15              15                15            15                15           15
                            Vacant Judgeship Months ²                 33.3                 0.0               0.0           8.1            12.0           12.0
                                             Total                     426                405               396           360             369            345              79             9
                                             Civil                     345                327               315           284             279            268              61             6
                                             Criminal
                          Filings                                                                                                                                         76             9
                                             Felony                        66              62                66            58                68           58
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      15              16                15            19                22           20              71             9
                               Pending Cases ²                         450                450               446           432             427            353              77             9
                              Weighted Filings ²                       401                365               364           342             336            328              75             9
                                 Terminations                          452                404               397           372             370            366              75             9
                              Trials Completed                             15              13                13            13                12           12              66             8
                                             Criminal
                      From Filing to         Felony                    9.5                10.4              11.7          10.9            10.8           10.4             57             6
   Median              Disposition
                                             Civil ²                   8.5                 8.6               8.2           9.3             9.3            8.7             40             3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           28.4                28.0              29.6          25.9            25.8           29.1             34             6
                              Number (and %)
                               of Civil Cases                          465                667              1,004         1,085           1,035           337
                              Over 3 Years Old ²                       8.7                12.4              19.2          21.1            20.6           8.3              50             6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.4               1.3           1.3             1.4            1.3
                                 Avg. Present for
                                 Jury Selection                       57.5                72.1              49.6          44.5            63.4           63.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           52.6                50.7              48.7          45.4            51.5           51.3

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J         K          L
        Civil              4,013            247            68        844            18               61            283         488           325         287        745        25        622
     Criminal ¹               859               -          205       160            186              139           33            38            1          32        13         17            35

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 228 of 283 PageID #: 2005

                                                                                U.S. District Court — Judicial Caseload Profile
MICHIGAN WESTERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30        Jun 30              Jun 30        Jun 30
                                                                  2014            2015               2016          2017                2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        2,277           2,070               2,365         2,058             2,152         2,143                    Within
                                 Terminations                        2,208           2,208               2,292         2,354             2,047         2,100               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,865           1,711               1,777         1,484             1,584         1,609
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -5.9               3.5             -9.4           4.1              -0.4                             58              6
                                    Number of Judgeships                   4               4                 4               4                 4             4
                            Vacant Judgeship Months ²                  0.0                0.0              0.0           4.9              12.0            12.0
                                             Total                     569               518              591           515               538             536              40              3
                                             Civil                     427               398              451           378               379             386              35              4
                                             Criminal
                          Filings                                                                                                                                          35              4
                                             Felony                    103                82              100            85               110             107
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      40             38               41            52                  50            43              38              5
                               Pending Cases ²                         466               428              444           371               396             402              61              8
                              Weighted Filings ²                       477               421              475           407               466             483              34              4
                                 Terminations                          552               552              573           589               512             525              34              3
                              Trials Completed                             17             16               23            18                  15            20              35              5
                                             Criminal
                      From Filing to         Felony                    7.4                7.5              6.6           7.3               6.6             6.5             11              1
   Median              Disposition
                                             Civil ²                   8.1                9.0              9.7           8.2               7.8             7.2             19              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           34.9               28.6             28.5          39.0              34.4            29.8             37              7
                              Number (and %)
                               of Civil Cases                          76                 64               98            70                47              45
                              Over 3 Years Old ²                       4.9                4.2              6.4           5.5               3.6             3.4             15              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                1.3              1.4           1.2               1.4             1.3
                                 Avg. Present for
                                 Jury Selection                       34.5               37.8             33.9          31.8              38.2            39.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           32.5               30.4             35.4          35.3              34.6            42.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H            I          J         K           L
        Civil              1,545            125            19        562            1               26           101             91            56          80        320          1        163
     Criminal ¹               428               6          136       78             66              56           26              24            4             8        8           8            8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 229 of 283 PageID #: 2006

                                                                                U.S. District Court — Judicial Caseload Profile
OHIO NORTHERN                                                                               12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30            Jun 30        Jun 30
                                                                  2014            2015                2016          2017              2018          2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                         5,126           6,144               4,826         4,321           5,343         5,846                    Within
                                 Terminations                         4,363           8,362               8,106         5,569           4,560         4,937               U.S.       Circuit
    Overall
   Caseload                         Pending                          12,012           9,774               6,455         5,184           5,974         6,737
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          14.0               -4.9             21.1          35.3             9.4                             28              5
                                   Number of Judgeships                    11              11               11            11                11            11
                            Vacant Judgeship Months ²                   0.0                0.0              0.0           0.0            12.0            11.3
                                             Total                     466                559              439           393             486             531              42              4
                                             Civil                     366                457              339           290             352             388              33              3
                                             Criminal
                          Filings                                                                                                                                         47              7
                                             Felony                        65              61               60            53                83            95
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      35              40               40            50                51            48              27              3
                               Pending Cases ²                        1,092               889              587           471             543             612              30              2
                              Weighted Filings ²                       389                358              342           319             362             439              44              5
                                 Terminations                          397                760              737           506             415             449              58              4
                              Trials Completed                             13              10               12            12                11            13              62              7
                                             Criminal
                      From Filing to         Felony                     8.5                8.7              7.8           8.8             7.9             8.4             31              2
   Median              Disposition
                                             Civil ²                    8.3               27.6             16.8          12.9            10.3             9.9             56              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            18.9               35.4             30.6          26.7            21.4            18.6              5              1
                              Number (and %)
                               of Civil Cases                         1,325           2,622               1,725         1,145           1,317         1,057
                              Over 3 Years Old ²                       11.7            28.5                29.4          24.9            25.4          18.2               83              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.7                1.6              1.6           1.5             1.5             1.4
                                 Avg. Present for
                                 Jury Selection                        47.8               43.0             37.9          40.9            53.1            45.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            42.1               37.0             35.4          36.3            45.6            40.4

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G             H            I          J         K           L
        Civil              4,273            360            310       629            25               37           384         258           382          243        458          1    1,186
     Criminal ¹            1,046            34             403       106            247              92           32            62            11          17        12           5            25

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 230 of 283 PageID #: 2007

                                                                                U.S. District Court — Judicial Caseload Profile
OHIO SOUTHERN                                                                               12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016           2017                2018         2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                        3,672            6,849                3,731         3,320             3,295        6,197                    Within
                                 Terminations                        3,670            3,599                3,275         3,428             2,797        6,600               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,374            6,614                7,045         6,917             7,397        7,039
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         68.8                -9.5              66.1          86.7              88.1                             1              1
                                    Number of Judgeships                   8                8                 8                8                 8            8
                            Vacant Judgeship Months ²                  0.0                 0.0               1.9          12.0              25.0           39.7
                                             Total                     459                856               466           415               412            775              11              1
                                             Civil                     346                746               363           312               290            658               8              1
                                             Criminal
                          Filings                                                                                                                                           49              8
                                             Felony                        81              81                74            72                  96           91
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      33              29                29            31                  27           26              60              7
                               Pending Cases ²                         422                827               881           865               925            880              11              1
                              Weighted Filings ²                       426                436               401           374               403            642              14              1
                                 Terminations                          459                450               409           429               350            825               7              1
                              Trials Completed                             32              22                21            26                  24           35               9              1
                                             Criminal
                      From Filing to         Felony                    7.5                 7.5               8.2           9.0               8.4           10.7             61              7
   Median              Disposition
                                             Civil ²                   9.6                 9.1               9.2           8.8               9.6           41.6             93              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           27.6                29.5              33.0          33.1              32.4           31.4             42              8
                              Number (and %)
                               of Civil Cases                          146                156               200           309              3,612           365
                              Over 3 Years Old ²                       5.3                2.6               3.2           5.0               56.3           6.2              37              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.5               1.4           1.3               1.5            1.4
                                 Avg. Present for
                                 Jury Selection                       55.3                51.7              72.1          55.0              45.4           63.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.5                39.8              33.8          40.7              35.4           47.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G               H           I          J         K           L
        Civil              5,260            279        2,835         392            14               73            308         242             225          51        542          7        292
     Criminal ¹               729               6          310       64             127              107           22              33            5            6        9         10             30

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 231 of 283 PageID #: 2008

                                                                               U.S. District Court — Judicial Caseload Profile
TENNESSEE EASTERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       2,431            2,312               2,511        2,099             2,044        2,339                    Within
                                 Terminations                       2,681            2,377               2,233        2,531             2,180        2,162               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,632            2,559               2,835        2,419             2,287        2,457
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -3.8                1.2             -6.8         11.4              14.4                            16              3
                                   Number of Judgeships                   5                5                 5              5                 5            5
                            Vacant Judgeship Months ²                 7.1                 7.9              5.2          0.0               0.0           12.0
                                            Total                     486                462              502          420               409            468              52              5
                                            Civil                     300                268              340          260               231            234              71              8
                                            Criminal
                          Filings                                                                                                                                        10              1
                                            Felony                    153                164              134          128               148            205
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      34              30               28           32                  30           29              55              6
                               Pending Cases ²                        526                512              567          484               457            491              45              4
                              Weighted Filings ²                      499                486              459          411               428            504              32              3
                                 Terminations                         536                475              447          506               436            432              66              6
                              Trials Completed                            11              11               11           15                    9          11              72              9
                                            Criminal
                      From Filing to        Felony                    9.4                 9.6             10.5         10.8               9.9            9.6             45              4
   Median              Disposition
                                            Civil ²                  11.7                13.1             12.1         12.7              12.2           11.8             80              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          29.6                33.4             24.9         25.5              28.7           25.6             27              4
                              Number (and %)
                               of Civil Cases                         113                103               72          101                63             81
                              Over 3 Years Old ²                      6.1                6.1               3.5         6.0                4.3            5.7             32              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.5                 1.9              1.7          1.7               1.6            1.6
                                 Avg. Present for
                                 Jury Selection                      56.2                53.1             37.1         36.3              26.3           38.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          47.5                53.0             27.8         29.0              38.2           36.1

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H           I          J         K           L
        Civil              1,170            58            37        315             9               21           88         120             152          15        230          3        122
     Criminal ¹            1,026                6         513       117            266              42           22             31            1            7        8           1            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 232 of 283 PageID #: 2009

                                                                              U.S. District Court — Judicial Caseload Profile
TENNESSEE MIDDLE                                                                          12-Month Periods Ending

                                                               Jun 30          Jun 30              Jun 30        Jun 30             Jun 30           Jun 30
                                                                2014            2015                2016          2017               2018             2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                      2,976            2,431               3,085         3,492            2,051            2,272                    Within
                                 Terminations                      3,215            2,573               3,049         3,585            2,186            2,279               U.S.       Circuit
    Overall
   Caseload                         Pending                        2,267            2,122               2,143         2,049            1,901            1,892
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -23.7               -6.5            -26.4         -34.9             10.8                                21              4
                                    Number of Judgeships                 4                4                 4               4                4                4
                            Vacant Judgeship Months ²                0.0                 6.9              9.3           9.4             18.3                3.3
                                            Total                    744                608              771           873              513                568              26              2
                                            Civil                    647                505              662           758              364                401              31              2
                                            Criminal
                          Filings                                                                                                                                           43              6
                                            Felony                       52              61               56            66                 88               98
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     46              43               54            50                 61               70              18              1
                               Pending Cases ²                       567                531              536           512              475                473              47              5
                              Weighted Filings ²                     598                513              595           719              462                508              31              2
                                 Terminations                        804                643              762           896              547                570              25              2
                              Trials Completed                           31              24               20            31                 23               29              11              2
                                            Criminal
                      From Filing to        Felony                  15.2                18.9             18.6          17.6             15.5               12.0             68              8
   Median              Disposition
                                            Civil ²                 12.0                12.3             12.4          11.1             11.7               10.8             70              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                         36.2                31.5             37.1          26.8             27.6               26.0             28              5
                              Number (and %)
                               of Civil Cases                        161                 87               91            61               52                 64
                              Over 3 Years Old ²                     9.0                 5.3              5.3           3.8              3.7                4.7             20              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.5                 1.6              1.3           1.4              1.4                1.2
                                 Avg. Present for
                                 Jury Selection                     33.1                32.5             36.1          43.5             40.5               55.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         29.4                22.0             18.1          43.2             17.3               33.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D                E            F           G              H               I          J         K           L
        Civil              1,602            54            29       619             4               23           137         132            122              33        322          2        125
     Criminal ¹               392               5         94       40             184              32           19              8                -            3        5           -            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 233 of 283 PageID #: 2010

                                                                               U.S. District Court — Judicial Caseload Profile
TENNESSEE WESTERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       2,130            2,176               2,060        2,036             2,263        2,091                    Within
                                 Terminations                       2,343            2,147               2,070        1,964             2,127        2,213               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,532            2,564               2,550        2,638             2,792        2,695
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -1.8               -3.9              1.5          2.7              -7.6                            81              9
                                    Number of Judgeships                  5                5                 5              5                 5            5
                            Vacant Judgeship Months ²                 8.2                 0.0             12.0         15.4              18.3            3.3
                                            Total                     426                435              412          407               453            418              63              7
                                            Civil                     268                271              259          242               237            231              73              9
                                            Criminal
                          Filings                                                                                                                                        27              2
                                            Felony                        97             109               96           97               142            118
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      60              55               57           69                  74           69              19              2
                               Pending Cases ²                        506                513              510          528               558            539              35              3
                              Weighted Filings ²                      369                384              343          346               414            371              65              7
                                 Terminations                         469                429              414          393               425            443              61              5
                              Trials Completed                            29              39               30           28                  28           29              11              2
                                            Criminal
                      From Filing to        Felony                    9.2                 9.8              9.7          8.8               9.2            9.9             54              5
   Median              Disposition
                                            Civil ²                  10.9                10.6              9.9          9.0               9.3            9.5             50              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          18.6                20.7             26.2         24.1                   -         20.1              9              2
                              Number (and %)
                               of Civil Cases                         142                128              176          185               163            208
                              Over 3 Years Old ²                      8.6                7.7              10.4         10.9              10.1           13.8             71              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                 1.5              1.4          1.4               1.5            1.3
                                 Avg. Present for
                                 Jury Selection                      41.2                43.8             40.6         56.1              52.4           58.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          49.5                51.3             40.7         53.6              48.7           51.6

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H           I          J         K           L
        Civil              1,156            54            16        383            14               43           67         114             143            8       230          -            84
     Criminal ¹               587           12            159       34             228              50           24             16            2          35         8           9            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 234 of 283 PageID #: 2011

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS NORTHERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30               Jun 30       Jun 30
                                                                  2014            2015                2016           2017                 2018         2019                     Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                        11,058          12,809            14,326            11,238           10,491       10,068                    Within
                                 Terminations                        10,639          11,260            10,862            11,276           11,009       10,443               U.S.      Circuit
    Overall
   Caseload                         Pending                          12,603          14,099            17,534            17,480           16,981       16,611
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -9.0           -21.4                -29.7          -10.4              -4.0                           71             5
                                    Number of Judgeships                   22              22                22             22                  22           22
                            Vacant Judgeship Months ²                  22.5                7.4               0.0           12.2              29.9           49.7
                                             Total                     503                582               651            511               477            458             54             6
                                             Civil                     456                538               615            469               436            404             28             5
                                             Criminal
                          Filings                                                                                                                                           88             7
                                             Felony                        33              33                28             34                  33           45
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      13              11                 8                 7                 8            9            86             6
                               Pending Cases ²                         573                641               797            795               772            755             15             2
                              Weighted Filings ²                       439                445               430            461               444            433             45             5
                                 Terminations                          484                512               494            513               500            475             48             6
                              Trials Completed                             12              12                12             10                  11             9            81             6
                                             Criminal
                      From Filing to         Felony                    17.5               19.4              19.1           19.3              16.9           19.8            92             7
   Median              Disposition
                                             Civil ²                    6.9                7.3               7.3            8.2               7.5            7.6            23             3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            35.4               33.0              38.4           40.0              36.3           36.7            53             4
                              Number (and %)
                               of Civil Cases                          973            1,282                1,317          1,467             2,957        5,433
                              Over 3 Years Old ²                       9.0             10.4                  8.3            9.4              19.5         37.5              90             7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.5                1.5               1.4            1.4               1.4            1.3
                                 Avg. Present for
                                 Jury Selection                        42.0               44.0              46.1           49.2              50.1           49.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            34.4               36.3              37.8           41.6              38.4           43.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G               H           I          J        K          L
        Civil              8,881            531            356   1,454              17               74            860          804             793         798    1,335         77    1,782
     Criminal ¹               992               8          313       101            250              128           80               31            1          10        15        16            39

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 235 of 283 PageID #: 2012

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS CENTRAL                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014            2015               2016         2017                2018          2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        1,927           1,775               1,996        2,026             2,027         1,831                    Within
                                 Terminations                        1,909           1,852               1,938        2,055             1,999         1,847               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,020           1,939               1,992        1,963             2,001         1,984
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -5.0               3.2             -8.3         -9.6              -9.7                             85              6
                                    Number of Judgeships                   4               4                 4              4                 4             4
                            Vacant Judgeship Months ²                  3.2                0.0              0.0          0.0               0.0             0.0
                                             Total                     482               444              499          507               507             458              54              6
                                             Civil                     366               347              388          396               382             343              41              7
                                             Criminal
                          Filings                                                                                                                                         63              5
                                             Felony                        84             61               72           66                  78            73
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      32             36               40           45                  46            42              40              3
                               Pending Cases ²                         505               485              498          491               500             496              43              6
                              Weighted Filings ²                       411               360              397          401               423             378              60              7
                                 Terminations                          477               463              485          514               500             462              52              7
                              Trials Completed                             32             30               35           30                  29            30              10              1
                                             Criminal
                      From Filing to         Felony                   13.5               12.4             11.2         11.5              10.5            12.3             70              6
   Median              Disposition
                                             Civil ²                   9.2               10.8             10.4         10.2               9.0            10.0             59              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           36.7               35.1             36.6         34.3              42.8            43.1             59              6
                              Number (and %)
                               of Civil Cases                          78                 91              105          102                92              77
                              Over 3 Years Old ²                       4.8                5.5             6.2          6.2                5.6             4.9             22              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                1.2              1.1          1.2               1.4             1.2
                                 Avg. Present for
                                 Jury Selection                       33.3               30.6             31.4         30.4              30.4            23.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           35.7               31.7             35.7         31.9              36.8            38.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H            I          J         K           L
        Civil              1,372            138            13        656            2               47           67             63            54          13        221          1            97
     Criminal ¹               289               1          118       19             58              26           6              45            8             2         -          3            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 236 of 283 PageID #: 2013

                                                                                U.S. District Court — Judicial Caseload Profile
ILLINOIS SOUTHERN                                                                          12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                         4,124          2,015               1,950        1,807             2,595        2,158                    Within
                                 Terminations                         4,122         10,329               3,100        2,750             2,353        2,441               U.S.       Circuit
    Overall
   Caseload                         Pending                          12,910          4,595               3,443        2,498             2,734        2,454
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -47.7               7.1             10.7         19.4             -16.8                            89              7
                                    Number of Judgeships                   4               4                 4              4                 4            4
                            Vacant Judgeship Months ²                   8.3               0.0              0.0          0.0               0.0            8.7
                                             Total                    1,031              504              488          452               649            540              35              3
                                             Civil                     881               375              366          340               516            403              29              6
                                             Criminal
                          Filings                                                                                                                                        58              4
                                             Felony                    112                90               74           65                  71           82
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      38             39               48           47                  62           55              23              1
                               Pending Cases ²                        3,228          1,149                861          625               684            614              29              4
                              Weighted Filings ²                       787               412              378          349               518            441              43              4
                                 Terminations                         1,031          2,582                775          688               588            610              19              3
                              Trials Completed                             23             17               18           16                  14           19              39              3
                                             Criminal
                      From Filing to         Felony                     8.3              10.1              9.8         10.7               9.0            9.3             40              2
   Median              Disposition
                                             Civil ²                   27.9              35.5             30.6         35.8              18.2            8.3             29              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            34.4              30.1             29.0         38.6              38.4           38.6             57              5
                              Number (and %)
                               of Civil Cases                         4,935          1,637               1,215         654               254            279
                              Over 3 Years Old ²                       39.4           38.8                38.5         29.2              10.4           13.2             67              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2               1.5              1.4          1.3               1.2            1.4
                                 Avg. Present for
                                 Jury Selection                        27.7              26.5             24.3         12.5              29.4           26.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            21.5               8.6             10.6         13.2              30.0           18.2

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H           I          J         K           L
        Civil              1,611            101            27        634            10              44           54             47          494          12        110          2            76
     Criminal ¹               327               1          159        34            54              26           10             30            2            1        6           1            3

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 237 of 283 PageID #: 2014

                                                                                U.S. District Court — Judicial Caseload Profile
INDIANA NORTHERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,877            2,071               2,394        2,588             2,455        2,682                    Within
                                 Terminations                        2,311            2,657               2,632        3,096             2,554        2,707               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,434            3,847               3,622        3,117             3,030        3,009
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -30.8               29.5             12.0          3.6               9.2                            30              2
                                    Number of Judgeships                   5                5                 5              5                 5            5
                            Vacant Judgeship Months ²                  0.0                 0.0              5.6         12.0              21.0           21.3
                                             Total                     775                414              479          518               491            536              40              4
                                             Civil                     687                338              388          419               393            438              23              3
                                             Criminal
                          Filings                                                                                                                                         55              3
                                             Felony                        65              57               72           80                  79           83
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      24              19               18           19                  18           16              79              5
                               Pending Cases ²                         887                769              724          623               606            602              31              5
                              Weighted Filings ²                       589                360              425          454               433            467              40              3
                                 Terminations                          462                531              526          619               511            541              30              4
                              Trials Completed                             23              17               17           16                  15           16              48              5
                                             Criminal
                      From Filing to         Felony                   10.9                10.8             10.8         11.2              11.5           10.8             63              3
   Median              Disposition
                                             Civil ²                  10.6                12.2             17.0         22.1              13.0           14.1             87              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           25.4                44.1                -         52.1                   -            -              -              -
                              Number (and %)
                               of Civil Cases                          123                107              243          331               265            158
                              Over 3 Years Old ²                       3.1                3.1              7.8          13.2              11.1           6.7              41              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                 1.2              1.3          1.4               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                       29.7                 7.7             12.4         34.0              32.6           33.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           28.5                30.6             25.9         28.6              30.8           31.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H           I          J         K           L
        Civil              2,191            356            95        742            14               40           79         125             170          56        354          -        160
     Criminal ¹               411               2          125       13             166              32           22             20            4            8        2           2            15

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 238 of 283 PageID #: 2015

                                                                               U.S. District Court — Judicial Caseload Profile
INDIANA SOUTHERN                                                                           12-Month Periods Ending

                                                                 Jun 30         Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014           2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,373           3,274               4,284         5,538             6,163        6,669                    Within
                                 Terminations                        3,279           3,405               3,123         3,970             3,940        4,806               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,978           2,826               3,966         5,522             7,743        9,612
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         97.7           103.7                55.7          20.4               8.2                            34              3
                                    Number of Judgeships                  5                5                 5               5                 5            5
                            Vacant Judgeship Months ²                  0.0                5.0             12.0          12.0              12.0           15.3
                                             Total                    675                655              857          1,108             1,233        1,334                3              1
                                             Civil                    583                574              757          1,011             1,119        1,186                3              1
                                             Criminal
                          Filings                                                                                                                                         20              1
                                             Felony                       84              73               93            88               108            144
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     8                8                 7               9                 6            5             89              7
                               Pending Cases ²                        596                565              793          1,104             1,549        1,922                3              1
                              Weighted Filings ²                      598                584              717           915              1,009        1,125                2              1
                                 Terminations                         656                681              625           794               788            961               3              1
                              Trials Completed                            18              18               21            17                  16           18              40              4
                                             Criminal
                      From Filing to         Felony                   10.9               12.8             12.5          12.7              13.2           11.5             66              5
   Median              Disposition
                                             Civil ²                   9.2                8.5              8.8           8.2               7.8            8.1             28              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           33.0               33.9             29.0          25.2              24.5           35.3             48              3
                              Number (and %)
                               of Civil Cases                          51                 44               56            60               140            637
                              Over 3 Years Old ²                       2.1                1.8              1.6           1.2              2.0            7.3              44              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                1.4              1.8           1.5               1.4            1.3
                                 Avg. Present for
                                 Jury Selection                       47.2               40.3             37.4          40.7              38.9           36.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           41.1               44.0             33.8          42.0              37.4           32.2

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G               H           I          J         K           L
        Civil              5,928            226        2,083     1,390             43               32           186         187             546          75        591          3        566
     Criminal ¹               718               8          265       40            232              49            9              60            6            3       16           3            27

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 239 of 283 PageID #: 2016

                                                                               U.S. District Court — Judicial Caseload Profile
WISCONSIN EASTERN                                                                         12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30        Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016          2017                2018             2019                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       2,143           2,289               2,155         2,369             2,550            2,563                    Within
                                 Terminations                       2,008           2,057               2,112         2,262             2,351            2,413               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,616           1,845               1,885         1,983             2,175            2,291
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        19.6               12.0             18.9           8.2               0.5                                56              4
                                    Number of Judgeships                  5               5                 5               5                 5                5
                            Vacant Judgeship Months ²                12.0                4.7              4.8          12.0              12.0               12.0
                                             Total                    429               458              431           474               510                513              43              5
                                             Civil                    308               342              333           368               391                410              27              4
                                             Criminal
                          Filings                                                                                                                                            78              6
                                             Felony                       80             79               57            65                  64               57
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     40             37               41            41                  56               46              32              2
                               Pending Cases ²                        323               369              377           397               435                458              51              7
                              Weighted Filings ²                      369               384              342           392               415                402              57              6
                                 Terminations                         402               411              422           452               470                483              44              5
                              Trials Completed                            7              12                 9               9                 8                6             92              7
                                             Criminal
                      From Filing to         Felony                   8.5                7.7              9.4          11.7              10.9               11.1             65              4
   Median              Disposition
                                             Civil ²                  6.2                6.2              7.1           6.3               6.0                6.2             11              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          31.8               30.2             27.6          33.7              35.6               25.4             26              2
                              Number (and %)
                               of Civil Cases                         55                 57               68            74                88                108
                              Over 3 Years Old ²                      4.6                4.3              4.8           5.0               5.3               6.1              36              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.7                1.8              1.4           1.8               1.5                1.5
                                 Avg. Present for
                                 Jury Selection                      34.1               33.8             32.1          31.8              39.5               40.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          28.9               37.9             34.8          31.2              28.5               35.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F           G               H               I          J         K           L
        Civil              2,050            242            16       759            17              21           140         107               77             40        263          1        367
     Criminal ¹               279               6          79       17             75              44           21              12                -            8        1           6            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 240 of 283 PageID #: 2017

                                                                               U.S. District Court — Judicial Caseload Profile
WISCONSIN WESTERN                                                                         12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       1,138           1,087               1,125        1,108             1,215            1,395                    Within
                                 Terminations                       1,144           1,094               1,035        1,029             1,092            1,268               U.S.       Circuit
    Overall
   Caseload                         Pending                           986               982             1,074        1,152             1,275            1,403
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        22.6               28.3             24.0         25.9              14.8                                15              1
                                    Number of Judgeships                  2               2                 2              2                 2                2
                            Vacant Judgeship Months ²                10.2                0.0              0.0          0.0               0.0                0.0
                                             Total                    569               544              563          554               608                698              16              2
                                             Civil                    471               439              465          462               489                571              13              2
                                             Criminal
                          Filings                                                                                                                                           52              2
                                             Felony                       72             68               71           66                  85               88
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     27             37               27           27                  34               39              46              4
                               Pending Cases ²                        493               491              537          576               638                702              20              3
                              Weighted Filings ²                      500               453              464          481               519                582              24              2
                                 Terminations                         572               547              518          515               546                634              16              2
                              Trials Completed                            17             23               22           17                  20               27              15              2
                                             Criminal
                      From Filing to         Felony                   6.0                6.5              6.7          8.0               7.4                7.2             15              1
   Median              Disposition
                                             Civil ²                  7.8                8.3              7.0          7.2               7.7                7.5             20              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          19.6               21.1             20.1         22.0              20.5               24.1             20              1
                              Number (and %)
                               of Civil Cases                         11                 10               11           22                49                 37
                              Over 3 Years Old ²                      1.4                1.3              1.3          2.4               4.9                3.2             13              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.1                1.1              1.2          1.3               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                      21.8               29.1             20.7         28.8              25.2               13.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          11.9               23.9             14.8          9.0               8.9               11.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H               I          J         K           L
        Civil              1,141            144            18       424            4               57           74             66            34             37        141          1        141
     Criminal ¹               175               -          56       23             49              11           8              16                -            3        4           -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 241 of 283 PageID #: 2018

                                                                               U.S. District Court — Judicial Caseload Profile
ARKANSAS EASTERN                                                                           12-Month Periods Ending

                                                                 Jun 30         Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014           2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        2,330           2,476               2,562         2,445             2,567        2,760                    Within
                                 Terminations                        5,335           2,537               2,472         2,503             2,451        2,355               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,230           2,164               2,250         2,174             2,280        2,681
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         18.5               11.5              7.7          12.9               7.5                            36              3
                                    Number of Judgeships                  5                5                 5               5                 5            5
                            Vacant Judgeship Months ²                  6.1                0.0              0.0           0.0               3.0           12.0
                                             Total                    466                495              512           489               513            552              29              3
                                             Civil                    370                378              404           394               371            396              32              3
                                             Criminal
                          Filings                                                                                                                                         23              8
                                             Felony                       74              95               88            77               122            137
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     22              23               21            19                  21           19              72           10
                               Pending Cases ²                        446                433              450           435               456            536              36              2
                              Weighted Filings ²                      389                432              438           415               462            504              32              4
                                 Terminations                        1,067               507              494           501               490            471              49              6
                              Trials Completed                            26              22               26            19                  17           17              44              8
                                             Criminal
                      From Filing to         Felony                   14.7               17.0             17.0          19.8              18.6           15.4             87              9
   Median              Disposition
                                             Civil ²                  58.9               10.8              9.5          10.3              10.1           10.3             65              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           20.3               20.6             25.1          25.8              25.9           23.8             19              3
                              Number (and %)
                               of Civil Cases                          68                 32               31            29                27             37
                              Over 3 Years Old ²                       4.2                2.2              2.0           1.9               1.9            2.4              5              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.8                2.5              1.7           1.7               1.7            1.3
                                 Avg. Present for
                                 Jury Selection                       52.1               46.8             43.2          48.4              43.0           42.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           48.8               43.9             39.1          45.5              44.8           41.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F           G               H           I          J         K           L
        Civil              1,980            184            33    1,038              1               17           169         120             102          14        227          -            75
     Criminal ¹               682           43             156       62            267              54           15              27            2          20         1           1            34

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 242 of 283 PageID #: 2019

                                                                                U.S. District Court — Judicial Caseload Profile
ARKANSAS WESTERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014            2015               2016         2017                2018          2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        1,511           1,361               1,461        1,251             1,330         1,292                   Within
                                 Terminations                        1,573           1,508               1,299        1,503             1,427         1,355              U.S.       Circuit
    Overall
   Caseload                         Pending                          1,535           1,385               1,543        1,281             1,179         1,115
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -14.5              -5.1            -11.6          3.3              -2.9                            70              7
                                    Number of Judgeships                   3               3                 3              3                 3             3
                            Vacant Judgeship Months ²                  8.1                0.0              0.0          0.0               0.0             0.0
                                             Total                     504               454              487          417               443             431             61              9
                                             Civil                     384               349              375          329               352             296             52              5
                                             Criminal
                          Filings                                                                                                                                        32              9
                                             Felony                        97             83              100           74                  73           110
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      22             21               12           14                  18            25             63              9
                               Pending Cases ²                         512               462              514          427               393             372             70              8
                              Weighted Filings ²                       406               362              404          338               353             374             63              9
                                 Terminations                          524               503              433          501               476             452             57              8
                              Trials Completed                             13             13               14           15                  11            13             62              9
                                             Criminal
                      From Filing to         Felony                    8.5                8.8              7.4          9.7               9.6             8.6            34              3
   Median              Disposition
                                             Civil ²                  12.6               11.9             11.6         11.7              11.3            11.2            75              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.7               26.5             24.7         23.6              20.1            14.3             2              1
                              Number (and %)
                               of Civil Cases                          23                 22               33           19                24              18
                              Over 3 Years Old ²                       2.0                2.0              2.8          2.1               2.9             2.6             7              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2                1.2              1.3          1.2               1.4             1.3
                                 Avg. Present for
                                 Jury Selection                       46.9               41.0             48.1         38.3              50.5            52.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           45.3               40.2             30.7         44.9              49.2            42.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H            I          J        K           L
        Civil                 888           261            11        292            7                9           60             77            51          12        69          1            38
     Criminal ¹               328               1          161       46             30              16           4              37            3           18        3           2            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 243 of 283 PageID #: 2020

                                                                               U.S. District Court — Judicial Caseload Profile
IOWA NORTHERN                                                                              12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015                2016         2017                2018          2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,066            1,213               1,511        1,177             1,182         1,088                   Within
                                 Terminations                       1,132            1,175               1,290        1,358             1,195         1,007              U.S.       Circuit
    Overall
   Caseload                         Pending                           616                651              876          681               660             749
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         2.1            -10.3               -28.0         -7.6              -8.0                            82              9
                                    Number of Judgeships                  2                2                 2              2                 2             2
                            Vacant Judgeship Months ²                 0.0                 0.0              7.4         12.0              20.9            14.2
                                            Total                     533                607              756          589               591             544             32              5
                                            Civil                     263                305              433          252               240             212             76              7
                                            Criminal
                          Filings                                                                                                                                         8              1
                                            Felony                    188                193              202          191               221             214
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      83             110              121          146               131             119              4              2
                               Pending Cases ²                        308                326              438          341               330             375             67              7
                              Weighted Filings ²                      421                498              570          452               479             472             39              6
                                 Terminations                         566                588              645          679               598             504             41              5
                              Trials Completed                            93             124               88           87                  81            84              1              1
                                            Criminal
                      From Filing to        Felony                    5.8                 6.0              6.0          6.8               6.9             7.9            23              1
   Median              Disposition
                                            Civil ²                   8.4                 5.0              3.5          9.2               7.3             8.7            40              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         12                  13               12           11                  7               5
                              Over 3 Years Old ²                      3.1                 3.2              2.1          2.6               1.9             1.2             1              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.1                 1.2              1.2          1.2               1.2             1.2
                                 Avg. Present for
                                 Jury Selection                      41.9                48.6             46.6         36.4              38.4            43.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          31.4                44.0             30.6         27.5              30.0            34.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H            I          J        K           L
        Civil                 424           81            17        144             2               14           11             41            27          14        51          -            22
     Criminal ¹               427               2         129       48             144              38           12             20            2             7       16          3            6

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 244 of 283 PageID #: 2021

                                                                               U.S. District Court — Judicial Caseload Profile
IOWA SOUTHERN                                                                              12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015                2016         2017                2018          2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,143            1,163               1,470        1,310             1,334         1,333                   Within
                                 Terminations                       1,203            1,198               1,290        1,384             1,295         1,382              U.S.       Circuit
    Overall
   Caseload                         Pending                           858                812              991          914               951             894
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        16.6                14.6             -9.3          1.8              -0.1                            57              5
                                    Number of Judgeships                  3                3                 3              3                 3             3
                            Vacant Judgeship Months ²                 0.0                 4.0              7.3          0.0               0.0             0.0
                                            Total                     381                388              490          437               445             444             59              8
                                            Civil                     218                214              279          207               187             196             81              8
                                            Criminal
                          Filings                                                                                                                                        15              5
                                            Felony                    105                112              130          162               187             169
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      58              62               81           68                  70            79             13              4
                               Pending Cases ²                        286                271              330          305               317             298             85           10
                              Weighted Filings ²                      332                341              378          399               416             415             54              8
                                 Terminations                         401                399              430          461               432             461             54              7
                              Trials Completed                            35              33               31           31                  39            48              2              2
                                            Criminal
                      From Filing to        Felony                    9.5                 9.1              8.7          9.0               9.3             9.2            39              4
   Median              Disposition
                                            Civil ²                  10.0                 8.4             10.1          9.7               9.8             8.6            38              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -                -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         23                  27               23           20                19              23
                              Over 3 Years Old ²                      4.1                 5.3              3.4          4.0               4.2             5.3            27              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                 1.3              1.3          1.4               1.3             1.4
                                 Avg. Present for
                                 Jury Selection                      43.9                39.2             40.3         41.5              37.6            40.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          33.9                23.1             26.8         23.8              24.6            23.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H            I          J        K           L
        Civil                 589           49            12        250             8                5           28             53            42            8       92          -            42
     Criminal ¹               506               4         268       33             106              20           5              49            5             2       5           5            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 245 of 283 PageID #: 2022

                                                                               U.S. District Court — Judicial Caseload Profile
MINNESOTA                                                                                 12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30        Jun 30              Jun 30       Jun 30
                                                                 2014            2015               2016          2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       5,047           6,243               4,684         5,452             5,797        4,152                    Within
                                 Terminations                       5,138           4,682               4,639         4,140             4,051        3,854               U.S.       Circuit
    Overall
   Caseload                         Pending                         4,427           5,981               6,001         7,305             9,061        9,358
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -17.7          -33.5               -11.4         -23.8             -28.4                            91           10
                                    Number of Judgeships                  7               7                 7               7                 7            7
                            Vacant Judgeship Months ²                 0.0                0.0              6.6          31.9              36.0           16.1
                                            Total                     721               892              669           779               828            593              24              2
                                            Civil                     638               777              572           651               709            482              18              1
                                            Criminal
                          Filings                                                                                                                                        76           10
                                            Felony                        52             84               50            57                  51           58
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      30             31               47            71                  68           53              25              6
                               Pending Cases ²                        632               854              857          1,044             1,294        1,337                5              1
                              Weighted Filings ²                      590               807              520           593               627            482              36              5
                                 Terminations                         734               669              663           591               579            551              28              1
                              Trials Completed                            13             14               12            11                  12             9             81           10
                                            Criminal
                      From Filing to        Felony                   10.4               10.7             11.7          12.2               9.7           10.2             55              7
   Median              Disposition
                                            Civil ²                  13.2                2.3             14.8           9.3              11.2            9.1             45              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          22.7               27.9             27.7          36.6              32.4           24.9             23              5
                              Number (and %)
                               of Civil Cases                         253               198              187           765              1,102        1,821
                              Over 3 Years Old ²                      6.3               3.7              3.4           11.0              12.7         20.4               85           10
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                1.7              1.4           1.6               1.5            1.4
                                 Avg. Present for
                                 Jury Selection                      39.6               49.9             61.8          56.3              62.4           55.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          29.8               38.0             42.3          39.2              44.1           36.6

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F           G               H           I          J         K           L
        Civil              3,373            96        1,228         402            30              40           391         296             138          70        308        16         358
     Criminal ¹               402               1         182       17             46              46           38              46            2            9        5           5            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 246 of 283 PageID #: 2023

                                                                                U.S. District Court — Judicial Caseload Profile
MISSOURI EASTERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        3,923            3,350               3,498         4,583             3,990        4,988                    Within
                                 Terminations                        3,767            3,249               4,015         5,314             3,837        4,391               U.S.       Circuit
    Overall
   Caseload                         Pending                          4,363            4,469               3,957         3,233             3,333        3,875
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         27.1                48.9             42.6           8.8              25.0                             5              1
                                   Number of Judgeships                    8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                  9.0                 0.5              0.0           0.0               9.9           16.6
                                             Total                     490                419              437           573               499            624              22              1
                                             Civil                     363                282              302           414               309            411              26              2
                                             Criminal
                          Filings                                                                                                                                          14              4
                                             Felony                        87              94               99           111               149            171
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      41              43               36            47                  40           42              40              8
                               Pending Cases ²                         545                559              495           404               417            484              46              3
                              Weighted Filings ²                       381                390              382           533               474            593              22              1
                                 Terminations                          471                406              502           664               480            549              29              2
                              Trials Completed                             28              19               17            23                  24           25              18              5
                                             Criminal
                      From Filing to         Felony                    8.1                 8.8              8.8           9.2              10.1            9.7             48              6
   Median              Disposition
                                             Civil ²                   8.6                 8.2             13.5           6.2               6.2            2.7              1              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.9                35.7             36.2          26.4              30.4           35.3             48              6
                              Number (and %)
                               of Civil Cases                         768                 990              716           281                66             87
                              Over 3 Years Old ²                      20.5                26.9             22.7          12.4               3.3            3.7             18              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.5              1.3           1.5               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                       34.4                38.1             39.5          30.8              37.1           33.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           26.0                22.8             30.8          23.4              25.5           16.3

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              3,289            227            613       523            25               91           164         259             837          35        309          1        205
     Criminal ¹            1,364            22             327       56             695              91           42              57            9          24        18           6            17

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 247 of 283 PageID #: 2024

                                                                                U.S. District Court — Judicial Caseload Profile
MISSOURI WESTERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        3,510            3,422               3,647         3,232             3,299        3,236                    Within
                                 Terminations                        3,583            3,633               3,569         3,629             3,426        3,110               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,346            3,137               3,206         2,821             2,699        2,799
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -7.8               -5.4            -11.3           0.1              -1.9                            65              6
                                    Number of Judgeships                   6                6                 6               6                 6            6
                            Vacant Judgeship Months ²                 14.6                 0.0              9.7           0.0               0.0            0.0
                                             Total                     585                570              608           539               550            539              36              6
                                             Civil                     390                380              421           352               366            339              43              4
                                             Criminal
                          Filings                                                                                                                                          17              6
                                             Felony                    150                149              135           126               127            153
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      46              42               53            61                  57           47              29              7
                               Pending Cases ²                         558                523              534           470               450            467              48              4
                              Weighted Filings ²                       519                523              504           462               489            509              30              3
                                 Terminations                          597                606              595           605               571            518              36              3
                              Trials Completed                             22              32               36            34                  33           27              15              4
                                             Criminal
                      From Filing to         Felony                   14.5                16.9             15.3          15.9              16.4           16.1             88           10
   Median              Disposition
                                             Civil ²                  10.6                 9.9              8.7           8.8               6.6            6.8             16              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           16.4                25.7             20.7          21.5              27.0           23.6             18              2
                              Number (and %)
                               of Civil Cases                          50                  62               76            83                82            112
                              Over 3 Years Old ²                       2.6                 3.5              3.9           5.1               5.5           7.8              48              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.5                 1.5              1.3           1.3               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                       65.0                46.0             38.9          43.1              39.0           43.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           36.8                30.9             30.5          27.3              29.8           19.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              2,036            305            76        552            12               28           122         207             199          30        263          8        234
     Criminal ¹               915               5          278       38             374              71           16              80            4          14        11           2            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 248 of 283 PageID #: 2025

                                                                               U.S. District Court — Judicial Caseload Profile
NEBRASKA                                                                                  12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016         2017                2018             2019                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       1,618           1,495               1,643        1,529             1,616            1,654                    Within
                                 Terminations                       1,622           1,547               1,514        1,704             1,592            1,538               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,187           1,125               1,252        1,084             1,141            1,237
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         2.2               10.6              0.7          8.2               2.4                                49              4
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                8.9             12.0         12.0              12.0               18.9
                                            Total                     539               498              548          510               539                551              30              4
                                            Civil                     213               214              254          217               247                240              68              6
                                            Criminal
                          Filings                                                                                                                                            9              2
                                            Felony                    227               192              201          190               184                206
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      99             93               92          103               108                105               7              3
                               Pending Cases ²                        396               375              417          361               380                412              59              5
                              Weighted Filings ²                      486               458              534          474               505                510              29              2
                                 Terminations                         541               516              505          568               531                513              39              4
                              Trials Completed                            17             18               18           21                  20               20              35              6
                                            Criminal
                      From Filing to        Felony                    7.9                8.0              9.0          9.0               9.2                8.5             32              2
   Median              Disposition
                                            Civil ²                   8.8                7.7              7.9          9.9               7.5                8.3             29              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          25.9               31.4             32.6         28.0                   -             24.4             22              4
                              Number (and %)
                               of Civil Cases                         27                 36               43           30                23                 33
                              Over 3 Years Old ²                      4.7                6.2              6.3          5.6               3.9                5.1             25              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.2              1.3          1.2               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                      31.8               34.5             35.0         28.6              32.7               30.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          18.7               18.9             21.1          9.4              11.7                9.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J         K           L
        Civil                 721           24            13        180            10              21           39             72          105              17        175          1            64
     Criminal ¹               616               1         201       142            75              55           49             58                -            5        7           2            21

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 249 of 283 PageID #: 2026

                                                                              U.S. District Court — Judicial Caseload Profile
NORTH DAKOTA                                                                             12-Month Periods Ending

                                                                Jun 30         Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014           2015               2016         2017                2018             2019                     Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        861               901              991          878               762                706                  Within
                                 Terminations                        817               816              856         1,007              822                786             U.S.       Circuit
    Overall
   Caseload                         Pending                          779               939             1,057         921               848                752
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -18.0          -21.6               -28.8        -19.6              -7.3                               79              8
                                    Number of Judgeships                 2               2                 2              2                 2                2
                            Vacant Judgeship Months ²                0.0                0.0              0.0          0.0               9.0               12.0
                                            Total                    431               451              496          439               381                353             76           10
                                            Civil                    143               153              206          158               141                132             89              9
                                            Criminal
                          Filings                                                                                                                                         20              7
                                            Felony                   213               220              213          191               173                144
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     75             78               77           91                  68               78             14              5
                               Pending Cases ²                       390               470              529          461               424                376             66              6
                              Weighted Filings ²                     423               440              482          433               402                340             72           10
                                 Terminations                        409               408              428          504               411                393             71           10
                              Trials Completed                           34             34               33           23                  23               18             40              7
                                            Criminal
                      From Filing to        Felony                   7.5                8.7             11.4         10.0              13.6               13.4            79              8
   Median              Disposition
                                            Civil ²                 13.1               10.0             11.2         21.6              13.0               12.4            83           10
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                        19                 18              102           41                44                 49
                              Over 3 Years Old ²                     6.5                3.9             18.0          9.5              12.1               13.6            68              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.3              1.5          1.5               1.6                1.4
                                 Avg. Present for
                                 Jury Selection                     37.3               38.1             39.8         41.2              17.6               40.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         24.4               22.7             30.7         33.8              23.6               26.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C             D               E            F          G               H               I          J        K           L
        Civil                 263           15             7        48            1               20           11             35            35               7       40          -            44
     Criminal ¹               287               -         139       48            10               9           36             24                -            8       9           -            4

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 250 of 283 PageID #: 2027

                                                                               U.S. District Court — Judicial Caseload Profile
SOUTH DAKOTA                                                                              12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015               2016         2017                2018             2019                     Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                       1,038           1,133               1,513        1,370             1,312            1,434                   Within
                                 Terminations                       1,088           1,041               1,428        1,264             1,328            1,316              U.S.       Circuit
    Overall
   Caseload                         Pending                           876               914              969         1,034              972             1,083
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        38.2               26.6             -5.2          4.7               9.3                               29              2
                                    Number of Judgeships                  3               3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                0.0              0.0          0.0               0.0                0.0
                                            Total                     346               378              504          457               437                478             51              7
                                            Civil                     102               128              214          124               105                118             91           10
                                            Criminal
                          Filings                                                                                                                                          11              3
                                            Felony                    188               177              192          200               181                199
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      56             73               98          133               151                161              2              1
                               Pending Cases ²                        292               305              323          345               324                361             73              9
                              Weighted Filings ²                      370               399              495          441               379                429             48              7
                                 Terminations                         363               347              476          421               443                439             62              9
                              Trials Completed                            30             38               37           46                  37               47              3              3
                                            Criminal
                      From Filing to        Felony                    8.5                8.6              8.5          9.5               9.8                9.5            42              5
   Median              Disposition
                                            Civil ²                  14.6                8.7              1.2         12.2              11.7               11.9            81              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          29.8               21.0                -              -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                         49                 58               57           53                54                 59
                              Over 3 Years Old ²                     12.6               13.8             13.5         12.4              13.3               14.1            72              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.1              1.2          1.2               1.2                1.2
                                 Avg. Present for
                                 Jury Selection                      39.0               39.6             41.6         46.5              37.7               42.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          18.9               16.6             21.1         26.1              20.6               21.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H               I          J        K           L
        Civil                 353           23             4        119            2                4           5              56            54               4       61          1            20
     Criminal ¹               598               -         198       36             77              22           85             97                -          21        24        17             21

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 251 of 283 PageID #: 2028

                                                                              U.S. District Court — Judicial Caseload Profile
ALASKA                                                                                   12-Month Periods Ending

                                                               Jun 30          Jun 30             Jun 30       Jun 30             Jun 30           Jun 30
                                                                2014            2015               2016         2017               2018             2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        518               510             653          585               676                644                  Within
                                 Terminations                        511               503             553          594               575                695             U.S.       Circuit
    Overall
   Caseload                         Pending                          541               550             639          628               727                676
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       24.3               26.3            -1.4         10.1              -4.7                               75           11
                                    Number of Judgeships                 3               3                 3             3                 3                3
                            Vacant Judgeship Months ²                0.0                0.0             6.0         12.0              12.0               12.0
                                            Total                    173               170             218          195               225                215             90           13
                                            Civil                    105               100             123          120               120                137             87           13
                                            Criminal
                          Filings                                                                                                                                        63              8
                                            Felony                       60             66              66           63                  90               73
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     7               4              29           11                  15                 5            89           13
                               Pending Cases ²                       180               183             213          209               242                225             93           14
                              Weighted Filings ²                     187               200             207          204               253                234             89           12
                                 Terminations                        170               168             184          198               192                232             90           13
                              Trials Completed                           9              11                 8         11                  14                 7            88           14
                                            Criminal
                      From Filing to        Felony                   9.2               10.0            10.5         10.0               9.5               11.5            66              9
   Median              Disposition
                                            Civil ²                  8.5                9.4             9.4          8.4               8.4                8.5            33              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -        26.6                   -                -             -              -
                              Number (and %)
                               of Civil Cases                        37                 37              50           40                48                 54
                              Over 3 Years Old ²                    11.1               11.6            12.9         10.2              11.8               14.1            72           10
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.4             1.3          1.1               1.3                1.2
                                 Avg. Present for
                                 Jury Selection                     53.7               53.7            78.2         48.8              54.1               72.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         35.4               33.0            46.8         38.1              24.6               37.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F         G               H               I          J        K           L
        Civil                 410           48            14       102            2                8           14            48            74               -       56          3            41
     Criminal ¹               219               8         77         -            74              12           12            20                -            3       3           3            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 252 of 283 PageID #: 2029

                                                                              U.S. District Court — Judicial Caseload Profile
ARIZONA                                                                                   12-Month Periods Ending

                                                                 Jun 30        Jun 30              Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014          2015                2016           2017              2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                        13,745         9,458            11,213            11,718        12,105       15,509                     Within
                                 Terminations                        13,677         9,610                9,506         10,740          9,512      10,527                U.S.       Circuit
    Overall
   Caseload                         Pending                           5,762         5,403                6,922          7,787        10,291       15,072
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          12.8             64.0              38.3           32.4           28.1                             4              2
                                   Number of Judgeships                  13              13                13             13               13           13
                            Vacant Judgeship Months ²                  60.4              0.0               0.0           21.9           26.8           32.4
                                             Total                    1,057             728               863            901            931         1,193                4              1
                                             Civil                     573              282               373            429            448            663               7              2
                                             Criminal
                          Filings                                                                                                                                        4              1
                                             Felony                    366              341               378            347            369            413
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  118              105               112            125            114            117               5              2
                               Pending Cases ²                         443              416               532            599            792         1,159                9              2
                              Weighted Filings ²                       780              559               685            686            699            819               5              1
                                 Terminations                         1,052             739               731            826            732            810               8              2
                              Trials Completed                           17              14                12             15               14           10              76           10
                                             Criminal
                      From Filing to         Felony                     4.7              4.9               4.9            5.3            5.1            4.9              5              2
   Median              Disposition
                                             Civil ²                    7.9              7.8               6.8            6.8            7.4            7.6             23              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            30.9             30.0              34.2           32.6           31.3           36.9             54              8
                              Number (and %)
                               of Civil Cases                           75               92                98            107            140            762
                              Over 3 Years Old ²                        2.3              3.1               2.5           2.0            1.9            6.4              39              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.1              1.1               1.1            1.1            1.1            1.1
                                 Avg. Present for
                                 Jury Selection                        48.4             57.3              54.8           53.5           54.9           57.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            24.5             32.3              29.4           27.0           29.6           31.1

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C            D                E            F             G            H           I          J         K           L
        Civil              8,619            304        4,653     1,964            14               47            194          305          184          96        411          5        442
     Criminal ¹            5,363            119            663   3,791            181              115           203          114            6          24        38         58             51

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 253 of 283 PageID #: 2030

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA NORTHERN                                                                        12-Month Periods Ending

                                                                 Jun 30         Jun 30              Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014           2015                2016           2017              2018         2019                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                        7,239           6,884                7,981         8,532           8,659        8,924                   Within
                                 Terminations                        7,751           7,085                6,650         7,178           7,795        8,231              U.S.      Circuit
    Overall
   Caseload                         Pending                          6,611           6,424                7,689         9,020           9,850      10,503
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         23.3               29.6              11.8           4.6             3.1                           45             5
                                    Number of Judgeships                  14              14                14            14                14           14
                            Vacant Judgeship Months ²                 23.8                0.0               0.0           0.0             0.0            0.0
                                             Total                    517                492               570           609             619            637             20             5
                                             Civil                    430                406               495           533             536            546             15             4
                                             Criminal
                          Filings                                                                                                                                       88          14
                                             Felony                       56              49                38            39                37           45
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     31              38                37            38                45           46             32             8
                               Pending Cases ²                        472                459               549           644             704            750             16             4
                              Weighted Filings ²                      524                486               504           538             594            607             18             4
                                 Terminations                         554                506               475           513             557            588             23             6
                              Trials Completed                            11              12                11            10                  9          10             76          10
                                             Criminal
                      From Filing to         Felony                   10.9               13.7              13.2          17.3            19.0           14.7            84          13
   Median              Disposition
                                             Civil ²                   8.2                7.8               7.4           7.4             7.0            8.5            33             5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           31.0               31.6              24.6          26.1            29.7           25.3            25             4
                              Number (and %)
                               of Civil Cases                         411                477               496           501             550         1,341
                              Over 3 Years Old ²                      7.6                9.1               7.6           6.4             6.3          14.4              77          12
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                1.5               1.4           1.4             1.3            1.3
                                 Avg. Present for
                                 Jury Selection                       62.5               60.8              72.9          57.6            67.2           74.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           38.5               42.9              49.1          38.9            26.7           53.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F            G             H           I          J        K          L
        Civil              7,649            279        1,092     1,315             12               205           437         534           418         697    1,673         28        959
     Criminal ¹               632           15             155       44            168              106           39            29            8          16        19        10            23

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 254 of 283 PageID #: 2031

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA EASTERN                                                                        12-Month Periods Ending

                                                                 Jun 30         Jun 30             Jun 30         Jun 30              Jun 30       Jun 30
                                                                  2014           2015               2016           2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        6,024          5,772                5,477         5,457             5,870        5,124                    Within
                                 Terminations                        6,210          6,068                5,487         5,727             5,394        5,552               U.S.       Circuit
    Overall
   Caseload                         Pending                          7,920          7,611                7,586         7,336             7,812        7,251
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -14.9          -11.2                 -6.4          -6.1             -12.7                            88           14
                                    Number of Judgeships                  6               6                 6                6                 6            6
                            Vacant Judgeship Months ²                 12.0               3.0               3.1           0.0               0.0            0.0
                                             Total                   1,004              962               913           910               978            854               9              2
                                             Civil                    829               797               773           777               824            701               5              1
                                             Criminal
                          Filings                                                                                                                                         43              7
                                             Felony                   119               106                94            83                  99           98
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     57             59                46            50                  56           55              23              6
                               Pending Cases ²                       1,320          1,269                1,264         1,223             1,302        1,209                8              1
                              Weighted Filings ²                      864               826               770           785               834            740               8              2
                                 Terminations                        1,035          1,011                 915           955               899            925               4              1
                              Trials Completed                            16             15                14            19                  14           16              48              3
                                             Criminal
                      From Filing to         Felony                   16.3              20.0              21.7          23.0              20.4           18.5             90           14
   Median              Disposition
                                             Civil ²                   8.4               8.5               9.4           9.0               9.5            8.7             40              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           47.8              38.8              41.7          44.1              44.8           32.6             44              7
                              Number (and %)
                               of Civil Cases                         796               814               814           754               801            766
                              Over 3 Years Old ²                      13.9              14.4              14.1          13.3              13.3           14.2             75           11
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4               1.5               1.7           1.6               1.5            1.6
                                 Avg. Present for
                                 Jury Selection                       38.7              40.9              35.0          39.2              40.9           35.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           40.0              35.4              39.2          36.5              33.3           37.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D               E            F            G               H           I          J         K           L
        Civil              4,205            424            83    1,697             12              127           155         262             173          92        747          3        430
     Criminal ¹               582           16             255       61            89              61            18              25            2          14         5           4            32

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 255 of 283 PageID #: 2032

                                                                                U.S. District Court — Judicial Caseload Profile
CALIFORNIA CENTRAL                                                                          12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30             Jun 30        Jun 30
                                                                  2014            2015                2016          2017               2018          2019                     Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        16,952          16,275            16,810           16,551         17,347        18,056                    Within
                                 Terminations                        17,015          16,913            16,719           16,583         16,253        16,960               U.S.      Circuit
    Overall
   Caseload                         Pending                          13,243          12,453            12,539           12,488         13,597        14,682
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           6.5               10.9              7.4            9.1             4.1                            41             4
                                   Number of Judgeships                    28              28               28             28                28            28
                            Vacant Judgeship Months ²                   3.6               11.6             25.1           48.9            68.7            85.8
                                             Total                     605                581              600            591             620             645             18             4
                                             Civil                     521                511              532            518             536             553             14             3
                                             Criminal
                          Filings                                                                                                                                         74          10
                                             Felony                        51              38               40             41                50            60
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      33              32               28             33                33            32             51          12
                               Pending Cases ²                         473                445              448            446             486             524             38             7
                              Weighted Filings ²                       551                537              566            567             618             669             11             3
                                 Terminations                          608                604              597            592             580             606             21             5
                              Trials Completed                             14              14               10             13                11            12             66             8
                                             Criminal
                      From Filing to         Felony                    13.5               14.2             17.9           14.7            13.2            13.3            78          11
   Median              Disposition
                                             Civil ²                    5.6                5.5              5.0            4.8             5.0             5.0             3             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            21.3               19.8             19.8           20.0            20.0            22.0            14             3
                              Number (and %)
                               of Civil Cases                          612                573              556            540             552             612
                              Over 3 Years Old ²                       5.9                5.8              5.7            5.5             5.2             5.5             30             2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.7                1.6              1.6            1.5             1.6             1.6
                                 Avg. Present for
                                 Jury Selection                        39.3               41.8             54.7           48.1            42.6            48.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            41.2               41.0             55.2           44.9            43.3            47.9

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H            I          J        K          L
        Civil            15,490             891            601   1,680              87               721          781      1,783             798      1,307      4,930         13    1,898
     Criminal ¹            1,674            24             537       224            161              403          70             37            16          72        13        44            73

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 256 of 283 PageID #: 2033

                                                                               U.S. District Court — Judicial Caseload Profile
CALIFORNIA SOUTHERN                                                                       12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30         Jun 30            Jun 30       Jun 30
                                                                 2014            2015               2016           2017              2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       9,522           8,527                8,169         7,885         10,436         9,474                    Within
                                 Terminations                       9,483           8,096                8,466         7,438           8,372        8,925               U.S.       Circuit
    Overall
   Caseload                         Pending                         5,878           5,974                5,305         5,545           5,794        5,759
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -0.5              11.1              16.0          20.2            -9.2                            84           13
                                   Number of Judgeships                   13             13                13            13                13           13
                            Vacant Judgeship Months ²                 9.9                0.0               0.0           9.0            22.7           49.1
                                             Total                    732               656               628           607             803            729              13              3
                                             Civil                    272               244               271           233             227            222              75           10
                                             Criminal
                          Filings                                                                                                                                        4              1
                                             Felony                   348               311               268           291             483            413
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                 112               101                90            83                93           94               8              3
                               Pending Cases ²                        452               460               408           427             446            443              54              8
                              Weighted Filings ²                      612               554               546           522             649            605              19              5
                                 Terminations                         729               623               651           572             644            687              14              3
                              Trials Completed                            18             16                14            14                15           16              48              3
                                             Criminal
                      From Filing to         Felony                   4.8                4.6               5.0           4.6             4.6            4.4              3              1
   Median              Disposition
                                             Civil ²                  6.8                6.5               9.2           6.6             6.4            6.1             10              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          29.1               33.0              28.7          36.5            35.9           27.7             32              5
                              Number (and %)
                               of Civil Cases                         313               311               196           311             411            621
                              Over 3 Years Old ²                      9.8               9.1               6.4           10.5            14.3           23.0             87           14
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.2                1.2               1.2           1.2             1.1            1.1
                                 Avg. Present for
                                 Jury Selection                      50.5               49.2              53.6          51.5            50.3           52.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          40.6               40.2              45.9          42.6            41.7           41.8

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F            G             H           I          J         K           L
        Civil              2,882            108            96       739            15              70            106         251           207         140        637          5        508
     Criminal ¹            5,363            29         1,702    3,023              46              353           58            33            1          15        42         40             21

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 257 of 283 PageID #: 2034

                                                                               U.S. District Court — Judicial Caseload Profile
HAWAII                                                                                    12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015               2016         2017                2018          2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,197               997             1,051        1,090              933             955                   Within
                                 Terminations                       1,295           1,135               1,007        1,011             1,038            935              U.S.       Circuit
    Overall
   Caseload                         Pending                         1,004               864              908          986               889             907
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -20.2              -4.2             -9.1        -12.4               2.4                             49              6
                                    Number of Judgeships                  4               4                 4              4                 4             4
                            Vacant Judgeship Months ²                 0.0                0.0              7.8         12.0              12.0            12.0
                                            Total                     299               249              263          273               233             239              89           12
                                            Civil                     181               146              178          177               149             156              86           12
                                            Criminal
                          Filings                                                                                                                                        86           13
                                            Felony                        75             46               32           48                  40            47
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      44             57               53           47                  44            36              47           11
                               Pending Cases ²                        251               216              227          247               222             227              92           13
                              Weighted Filings ²                      305               213              211          242               215             219              90           13
                                 Terminations                         324               284              252          253               260             234              89           12
                              Trials Completed                            12             13               12           13                  14            14              59              6
                                            Criminal
                      From Filing to        Felony                   10.4               10.3             10.8         11.0              12.3             9.8             53              8
   Median              Disposition
                                            Civil ²                   6.5                9.5              8.9          8.3               8.1            10.1             62           10
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -            27.3                -              -            24.6               -              -              -
                              Number (and %)
                               of Civil Cases                         23                 33               22           32                28              37
                              Over 3 Years Old ²                      4.1                6.2              3.6          4.9               5.1             6.8             42              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                1.3              1.2          1.7               1.4             1.3
                                 Avg. Present for
                                 Jury Selection                     151.3               69.5             67.4         63.7              68.7         112.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          51.2               34.7             45.0         46.2              37.8            59.3

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H            I          J         K           L
        Civil                 623           25            14        112             -              39           35             67            96          21        139          1            74
     Criminal ¹               188               -         126        7             10              18           5              7             1             2        3           7            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 258 of 283 PageID #: 2035

                                                                               U.S. District Court — Judicial Caseload Profile
IDAHO                                                                                     12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015               2016         2017                2018          2019                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                         889               960             1,083         991              1,130         1,099                   Within
                                 Terminations                         951               953              945         1,022             1,131         1,040              U.S.       Circuit
    Overall
   Caseload                         Pending                           995               989             1,116        1,076             1,069         1,119
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        23.6               14.5              1.5         10.9              -2.7                            69              8
                                    Number of Judgeships                  2               2                 2              2                 2             2
                            Vacant Judgeship Months ²                 0.0                0.0             12.0         12.0               0.4             0.0
                                            Total                     445               480              542          496               565             550             31              6
                                            Civil                     268               278              337          282               285             272             59              9
                                            Criminal
                          Filings                                                                                                                                        7              3
                                            Felony                    133               162              161          164               221             227
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      44             41               44           51                  59            51             26              7
                               Pending Cases ²                        498               495              558          538               535             560             32              5
                              Weighted Filings ²                      420               469              520          464               547             545             27              6
                                 Terminations                         476               477              473          511               566             520             35              9
                              Trials Completed                            19             15               17           23                  18            16             48              3
                                            Criminal
                      From Filing to        Felony                    8.2                8.2              8.5          8.1               7.2             8.1            27              5
   Median              Disposition
                                            Civil ²                  11.9               10.8             11.2         11.9              14.2             9.8            55              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         52                 63               77           64                57              71
                              Over 3 Years Old ²                      7.5                9.3             10.0          8.4               8.4            10.8            61              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.3              1.4          1.2               1.2             1.2
                                 Avg. Present for
                                 Jury Selection                      56.3               40.4             51.6         47.8              39.4            35.2
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          41.5               27.7             43.2         17.0              33.3            24.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H            I          J        K           L
        Civil                 544           56            10        140            1               16           25             73            30          14        85          -            94
     Criminal ¹               453           10            143       101            71              43           28             35            3             8       1           -            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 259 of 283 PageID #: 2036

                                                                               U.S. District Court — Judicial Caseload Profile
MONTANA                                                                                   12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015               2016         2017                2018          2019                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,377           1,166               1,342        1,171             1,357         1,255                   Within
                                 Terminations                       1,294           1,239               1,163        1,151             1,278         1,346              U.S.       Circuit
    Overall
   Caseload                         Pending                           936               857             1,027        1,043             1,112         1,030
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -8.9               7.6             -6.5          7.2              -7.5                            80           12
                                    Number of Judgeships                  3               3                 3              3                 3             3
                            Vacant Judgeship Months ²                10.7                0.0              0.0          0.0               0.0             0.0
                                            Total                     459               389              447          390               452             418             63           11
                                            Civil                     270               193              231          213               254             197             79           11
                                            Criminal
                          Filings                                                                                                                                       23              4
                                            Felony                    147               127              149          116               128             137
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      41             68               67           61                  70            84             12              5
                               Pending Cases ²                        312               286              342          348               371             343             78           11
                              Weighted Filings ²                      460               381              437          375               398             383             59           10
                                 Terminations                         431               413              388          384               426             449             58           11
                              Trials Completed                            40             44               30           33                  31            42              5              1
                                            Criminal
                      From Filing to        Felony                    6.7                7.8              7.8          8.8               8.5             8.0            24              4
   Median              Disposition
                                            Civil ²                   9.2                9.9              8.6         11.0               9.5            10.6            68           11
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -            22.5                -         25.8                   -          19.5             8              2
                              Number (and %)
                               of Civil Cases                         48                 46               58           57                53              59
                              Over 3 Years Old ²                      8.4                8.7              9.5          8.6               7.4             9.9            57              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                1.3              1.3          1.2               1.2             1.2
                                 Avg. Present for
                                 Jury Selection                      44.2               45.1             45.8         46.7              51.9            32.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          35.0               31.8             35.2         33.8              29.7            28.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H            I          J        K           L
        Civil                 592           28            20        211            7               26           36             83            65            2       55          -            59
     Criminal ¹               409               3         170       19             89              19           43             47            2             6       2           -            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 260 of 283 PageID #: 2037

                                                                               U.S. District Court — Judicial Caseload Profile
NEVADA                                                                                     12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015                2016         2017                2018             2019                      Numerical
                                                                                                                                                                                 Standing
                                    Filings ¹                       3,707            3,742               4,258        4,822             3,953            3,787                    Within
                                 Terminations                       3,726            3,631               3,394        3,973             4,230            4,290               U.S.       Circuit
    Overall
   Caseload                         Pending                         4,456            4,532               5,368        6,170             5,892            5,378
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         2.2                 1.2            -11.1        -21.5              -4.2                                73              9
                                    Number of Judgeships                  7                7                 7              7                 7                7
                            Vacant Judgeship Months ²                11.5                 0.0              4.9         12.0              12.0               24.0
                                            Total                     530                535              608          689               565                541              34              8
                                            Civil                     417                432              502          575               442                428              25              6
                                            Criminal
                          Filings                                                                                                                                            65              9
                                            Felony                        80              71               72           75                  83               71
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      32              32               34           39                  40               42              40           10
                               Pending Cases ²                        637                647              767          881               842                768              14              3
                              Weighted Filings ²                      484                497              534          636               520                483              34              7
                                 Terminations                         532                519              485          568               604                613              17              4
                              Trials Completed                            20              15               13           13                  11               17              44              2
                                            Criminal
                      From Filing to        Felony                   11.7                13.8             11.7         12.6              12.9               13.5             80           12
   Median              Disposition
                                            Civil ²                   8.9                 9.0              9.3          8.5               8.6               10.8             70           12
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          40.7                36.4             47.4         43.7              52.5               37.1             55              9
                              Number (and %)
                               of Civil Cases                        361                 364              401          419               526                671
                              Over 3 Years Old ²                     10.9                10.5             9.4          8.3               11.2               15.8             80           13
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.3              1.3          1.4               1.3                1.3
                                 Avg. Present for
                                 Jury Selection                      56.0                56.3             50.9         53.9              58.3               56.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          30.8                41.3             29.4         37.4              31.6               28.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J         K           L
        Civil              2,994            79            46        774            34               87           80         391             305             124        468        10         596
     Criminal ¹               495               -         150       104            156              26           22             22                -            3        4           1            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 261 of 283 PageID #: 2038

                                                                                U.S. District Court — Judicial Caseload Profile
OREGON                                                                                     12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        3,342           3,183               3,577         3,068             3,241        3,228                    Within
                                 Terminations                        3,427           3,317               3,284         3,217             3,131        3,052               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,938           2,810               3,084         2,949             3,058        3,188
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -3.4               1.4             -9.8           5.2              -0.4                            58              7
                                    Number of Judgeships                   6               6                 6               6                 6            6
                            Vacant Judgeship Months ²                  0.0                0.0              0.0           0.0              11.1           12.0
                                             Total                     557               531              596           511               540            538              38              9
                                             Civil                     383               376              432           351               368            351              39              7
                                             Criminal
                          Filings                                                                                                                                         42              6
                                             Felony                    112                86               98            81                  83          100
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      62             69               67            79                  89           87              11              4
                               Pending Cases ²                         490               468              514           492               510            531              37              6
                              Weighted Filings ²                       473               440              498           422               426            433              45              9
                                 Terminations                          571               553              547           536               522            509              40           10
                              Trials Completed                             18             11               12            11                    8            9             81           13
                                             Criminal
                      From Filing to         Felony                   10.2               11.2             12.7          11.3              13.5           12.2             69           10
   Median              Disposition
                                             Civil ²                  11.4               10.8              9.8          10.9              10.7           11.2             75           13
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.8               23.4             20.5          22.7              27.3           28.3             33              6
                              Number (and %)
                               of Civil Cases                          103               108              106           112               158            184
                              Over 3 Years Old ²                       4.7               4.9              4.4           4.9               6.6            7.4              46              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.3              1.4           1.3               1.1            1.2
                                 Avg. Present for
                                 Jury Selection                       28.2               26.1             27.6          33.6              30.7           37.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           22.0               16.3             23.9          23.1              24.3           24.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H           I          J         K           L
        Civil              2,107            487            34        523            20              48           120         175             143          48        314          1        194
     Criminal ¹               600               9          177       110            96              67           43              45            4            7       12           5            25

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 262 of 283 PageID #: 2039

                                                                               U.S. District Court — Judicial Caseload Profile
WASHINGTON EASTERN                                                                        12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                 2014            2015               2016         2017                2018          2019                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,887           1,736               1,942        1,856             1,981         2,175                   Within
                                 Terminations                       2,074           1,837               1,803        1,848             1,897         2,132              U.S.       Circuit
    Overall
   Caseload                         Pending                         1,186           1,090               1,235        1,224             1,285         1,297
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        15.3               25.3             12.0         17.2               9.8                            27              3
                                    Number of Judgeships                  4               4                 4              4                 4             4
                            Vacant Judgeship Months ²                17.4                0.0              0.0          0.0               0.0             0.0
                                             Total                    472               434              486          464               495             544             32              7
                                             Civil                    205               196              241          238               251             293             54              8
                                             Criminal
                          Filings                                                                                                                                       38              5
                                             Felony                   123                92               99           97               100             103
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                 144               146              146          130               145             148              3              1
                               Pending Cases ²                        297               273              309          306               321             324             80           12
                              Weighted Filings ²                      315               269              298          299               304             302             81           11
                                 Terminations                         519               459              451          462               474             533             32              8
                              Trials Completed                            19             20               18           20                  14            13             62              7
                                             Criminal
                      From Filing to         Felony                   8.1               11.8             10.4          9.0               8.5             9.7            48              7
   Median              Disposition
                                             Civil ²                 12.2                9.9              9.6          9.1               9.8             9.7            52              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          29.3                  -                -              -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                         36                 43               41           43                49              50
                              Over 3 Years Old ²                      5.2                6.3              5.1          5.4               5.8             5.8            34              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.6                1.4              1.4          1.3               1.3             1.2
                                 Avg. Present for
                                 Jury Selection                      37.6               44.6             74.9         43.1              43.5            54.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          26.2               28.0             47.5         36.2              28.8            36.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C              D               E            F          G               H            I          J        K           L
        Civil              1,171            600            12       254            2               11           18             46            32            5       99          3            89
     Criminal ¹               413               5          96       142            52              40           25             35            1             3       5           4            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 263 of 283 PageID #: 2040

                                                                                U.S. District Court — Judicial Caseload Profile
WASHINGTON WESTERN                                                                         12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        4,198           3,887               3,931         3,775             3,934        3,766                    Within
                                 Terminations                        4,429           3,921               3,875         3,808             3,657        3,762               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,792           2,755               2,800         2,738             3,016        2,991
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -10.3              -3.1             -4.2          -0.2              -4.3                            74           10
                                    Number of Judgeships                   7               7                 7               7                 7            7
                            Vacant Judgeship Months ²                  0.0                0.0              9.9          36.0              36.0           40.0
                                             Total                     600               555              562           539               562            538              38              9
                                             Civil                     486               446              450           432               443            442              21              5
                                             Criminal
                          Filings                                                                                                                                         82           12
                                             Felony                        69             66               62            55                  72           51
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      45             43               50            52                  47           45              34              9
                               Pending Cases ²                         399               394              400           391               431            427              56              9
                              Weighted Filings ²                       489               483              475           462               494            458              41              8
                                 Terminations                          633               560              554           544               522            537              31              7
                              Trials Completed                             17             16               18            18                  14           12              66              8
                                             Criminal
                      From Filing to         Felony                    8.1                8.6              8.2           8.6               8.7            9.1             38              6
   Median              Disposition
                                             Civil ²                   7.0                7.0              6.5           6.7               6.7            7.6             23              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           20.5               18.6             17.2          19.0              19.5           19.3              6              1
                              Number (and %)
                               of Civil Cases                          77                 69               65            67                76             73
                              Over 3 Years Old ²                       3.5                3.2              3.0           3.1               3.2            3.1             11              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.3              1.4           1.4               1.5            1.3
                                 Avg. Present for
                                 Jury Selection                       34.8               33.3             47.1          40.4              38.0           36.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           31.1               28.9             36.3          36.7              30.3           23.4

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F           G               H           I          J         K           L
        Civil              3,094            661            80        531             -              70           236         367             268         108        409          8        356
     Criminal ¹               354               1          140       39             57              39           10              31            1          10        10           3            13

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 264 of 283 PageID #: 2041

                                                                             U.S. District Court — Judicial Caseload Profile
GUAM                                                                                   12-Month Periods Ending

                                                               Jun 30         Jun 30            Jun 30       Jun 30            Jun 30       Jun 30
                                                                2014           2015              2016         2017              2018         2019                    Numerical
                                                                                                                                                                     Standing
                                    Filings ¹                           85           118              157         152              126            190                 Within
                                 Terminations                       134              122              117         135              113            106            U.S.       Circuit
    Overall
   Caseload                         Pending                         159              155              182         208              258            366
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                      123.5             61.0             21.0        25.0             50.8                           2              1
                                    Number of Judgeships                1              1                 1             1                1            1
                            Vacant Judgeship Months ²                0.0              0.0              0.0         0.0              0.0            0.0
                                            Total                       85           118              157         152              126            190            92           14
                                            Civil                       20            38               81          98                 82          133            88           14
                                            Criminal
                          Filings                                                                                                                                78           11
                                            Felony                      56            78               74          50                 43           57
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    9              2                 2             4                1            0           94           15
                               Pending Cases ²                      159              155              182         208              258            366            71           10
                              Weighted Filings ²                         -              -                -             -                -            -            -              -
                                 Terminations                       134              122              117         135              113            106            93           14
                              Trials Completed                          16             6                 6             8                9          10            76           10
                                            Criminal
                      From Filing to        Felony                  18.2             21.8              8.3        20.0             30.1           32.0           94           15
   Median              Disposition
                                            Civil ²                 22.7             20.5              8.0        10.9             17.6           14.7           88           15
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -              -                -             -                -            -            -              -
                              Number (and %)
                               of Civil Cases                        10                 9              10          13               13             19
                              Over 3 Years Old ²                    20.0             14.8             11.5        10.2              7.5            6.8           42              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4              1.5              1.5         1.1              1.3            1.1
                                 Avg. Present for
                                 Jury Selection                    257.0         132.5               113.3       218.0            355.5        154.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         78.6             46.8             50.1        61.0             78.0           67.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D              E            F         G              H           I          J       K           L
        Civil                 133               -         1         4            1               -           3             5          109            -       6          -            4
     Criminal ¹                57               -         26        5            8               1           1             3            2            9       1          -            1

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 265 of 283 PageID #: 2042

                                                                           U.S. District Court — Judicial Caseload Profile
NORTHERN MARIANAS                                                                    12-Month Periods Ending

                                                              Jun 30        Jun 30            Jun 30       Jun 30           Jun 30           Jun 30
                                                               2014          2015              2016         2017             2018             2019                    Numerical
                                                                                                                                                                      Standing
                                    Filings ¹                         90            60               80          62                60               38                 Within
                                 Terminations                         96            53               75          65                72               48            U.S.       Circuit
    Overall
   Caseload                         Pending                           94            98               95          88                78               68
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                     -57.8        -36.7               -52.5       -38.7           -36.7                              92           15
                                    Number of Judgeships               1             1                 1            1                1                1
                            Vacant Judgeship Months ²              0.0              0.0             0.0         0.0              0.0                0.0
                                            Total                     90            60               80          62                60               38            94           15
                                            Civil                     34            25               34          22                33               22            94           15
                                            Criminal
                          Filings                                                                                                                                 94           15
                                            Felony                    29            17               22          24                14               13
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                  27            18               24          16                13                 3           92           14
                               Pending Cases ²                        94            98               95          88                78               68            94           15
                              Weighted Filings ²                       -              -                -            -                -                -            -              -
                                 Terminations                         96            53               75          65                72               48            94           15
                              Trials Completed                        11             6               13             2                4                3           94           15
                                            Criminal
                      From Filing to        Felony                 9.4             11.1             8.7         8.1             12.0                7.4           16              3
   Median              Disposition
                                            Civil ²               12.6             14.8            17.0        10.6             12.6               13.9           86           14
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            -              -                -            -                -                -            -              -
                              Number (and %)
                               of Civil Cases                      16               20              22          24               20                 15
                              Over 3 Years Old ²                  27.1             30.8            33.3        42.9             46.5               45.5           92           15
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                       1.2              1.2             1.5         1.3              1.7                1.3
                                 Avg. Present for
                                 Jury Selection                   65.3         263.5               53.0        69.0             54.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                       38.3             59.0            11.3        16.7             11.1

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B       C            D              E            F        G              H               I          J       K           L
        Civil                  22               -         -       4            -               -           3            3            3                -       6          -            3
     Criminal ¹                13               -         2       7            -               2           -            -                -            -       -          -            2

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 266 of 283 PageID #: 2043

                                                                                U.S. District Court — Judicial Caseload Profile
COLORADO                                                                                    12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        4,353            3,829               3,807         3,771             3,984        4,346                    Within
                                 Terminations                        4,252            3,933               3,682         3,747             3,789        4,046               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,298            3,155               3,096         3,093             3,283        3,561
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -0.2               13.5             14.2          15.2               9.1                            31              2
                                    Number of Judgeships                   7                7                 7               7                 7            7
                            Vacant Judgeship Months ²                  0.0                 0.0              2.6          12.0              12.0           13.1
                                             Total                     622                547              544           539               569            621              23              2
                                             Civil                     518                441              453           452               461            509              16              1
                                             Criminal
                          Filings                                                                                                                                          51              4
                                             Felony                        76              77               63            69                  84           90
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      28              29               27            18                  24           22              66              7
                               Pending Cases ²                         471                451              442           442               469            509              40              1
                              Weighted Filings ²                       566                512              498           542               567            635              15              1
                                 Terminations                          607                562              526           535               541            578              24              2
                              Trials Completed                             22              19               21            17                  21           20              35              3
                                             Criminal
                      From Filing to         Felony                    8.8                 9.5              9.6           8.6               8.5           10.4             57              7
   Median              Disposition
                                             Civil ²                   5.7                 7.8              8.3           7.0               7.7            7.7             26              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           29.3                27.0             25.9          25.0              27.8           30.3             38              3
                              Number (and %)
                               of Civil Cases                          87                  68               53            57                75             99
                              Over 3 Years Old ²                       3.4                 2.9              2.1           2.3               2.8            3.5             17              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                 1.4              1.3           1.3               1.3            1.3
                                 Avg. Present for
                                 Jury Selection                       34.0                30.5             33.4          36.2              44.8           34.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.8                38.8             31.6          40.3              43.9           26.2

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              3,564            223            49        836            33               34           192         689             266         227        646          6        363
     Criminal ¹               624           46             179       103            120              56           50              19            1          17         7           8            18

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 267 of 283 PageID #: 2044

                                                                                U.S. District Court — Judicial Caseload Profile
KANSAS                                                                                      12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014            2015                2016         2017                2018          2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        2,306            5,081               3,079        2,184             2,292         2,238                    Within
                                 Terminations                        2,469            3,920               2,544        2,410             3,105         2,878               U.S.       Circuit
    Overall
   Caseload                         Pending                          2,157            3,321               3,850        3,622             2,820         2,138
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -2.9           -56.0               -27.3          2.5              -2.4                             67              6
                                    Number of Judgeships                   6                6                 6              6                 6             6
                            Vacant Judgeship Months ²                 12.2                 3.0             12.0         14.0              24.0            12.0
                                             Total                     384                847              513          364               382             373              72              5
                                             Civil                     239                696              368          236               247             245              64              3
                                             Criminal
                          Filings                                                                                                                                          55              5
                                             Felony                    108                107              103           82                  92            83
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      37              44               42           47                  44            45              34              4
                               Pending Cases ²                         360                554              642          604               470             356              76              5
                              Weighted Filings ²                       367                726              382          330               356             330              74              4
                                 Terminations                          412                653              424          402               518             480              47              3
                              Trials Completed                             22              22               22           19                  21            23              22              1
                                             Criminal
                      From Filing to         Felony                    9.1                 9.5             10.6         11.3              11.2            11.0             64              8
   Median              Disposition
                                             Civil ²                   9.0                 2.0              8.7          8.2              17.9            18.2             90              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           26.6                24.3             25.5         23.8              24.5            25.0             24              1
                              Number (and %)
                               of Civil Cases                         136                 119               75           65               352             158
                              Over 3 Years Old ²                      10.2                4.6               2.5          2.2              16.9            10.8             61              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.4              1.5          1.3               1.4             1.3
                                 Avg. Present for
                                 Jury Selection                       52.0                36.0             39.3         42.9              50.2            36.7
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           46.2                25.2             32.5         37.2              44.0            27.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F          G               H            I          J         K           L
        Civil              1,470            104            34        397            28               69           70         146             191           24        282          -        125
     Criminal ¹               497           27             147       47             125              53           21             19            13          15        15           4            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 268 of 283 PageID #: 2045

                                                                                U.S. District Court — Judicial Caseload Profile
NEW MEXICO                                                                                  12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30           Jun 30
                                                                  2014            2015                2016          2017                2018             2019                      Numerical
                                                                                                                                                                                   Standing
                                    Filings ¹                        6,148            6,240               7,479         5,596             5,913            5,813                    Within
                                 Terminations                        6,017            6,423               7,022         5,992             6,029            5,496               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,072            2,843               3,345         2,939             2,825            3,124
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -5.4               -6.8            -22.3           3.9              -1.7                                63              5
                                   Number of Judgeships                    7                7                 7               7                 7                7
                            Vacant Judgeship Months ²                  0.0                 0.0              0.0           0.0               4.7               23.1
                                             Total                     878                891             1,068          799               845                830              10              1
                                             Civil                     181                165              201           194               175                175              85              7
                                             Criminal
                          Filings                                                                                                                                               2              1
                                             Felony                    603                634              782           508               581                561
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      94              93               85            97                  89               94               8              1
                               Pending Cases ²                         439                406              478           420               404                446              53              3
                              Weighted Filings ²                       604                577              695           531               530                547              26              2
                                 Terminations                          860                918             1,003          856               861                785              10              1
                              Trials Completed                             15              14               14            16                  16               16              48              4
                                             Criminal
                      From Filing to         Felony                    1.2                 1.0              1.0           1.4               1.0                1.1              1              1
   Median              Disposition
                                             Civil ²                  10.2                11.2             10.5          10.3               9.8               10.1             62              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           24.8                27.4                -               -                 -             26.1             29              2
                              Number (and %)
                               of Civil Cases                          66                  78               94            81                75                102
                              Over 3 Years Old ²                       4.9                 6.2              6.7           5.9               6.0               7.9              49              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.1                 1.1              1.1           1.1               1.0                1.0
                                 Avg. Present for
                                 Jury Selection                       49.8                43.5             56.4          44.7              59.7               53.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           26.2                24.8             23.1          24.4              25.7               23.2

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H               I          J         K           L
        Civil              1,228            208            24        294            19               20           37          181             153                9       207          1            75
     Criminal ¹            3,929            38             333   3,035              167              91           141             53                -          25        10         13             23

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 269 of 283 PageID #: 2046

                                                                               U.S. District Court — Judicial Caseload Profile
OKLAHOMA NORTHERN                                                                         12-Month Periods Ending

                                                                 Jun 30         Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                  2014           2015               2016         2017                2018          2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        1,156          1,180               1,111        1,158             1,043         1,236                    Within
                                 Terminations                        1,123          1,117               1,100        1,284             1,074         1,051               U.S.       Circuit
    Overall
   Caseload                         Pending                           962           1,019               1,013         887               847          1,023
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          6.9               4.7             11.3          6.7              18.5                             11              1
                                    Number of Judgeships               3.5               3.5              3.5          3.5               3.5             3.5
                            Vacant Judgeship Months ²                  0.0               0.0              0.0          0.0               0.0             0.0
                                             Total                    330               337              317          331               298             353              76              6
                                             Civil                    237               229              232          211               189             201              78              6
                                             Criminal
                          Filings                                                                                                                                        37              3
                                             Felony                       74             81               50           49                  63           105
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     19             27               35           71                  47            47              29              3
                               Pending Cases ²                        275               291              289          253               242             292              88              6
                              Weighted Filings ²                      298               308              260          263               260             327              76              5
                                 Terminations                         321               319              314          367               307             300              83              7
                              Trials Completed                            12             12               12               4                 7           12              66              6
                                             Criminal
                      From Filing to         Felony                    6.2               5.8              8.0          6.9               7.0             5.6              8              2
   Median              Disposition
                                             Civil ²                   9.4              10.7             10.3         10.2               9.4             9.7             52              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                                -               -                -              -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                          29                28               34           35                51              46
                              Over 3 Years Old ²                       3.6               3.5              4.0          4.7               7.6             6.3             38              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.2               1.4              1.4          1.3               1.3             1.6
                                 Avg. Present for
                                 Jury Selection                       41.3              50.8             42.2         40.2              41.4            42.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           35.8              25.3             20.9         23.4              30.0            35.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D               E            F          G               H            I          J         K           L
        Civil                 704           172            25        93            4               17           39         107               75          10        107          -            55
     Criminal ¹               369               2          182       34            62              26           7              25            3           10         5           2            11

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 270 of 283 PageID #: 2047

                                                                              U.S. District Court — Judicial Caseload Profile
OKLAHOMA EASTERN                                                                         12-Month Periods Ending

                                                                Jun 30         Jun 30             Jun 30       Jun 30            Jun 30        Jun 30
                                                                 2014           2015               2016         2017              2018          2019                     Numerical
                                                                                                                                                                         Standing
                                    Filings ¹                        662               682              728         663              630             564                  Within
                                 Terminations                        693               698              689         708              695             576             U.S.       Circuit
    Overall
   Caseload                         Pending                          661               647              688         650              597             584
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -14.8          -17.3               -22.5       -14.9            -10.5                            86              8
                                    Number of Judgeships             1.5                1.5             1.5         1.5               1.5             1.5
                            Vacant Judgeship Months ²                0.0                0.0             0.0         0.0              10.9            12.0
                                             Total                   441               455              485         442              420             376             71              4
                                             Civil                   360               373              382         366              295             281             57              2
                                             Criminal
                          Filings                                                                                                                                    62              6
                                             Felony                      63             63               85          50              105              75
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                    18             19               19          26                 19            19             72              8
                               Pending Cases ²                       441               431              459         433              398             389             63              4
                              Weighted Filings ²                     355               367              388         350              396             321             77              6
                                 Terminations                        462               465              459         472              463             384             72              5
                              Trials Completed                           10             14               13          12                   8           16             48              4
                                             Criminal
                      From Filing to         Felony                  8.7                7.9             6.6         7.5               6.5             7.6            19              4
   Median              Disposition
                                             Civil ²                13.8               13.8            13.3        12.7              11.1            11.9            81              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -            -                 -             -             -              -
                              Number (and %)
                               of Civil Cases                        10                 12              14          10                13              15
                              Over 3 Years Old ²                     1.8                2.1             2.3         1.7               2.7             3.2            13              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.4                1.3             1.4         1.2               1.4             1.3
                                 Avg. Present for
                                 Jury Selection                     29.4               38.3            30.1        31.1              23.6            26.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         19.9               23.3            27.8        27.6              19.5            14.2

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B        C             D               E            F        G               H            I          J        K           L
        Civil                 422           171            7        70            1                9           5            42            36            1       65          -            15
     Criminal ¹               112               7          32       1             40               9           5            3             4             2        -          -            9

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 271 of 283 PageID #: 2048

                                                                                U.S. District Court — Judicial Caseload Profile
OKLAHOMA WESTERN                                                                           12-Month Periods Ending

                                                                 Jun 30          Jun 30             Jun 30       Jun 30              Jun 30       Jun 30
                                                                  2014            2015               2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        1,936           2,002               1,929        1,958             1,865        1,838                    Within
                                 Terminations                        1,862           1,887               2,011        1,941             1,928        1,834               U.S.       Circuit
    Overall
   Caseload                         Pending                          1,496           1,609               1,516        1,527             1,464        1,463
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          -5.1              -8.2             -4.7         -6.1              -1.4                            61              4
                                    Number of Judgeships                   6               6                 6              6                 6            6
                            Vacant Judgeship Months ²                 12.0                9.9             26.6         36.0              27.8           21.7
                                             Total                     323               334              322          326               311            306              83              7
                                             Civil                     239               251              246          248               226            209              77              5
                                             Criminal
                          Filings                                                                                                                                        67              7
                                             Felony                        58             56               46           48                  61           69
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      26             27               30           31                  25           29              55              6
                               Pending Cases ²                         249               268              253          255               244            244              90              7
                              Weighted Filings ²                       293               309              279          291               289            279              85              7
                                 Terminations                          310               315              335          324               321            306              81              6
                              Trials Completed                             23             24               23           19                  21           23              22              1
                                             Criminal
                      From Filing to         Felony                    6.2                6.5              9.6          8.8               8.6            8.8             35              6
   Median              Disposition
                                             Civil ²                   8.4                7.8              9.0          7.7               8.4            8.5             33              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           20.9               23.6             14.5         17.3              20.9              -              -              -
                              Number (and %)
                               of Civil Cases                          33                 63               47           36                49             52
                              Over 3 Years Old ²                       2.9                5.1              3.9          3.0               4.5            5.3             27              3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.6              1.4          1.4               1.4            1.5
                                 Avg. Present for
                                 Jury Selection                       28.1               29.4             29.8         26.4              27.9           51.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           28.6               26.4             29.9         40.3              29.0           45.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D               E            F          G               H           I          J         K           L
        Civil              1,252            205            40        264            2               32           43         212             143          12        213          1            85
     Criminal ¹               411               -          174       67             97              11           20             23            3            5        1           3            7

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 272 of 283 PageID #: 2049

                                                                               U.S. District Court — Judicial Caseload Profile
UTAH                                                                                       12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                       2,104            2,055               2,327         2,522             2,463        2,253                    Within
                                 Terminations                       2,288            2,138               1,967         2,355             2,505        2,305               U.S.       Circuit
    Overall
   Caseload                         Pending                         2,102            2,008               2,343         2,474             2,401        2,331
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         7.1                 9.6             -3.2         -10.7              -8.5                            83              7
                                    Number of Judgeships                  5                5                 5               5                 5            5
                            Vacant Judgeship Months ²                 5.9                11.6              3.0          12.0              12.0           15.6
                                            Total                     421                411              465           504               493            451              56              3
                                            Civil                     235                217              272           295               263            235              70              4
                                            Criminal
                          Filings                                                                                                                                         16              2
                                            Felony                    124                131              151           155               175            157
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      61              63               42            55                  55           59              22              2
                               Pending Cases ²                        420                402              469           495               480            466              49              2
                              Weighted Filings ²                      413                379              464           520               506            457              42              3
                                 Terminations                         458                428              393           471               501            461              54              4
                              Trials Completed                            19              13               14            16                  15           11              72              7
                                            Criminal
                      From Filing to        Felony                    7.5                 5.7              5.5           6.0               6.4            7.8             21              5
   Median              Disposition
                                            Civil ²                  11.1                12.3             10.7           9.6               8.4           10.0             59              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          38.0                37.3             31.9          31.2              43.9              -              -              -
                              Number (and %)
                               of Civil Cases                         109                138              143           153               155            213
                              Over 3 Years Old ²                      7.1                9.6              8.3           8.3               9.4            14.1             72              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                 1.1              1.2           1.2               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                      45.1                48.5             53.7          53.5              47.2           41.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          33.9                39.7             37.9          40.1              25.1           19.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F           G               H           I          J         K           L
        Civil              1,173            83            32        103             2               19           146         179             104         111        219          1        174
     Criminal ¹               781               8         266       156            179              33           39              55            3            5       16           5            16

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 273 of 283 PageID #: 2050

                                                                             U.S. District Court — Judicial Caseload Profile
WYOMING                                                                                 12-Month Periods Ending

                                                               Jun 30         Jun 30             Jun 30       Jun 30             Jun 30           Jun 30
                                                                2014           2015               2016         2017               2018             2019                     Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       726               633              737          718              582                587                  Within
                                 Terminations                       745               620              681          691              605                523             U.S.       Circuit
    Overall
   Caseload                         Pending                         632               646              703          735              716                693
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                      -19.1              -7.3            -20.4        -18.2              0.9                               53              3
                                    Number of Judgeships                3               3                 3             3                 3                3
                            Vacant Judgeship Months ²               0.0                0.0             0.0          0.0               0.0                0.0
                                            Total                   242               211              246          239              194                196             91              8
                                            Civil                       96             79              108           86                 70               88             93              8
                                            Criminal
                          Filings                                                                                                                                       68              8
                                            Felony                      94             86               77           93                 71               68
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                    52             46               61           61                 53               40             44              5
                               Pending Cases ²                      211               215              234          245              239                231             91              8
                              Weighted Filings ²                    224               197              202          212              165                179             91              8
                                 Terminations                       248               207              227          230              202                174             91              8
                              Trials Completed                          13             13               12           13                   7                7            88              8
                                            Criminal
                      From Filing to        Felony                  5.6                5.1             5.4          5.7               5.0                5.7             9              3
   Median              Disposition
                                            Civil ²                10.8               12.2            10.8          9.5              11.4                9.5            50              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                              -            15.6                -             -                 -                -             -              -
                              Number (and %)
                               of Civil Cases                            2               5               4            8               10                 21
                              Over 3 Years Old ²                        .8             2.4             1.5          3.4               4.8                8.6            53              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                        1.3                1.4             1.2          1.3               1.2                1.1
                                 Avg. Present for
                                 Jury Selection                    36.7               33.9            40.2         30.4              36.1               39.6
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                        34.2               38.5            37.5         37.2              34.8               30.9

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C             D               E            F         G               H               I          J        K           L
        Civil                 265               4         9        53            4                6           4             36            81               2       33          -            33
     Criminal ¹               199               2         51       31            45              14           10            33                -            4       4           -            5

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 274 of 283 PageID #: 2051

                                                                                U.S. District Court — Judicial Caseload Profile
ALABAMA NORTHERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30              Jun 30       Jun 30
                                                                  2014            2015                2016          2017                2018         2019                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        2,988            2,872               3,036         2,843             2,845        3,089                    Within
                                 Terminations                        6,335            2,956               3,093         2,680             2,852        2,955               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,137            3,057               3,007         3,178             3,187        3,313
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          3.4                 7.6              1.7           8.7               8.6                            33              4
                                    Number of Judgeships                   8                8                 8               8                 8            8
                            Vacant Judgeship Months ²                 13.4                 4.7             24.0          24.0              24.3           14.7
                                             Total                     374                359              380           355               356            386              70              9
                                             Civil                     310                297              314           274               268            275              58              8
                                             Criminal
                          Filings                                                                                                                                          53              6
                                             Felony                        49              45               48            64                  69           84
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      15              17               18            17                  19           27              59              6
                               Pending Cases ²                         392                382              376           397               398            414              58              6
                              Weighted Filings ²                       340                323              342           340               339            376              61              7
                                 Terminations                          792                370              387           335               357            369              73              8
                              Trials Completed                             22              21               17            28                  16           20              35              6
                                             Criminal
                      From Filing to         Felony                    7.1                 6.5              7.0           7.3               6.9            7.4             16              5
   Median              Disposition
                                             Civil ²                  22.7                11.0             10.2          10.6              10.6           11.3             78              9
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           22.2                26.0             34.8          14.8              35.5           36.6             52              5
                              Number (and %)
                               of Civil Cases                          223                230              259           289               348            395
                              Over 3 Years Old ²                       8.3                8.9              10.3          11.2              13.7           15.7             79              9
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.1                 1.2              1.3           1.2               1.2            1.2
                                 Avg. Present for
                                 Jury Selection                       35.1                33.7             41.8          39.8              34.3           42.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           29.3                31.9             38.9          38.9              35.9           40.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F           G               H           I          J         K           L
        Civil              2,198            199            69        560             5               47           129         213             188          19        585          5        179
     Criminal ¹               671           15             118       47             313              92           20              25            4          17         3           5            12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 275 of 283 PageID #: 2052

                                                                              U.S. District Court — Judicial Caseload Profile
ALABAMA MIDDLE                                                                           12-Month Periods Ending

                                                               Jun 30          Jun 30             Jun 30       Jun 30              Jun 30        Jun 30
                                                                2014            2015               2016         2017                2018          2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                      1,447           1,391               1,308        1,226             1,492         1,180                    Within
                                 Terminations                      1,390           1,572               1,231        1,168             1,340         1,304               U.S.       Circuit
    Overall
   Caseload                         Pending                        1,560           1,370               1,442        1,491             1,652         1,507
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                       -18.5          -15.2                -9.8         -3.8             -20.9                             90              9
                                    Number of Judgeships                 3               3                 3              3                 3             3
                            Vacant Judgeship Months ²               10.2                3.0             23.0         24.0              24.0            15.9
                                            Total                    482               464              436          409               497             393              69              8
                                            Civil                    388               370              359          306               369             312              48              7
                                            Criminal
                          Filings                                                                                                                                       72              9
                                            Felony                       75             69               59           81               105              62
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                     19             25               18           22                  23            19              72              7
                               Pending Cases ²                       520               457              481          497               551             502              42              5
                              Weighted Filings ²                     433               429              390          384               465             354              70              9
                                 Terminations                        463               524              410          389               447             435              64              7
                              Trials Completed                           22             19               15           19                  21            29              11              1
                                            Criminal
                      From Filing to        Felony                   8.8                9.5              9.7          9.7               8.9             9.7             48              8
   Median              Disposition
                                            Civil ²                 10.6                8.7              9.2          9.7              10.1            10.6             68              8
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                               -               -                -              -                 -             -              -              -
                              Number (and %)
                               of Civil Cases                        76                 78               96          104               126             174
                              Over 3 Years Old ²                     6.1                7.4              8.6         9.5               10.9            15.2             78              8
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                         1.3                1.5              1.4          1.4               1.4             1.1
                                 Avg. Present for
                                 Jury Selection                     55.8               41.4             39.3         37.7              40.7            49.5
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                         52.9               29.8             33.2         29.8              23.3            32.0

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B        C              D               E            F          G               H            I          J         K           L
        Civil                 937           36            12       417            6               12           26             69            63            7       223          -            66
     Criminal ¹               187           11            23       40             62              17           7              7             1             4        1           4            10

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 276 of 283 PageID #: 2053

                                                                               U.S. District Court — Judicial Caseload Profile
ALABAMA SOUTHERN                                                                           12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30           Jun 30
                                                                 2014            2015                2016         2017                2018             2019                     Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                       1,177            1,131               1,171        1,126             1,101            1,213                   Within
                                 Terminations                       1,299            1,108               1,115        1,181             1,052            1,066              U.S.       Circuit
    Overall
   Caseload                         Pending                           889                917              969          912               939             1,079
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         3.1                 7.3              3.6          7.7              10.2                               24              2
                                    Number of Judgeships                  3                3                 3              3                 3                3
                            Vacant Judgeship Months ²                 0.0                 0.0              3.8         12.0              24.0                2.9
                                            Total                     392                377              390          375               367                404             67              7
                                            Civil                     211                219              232          202               190                197             79              9
                                            Criminal
                          Filings                                                                                                                                           22              2
                                            Felony                    138                113              113          113               124                141
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      44              45               46           60                  52               66             21              1
                               Pending Cases ²                        296                306              323          304               313                360             74              9
                              Weighted Filings ²                      384                347              352          337               350                375             62              8
                                 Terminations                         433                369              372          394               351                355             77              9
                              Trials Completed                            29              18               16           21                  17               29             11              1
                                            Criminal
                      From Filing to        Felony                    6.4                 6.0              6.7          7.1               6.4                5.9            10              2
   Median              Disposition
                                            Civil ²                   8.6                 7.8              8.0          9.2               8.7                9.7            52              7
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          18.1                   -                -         21.3                   -                -             -              -
                              Number (and %)
                               of Civil Cases                         23                  25               32           21                20                 27
                              Over 3 Years Old ²                      4.7                 4.6              5.4          4.0               3.8                4.4            19              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                 1.3              1.3          1.3               1.2                1.3
                                 Avg. Present for
                                 Jury Selection                      45.1                 9.0             37.5         50.9              46.8               43.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          35.1                33.2             26.7         30.7              41.7               23.7

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H               I          J        K           L
        Civil                 591           56            12        123             2                9           21             67          141                7       90          -            63
     Criminal ¹               423               8         135       56             153              24           13             15                -            6        -          -            13

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 277 of 283 PageID #: 2054

                                                                               U.S. District Court — Judicial Caseload Profile
FLORIDA NORTHERN                                                                          12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015               2016         2017                2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       2,188           2,367               2,508        2,532             3,616        4,336                    Within
                                 Terminations                       2,381           2,308               2,281        2,469             2,357        2,218               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,874           1,929               2,154        2,231             3,475        5,579
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        98.2               83.2             72.9         71.2              19.9                             9              1
                                    Number of Judgeships                  4               4                 4              4                 4            4
                            Vacant Judgeship Months ²                 0.0                0.0              6.0         19.7              24.0           24.0
                                            Total                     547               592              627          633               904         1,084                6              1
                                            Civil                     452               490              519          535               793            969               4              1
                                            Criminal
                          Filings                                                                                                                                       53              6
                                            Felony                        66             72               65           63                  72           84
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      30             30               43           35                  39           31              52              3
                               Pending Cases ²                        469               482              539          558               869         1,395                4              1
                              Weighted Filings ²                      472               549              537          530               709            728               9              2
                                 Terminations                         595               577              570          617               589            555              27              4
                              Trials Completed                            29             31               36           33                  32           24              21              3
                                            Criminal
                      From Filing to        Felony                    6.3                6.5              7.2          7.2               7.2            7.0             13              4
   Median              Disposition
                                            Civil ²                   7.4                7.1              7.9          7.5               7.7            6.8             16              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          15.1               16.5             17.7         24.6              23.0           35.8             50              4
                              Number (and %)
                               of Civil Cases                         47                 53               51           64                62             68
                              Over 3 Years Old ²                      3.0                3.4              2.8          3.4               2.0            1.3              2              1
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.3                1.4              1.4          1.3               1.4            1.2
                                 Avg. Present for
                                 Jury Selection                      34.9               32.3             34.0         34.4              36.8           32.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          28.0               22.7             17.1         18.3              16.1           18.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H           I          J         K           L
        Civil              3,875            37        2,145         749            13               9           95         130             288          15        322          1            71
     Criminal ¹               336               -         102       68             87              34           5              19            1            8        1           3            8

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 278 of 283 PageID #: 2055

                                                                                U.S. District Court — Judicial Caseload Profile
FLORIDA MIDDLE                                                                              12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30             Jun 30        Jun 30
                                                                  2014            2015                2016           2017               2018          2019                    Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        10,314          10,352            10,998            10,617         10,491        10,775                   Within
                                 Terminations                        10,683          10,932            10,490            11,620         10,717        10,871              U.S.       Circuit
    Overall
   Caseload                         Pending                           9,072           8,597                9,161          8,336           8,271         8,261
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           4.5                4.1              -2.0            1.5             2.7                           47              5
                                   Number of Judgeships                    15              15                15             15                15            15
                            Vacant Judgeship Months ²                  20.4                0.9              23.0           24.0            34.0            32.0
                                             Total                     688                690               733            708             699             718            15              3
                                             Civil                     565                567               608            574             554             579            12              4
                                             Criminal
                          Filings                                                                                                                                         33              4
                                             Felony                        95              96                96             99             109             108
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      27              28                29             36                37            31            52              3
                               Pending Cases ²                         605                573               611            556             551             551            34              3
                              Weighted Filings ²                       588                619               619            595             610             648            13              3
                                 Terminations                          712                729               699            775             714             725            11              1
                              Trials Completed                             19              20                19             18                19            16            48              8
                                             Criminal
                      From Filing to         Felony                     7.3                7.0               7.4            7.4             6.9             6.9           12              3
   Median              Disposition
                                             Civil ²                    7.7                8.3               6.8            7.3             6.3             6.0            9              2
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            24.7               21.7              21.3           24.7            21.7            22.3           16              2
                              Number (and %)
                               of Civil Cases                         1,193               438               422            307             364             387
                              Over 3 Years Old ²                       16.1               6.4               5.7            4.6             5.6             6.0            35              6
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2                1.3               1.3            1.3             1.3             1.3
                                 Avg. Present for
                                 Jury Selection                        37.2               38.1              35.9           37.0            45.5            45.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            28.9               27.3              23.7           26.0            36.0            34.9

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G             H            I          J       K           L
        Civil              8,682            638            276   1,891              14               85            979      1,046             599          455    1,286          7    1,406
     Criminal ¹            1,619                6          640       401            187              164           16             91            19          43        8        16             28

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 279 of 283 PageID #: 2056

                                                                                U.S. District Court — Judicial Caseload Profile
FLORIDA SOUTHERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30        Jun 30             Jun 30       Jun 30
                                                                  2014            2015                2016          2017               2018         2019                     Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                        11,467          11,782            12,638           12,314         11,856       13,051                    Within
                                 Terminations                        11,229          12,165            12,187           12,651         11,982       12,916               U.S.      Circuit
    Overall
   Caseload                         Pending                           7,025           6,595                7,051         6,667           6,551        6,735
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          13.8               10.8               3.3           6.0            10.1                           25             3
                                   Number of Judgeships                    18              18                18            18                18           18
                            Vacant Judgeship Months ²                  31.9               12.7              12.0          27.7            58.9           55.1
                                             Total                     637                655               702           684             659            725             14             2
                                             Civil                     486                500               538           515             496            584             11             3
                                             Criminal
                          Filings                                                                                                                                        31             3
                                             Felony                    128                133               137           138             134            112
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      23              22                27            32                28           29             55             5
                               Pending Cases ²                         390                366               392           370             364            374             68             8
                              Weighted Filings ²                       647                677               694           679             679            765              7             1
                                 Terminations                          624                676               677           703             666            718             13             2
                              Trials Completed                             24              26                28            25                25           22             27             4
                                             Criminal
                      From Filing to         Felony                     5.7                5.3               5.3           5.4             5.3            5.2             6             1
   Median              Disposition
                                             Civil ²                    4.6                4.7               4.3           4.1             4.1            3.7             2             1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            16.4               21.4              17.2          17.0            14.9           18.3             4             1
                              Number (and %)
                               of Civil Cases                          111                114               107            93              96            121
                              Over 3 Years Old ²                       2.2                2.5               2.1            2.0             2.1           2.4              5             3
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.5                1.5               1.4           1.5             1.4            1.3
                                 Avg. Present for
                                 Jury Selection                        49.0               46.6              45.6          45.4            43.1           45.0
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            22.0               21.3              18.8          20.1            18.0           19.1

                                     2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J        K          L
        Civil            10,505             173            147       994            19               95       1,243        1,790         1,171           545    2,864         19    1,445
     Criminal ¹            2,005            18             495       479            220              461           70            68            3          41        20        55            75

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 280 of 283 PageID #: 2057

                                                                                U.S. District Court — Judicial Caseload Profile
GEORGIA NORTHERN                                                                            12-Month Periods Ending

                                                                 Jun 30          Jun 30              Jun 30         Jun 30            Jun 30       Jun 30
                                                                  2014            2015                2016           2017              2018         2019                      Numerical
                                                                                                                                                                              Standing
                                    Filings ¹                        6,063            6,204                6,441         6,573           8,045        7,503                    Within
                                 Terminations                        6,001            5,990                6,025         6,702           6,983        6,741               U.S.       Circuit
    Overall
   Caseload                         Pending                          5,024            5,220                5,628         5,484           6,547        7,258
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         23.8                20.9              16.5          14.1            -6.7                            78              8
                                    Number of Judgeships                   11              11                11            11                11           11
                            Vacant Judgeship Months ²                 36.0                14.5              12.0          15.0            24.0           21.6
                                             Total                     551                564               586           598             731            682              17              4
                                             Civil                     465                487               504           528             647            601               9              2
                                             Criminal
                          Filings                                                                                                                                         71              8
                                             Felony                        67              60                64            53                67           63
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                      19              18                18            17                17           18              76              8
                               Pending Cases ²                         457                475               512           499             595            660              23              2
                              Weighted Filings ²                       488                506               534           534             632            614              17              4
                                 Terminations                          546                545               548           609             635            613              17              3
                              Trials Completed                             21              21                20            23                19           17              44              7
                                             Criminal
                      From Filing to         Felony                   10.1                 9.2              10.2           9.7            10.7            8.5             32              7
   Median              Disposition
                                             Civil ²                   6.5                 6.7               6.3           5.8             6.6            6.5             12              3
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           29.8                29.8              29.9          30.3            24.8           29.4             35              3
                              Number (and %)
                               of Civil Cases                          95                 137               250           437              83            121
                              Over 3 Years Old ²                       2.4                3.3               5.5           10.0             1.6           2.0               3              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.4                 1.4               1.6           1.4             1.5            1.4
                                 Avg. Present for
                                 Jury Selection                       40.1                34.9              37.0          38.9            34.1           34.4
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           37.2                28.7              31.9          30.7            26.7           37.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F            G             H           I          J         K           L
        Civil              6,612            326        1,171         923            37               736           355         531           519         158        976          1        879
     Criminal ¹               693               6          178       105            128              133           15            43            1          22         7         17             38

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 281 of 283 PageID #: 2058

                                                                               U.S. District Court — Judicial Caseload Profile
GEORGIA MIDDLE                                                                            12-Month Periods Ending

                                                                Jun 30          Jun 30             Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015               2016         2017                2018         2019                      Numerical
                                                                                                                                                                            Standing
                                    Filings ¹                       1,888           1,758               1,974        1,944             1,808        1,783                    Within
                                 Terminations                       1,810           1,786               1,871        2,012             1,953        1,931               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,830           1,801               1,900        1,833             1,715        1,603
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         -5.6               1.4             -9.7         -8.3              -1.4                            61              7
                                    Number of Judgeships                  4               4                 4              4                 4            4
                            Vacant Judgeship Months ²                 2.6                4.6              0.0          9.9               8.1            0.0
                                            Total                     472               440              494          486               452            446              58              6
                                            Civil                     374               324              382          374               334            326              45              6
                                            Criminal
                          Filings                                                                                                                                       35              5
                                            Felony                        85            105               95           97               101            107
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      13             11               17           15                  18           13              81              9
                               Pending Cases ²                        458               450              475          458               429            401              62              7
                              Weighted Filings ²                      359               399              407          417               405            412              55              6
                                 Terminations                         453               447              468          503               488            483              44              6
                              Trials Completed                            16             16               19           14                  16           14              59              9
                                            Criminal
                      From Filing to        Felony                    9.7                8.5             11.1         11.3              10.4           10.7             61              9
   Median              Disposition
                                            Civil ²                   9.9               12.1             13.5         12.0               9.7            8.3             29              5
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          25.4               24.4             24.5         20.8              32.0              -              -              -
                              Number (and %)
                               of Civil Cases                         26                 53               37           37                49             59
                              Over 3 Years Old ²                      1.8                3.9              2.6          2.8               4.2            5.6             31              5
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.4                1.5              2.0          1.7               1.4            1.6
                                 Avg. Present for
                                 Jury Selection                      51.5               79.2             20.8         33.1              40.6           48.3
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          42.1               62.4             42.6         35.8              38.2           39.5

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D               E            F          G               H           I          J         K           L
        Civil              1,305            79            27        609            6               12           59             74          120            8       186          -        125
     Criminal ¹               425           56            142       44             87              35           7              19            2            6        2         13             12

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
          Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 282 of 283 PageID #: 2059

                                                                               U.S. District Court — Judicial Caseload Profile
GEORGIA SOUTHERN                                                                           12-Month Periods Ending

                                                                Jun 30          Jun 30              Jun 30       Jun 30              Jun 30       Jun 30
                                                                 2014            2015                2016         2017                2018         2019                      Numerical
                                                                                                                                                                             Standing
                                    Filings ¹                       1,664            1,561               1,632        1,466             1,665        1,677                    Within
                                 Terminations                       1,599            1,693               1,457        1,660             1,499        1,510               U.S.       Circuit
    Overall
   Caseload                         Pending                         1,366            1,237               1,406        1,213             1,389        1,544
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                         0.8                 7.4              2.8         14.4               0.7                            55              6
                                    Number of Judgeships                  3                3                 3              3                 3            3
                            Vacant Judgeship Months ²                 0.0                 0.0              0.0          4.0              12.0            1.9
                                            Total                     555                520              544          489               555            559              27              5
                                            Civil                     359                374              377          338               351            330              44              5
                                            Criminal
                          Filings                                                                                                                                        12              1
                                            Felony                    142                 97              120          111               160            182
                                            Supervised
   Actions                                  Release
per Judgeship                               Hearings                      53              49               47           40                  44           47              29              2
                               Pending Cases ²                        455                412              469          404               463            515              39              4
                              Weighted Filings ²                      523                457              465          429               497            538              28              5
                                 Terminations                         533                564              486          553               500            503              42              5
                              Trials Completed                            46              41               39           23                  23           21              30              5
                                            Criminal
                      From Filing to        Felony                    9.7                 7.3              7.0          8.3               7.7            7.5             18              6
   Median              Disposition
                                            Civil ²                   9.4                 9.4             10.1          9.5               8.5            8.4             32              6
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                          22.5                   -                -              -                 -            -              -              -
                              Number (and %)
                               of Civil Cases                         32                  34               44           54                64             81
                              Over 3 Years Old ²                      3.8                 3.8              4.4          6.7               7.2            8.5             52              7
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                          1.8                 1.3              1.6          1.4               1.4            1.6
                                 Avg. Present for
                                 Jury Selection                      41.7                52.2             42.6         46.6              43.7           40.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                          36.3                40.8             46.6         48.3              37.8           31.8

                                      2019 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A             B         C              D                E            F          G               H           I          J         K           L
        Civil                 989           42            24        449             9               34           33             55          107          11        140          1            84
     Criminal ¹               545               4         232       56             151              35           10             26            1            8        7           -            15

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
Case 1:19-cv-01343-RGA-CJB Document 46 Filed 10/22/19 Page 283 of 283 PageID #: 2060




                                   CERTIFICATE OF SERVICE

            The undersigned counsel hereby certifies that true and correct copies of the foregoing

   document were caused to be served on October 15, 2019 on the following counsel in the manner

   indicated:

                      BY EMAIL:

                      Michael J. Flynn
                      Jeffrey J. Lyons
                      MORRIS, NICHOLS, ARSHT & TUNNEL LLP
                      1201 North Market Street
                      Wilmington, DE 19899
                      (302) 658-9200
                      mflynn@mnat.com
                      jlyons@mnat.com

                      John C. Hueston
                      Douglas J. Dixon
                      Christina V. Rayburn
                      Sourabh Mishra
                      HUESTON HENNIGAN LLP
                      620 Newport Center Drive. Ste. 1300
                      Newport Beach, CA 92660
                      (949) 226-6741

                      Attorneys for ClearOne, Inc.



   Dated: October 15, 2019                                    /s/ Brian R. Lemon
                                                              Brian R. Lemon (#4730)




   ME1 31712338v.1
